

115 HR 2825 RS: DHS Authorization Act
U.S. House of Representatives
2017-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 381115th CONGRESS2d SessionH. R. 2825IN THE SENATE OF THE UNITED STATESJuly 20, 2017Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsApril 16, 2018Reported by Mr. Johnson, with an amendmentStrike out all after the enacting clause and insert the part printed in italicAN ACTTo amend the Homeland Security Act of 2002 to make certain improvements in the laws administered by
			 the Secretary of Homeland Security, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Department of Homeland Security Authorization Act or the DHS Authorization Act. (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. References.Division A—Homeland SecurityTitle I—Department of Homeland Security HeadquartersSec. 1001. Short title.Subtitle A—Headquarters OperationsSec. 1101. Homeland security enterprise defined.Sec. 1102. Functions and components of Headquarters of Department of Homeland Security.Sec. 1103. Repeal of Director of Shared Services and Office of Counternarcotics Enforcement of
			 Department of Homeland Security.Sec. 1104. Responsibilities and functions of Chief Privacy Officer.Sec. 1105. Responsibilities of Chief Financial Officer.Sec. 1106. Chief Information Officer.Sec. 1107. Quadrennial Homeland Security review.Sec. 1108. Office of Strategy, Policy, and Plans.Sec. 1109. Office of External Affairs.Sec. 1110. Chief Procurement Officer.Sec. 1111. Chief Security Officer.Sec. 1112. Office of Inspector General.Sec. 1113. Office for Civil Rights and Civil Liberties.Sec. 1114. Department of Homeland Security Rotation Program.Sec. 1115. Future Years Homeland Security Program.Sec. 1116. Field efficiencies plan.Sec. 1117. Submission to Congress of information regarding reprogramming or transfer of Department
			 of Homeland Security resources to respond to operational surges.Sec. 1118. Report to Congress on cost savings and efficiency.Sec. 1119. Research and development and CBRNE organizational review.Sec. 1120. Activities related to children.Subtitle B—Human Resources and Other MattersSec. 1131. Chief Human Capital Officer responsibilities.Sec. 1132. Employee engagement steering committee and action plan.Sec. 1133. Annual employee award program.Sec. 1134. Independent investigation and implementation plan.Sec. 1135. Timely guidance to DHS personnel regarding Executive orders.Sec. 1136. Secretary’s responsibilities regarding election infrastructure.Title II—Department of Homeland Security Acquisition Accountability and EfficiencySec. 1201. Definitions.Subtitle A—Acquisition AuthoritiesSec. 1211. Acquisition authorities for Under Secretary for Management of the Department of Homeland
			 Security.Sec. 1212. Acquisition authorities for Chief Financial Officer of the Department of Homeland
			 Security.Sec. 1213. Acquisition authorities for Chief Information Officer of the Department of Homeland
			 Security.Sec. 1214. Acquisition authorities for Program Accountability and Risk Management.Sec. 1215. Acquisition innovation.Subtitle B—Acquisition Program Management DisciplineSec. 1221. Acquisition Review Board.Sec. 1222. Requirements to reduce duplication in acquisition programs.Sec. 1223. Department leadership council.Sec. 1224. Government Accountability Office review of Board and of requirements to reduce
			 duplication in acquisition programs.Sec. 1225. Excluded party list system waivers.Sec. 1226. Inspector General oversight of suspension and debarment.Subtitle C—Acquisition Program Management Accountability and TransparencySec. 1231. Congressional notification for major acquisition programs.Sec. 1232. Multiyear Acquisition Strategy.Sec. 1233. Acquisition reports.Title III—Intelligence and Information SharingSubtitle A—Department of Homeland Security Intelligence EnterpriseSec. 1301. Homeland intelligence doctrine.Sec. 1302. Analysts for the Chief Intelligence Officer.Sec. 1303. Annual homeland terrorist threat assessments.Sec. 1304. Department of Homeland Security data framework.Sec. 1305. Establishment of Insider Threat Program.Sec. 1306. Threat assessment on terrorist use of virtual currency.Sec. 1307. Department of Homeland Security counterterrorism advisory board.Sec. 1308. Border and gang threat assessment.Sec. 1309. Security clearance management and administration.Subtitle B—Stakeholder Information SharingSec. 1311. Department of Homeland Security Fusion Center Partnership Initiative.Sec. 1312. Fusion center personnel needs assessment.Sec. 1313. Program for State and local analyst clearances.Sec. 1314. Information technology assessment.Sec. 1315. Department of Homeland Security classified facility inventory and dissemination.Sec. 1316. Terror inmate information sharing.Sec. 1317. Annual report on Office for State and Local Law Enforcement.Sec. 1318. Annual catalog on Department of Homeland Security training, publications, programs, and
			 services for State, local, and tribal law enforcement agencies.Title IV—Maritime SecuritySec. 1401. Strategic plan to enhance the security of the international supply chain.Sec. 1402. Container Security Initiative.Sec. 1403. Cyber at ports.Sec. 1404. Facility inspection intervals.Sec. 1405. Updates of maritime operations coordination plan.Sec. 1406. Evaluation of Coast Guard Deployable Specialized Forces.Sec. 1407. Cost benefit analysis of co-locating DHS assets.Sec. 1408. Repeal of interagency operational centers for port security and secure systems of
			 transportation.Sec. 1409. Maritime security capabilities assessments.Sec. 1410. Conforming and clerical amendments.Title V—Transportation Security AdministrationSubtitle A—AdministrationSec. 1501. Amendments to the Homeland Security Act of 2002 and title 5, United States Code.Sec. 1502. Amendments to title 49, United States Code.Sec. 1503. Amendments to the Aviation and Transportation Security Act.Sec. 1504. Information required to be submitted to Congress under the strategic 5-year technology
			 investment plan of the Transportation Security Administration.Sec. 1505. Maintenance of security-related technology.Sec. 1506. Transportation Security Administration efficiency.Sec. 1507. Transportation senior executive service accountability.Subtitle B—Passenger Security and ScreeningSec. 1511. Department of Homeland Security trusted traveler program collaboration.Sec. 1512. PreCheck Biometric pilot project.Sec. 1513. Identity and travel document verification.Sec. 1514. Computed tomography pilot project.Sec. 1515. Explosives detection canine teams for aviation.Sec. 1516. Standard operating procedures at airport checkpoints.Sec. 1517. Traveler redress improvement.Sec. 1518. Screening in areas other than passenger terminals.Sec. 1519. Federal Air Marshal Service agreements.Sec. 1520. Federal Air Marshal mission scheduling automation.Sec. 1521. Canine detection research and development.Sec. 1522. International Civil Aviation Organization.Sec. 1523. Passenger security fee.Sec. 1524. Last point of departure airport certification.Sec. 1525. Security incident response at airports and surface transportation hubs.Sec. 1526. Airport security screening opt-out program.Sec. 1527. Personnel management system review.Sec. 1528. Innovation task force.Sec. 1529. Airport law enforcement reimbursement.Subtitle C—Transportation Security Screening Personnel Training and AccountabilitySec. 1531. Transportation security training programs.Sec. 1532. Alternate new security screening personnel training program cost and feasibility study.Sec. 1533. Prohibition of advance notice of covert testing to security screeners.Subtitle D—Airport Access Controls and Perimeter SecuritySec. 1541. Reformation of certain programs of the Transportation Security Administration.Sec. 1542. Airport perimeter and access control security.Sec. 1543. Exit lane security.Sec. 1544. Reimbursement for deployment of armed law enforcement personnel at airports.Subtitle E—Air Cargo SecuritySec. 1551. Air cargo advance screening program.Sec. 1552. Explosives detection canine teams for air cargo security.Subtitle F—Information Sharing and CybersecuritySec. 1561. Information sharing and cybersecurity.Subtitle G—Surface Transportation SecuritySec. 1571. Definitions.Sec. 1572. Surface transportation security assessment and implementation of risk-based strategy.Sec. 1573. Risk-based budgeting and resource allocation.Sec. 1574. Surface transportation security management and interagency coordination review.Sec. 1575. Transparency.Sec. 1576. TSA counterterrorism asset deployment.Sec. 1577. Surface transportation security advisory committee.Sec. 1578. Review of the explosives detection canine team program.Sec. 1579. Expansion of national explosives detection canine team program.Sec. 1580. Explosive detection technology.Sec. 1581. Study on security standards and best practices for United States and foreign passenger
			 transportation systems.Sec. 1582. Amtrak security upgrades.Sec. 1583. Study on surface transportation inspectors.Sec. 1584. Security awareness program.Sec. 1585. Voluntary use of credentialing.Sec. 1586. Background records checks for issuance of hazmat licenses.Sec. 1587. Recurrent vetting for surface transportation credential-holders.Sec. 1588. Pipeline security study.Subtitle H—Security Enhancements in Public Areas of Transportation FacilitiesSec. 1591. Working group.Sec. 1592. Technical assistance; Vulnerability assessment tools.Sec. 1593. Operations centers.Sec. 1594. Review of regulations.Sec. 1595. Definition.Title VI—Emergency Preparedness, Response, and CommunicationsSubtitle A—Grants, Training, Exercises, and CoordinationSec. 1601. Urban Area Security Initiative.Sec. 1602. State Homeland Security Grant Program.Sec. 1603. Grants to directly eligible tribes.Sec. 1604. Law enforcement terrorism prevention.Sec. 1605. Prioritization.Sec. 1606. Allowable uses.Sec. 1607. Approval of certain equipment.Sec. 1608. Memoranda of understanding.Sec. 1609. Grants metrics.Sec. 1610. Grant management best practices.Sec. 1611. Prohibition on consolidation.Sec. 1612. Maintenance of grant investments.Sec. 1613. Transit security grant program.Sec. 1614. Port security grant program.Sec. 1615. Cyber preparedness.Sec. 1616. Major metropolitan area counterterrorism training and exercise grant program.Sec. 1617. Operation Stonegarden.Sec. 1618. Non-Profit Security Grant Program.Sec. 1619. Study of the use of grant funds for cybersecurity.Subtitle B—CommunicationsSec. 1631. Office of Emergency Communications.Sec. 1632. Responsibilities of Office of Emergency Communications Director.Sec. 1633. Annual reporting on activities of the Office of Emergency Communications.Sec. 1634. National Emergency Communications Plan.Sec. 1635. Technical edit.Sec. 1636. Public Safety Broadband Network.Sec. 1637. Communications training.Subtitle C—Medical PreparednessSec. 1641. Chief Medical Officer.Sec. 1642. Medical Countermeasures Program.Title VII—Other MattersSec. 1701. Decision regarding certain executive memoranda.Sec. 1702. Permanent authorization for Asia-Pacific Economic Cooperation Business Travel Card
			 Program.Sec. 1703. Authorization of appropriations for Office of Inspector General.Sec. 1704. Canine teams.Sec. 1705. Technical amendments to the Homeland Security Act of 2002.Sec. 1706. Savings clause.Division B—U.S. Immigration and Customs EnforcementSec. 2001. Short title.Sec. 2002. Establishment of U.S. Immigration and Customs Enforcement.Division C—United States Citizenship and Immigration ServicesSec. 3001. Short title.Sec. 3002. Establishment of United States Citizenship and Immigration Services.Division D—United States Secret ServiceSec. 4001. Short title.Sec. 4002. Presidential appointment of Director of the Secret Service.Sec. 4003. Restricted building or grounds.Sec. 4004. Threats against former vice presidents.Sec. 4005. Increased training.Sec. 4006. Training facilities.Sec. 4007. Evaluation of vulnerabilities and threats.Sec. 4008. Evaluation of use of technology.Sec. 4009. Evaluation of use of additional weaponry.Sec. 4010. Security costs for secondary residences.Sec. 4011. Establishment of Ethics Program Office.Sec. 4012. Secret Service protection at polling places.Sec. 4013. Sense of Congress.Division E—Coast GuardSec. 5001. Short title.Title I—AuthorizationsSec. 5101. Authorizations of appropriations.Sec. 5102. Authorized levels of military strength and training.Title II—Coast GuardSec. 5201. Training; public safety personnel.Sec. 5202. Commissioned service retirement.Sec. 5203. Officer promotion zones.Sec. 5204. Cross reference.Sec. 5205. Repeal.Sec. 5206. Unmanned aircraft system.Sec. 5207. Coast Guard health-care professionals; licensure portability.Sec. 5208. Incentive contracts for Coast Guard yard and industrial establishments.Sec. 5209. Maintaining cutters in class.Sec. 5210. Congressional affairs; Director.Sec. 5211. Contracting for major acquisitions programs.Sec. 5212. National Security Cutter.Sec. 5213. Radar refresher training.Sec. 5214. Repeal.Sec. 5215. Extension of authority.Sec. 5216. Authorization of amounts for Fast Response Cutters.Sec. 5217. Authorization of amounts for ice trials of icebreaker vessels.Sec. 5218. Shoreside infrastructure.Sec. 5219. Aircraft improvements.Sec. 5220. Acquisition plan for inland waterway and river tenders and Bay-class icebreakers.Sec. 5221. Report on sexual assault victim recovery in the Coast Guard.Title III—Ports and Waterways Safety Sec. 5301. Codification of Ports and Waterways Safety Act.Sec. 5302. Conforming amendments.Sec. 5303. Transitional and savings provisions.Sec. 5304. Rule of construction.Sec. 5305. Advisory Committee: Repeal.Sec. 5306. Regattas and marine parades.Sec. 5307. Regulation of vessels in territorial waters of United States.Title IV—Maritime Transportation SafetySec. 5401. Clarification of logbook entries.Sec. 5402. Technical corrections: licenses, certifications of registry, and merchant mariner
			 documents.Sec. 5403. Numbering for undocumented barges.Sec. 5404. Drawbridge deviation exemption.Sec. 5405. Deadline for compliance with alternate safety compliance programs.Sec. 5406. Authorization for marine debris program.Sec. 5407. Alternative distress signals.Sec. 5408. Atlantic Coast Port Access Route Study recommendations.Sec. 5409. Documentation of recreational vessels.Sec. 5410. Certificates of documentation for recreational vessels.Sec. 5411. Backup global positioning system.Sec. 5412. Waters deemed not navigable waters of the United States for certain purposes.Sec. 5413. Uninspected passenger vessels in St. Louis County, Minnesota.Sec. 5414. Engine cut-off switch requirements.Sec. 5415. Analysis of commercial fishing vessel classification requirements.Title V—MiscellaneousSec. 5501. Repeal.Sec. 5502. Reimbursements for non-Federal construction costs of certain aids to navigation.Sec. 5503. Corrections to provisions enacted by Coast Guard Authorization Acts.Sec. 5504. Ship Shoal Lighthouse transfer: Repeal.Sec. 5505. Coast Guard maritime domain awareness.Sec. 5506. Towing safety management system fees.Sec. 5507. Oil spill disbursements auditing and report.Sec. 5508. Land exchange, Ayakulik Island, Alaska.Sec. 5509. Vessel response plans in the Arctic Report.Sec. 5510. Assessment of public comments on additional anchorages on the Hudson River.Sec. 5511. Public safety answering points and maritime search and rescue coordination.Sec. 5512. Documentation of America’s Finest.Division F—Federal Emergency Management Agency (FEMA)Sec. 6001. Short title.Sec. 6002. Reauthorization of Federal Emergency Management Agency.Sec. 6003. Comprehensive study of disaster costs and losses.Sec. 6004. National Domestic Preparedness Consortium.Sec. 6005. Rural Domestic Preparedness Consortium.Sec. 6006. National preparation and response efforts relating to earthquakes and tsunamis.Sec. 6007. Authorities.Sec. 6008. Center for faith-based and neighborhood partnerships.Sec. 6009. Emergency support functions.Sec. 6010. Review of National Incident Management System.Sec. 6011. Remedial action management program.Sec. 6012. Center for Domestic Preparedness.Sec. 6013. FEMA Senior Law Enforcement Advisor.Sec. 6014. Technical expert authorized.Sec. 6015. Mission support.Sec. 6016. Systems modernization.Sec. 6017. Strategic human capital plan.Sec. 6018. Office of Disability Integration and Coordination of Department of Homeland Security.Sec. 6019. Technical amendments to National Emergency Management.
 2.ReferencesExcept as expressly provided otherwise, any reference to this Act contained in any division of this Act shall be treated as referring only to the provisions of that division.
		AHomeland Security
			IDepartment of Homeland Security Headquarters
 1001.Short titleThis division may be cited as the Department of Homeland Security Authorization Act for Fiscal Years 2018 and 2019. AHeadquarters Operations 1101.Homeland security enterprise definedSection 2 of the Homeland Security Act of 2002 (6 U.S.C. 101) is amended—
 (1)by redesignating paragraphs (9) through (20) as paragraphs (10) through (21), respectively; and (2)by inserting after paragraph (8) the following new paragraph (9):
							
 (9)The term homeland security enterprise means any relevant governmental or nongovernmental entity involved in homeland security, including a Federal, State, or local government official, private sector representative, academic, or other policy expert..
 1102.Functions and components of Headquarters of Department of Homeland SecuritySection 102 of the Homeland Security Act of 2002 (6 U.S.C. 112) is amended— (1)in subsection (c)—
 (A)in the matter preceding paragraph (1), by striking through the Office of State and Local Coordination (established under section 801) and inserting through the Office of Partnership and Engagement; (B)in paragraph (2), by striking and after the semicolon at the end;
 (C)in paragraph (3), by striking the period and inserting ; and; and (D)by adding at the end the following:
								
 (4)entering into agreements with governments of other countries, in consultation with the Secretary of State, and international nongovernmental organizations in order to achieve the missions of the Department.; and
 (2)by adding at the end the following new subsection:  (h)Headquarters (1)ComponentsThere is in the Department a Headquarters. The Department Headquarters shall include each of the following:
 (A)The Office of the Secretary. (B)The Office of the Deputy Secretary.
 (C)The Executive Secretary. (D)The Management Directorate, including the Office of the Chief Financial Officer.
 (E)The Office of Strategy, Policy, and Plans. (F)The Office of the General Counsel.
 (G)The Office of the Chief Privacy Officer. (H)The Office for Civil Rights and Civil Liberties.
 (I)The Office of Operations Coordination. (J)The Office of Intelligence and Analysis.
 (K)The Office of Legislative Affairs. (L)The Office of Public Affairs.
 (M)The Office of the Inspector General. (N)The Office of the Citizenship and Immigration Services Ombudsman.
 (O)The Office of Partnership and Engagement. (2)FunctionsThe Secretary, acting through the appropriate official of the Headquarters, shall—
 (A)establish an overall strategy to successfully further the mission of the Department; (B)establish initiatives that improve Department-wide operational performance;
 (C)establish mechanisms to— (i)ensure that components of the Department comply with Department policies and fully implement the strategies and initiatives of the Secretary; and
 (ii)require the head of each component of the Department and component chief officers to comply with such policies and implement such strategies and initiatives;
 (D)establish annual operational and management objectives to evaluate the performance of the Department;
 (E)ensure that the Department successfully meets operational and management performance objectives through conducting oversight of component agencies;
 (F)ensure that the strategies, priorities, investments, and workforce of Department components align with Department objectives;
 (G)establish and implement policies related to Department ethics and compliance standards; (H)establish and implement, in consultation with the Office of Civil Rights and Civil Liberties, policies which preserve individual liberty, fairness, and equality under the law;
 (I)manage and encourage shared services across Department components; (J)lead and coordinate interaction with Congress and other external organizations; and
 (K)carry out other such functions as the Secretary determines are appropriate.. 1103.Repeal of Director of Shared Services and Office of Counternarcotics Enforcement of Department of Homeland Security (a)Abolishment of Director of Shared Services (1)AbolishmentThe position of Director of Shared Services of the Department of Homeland Security is abolished.
 (2)Conforming amendmentThe Homeland Security Act of 2002 is amended by striking section 475 (6 U.S.C. 295). (3)Clerical amendmentThe table of contents in section 1(b) of such Act is amended by striking the item relating to section 475.
							(b)Abolishment of the Office of Counternarcotics Enforcement
 (1)AbolishmentThe Office of Counternarcotics Enforcement is abolished. (2)Conforming amendmentsThe Homeland Security Act of 2002 is amended—
 (A)in subparagraph (B) of section 843(b)(1) (6 U.S.C. 413(b)(1)), by striking by— and all that follows through the end of that subparagraph and inserting by the Secretary; and; and (B)by striking section 878 (6 U.S.C. 112).
 (3)Clerical amendmentThe table of contents in section 1(b) of such Act is amended by striking the item relating to section 878.
							1104.Responsibilities and functions of Chief Privacy Officer
 (a)In generalSection 222 of the Homeland Security Act of 2002 (6 U.S.C. 142) is amended— (1)in subsection (a)—
 (A)in the matter preceding paragraph (1)— (i)by inserting to be the Chief Privacy Officer of the Department, after in the Department,; and
 (ii)by striking to the Secretary, to assume and inserting to the Secretary. Such official shall have; (B)in paragraph (5), by striking and at the end;
 (C)by striking paragraph (6); and (D)by inserting after paragraph (5) the following new paragraphs:
									
 (6)developing guidance to assist components of the Department in developing privacy policies and practices;
 (7)establishing a mechanism to ensure such components are in compliance with Federal, regulatory, statutory, and Department privacy requirements, mandates, directives, and policies;
 (8)working with the Chief Information Officer of the Department to identify methods for managing and overseeing the records, management policies, and procedures of the Department;
 (9)working with components and offices of the Department to ensure that information sharing activities incorporate privacy protections;
 (10)serving as the Chief FOIA Officer of the Department for purposes of subsection (j) of section 552 of title 5, United States Code (popularly known as the Freedom of Information Act), to manage and process requests related to such section;
 (11)developing guidance on procedures to be followed by individuals making requests for information under section 552 of title 5, United States Code;
 (12)overseeing the management and processing of requests for information under section 552 of title 5, United States Code, within Department Headquarters and relevant Department component offices;
 (13)identifying and eliminating unnecessary and duplicative actions taken by the Department in the course of processing requests for information under section 552 of title 5, United States Code;
 (14)preparing an annual report to Congress that includes— (A)a description of the activities of the Department that affect privacy during the fiscal year covered by the report, including complaints of privacy violations, implementation of section 552a of title 5, United States Code (popularly known as the Privacy Act of 1974), internal controls, and other matters; and
 (B)the number of new technology programs implemented in the Department during the fiscal year covered by the report, the number of such programs that the Chief Privacy Officer has evaluated to ensure that privacy protections are considered and implemented, the number of such programs that effectively implemented privacy protections into new technology programs, and an explanation of why any new programs did not effectively implement privacy protections; and
 (15)carrying out such other responsibilities as the Secretary determines are appropriate, consistent with this section.; and
 (2)by adding at the end the following new subsection:  (f)Reassignment of functionsNotwithstanding subsection (a)(10), the Secretary may reassign the functions related to managing and processing requests for information under section 552 of title 5, United States Code, to another officer within the Department, consistent with requirements of that section..
							1105.Responsibilities of Chief Financial Officer
 (a)In generalSection 702 of the Homeland Security Act of 2002 (6 U.S.C. 342) is amended— (1)by redesignating subsections (b) and (c) as subsections (c) and (d), respectively; and
 (2)by inserting after subsection (a) the following new subsection (b):  (b)ResponsibilitiesIn carrying out the responsibilities, authorities, and functions specified in section 902 of title 31, United States Code, the Chief Financial Officer shall—
 (1)oversee Department budget formulation and execution; (2)lead and provide guidance on performance-based budgeting practices for the Department to ensure that the Department and its components are meeting missions and goals;
 (3)lead cost-estimating practices for the Department, including the development of policies on cost estimating and approval of life cycle cost estimates;
 (4)coordinate with the Office of Strategy, Policy, and Plans to ensure that the development of the budget for the Department is compatible with the long-term strategic plans, priorities, and policies of the Secretary;
 (5)develop financial management policy for the Department and oversee the implementation of such policy, including the establishment of effective internal controls over financial reporting systems and processes throughout the Department;
 (6)provide guidance for and over financial system modernization efforts throughout the Department; (7)lead the efforts of the Department related to financial oversight, including identifying ways to streamline and standardize business processes;
 (8)oversee the costs of acquisition programs and related activities to ensure that actual and planned costs are in accordance with budget estimates and are affordable, or can be adequately funded, over the lifecycle of such programs and activities;
 (9)fully implement a common accounting structure to be used across the entire Department by fiscal year 2020; and
 (10)track, approve, oversee, and make public information on expenditures by components of the Department for conferences, as appropriate, including by requiring each component to—
 (A)report to the Inspector General of the Department the expenditures by such component for each conference hosted or attended by Department employees for which the total expenditures of the Department exceed $20,000, within 15 days after the date of the conference; and
 (B)with respect to such expenditures, provide to the Inspector General— (i)the information described in subsections (a), (b), and (c) of section 739 of title VII of division E of the Consolidated and Further Continuing Appropriations Act, 2015 (Public Law 113–235); and
 (ii)documentation of such expenditures.. (b)Rule of constructionNothing in the amendment made by this section may be construed as altering or amending the responsibilities, authorities, and functions of the Chief Financial Officer of the Department of Homeland Security under section 902 of title 31, United States Code.
						1106.Chief Information Officer
 (a)In generalSection 703 of the Homeland Security Act of 2002 (6 U.S.C. 343) is amended— (1)in subsection (a), by adding at the end the following new sentence: In addition to the functions under section 3506(a)(2) of title 44, United States Code, the Chief Information Officer shall perform the functions set forth in this section and such other functions as may be assigned by the Secretary.;
 (2)by redesignating subsection (b) as subsection (d); and (3)by inserting after subsection (a) the following new subsections:
								
 (b)ResponsibilitiesIn addition to performing the functions under section 3506 of title 44, United States Code, the Chief Information Officer shall serve as the lead technical authority for information technology programs of the Department and Department components, and shall—
 (1)advise and assist the Secretary, heads of the components of the Department, and other senior officers in carrying out the responsibilities of the Department for all activities relating to the budgets, programs, security, and operations of the information technology functions of the Department;
 (2)to the extent delegated by the Secretary, exercise leadership and authority over Department information technology management and establish the information technology priorities, policies, processes, standards, guidelines, and procedures of the Department to ensure interoperability and standardization of information technology;
 (3)maintain a consolidated inventory of the mission critical and mission essential information systems of the Department, and develop and maintain contingency plans for responding to a disruption in the operation of any of those information systems;
 (4)maintain the security, visibility, reliability, integrity, and availability of data and information technology of the Department;
 (5)establish and implement policies and procedures to effectively monitor and manage vulnerabilities in the supply chain for purchases of information technology, in consultation with the Chief Procurement Officer of the Department;
 (6)review contracts and interagency agreements associated with major information technology investments and information technology investments that have had cost, schedule, or performance challenges in the past;
 (7)assess the risk of all major information technology investments and publically report the risk rating to the Office of Management and Budget; and
 (8)carry out any other responsibilities delegated by the Secretary consistent with an effective information system management function.
 (c)Strategic plansIn coordination with the Chief Financial Officer, the Chief Information Officer shall develop an information technology strategic plan every five years and report to the Committee on Homeland Security and the Committee on Appropriations of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Appropriations of the Senate on the extent to which—
 (1)the budget of the Department aligns with priorities specified in the information technology strategic plan;
 (2)the information technology strategic plan informs the budget process of the Department; (3)information technology priorities were or were not funded and the reasons for not funding all priorities in a given fiscal year;
 (4)the Department has identified and addressed skills gaps needed to implement the information technology strategic plan; and
 (5)unnecessary duplicate information technology within and across the components of the Department has been eliminated..
							(b)Software licensing
 (1)Software inventoryNot later than 180 days after the date of the enactment of this Act and every two years thereafter until 2022, the Chief Information Officer of the Department of Homeland Security, in consultation with Department component chief information officers, shall—
 (A)conduct a Department-wide inventory of all existing software licenses held by the Department, including utilized and unutilized licenses;
 (B)assess the needs of the Department and the components of the Department for software licenses for the subsequent two fiscal years;
 (C)examine how the Department can achieve the greatest possible economies of scale and cost savings in the procurement of software licenses;
 (D)determine how the use of shared cloud-computing services will impact the needs for software licenses for the subsequent two fiscal years;
 (E)establish plans and estimated costs for eliminating unutilized software licenses for the subsequent two fiscal years; and
 (F)submit a copy of each inventory conducted under subparagraph (A) to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate.
 (2)Plan to reduce software licensesIf the Chief Information Officer determines through the inventory conducted under paragraph (1) that the number of software licenses held by the Department and the components of the Department exceed the needs of the Department, not later than 90 days after the date on which the inventory is completed, the Secretary of Homeland Security shall establish a plan for reducing the number of such software licenses to meet needs of the Department.
							(3)Prohibition on procurement of new software licenses
 (A)In generalExcept as provided in subparagraph (B), upon completion of a plan under paragraph (2), no additional resources may be obligated for the procurement of new software licenses for the Department until such time as the need of the Department exceeds the number of used and unused licenses held by the Department.
 (B)ExceptionThe Chief Information Officer may authorize the purchase of additional licenses and amend the number of needed licenses as necessary.
 (c)Comptroller General reviewNot later than fiscal year 2019, the Comptroller General of the United States shall review the extent to which the Chief Information Officer fulfilled all requirements established in this section and the amendment made by this section.
 (d)Completion of first definition of capabilitiesNot later than one year after the date of the enactment of this Act, the Chief Information Officer shall complete the first information technology strategic plan required under subsection (c) of section 701 of the Homeland Security Act of 2002, as added by subsection (a) of this section.
						1107.Quadrennial Homeland Security review
 (a)In generalSection 707 of the Homeland Security Act of 2002 (6 U.S.C. 347) is amended— (1)in subsection (a)(3)—
 (A)in subparagraph (B), by striking and at the end; (B)by redesignating subparagraph (C) as subparagraph (D); and
 (C)by inserting after subparagraph (B) the following new subparagraph (C):  (C)representatives from appropriate advisory committees established pursuant to section 871, including the Homeland Security Advisory Council and the Homeland Security Science and Technology Advisory Committee, or otherwise established, including the Aviation Security Advisory Committee established pursuant to section 44946 of title 49, United States Code; and;
 (2)in subsection (b)— (A)in paragraph (2), by inserting before the semicolon at the end the following: based on the risk assessment required pursuant to subsection (c)(2)(B);
 (B)in paragraph (3)— (i)by inserting , to the extent practicable, after describe; and
 (ii)by striking budget plan and inserting resources required; (C)in paragraph (4)—
 (i)by inserting , to the extent practicable, after identify; (ii)by striking budget plan required to provide sufficient resources to successfully and inserting resources required to; and
 (iii)by striking the semicolon at the end and inserting , including any resources identified from redundant, wasteful, or unnecessary capabilities and capacities that can be redirected to better support other existing capabilities and capacities, as the case may be; and;
 (D)in paragraph (5), by striking ; and and inserting a period; and (E)by striking paragraph (6);
 (3)in subsection (c)— (A)in paragraph (1), by striking December 31 of the year and inserting 60 days after the date of the submittal of the President’s budget for the fiscal year after the fiscal year;
 (B)in paragraph (2)— (i)in subparagraph (B), by striking description of the threats to and inserting risk assessment of;
 (ii)in subparagraph (C), by inserting , as required under subsection (b)(2) before the semicolon at the end; (iii)in subparagraph (D)—
 (I)by inserting to the extent practicable, before a description; and (II)by striking budget plan and inserting resources required;
 (iv)in subparagraph (F)— (I)by inserting to the extent practicable, before a discussion; and
 (II)by striking the status of; (v)in subparagraph (G)—
 (I)by inserting to the extent practicable, before a discussion; (II)by striking the status of;
 (III)by inserting and risks before to national homeland; and (IV)by inserting and after the semicolon at the end;
 (vi)by striking subparagraph (H); and (vii)by redesignating subparagraph (I) as subparagraph (H);
 (C)by redesignating paragraph (3) as paragraph (4); and (D)by inserting after paragraph (2) the following new paragraph (3):
									
 (3)DocumentationThe Secretary shall retain the following documentation regarding the quadrennial homeland security review:
 (A)Records regarding the consultation carried out the pursuant to subsection (a)(3), including— (i)all written communications, including communications sent out by the Secretary and feedback submitted to the Secretary through technology, online communications tools, in-person discussions, and the interagency process; and
 (ii)information on how feedback received by the Secretary informed the quadrennial homeland security review.
 (B)Information regarding the risk assessment, as required under subsection (c)(2)(B), including— (i)the risk model utilized to generate the risk assessment;
 (ii)information, including data used in the risk model, utilized to generate the risk assessment; (iii)sources of information, including other risk assessments, utilized to generate the risk assessment; and
 (iv)information on assumptions, weighing factors, and subjective judgments utilized to generate the risk assessment, together with information on the rationale or basis thereof.; and
 (4)by redesignating subsection (d) as subsection (e); and (5)by inserting after subsection (c) the following new subsection (d):
								
 (d)ReviewNot later than 90 days after the submission of each report required under subsection (c)(1), the Secretary shall provide to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate information on the degree to which the findings and recommendations developed in the quadrennial homeland security review covered by the report were integrated into the acquisition strategy and expenditure plans for the Department..
 (b)Effective dateThe amendments made by this section shall apply with respect to a quadrennial homeland security review conducted after December 31, 2017.
						1108.Office of Strategy, Policy, and Plans
 (a)In generalSection 708 of the Homeland Security Act of 2002 (as redesignated pursuant to section 1705(g) of this Act; relating to the Office of Strategy, Policy, and Plans of the Department of Homeland Security) is amended—
 (1)in subsection (a), by adding at the end the following:  The Office of Strategy, Policy, and Plans shall include the following components:(1)The Office of International Affairs. (2)The Office of Cyber, Infrastructure, and Resilience Policy.
 (3)The Office of Strategy, Planning, Analysis, and Risk. (4)The Office of Threat Prevention and Security Policy.
 (5)The Office of Border, Immigration, and Trade Policy.; (2)by redesignating subsections (e) through (g) as subsections (f) through (h), respectively; and
 (3)by inserting after subsection (d) the following new subsection:  (e)Assistant Secretary for International AffairsThe Office of International Affairs shall be led by an Assistant Secretary for International Affairs appointed by the Secretary. The Assistant Secretary shall—
 (1)coordinate international activities within the Department, including activities carried out by the components of the Department, in consultation with other Federal officials with responsibility for counterterrorism and homeland security matters;
 (2)advise, inform, and assist the Secretary with respect to the development and implementation of the policy priorities of the Department, including strategic priorities for the deployment of assets, including personnel, outside the United States;
 (3)develop, in consultation with the Under Secretary for Management, guidance for selecting, assigning, training, and monitoring overseas deployments of Department personnel, including minimum standards for pre-deployment training;
 (4)maintain awareness regarding the international travel of senior officers of the Department and their intent to pursue negotiations with foreign government officials, and review resulting draft agreements; and
 (5)perform such other functions as are established by law or delegated by the Under Secretary for Policy..
							(b)Abolishment of Office of International Affairs
 (1)In generalThe Office of International Affairs within the Office of the Secretary of Homeland Security is abolished.
 (2)Transfer of assets and personnelThe functions authorized to be performed by such office as of the day before the date of the enactment of this Act, and the assets and personnel associated with such functions, are transferred to the head of the Office of International Affairs provided for by section 708 of the Homeland Security Act of 2002, as amended by this section.
 (3)Conforming amendmentThe Homeland Security Act of 2002 is amended by striking section 879 (6 U.S.C. 459). (4)Clerical amendmentThe table of contents in section 1(b) of such Act is amended by striking the item relating to section 879.
 (c)Conforming amendments relating to Assistant SecretariesSubsection (a) of section 103 of the Homeland Security Act of 2002 (6 U.S.C. 113) is amended— (1)in the subsection heading, by inserting ; Assistant Secretaries and other Officers after Under Secretaries;
 (2)in paragraph (1), by amending subparagraph (I) to read as follows:  (I)An Administrator of the Transportation Security Administration.;
 (3)by amending paragraph (2) to read as follows:  (2)Assistant SecretariesThe following Assistant Secretaries shall be appointed by the President or the Secretary, as the case may be, without the advice and consent of the Senate:
 (A)Presidential appointmentsThe Department shall have the following Assistant Secretaries appointed by the President: (i)The Assistant Secretary, Infrastructure Protection.
 (ii)The Assistant Secretary for Public Affairs. (iii)The Assistant Secretary for Legislative Affairs.
 (B)Secretarial appointmentsThe Department shall have the following Assistant Secretaries appointed by the Secretary: (i)The Principal Assistant Secretary for External Affairs.
 (ii)The Assistant Secretary, Office of Cybersecurity and Communications. (iii)The Assistant Secretary for International Affairs.
 (iv)The Assistant Secretary for Partnership and Engagement. (v)The Assistant Secretary for Threat Prevention and Security Policy.
 (vi)The Assistant Secretary for Border, Immigration, and Trade Policy. (vii)The Assistant Secretary for Cyber, Infrastructure, and Resilience Policy.
 (viii)The Assistant Secretary for Strategy, Planning, Analysis, and Risk. (ix)The Assistant Secretary for State and Local Law Enforcement.; and
 (4)by adding at the end the following new paragraphs:  (3)Assistant Secretary for Legislative AffairsThe Assistant Secretary for Legislative Affairs shall oversee one internal reporting structure for engaging with authorizing and appropriating congressional committees.
 (4)Limitation on creation of positionsNo Assistant Secretary position may be created in addition to the positions provided for by this section unless such position is authorized by a statute enacted after the date of the enactment of the Department of Homeland Security Authorization Act for Fiscal Years 2018 and 2019..
 (d)Homeland Security Advisory CouncilSubsection (b) of section 102 of the Homeland Security Act of 2002 (6 U.S.C. 112) is amended— (1)in paragraph (2), by striking and at the end;
 (2)in paragraph (3), by striking the period at the end and inserting ; and; and (3)by adding at the end the following new paragraph:
								
 (4)shall establish a Homeland Security Advisory Council to provide advice and recommendations on homeland security-related matters, including advice with respect to the preparation of the Quadrennial Homeland Security Review..
 (e)Prohibition on new officesNo new office may be created to perform functions transferred by this section, other than as provided in section 709 of the Homeland Security Act of 2002, as amended by this Act.
 (f)DefinitionsIn this section each of the terms functions, assets, and personnel has the meaning given each such term under section 2 of the Homeland Security Act of 2002 (6 U.S.C. 101).
						(g)Duplication review
 (1)Review requiredNot later than one year after the date of the enactment of this Act, the Secretary of Homeland Security shall complete a review of the functions and responsibilities of each Department of Homeland Security component responsible for international affairs to identify and eliminate areas of unnecessary duplication.
 (2)Submission to CongressNot later than 30 days after the completion of the review required under paragraph (1), the Secretary shall provide the results of the review to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate.
 (3)Action planNot later than one year after the date of the enactment of this Act, the Secretary shall submit to the congressional homeland security committees an action plan, including corrective steps and an estimated date of completion, to address areas of duplication, fragmentation, and overlap and opportunities for cost savings and revenue enhancement, as identified by the Government Accountability Office based on the annual report of the Government Accountability Office entitled Additional Opportunities to Reduce Fragmentation, Overlap, and Duplication and Achieve Other Financial Benefits.
							1109.Office of External Affairs
 (a)In generalTitle VII of the Homeland Security Act of 2002 (6 U.S.C. 341 et seq.) is amended by adding at the end the following new section:
							
								709.Office of External Affairs
 (a)In generalThere is established in the Department an Office of External Affairs. (b)Head of the OfficeThe Office of External Affairs shall be headed by a Principal Assistant Secretary for External Affairs, who shall be appointed by the Secretary. The Principal Assistant Secretary shall report to the Secretary.
 (c)CompositionThe Office of External Affairs shall include the following components: (1)The Office of Legislative Affairs, led by the Assistant Secretary for Legislative Affairs who shall report to the Principal Assistant Secretary for External Affairs.
 (2)The Office of Public Affairs, led by the Assistant Secretary for Public Affairs who shall report to the Principal Assistant Secretary for External Affairs.
 (3)The Office of Partnership and Engagement, led by the Assistant Secretary for Partnership and Engagement who shall report to the Principal Assistant Secretary for External Affairs.
 (d)Assistant Secretary for Partnership and EngagementThe Assistant Secretary for Partnership and Engagement shall be appointed by the Secretary and shall—
 (1)lead the efforts of the Department to incorporate external feedback from stakeholders into policy and strategic planning efforts, as appropriate, in consultation with the Office for Civil Rights and Civil Liberties;
 (2)conduct the activities specified in section 2006(b); (3)advise the Secretary on the effects of the policies, regulations, processes, and actions of the Department on the private sector and create and foster strategic communications with the private sector to enhance the primary mission of the Department to protect the homeland;
 (4)coordinate the activities of the Department relating to State and local government; (5)provide State and local governments with regular information, research, and technical support to assist local efforts at securing the homeland; and
 (6)perform such other functions as are established by law or delegated by the Secretary.. (b)Transfer of functions, assets, and personnel of Office for State and Local Law EnforcementThe functions authorized to be performed by the Office for State and Local Law Enforcement of the Department of Homeland Security as of the day before the date of the enactment of this Act, and the assets and personnel associated with such functions, are transferred to the Office of Partnership and Engagement under section 709 of the Homeland Security Act of 2002, as added by this section.
						(c)Abolishment of Office for State and Local Government Coordination
 (1)In generalThe Office for State and Local Government Coordination of the Department of Homeland Security is abolished.
 (2)Transfer of functions and assetsThe functions authorized to be performed by such Office for State and Local Government Coordination immediately on the day before the date of the enactment of this Act, and the assets and personnel associated with such functions, are transferred to the Office of Partnership and Engagement under section 709 of the Homeland Security Act of 2002, as added by this section.
 (3)Conforming amendmentThe Homeland Security Act of 2002 is amended by striking section 801 (6 U.S.C. 631). (4)Clerical amendmentThe table of contents in section 1(b) of such Act is amended by striking the item relating to section 801.
							(d)Abolishment of Special Assistant to Secretary of Homeland Security
 (1)In generalThe Special Assistant to the Secretary authorized by section 102(f) of the Homeland Security Act of 2002 (6 U.S.C. 112(f)), as in effect on the day before the date of the enactment of this Act, is abolished.
 (2)Transfer of functions and assetsThe functions authorized to be performed by such Special Assistant to the Secretary immediately before the enactment of this Act, and the assets and personnel associated with such functions, are transferred to the Office of Partnership and Engagement under section 709 of the Homeland Security Act of 2002, as added by this section.
 (3)Conforming amendmentSection 102 of the Homeland Security Act of 2002 (6 U.S.C. 112) is amended by striking subsection (f).
 (e)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 708 (as redesignated pursuant to section 1705(o) of this Act) the following new item:
							Sec. 709. Office of External Affairs..
						1110.Chief Procurement Officer
 (a)In generalTitle VII of the Homeland Security Act of 2002 (6 U.S.C. 341 et seq.), as amended by this Act, is further amended by adding at the end the following new section:
							
								710.Chief Procurement Officer
 (a)In generalThere is in the Department a Chief Procurement Officer, who shall serve as a senior business advisor to agency officials on procurement-related matters and report directly to the Under Secretary for Management. The Chief Procurement Officer is the senior procurement executive for purposes of subsection (c) of section 1702 of title 41, United States Code, and shall perform procurement functions as specified in such subsection.
 (b)ResponsibilitiesThe Chief Procurement Officer shall— (1)delegate or retain contracting authority, as appropriate;
 (2)issue procurement policies and oversee the heads of contracting activity of the Department to ensure compliance with those policies;
 (3)serve as the main liaison of the Department to industry on procurement-related issues; (4)account for the integrity, performance, and oversight of Department procurement and contracting functions;
 (5)ensure that procurement contracting strategies and plans are consistent with the intent and direction of the Acquisition Review Board;
 (6)oversee a centralized acquisition workforce certification and training program using, as appropriate, existing best practices and acquisition training opportunities from the Federal Government, private sector, or universities and colleges to include training on how best to identify actions that warrant referrals for suspension or debarment;
 (7)provide input on the periodic performance reviews of each head of contracting activity of the Department;
 (8)collect baseline data and use such data to establish performance measures on the impact of strategic sourcing initiatives on the private sector, including small businesses;
 (9)establish and implement policies and procedures to effectively monitor and manage vulnerabilities in the supply chain for all Department purchases;
 (10)ensure that a fair proportion of the value of Federal contracts and subcontracts are awarded to small businesses (in accordance with the procurement contract goals under section 15(g) of the Small Business Act (15 U.S.C. 644(g)), maximize opportunities for small business participation in such contracts, and ensure, to the extent practicable, small businesses that achieve qualified vendor status for security-related technologies are provided an opportunity to compete for contracts for such technology;
 (11)conduct oversight of implementation of administrative agreements to resolve suspension or debarment proceedings; and
 (12)carry out any other procurement duties that the Under Secretary for Management may designate. (c)Head of contracting activity definedIn this section the term head of contracting activity means an official responsible for the creation, management, and oversight of a team of procurement professionals properly trained, certified, and warranted to accomplish the acquisition of products and services on behalf of the designated components, offices, and organizations of the Department, and as authorized, other government entities..
 (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002, as amended by this Act, is further amended by inserting after the item relating to section 709 the following new item:
							Sec. 710. Chief Procurement Officer..
						1111.Chief Security Officer
 (a)In generalTitle VII of the Homeland Security Act of 2002 (6 U.S.C. 341 et seq.) is further amended by inserting after the item relating to section 710, as added by this Act, the following new section:
							
								711.Chief Security Officer
 (a)In generalThere is in the Department a Chief Security Officer, who shall report directly to the Under Secretary for Management.
 (b)ResponsibilitiesThe Chief Security Officer shall— (1)develop and implement the security policies, programs, and standards of the Department;
 (2)identify training and provide education to Department personnel on security-related matters; and (3)provide support to Department components on security-related matters..
 (b)Clerical amendmentThe table of contents in section 1(b) of such Act is further amended by inserting after the item relating to section 710, as added by this Act, the following new item:
							Sec. 711. Chief Security Officer..
						1112.Office of Inspector General
						(a)Sense of Congress
 (1)FindingsCongress finds the following: (A)The Inspector General Act of 1978 mandates that Inspectors General are to conduct audits and investigations relating to the programs and operations of Federal departments to promote economy, efficiency, and effectiveness in the administration of programs and operations, and to prevent and detect fraud and abuse in such programs and operations.
 (B)The Inspector General Act of 1978 mandates that Inspectors General are to provide a means for keeping Federal departments and the Congress fully and currently informed about problems and deficiencies relating to the administration of such programs and operations and the necessity for and progress of corrective action.
 (C)The Office of the Inspector General of the Department of Homeland Security detects, investigates, and prevents instances of waste, fraud, abuse, and mismanagement within the Department, and offers solutions for response.
 (D)The Office of the Inspector General of the Department of Homeland Security consistently produces high-value, high-impact work that enhances the security and safety of the homeland.
 (E)The Inspector General of the Department of Homeland Security provides the leadership and accountability within the Office of the Inspector General to oversee a cabinet-level agency.
 (F)The Inspector General of the Department of Homeland Security stands as a leader within the Inspector General community through consistent exemplary service.
 (G)The Office of Inspector General of the Department of Homeland Security offers the Federal Government and American taxpayers an impressive return on investment, measured in dollars spent versus dollars saved.
 (H)The Office of the Inspector General of the Department of Homeland Security enhances the Department’s ability to effectively and efficiently administer laws.
 (2)Sense of CongressIt is the sense of Congress that the Inspector General of the Department of Homeland Security plays a vital role in fulfilling the Department’s daily missions.
 (b)NotificationThe heads of offices and components of the Department of Homeland Security shall promptly advise the Inspector General of the Department of all allegations of misconduct with respect to which the Inspector General has investigative authority under the Inspector General Act of 1978. The Inspector General may waive the notification requirement under this subsection with respect to any category or subset of allegations of misconduct.
 (c)Rule of constructionNothing in this section may be construed as affecting the authority of the Secretary of Homeland Security under subsection (a) of section 8I of the Inspector General Act of 1978 (5 U.S.C. App. 8I).
						1113.Office for Civil Rights and Civil Liberties
 (a)In generalSection 705 of the Homeland Security Act of 2002 (6 U.S.C. 345) is amended— (1)in the section heading, by striking Establishment of officer for;
 (2)by redesignating subsection (b) as subsection (c); and (3)by inserting after subsection (a) the following new subsection:
								
 (b)Office for Civil Rights and Civil LibertiesThere is in the Department an Office for Civil Rights and Civil Liberties. Under the direction of the Officer for Civil Rights and Civil Liberties, the Office shall support the Officer in the following:
 (1)Integrating civil rights and civil liberties into activities of the Department by conducting programs and providing policy advice and other technical assistance.
 (2)Investigating complaints and information indicating possible abuses of civil rights or civil liberties, unless the Inspector General of the Department determines that any such complaint or information should be investigated by the Inspector General.
 (3)Carrying out the Department’s equal employment opportunity and diversity policies and programs, including complaint management and adjudication.
 (4)Communicating with individuals and communities whose civil rights and civil liberties may be affected by Department activities.
 (5)Any other activities as assigned by the Officer.. (b)Authorization of appropriationsThere is authorized to be appropriated $22,571,000 for each of fiscal years 2018 and 2019 to carry out section 705 of the Homeland Security Act of 2002, as amended by subsection (a) of this section.
						1114.Department of Homeland Security Rotation Program
 (a)Enhancements to the rotation programSection 844 of the Homeland Security Act of 2002 (6) U.S.C. 414) is amended— (1)by striking (a) Establishment.—;
 (2)by redesignating paragraphs (1) through (5) as subsections (a) through (e), respectively, and adjusting the margins accordingly;
 (3)in subsection (a), as so redesignated— (A)by striking Not later than 180 days after the date of enactment of this section, the and inserting The; and
 (B)by striking for employees of the Department and inserting for certain personnel within the Department; (4)in subsection (b), as so redesignated—
 (A)by redesignating subparagraphs (A) through (G) as paragraphs (3) through (9), respectively, and adjusting the margins accordingly;
 (B)by inserting before paragraph (3), as so redesignated, the following new paragraphs:  (1)seek to foster greater departmental integration and unity of effort;
 (2)seek to help enhance the knowledge, skills, and abilities of participating personnel with respect to the programs, policies, and activities of the Department;;
 (C)in paragraph (4), as so redesignated, by striking middle and senior level; and (D)in paragraph (7), as so redesignated, by inserting before invigorate the following: seek to improve morale and retention throughout the Department and;
 (5)in subsection (c), as redesignated by paragraph (2)— (A)by redesignating subparagraphs (A) and (B) as paragraphs (1) and (2), respectively, and adjusting the margins accordingly; and
 (B)in paragraph (2), as so redesignated— (i)by striking clause (iii); and
 (ii)by redesignating clauses (i), (ii), and (iv) through (viii) as subparagraphs (A) through (G), respectively, and adjusting the margins accordingly;
 (6)by redesignating subsections (d) and (e), as redesignated by paragraph (2), as subsections (e) and (f), respectively;
 (7)by inserting after subsection (c) the following new subsection:  (d)Administrative mattersIn carrying out the Rotation Program the Secretary shall—
 (1)before selecting employees for participation in the Rotation Program, disseminate information broadly within the Department about the availability of the Rotation Program, qualifications for participation in the Rotation Program, including full-time employment within the employing component or office not less than one year, and the general provisions of the Rotation Program;
 (2)require as a condition of participation in the Rotation Program that an employee— (A)is nominated by the head of the component or office employing the employee; and
 (B)is selected by the Secretary, or the Secretary’s designee, solely on the basis of relative ability, knowledge, and skills, after fair and open competition that assures that all candidates receive equal opportunity;
 (3)ensure that each employee participating in the Rotation Program shall be entitled to return, within a reasonable period of time after the end of the period of participation, to the position held by the employee, or a corresponding or higher position, in the component or office that employed the employee prior to the participation of the employee in the Rotation Program;
 (4)require that the rights that would be available to the employee if the employee were detailed from the employing component or office to another Federal agency or office remain available to the employee during the employee participation in the Rotation Program; and
 (5)require that, during the period of participation by an employee in the Rotation Program, performance evaluations for the employee—
 (A)shall be conducted by officials in the office or component employing the employee with input from the supervisors of the employee at the component or office in which the employee is placed during that period; and
 (B)shall be provided the same weight with respect to promotions and other rewards as performance evaluations for service in the office or component employing the employee.; and
 (8)by adding at the end the following new subsection:  (g)Intelligence rotational assignment program (1)EstablishmentThe Secretary shall establish an Intelligence Rotational Assignment Program as part of the Rotation Program under subsection (a).
 (2)AdministrationThe Chief Human Capital Officer, in conjunction with the Chief Intelligence Officer, shall administer the Intelligence Rotational Assignment Program established pursuant to paragraph (1).
 (3)EligiblityThe Intelligence Rotational Assignment Program established pursuant to paragraph (1) shall be open to employees serving in existing analyst positions within the Department’s Intelligence Enterprise and other Department employees as determined appropriate by the Chief Human Capital Officer and the Chief Intelligence Officer.
 (4)CoordinationThe responsibilities specified in subsection (c)(2) that apply to the Rotation Program under such subsection shall, as applicable, also apply to the Intelligence Rotational Assignment Program under this subsection..
 (b)Congressional notification and oversightNot later than 120 days after the date of the enactment of this Act, the Secretary of Homeland Security shall provide to the Committee on Homeland Security and the Permanent Select Committee on Intelligence of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate information about the status of the Homeland Security Rotation Program authorized by section 844 of the Homeland Security Act of 2002, as amended by subsection (a) of this section.
						1115.Future Years Homeland Security Program
 (a)In generalSection 874 of the Homeland Security Act of 2002 (6 U.S.C. 454) is amended— (1)in the section heading, by striking year and inserting years;
 (2)by striking subsection (a) and inserting the following:  (a)In generalNot later than 60 days after the date on which the budget of the President is submitted to Congress under section 1105(a) of title 31, United States Code, the Secretary shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives (referred to in this section as the appropriate committees) a Future Years Homeland Security Program that covers the fiscal year for which the budget is submitted and the 4 succeeding fiscal years.; and
 (3)by striking subsection (c) and inserting the following new subsections:  (c)Projection of acquisition estimatesOn and after February 1, 2018, each Future Years Homeland Security Program shall project—
 (1)acquisition estimates for the fiscal year for which the budget is submitted and the four succeeding fiscal years, with specified estimates for each fiscal year, for all major acquisitions by the Department and each component of the Department; and
 (2)estimated annual deployment schedules for all physical asset major acquisitions over the five-fiscal-year period described in paragraph (1) and the full operating capability for all information technology major acquisitions.
 (d)Sensitive and classified informationThe Secretary may include with each Future Years Homeland Security Program a classified or other appropriately controlled document containing any information required to be submitted under this section that is restricted from public disclosure in accordance with Federal law or any Executive order.
 (e)Availability of information to the publicThe Secretary shall make available to the public in electronic form the information required to be submitted to the appropriate committees under this section, other than information described in subsection (d)..
 (b)Clerical amendmentThe table of contents in section 1(b) of such Act is further amended by striking the item relating to section 874 and inserting the following new item:
							874. Future Years Homeland Security Program..
						1116.Field efficiencies plan
 (1)In generalNot later than 270 days after the date of the enactment of this Act, the Secretary of Homeland Security shall submit to the Committee on Homeland Security and the Committee on Transportation and Infrastructure of the House of Representatives and Committee on Homeland Security and Governmental Affairs of the Senate a field efficiencies plan that—
 (A)examines the facilities and administrative and logistics functions of components of the Department of Homeland Security located within designated geographic areas; and
 (B)provides specific recommendations and an associated cost-benefit analysis for the consolidation of the facilities and administrative and logistics functions of components of the Department within each designated geographic area.
 (2)ContentsThe field efficiencies plan submitted under paragraph (1) shall include the following: (A)An accounting of leases held by the Department or its components that have expired in the current fiscal year or will be expiring in the next fiscal year, that have begun or been renewed in the current fiscal year, or that the Department or its components plan to sign or renew in the next fiscal year.
 (B)For each designated geographic area— (i)An evaluation of specific facilities at which components, or operational entities of components, of the Department may be closed or consolidated, including consideration of when leases expire or facilities owned by the government become available.
 (ii)An evaluation of potential consolidation with facilities of other Federal, State, or local entities, including—
 (I)offices; (II)warehouses;
 (III)training centers; (IV)housing;
 (V)ports, shore facilities, and airfields; (VI)laboratories; and
 (VII)other assets as determined by the Secretary. (iii)An evaluation of the potential for the consolidation of administrative and logistics functions, including—
 (I)facility maintenance; (II)fleet vehicle services;
 (III)mail handling and shipping and receiving; (IV)facility security;
 (V)procurement of goods and services; (VI)information technology and telecommunications services and support; and
 (VII)additional ways to improve unity of effort and cost savings for field operations and related support activities as determined by the Secretary.
 (C)An implementation plan, including— (i)near-term actions that can co-locate, consolidate, or dispose of property within 24 months;
 (ii)identifying long-term occupancy agreements or leases that cannot be changed without a significant cost to the Government; and
 (iii)how the Department can ensure it has the capacity, in both personnel and funds, needed to cover up-front costs to achieve consolidation and efficiencies.
 (D)An accounting of any consolidation of the real estate footprint of the Department or any component of the Department, including the co-location of personnel from different components, offices, and agencies within the Department.
							1117.Submission to Congress of information regarding reprogramming or transfer of Department of Homeland
			 Security resources to respond to operational surges
 (a)In generalTitle VII of the Homeland Security Act of 2002 is further amended by adding at the end the following new section:
							
								712.Annual submittal to Congress of information on reprogramming or transfers of funds to respond to
 operational surgesFor each fiscal year until fiscal year 2023, the Secretary of Homeland Security shall provide to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate, together with the annual budget request for the Department, information on—
 (1)any circumstance during the year covered by the report in which the Secretary exercised the authority to reprogram or transfer funds to address unforeseen costs, including costs associated with operational surges; and
 (2)any circumstance in which any limitation on the transfer or reprogramming of funds affected the ability of the Secretary to address such unforeseen costs..
 (b)Clerical amendmentThe table of contents in section 1(b) of such Act is further amended by inserting after the item relating to section 711, as added by this Act, the following new item:
							712. Annual submittal to Congress of information on reprogramming or transfers of funds to respond
			 to operational surges..
						1118.Report to Congress on cost savings and efficiency
 (a)In generalNot later than two years after the date of the enactment of this Act, the Secretary of Homeland Security, acting through the Under Secretary of Homeland Security for Management, shall submit to the congressional homeland security committees a report that includes each of the following:
 (1)A detailed accounting of the management and administrative expenditures and activities of each component of the Department of Homeland Security and identifies potential cost savings, avoidances, and efficiencies for those expenditures and activities.
 (2)An examination of major physical assets of the Department, as defined by the Secretary; (3)A review of the size, experience level, and geographic distribution of the operational personnel of the Department.
 (4)Recommendations for adjustments in the management and administration of the Department that would reduce deficiencies in the capabilities of the Department, reduce costs, and enhance efficiencies.
 (b)Form of reportThe report required under subsection (a) shall be submitted in unclassified form but may include a classified annex.
						1119.Research and development and CBRNE organizational review
						(a)Department of Homeland Security research and development activities
 (1)In generalThe Secretary of Homeland Security shall assess the organization and management of the Department of Homeland Security’s research and development activities, and shall develop and submit to the Committee on Homeland Security and the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate, not later than six months after the date of the enactment of this Act, a proposed organizational structure for the efficient and effective management of such research and development activities.
 (2)Organizational justificationThe proposed organizational structure for the management of the Department of Homeland Security’s research and development activities included in the assessment required under paragraph (1) shall include the following:
 (A)A discussion of the methodology for determining such proposed organizational structure. (B)A comprehensive inventory of research and development activities of the Department, and the proposed location of each activity under such proposed organizational structure, including a description of the effects on specific directorates and offices based on any proposed relocation of their activities.
 (C)Information relating to how such proposed organizational structure will facilitate and promote enhanced coordination and better collaboration between the research and development activities of the Department and the offices and components of the Department, including a specific description of operational challenges resulting from the current organizational structure and a detailed explanation of how the proposed organizational structure will address such challenges.
 (D)Information relating to how such proposed organizational structure will support the development of research and development priorities and capabilities across the Department.
 (E)A discussion of any resulting cost savings and efficiencies from such proposed organizational structure.
 (F)Recommendations for any necessary statutory changes, an explanation of why no statutory or organizational changes are necessary, or a request for additional time to complete the organizational justification.
								(b)Department of Homeland Security chemical, biological, radiological, nuclear, and explosives
			 activities
 (1)In generalThe Secretary of Homeland Security shall— (A)assess the organization and management of the Department of Homeland Security’s chemical, biological, radiological, nuclear, and explosives activities, including the activities of the Office of Health Affairs, the Domestic Nuclear Detection Office, and the Office for Bombing Prevention; and
 (B)by not later than six months after the date of the enactment of this Act, develop and submit to the Committee on Homeland Security and the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a proposed organizational structure to ensure enhanced coordination, effectiveness, and efficiency by providing strengthened chemical, biological, radiological, nuclear, and explosives capabilities in support of homeland security.
 (2)Organizational justificationThe proposed organizational structure for the management of the Department of Homeland Security’s chemical, biological, radiological, nuclear, and explosives activities included in the assessment required under paragraph (1) shall include the following:
 (A)A discussion of the methodology for determining such proposed organizational structure. (B)A comprehensive inventory of chemical, biological, radiological, nuclear, and explosives activities of the Department, and the proposed location of each activity under such proposed organizational structure.
 (C)Information relating to how such proposed organizational structure will enhance the development of chemical, biological, radiological, nuclear, and explosives priorities and capabilities across the Department, including a specific description of operational challenges resulting from the current organizational structure and a detailed explanation of how the proposed organizational structure will address such challenges.
 (D)A discussion of any resulting cost savings and efficiencies from such proposed organizational structure.
 (E)Recommendations for any necessary statutory changes, an explanation of why no statutory or organizational changes are necessary, or a request for additional time to complete the organizational justification.
 (c)Review requiredNot later than three months after the submission of the proposed organizational justifications required under subsections (a)(1) and (b)(1), the Comptroller General of the United States shall submit to the Committee on Homeland Security and the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a review of the organizational justifications. The review shall consider how the proposed organizational realignment, or lack thereof, of research and development activities and chemical, biological, radiological, nuclear, and explosives activities will improve or impede the Department’s ongoing efforts is such mission areas, including an assessment of—
 (1)any potential cost savings or additional costs incurred as a result of any proposed organizational realignment;
 (2)an assessment of the comparison of benefits and costs of the proposed organizational structure; (3)the extent to which the organizational justification submitted pursuant to subsections (a)(1) and (b)(1) fully assesses, documents, and addresses any potential problems that could result from any proposed organizational realignment;
 (4)the extent to which the organizational justification identifies specific deficiencies in operations resulting from the existing organizational structure of the Department and an explanation of how any proposed realignment will address such deficiencies;
 (5)the extent to which the Department solicited and incorporated the feedback of its workforce in the proposed organizational structure; and
 (6)the extent to which the Department conducted and incorporated stakeholder outreach in developing the proposed organizational structure.
 1120.Activities related to childrenParagraph (6) of subsection (c) of section 708 of the Homeland Security Act of 2002 (6 U.S.C. 349(c)), as redesignated by section 410 of this Act, is amended by inserting , including feedback from organizations representing the needs of children, after stakeholder feedback.
					BHuman Resources and Other Matters
 1131.Chief Human Capital Officer responsibilitiesSection 704 of the Homeland Security Act of 2002 (6 U.S.C. 344) is amended— (1)in subsection (b)—
 (A)in paragraph (1)— (i)by inserting , including with respect to leader development and employee engagement, after policies;
 (ii)by striking and in line and inserting , in line; and (iii)by inserting and informed by best practices within the Federal government and the private sector, after priorities,;
 (B)in paragraph (2), by striking develop performance measures to provide a basis for monitoring and evaluating and inserting evaluate, on an ongoing basis,; (C)in paragraph (3), by inserting that, to the extent practicable, are informed by employee feedback, after policies;
 (D)in paragraph (4), by inserting including leader development and employee engagement programs, before in coordination; (E)in paragraph (5), by inserting before the semicolon at the end the following: that is informed by an assessment, carried out by the Chief Human Capital Officer, of the learning and developmental needs of employees in supervisory and non-supervisory roles across the Department and appropriate workforce planning initiatives;
 (F)by redesignating paragraphs (9) and (10) as paragraphs (11) and (12), respectively; and (G)by inserting after paragraph (8) the following new paragraphs:
								
 (9)maintain a catalogue of available employee development opportunities, including the Homeland Security Rotation Program pursuant to section 844, departmental leadership development programs, interagency development programs, and other rotational programs;
 (10)ensure that employee discipline and adverse action programs comply with the requirements of all pertinent laws, rules, regulations, and Federal guidance, and ensure due process for employees;;
 (2)by redesignating subsections (d) and (e) as subsections (e) and (f), respectively; (3)by inserting after subsection (c) the following new subsection:
							
 (d)Chief Learning and Engagement OfficerThe Chief Human Capital Officer may designate an employee of the Department to serve as a Chief Learning and Engagement Officer to assist the Chief Human Capital Officer in carrying out this section.; and
 (4)in subsection (e), as so redesignated— (A)by redesignating paragraphs (2), (3), and (4) as paragraphs (5), (6), and (7), respectively; and
 (B)by inserting after paragraph (1) the following new paragraphs:  (2)information on employee development opportunities catalogued pursuant to paragraph (9) of subsection (b) and any available data on participation rates, attrition rates, and impacts on retention and employee satisfaction;
 (3)information on the progress of Department-wide strategic workforce planning efforts as determined under paragraph (2) of subsection (b);
 (4)information on the activities of the steering committee established pursuant to section 710(a), including the number of meeting, types of materials developed and distributed, and recommendations made to the Secretary;.
							1132.Employee engagement steering committee and action plan
 (a)In generalTitle VII of the Homeland Security Act of 2002 (6 U.S.C. 341 et seq.) is amended by adding at the end the following new section:
							
								714.Employee engagement
 (a)Steering committeeNot later than 120 days after the date of the enactment of this section, the Secretary shall establish an employee engagement steering committee, including representatives from operational components, headquarters, and field personnel, including supervisory and non-supervisory personnel, and employee labor organizations that represent Department employees, and chaired by the Under Secretary for Management, to carry out the following activities:
 (1)Identify factors that have a negative impact on employee engagement, morale, and communications within the Department, such as perceptions about limitations on career progression, mobility, or development opportunities, collected through employee feedback platforms, including through annual employee surveys, questionnaires, and other communications, as appropriate.
 (2)Identify, develop, and distribute initiatives and best practices to improve employee engagement, morale, and communications within the Department, including through annual employee surveys, questionnaires, and other communications, as appropriate.
 (3)Monitor efforts of each component to address employee engagement, morale, and communications based on employee feedback provided through annual employee surveys, questionnaires, and other communications, as appropriate.
 (4)Advise the Secretary on efforts to improve employee engagement, morale, and communications within specific components and across the Department.
 (5)Conduct regular meetings and report, not less than once per quarter, to the Under Secretary for Management, the head of each component, and the Secretary on Department-wide efforts to improve employee engagement, morale, and communications.
 (b)Action plan; ReportingThe Secretary, acting through the Chief Human Capital Officer, shall— (1)not later than 120 days after the date of the establishment of the steering committee under subsection (a), issue a Department-wide employee engagement action plan, reflecting input from the employee engagement steering committee established pursuant to subsection (a) and employee feedback provided through annual employee surveys, questionnaires, and other communications in accordance with paragraph (1) of such subsection, to execute strategies to improve employee engagement, morale, and communications within the Department; and
 (2)require the head of each component to— (A)develop and implement a component-specific employee engagement plan to advance the action plan required under paragraph (1) that includes performance measures and objectives, is informed by employee feedback provided through annual employee surveys, questionnaires, and other communications, as appropriate, and sets forth how employees and, where applicable, their labor representatives are to be integrated in developing programs and initiatives;
 (B)monitor progress on implementation of such action plan; and (C)provide to the Chief Human Capital Officer and the steering committee quarterly reports on actions planned and progress made under this paragraph.
 (c)TerminationThis section shall terminate on the date that is five years after the date of the enactment of this section..
 (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item related to section 713, as added by this Act, the following new item:
							Sec. 714. Employee engagement..
						(c)Submissions to Congress
 (1)Department-wide employee engagement action planThe Secretary of Homeland Security, acting through the Chief Human Capital Officer of the Department of Homeland Security, shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate the Department-wide employee engagement action plan required under subsection (b)(1) of section 714 of the Homeland Security Act of 2002 (as added by subsection (a) of this section) not later than 30 days after the issuance of such plan under such subsection (b)(1).
 (2)Component-specific employee engagement plansEach head of a component of the Department of Homeland Security shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate the component-specific employee engagement plan of each such component required under subsection (b)(2) of section 714 of the Homeland Security Act of 2002 (as added by subsection (a) of this section) not later than 30 days after the issuance of each such plan under such subsection (b)(2).
							1133.Annual employee award program
 (a)In generalTitle VII of the Homeland Security Act of 2002 (6 U.S.C. 341 et seq.), as amended by this Act, is further amended by adding at the end the following new section:
							
								715.Annual employee award program
 (a)In generalThe Secretary may establish an annual employee award program to recognize Department employees or groups of employees for significant contributions to the achievement of the Department’s goals and missions. If such a program is established, the Secretary shall—
 (1)establish within such program categories of awards, each with specific criteria, that emphasizes honoring employees who are at the non-supervisory level;
 (2)publicize within the Department how any employee or group of employees may be nominated for an award;
 (3)establish an internal review board comprised of representatives from Department components, headquarters, and field personnel to submit to the Secretary award recommendations regarding specific employees or groups of employees;
 (4)select recipients from the pool of nominees submitted by the internal review board under paragraph (3) and convene a ceremony at which employees or groups of employees receive such awards from the Secretary; and
 (5)publicize such program within the Department. (b)Internal review boardThe internal review board described in subsection (a)(3) shall, when carrying out its function under such subsection, consult with representatives from operational components and headquarters, including supervisory and non-supervisory personnel, and employee labor organizations that represent Department employees.
 (c)Rule of constructionNothing in this section may be construed to authorize additional funds to carry out the requirements of this section or to require the Secretary to provide monetary bonuses to recipients of an award under this section..
 (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002, as amended this Act, is further amended by inserting after the item relating to section 714 the following new item:
							Sec. 715. Annual employee award program..
						1134.Independent investigation and implementation plan
 (a)In generalNot later than 120 days after the date of the enactment of this Act or the issuance of a report by the Inspector General of the Department of Homeland Security on the extent to which the Department has an equitable and consistent disciplinary process, whichever is later, but in no case later than one year after such date of enactment, the Comptroller General of the United States shall utilize, if available, such report and investigate whether the application of discipline and adverse actions are administered in an equitable and consistent manner that results in the same or substantially similar disciplinary outcomes across the Department for misconduct by a non-supervisory or supervisor employee who engaged in the same or substantially similar misconduct.
 (b)ConsultationIn carrying out the investigation described in subsection (a), the Comptroller General of the United States shall consult with the employee engagement steering committee established pursuant to subsection (b)(1) of section 714 of the Homeland Security Act of 2002 (as added by this Act).
 (c)Action by Under Secretary for ManagementUpon completion of the investigation described in subsection (a), the Under Secretary for Management of the Department of Homeland Security shall review the findings and recommendations of such investigation and implement a plan, in consultation with the employee engagement steering committee established pursuant to subsection (b)(1) of section 714 of the Homeland Security Act of 2002, to correct any relevant deficiencies identified by the Comptroller General of the United States. The Under Secretary for Management shall direct the employee engagement steering committee to review such plan to inform committee activities and action plans authorized under such section 714.
						1135.Timely guidance to DHS personnel regarding Executive orders
 (a)In generalTitle VII of the Homeland Security Act of 2002 is further amended by adding at the end the following new section:
							
 716.Timely guidance to personnel regarding Executive ordersTo the maximum extent practicable, before any Executive order affecting Department functions, programs, or operations takes effect, the Secretary, in coordination with the heads of relevant Department components and offices, shall make every effort to, as expeditiously as possible, provide to relevant Department personnel written guidance regarding how such Executive order is to be implemented..
 (b)Clerical amendmentThe table of contents in section 1(b) of such Act is further amended by inserting after the item relating to section 715, as added by this Act, the following new item:
							Sec. 716. Timely guidance to personnel regarding Executive orders..
 1136.Secretary’s responsibilities regarding election infrastructureThe Secretary of Homeland Security shall continue to prioritize the provision of assistance, on a voluntary basis, to State and local election officials in recognition of the importance of election infrastructure to the United States and that its incapacity or destruction would have a debilitating impact on national security, and that state and non-state adversaries should not compromise election infrastructure.
					IIDepartment of Homeland Security Acquisition Accountability and Efficiency
				1201.Definitions
 (a)In generalSubtitle D of title VIII of the Homeland Security Act of 2002 is amended by inserting before section 831 the following new section:
						
 830.DefinitionsIn this subtitle: (1)The term acquisition has the meaning given such term in section 131 of title 41, United States Code.
 (2)The term acquisition decision authority means the authority, held by the Secretary acting through the Deputy Secretary or Under Secretary for Management to—
 (A)ensure compliance with Federal law, the Federal Acquisition Regulation, and Department acquisition management directives;
 (B)review (including approving, pausing, modifying, or canceling) an acquisition program through the life cycle of such program;
 (C)ensure that acquisition program managers have the resources necessary to successfully execute an approved acquisition program;
 (D)ensure good acquisition program management of cost, schedule, risk, and system performance of the acquisition program at issue, including assessing acquisition program baseline breaches and directing any corrective action for such breaches; and
 (E)ensure that acquisition program managers, on an ongoing basis, monitor cost, schedule, and performance against established baselines and use tools to assess risks to an acquisition program at all phases of the life cycle of such program to avoid and mitigate acquisition program baseline breaches.
 (3)The term acquisition decision event means, with respect to an acquisition program, a predetermined point within each of the acquisition phases at which the acquisition decision authority determines whether such acquisition program shall proceed to the next acquisition phase.
 (4)The term acquisition decision memorandum means, with respect to an acquisition, the official acquisition decision event record that includes a documented record of decisions, exit criteria, and assigned actions for such acquisition, as determined by the person exercising acquisition decision authority for such acquisition.
 (5)The term acquisition program means the process by which the Department acquires, with any appropriated amounts, by contract for purchase or lease, property or services (including construction) that support the missions and goals of the Department.
 (6)The term acquisition program baseline, with respect to an acquisition program, means a summary of the cost, schedule, and performance parameters, expressed in standard, measurable, quantitative terms, which must be met in order to accomplish the goals of such program.
 (7)The term best practices, with respect to acquisition, means a knowledge-based approach to capability development that includes—
 (A)identifying and validating needs; (B)assessing alternatives to select the most appropriate solution;
 (C)clearly establishing well-defined requirements; (D)developing realistic cost assessments and schedules;
 (E)securing stable funding that matches resources to requirements; (F)demonstrating technology, design, and manufacturing maturity;
 (G)using milestones and exit criteria or specific accomplishments that demonstrate progress; (H)adopting and executing standardized processes with known success across programs;
 (I)establishing an adequate workforce that is qualified and sufficient to perform necessary functions; and
 (J)integrating the capabilities described in subparagraphs (A) through (I) into the Department’s mission and business operations.
 (8)The term breach, with respect to a major acquisition program, means a failure to meet any cost, schedule, or performance threshold specified in the most recently approved acquisition program baseline.
 (9)The term congressional homeland security committees means— (A)the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate; and
 (B)the Committee on Appropriations of the House of Representatives and of the Senate. (10)The term Component Acquisition Executive means the senior acquisition official within a component who is designated in writing by the Under Secretary for Management, in consultation with the component head, with authority and responsibility for leading a process and staff to provide acquisition and program management oversight, policy, and guidance to ensure that statutory, regulatory, and higher level policy requirements are fulfilled, including compliance with Federal law, the Federal Acquisition Regulation, and Department acquisition management directives established by the Under Secretary for Management.
 (11)The term life cycle cost means the total ownership cost of an acquisition, including all relevant costs related to acquiring, owning, operating, maintaining, and disposing of the system, project, or product over a specified period of time.
 (12)The term major acquisition program means a Department acquisition program that is estimated by the Secretary to require an eventual total expenditure of at least $300,000,000 (based on fiscal year 2017 constant dollars) over its life cycle cost..
 (b)Clerical amendmentThe table of contents in section 1(b) of such Act is further amended by inserting before the item relating to section 831 the following new item:
						830. Definitions..
					AAcquisition Authorities
 1211.Acquisition authorities for Under Secretary for Management of the Department of Homeland SecuritySection 701 of the Homeland Security Act of 2002 (6 U.S.C. 341) is amended— (1)in subsection (a)(2), by inserting and acquisition management after procurement;
 (2)by redesignating subsections (d) and (e) as subsections (e) and (f), respectively; and (3)by inserting after subsection (c) the following new subsection:
							
								(d)Acquisition and related responsibilities
 (1)In generalNotwithstanding subsection (a) of section 1702 of title 41, United States Code, the Under Secretary for Management is the Chief Acquisition Officer of the Department. As Chief Acquisition Officer, the Under Secretary shall have the authorities and perform the functions specified in subsection (b) of such section and shall perform all other functions and responsibilities delegated by the Secretary or described in this subsection.
 (2)Functions and responsibilitiesIn addition to the authorities and functions specified in section 1702(b) of title 41, United States Code, the functions and responsibilities of the Under Secretary for Management related to acquisition include the following:
 (A)Advising the Secretary regarding acquisition management activities, taking into account risks of failure to achieve cost, schedule, or performance parameters, to ensure that the Department achieves its mission through the adoption of widely accepted program management best practices and standards and, where appropriate, acquisition innovation best practices.
 (B)Leading the acquisition oversight body of the Department, the Acquisition Review Board, and exercising the acquisition decision authority to approve, pause, modify (including the rescission of approvals of program milestones), or cancel major acquisition programs, unless the Under Secretary delegates such authority to a Component Acquisition Executive pursuant to paragraph (3).
 (C)Establishing policies for acquisition that implement an approach that takes into account risks of failure to achieve cost, schedule, or performance parameters that all components of the Department shall comply with, including outlining relevant authorities for program managers to effectively manage acquisition programs.
 (D)Ensuring that each major acquisition program has a Department-approved acquisition program baseline, pursuant to the Department’s acquisition management policy.
 (E)Ensuring that the heads of components and Component Acquisition Executives comply with Federal law, the Federal Acquisition Regulation, and Department acquisition management directives.
 (F)Providing additional scrutiny and oversight for an acquisition that is not a major acquisition if— (i)the acquisition is for a program that is important to departmental strategic and performance plans;
 (ii)the acquisition is for a program with significant program or policy implications; and (iii)the Secretary determines that such scrutiny and oversight for the acquisition is proper and necessary.
 (G)Ensuring that grants and financial assistance are provided only to individuals and organizations that are not suspended or debarred.
 (H)Distributing guidance throughout the Department to ensure that contractors involved in acquisitions, particularly contractors that access the Department’s information systems and technologies, adhere to relevant Department policies related to physical and information security as identified by the Under Secretary for Management.
 (I)Overseeing the Component Acquisition Executive organizational structure to ensure Component Acquisition Executives have sufficient capabilities and comply with Department acquisition policies.
 (J)Ensuring acquisition decision memoranda adequately document decisions made at acquisition decision events, including any affirmative determination of contractor responsibility at the down selection phase and any other significant procurement decisions related to the acquisition at issue.
										(3)Delegation of acquisition decision authority
 (A)Level 3 acquisitionsThe Under Secretary for Management may delegate acquisition decision authority in writing to the relevant Component Acquisition Executive for an acquisition program that has a life cycle cost estimate of less than $300,000,000.
 (B)Level 2 acquisitionsThe Under Secretary for Management may delegate acquisition decision authority in writing to the relevant Component Acquisition Executive for a major acquisition program that has a life cycle cost estimate of at least $300,000,000 but not more than $1,000,000,000 if all of the following requirements are met:
 (i)The component concerned possesses working policies, processes, and procedures that are consistent with Department-level acquisition policy.
 (ii)The Component Acquisition Executive concerned has adequate, experienced, and dedicated professional employees with program management training, as applicable, commensurate with the size of the acquisition programs and related activities delegated to such Component Acquisition Executive by the Under Secretary for Management.
 (iii)Each major acquisition program concerned has written documentation showing that it has a Department-approved acquisition program baseline and it is meeting agreed-upon cost, schedule, and performance thresholds.
											(4)Relationship to Under Secretary for Science and Technology
 (A)In generalNothing in this subsection shall diminish the authority granted to the Under Secretary for Science and Technology under this Act. The Under Secretary for Management and the Under Secretary for Science and Technology shall cooperate in matters related to the coordination of acquisitions across the Department so that investments of the Directorate of Science and Technology are able to support current and future requirements of the components of the Department.
 (B)Operational testing and evaluationThe Under Secretary for Science and Technology shall— (i)ensure, in coordination with relevant component heads, that major acquisition programs—
 (I)complete operational testing and evaluation of technologies and systems; (II)use independent verification and validation of operational test and evaluation implementation and results; and
 (III)document whether such programs meet all performance requirements included in their acquisition program baselines;
 (ii)ensure that such operational testing and evaluation includes all system components and incorporates operators into the testing to ensure that systems perform as intended in the appropriate operational setting; and
 (iii)determine if testing conducted by other Federal agencies and private entities is relevant and sufficient in determining whether systems perform as intended in the operational setting.
 (5)DefinitionsIn this subsection, the terms acquisition, best practices, acquisition decision authority, major acquisition program, acquisition program baseline, and Component Acquisition Executive have the meanings given such terms in section 830.. 1212.Acquisition authorities for Chief Financial Officer of the Department of Homeland SecurityParagraph (2) of section 702(b) of the Homeland Security Act of 2002 (6 U.S.C. 342(b)) is amended by adding at the end the following new subparagraph:
						
 (J)Oversee the costs of acquisition programs and related activities to ensure that actual and planned costs are in accordance with budget estimates and are affordable, or can be adequately funded, over the life cycle of such programs and activities..
 1213.Acquisition authorities for Chief Information Officer of the Department of Homeland SecuritySection 703 of the Homeland Security Act of 2002 (6 U.S.C. 343), as amended by this Act, is further amended by adding at the end the following new subsection:
						
 (e)Acquisition responsibilitiesThe acquisition responsibilities of the Chief Information Officer shall include the following: (1)Oversee the management of the Homeland Security Enterprise Architecture and ensure that, before each acquisition decision event (as such term is defined in section 830), approved information technology acquisitions comply with departmental information technology management processes, technical requirements, and the Homeland Security Enterprise Architecture, and in any case in which information technology acquisitions do not comply with the Department’s management directives, make recommendations to the Acquisition Review Board regarding such noncompliance.
 (2)Be responsible for providing recommendations to the Acquisition Review Board regarding information technology programs, and be responsible for developing information technology acquisition strategic guidance..
					1214.Acquisition authorities for Program Accountability and Risk Management
 (a)In generalTitle VII of the Homeland Security Act of 2002 (6 U.S.C. 341 et seq.) is further amended by adding at the end the following:
							
								717.Acquisition authorities for Program Accountability and Risk Management
 (a)Establishment of OfficeThere is in the Management Directorate of the Department an office to be known as Program Accountability and Risk Management. The purpose of the office is to— (1)provide consistent accountability, standardization, and transparency of major acquisition programs of the Department; and
 (2)serve as the central oversight function for all Department acquisition programs. (b)Responsibilities of Executive DirectorThe Program Accountability and Risk Management shall be led by an Executive Director to oversee the requirement under subsection (a). The Executive Director shall report directly to the Under Secretary for Management, and shall carry out the following responsibilities:
 (1)Monitor regularly the performance of Department acquisition programs between acquisition decision events to identify problems with cost, performance, or schedule that components may need to address to prevent cost overruns, performance issues, or schedule delays.
 (2)Assist the Under Secretary for Management in managing the acquisition programs and related activities of the Department.
 (3)Conduct oversight of individual acquisition programs to implement Department acquisition program policy, procedures, and guidance with a priority on ensuring the data the office collects and maintains from Department components is accurate and reliable.
 (4)Serve as the focal point and coordinator for the acquisition life cycle review process and as the executive secretariat for the Acquisition Review Board.
 (5)Advise the persons having acquisition decision authority in making acquisition decisions consistent with all applicable laws and in establishing clear lines of authority, accountability, and responsibility for acquisition decision making within the Department.
 (6)Engage in the strategic planning and performance evaluation process required under section 306 of title 5, United States Code, and sections 1105(a)(28), 1115, 1116, and 9703 of title 31, United States Code, by supporting the Chief Procurement Officer in developing strategies and specific plans for hiring, training, and professional development in order to rectify any deficiency within the Department’s acquisition workforce.
 (7)Develop standardized certification standards in consultation with the Component Acquisition Executives for all acquisition program managers.
 (8)In the event that a certification or action of an acquisition program manager needs review for purposes of promotion or removal, provide input, in consultation with the relevant Component Acquisition Executive, into the performance evaluation of the relevant acquisition program manager and report positive or negative experiences to the relevant certifying authority.
 (9)Provide technical support and assistance to Department acquisitions and acquisition personnel in conjunction with the Chief Procurement Officer.
 (10)Prepare the Comprehensive Acquisition Status Report for the Department, as required by title I of division D of the Consolidated Appropriations Act, 2016 (Public Law 114–113), and make such report available to the congressional homeland security committees.
 (c)Responsibilities of componentsEach head of a component shall comply with Federal law, the Federal Acquisition Regulation, and Department acquisition management directives established by the Under Secretary for Management. For each major acquisition program, each head of a component shall—
 (1)define baseline requirements and document changes to such requirements, as appropriate; (2)establish a complete life cycle cost estimate with supporting documentation, including an acquisition program baseline;
 (3)verify each life cycle cost estimate against independent cost estimates, and reconcile any differences;
 (4)complete a cost-benefit analysis with supporting documentation; (5)develop and maintain a schedule that is consistent with scheduling best practices as identified by the Comptroller General of the United States, including, in appropriate cases, an integrated master schedule; and
 (6)ensure that all acquisition program information provided by the component is complete, accurate, timely, and valid.
 (d)Congressional homeland security committees definedIn this section, the term congressional homeland security committees means— (1)the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate; and
 (2)the Committee on Appropriations of the House of Representatives and the Committee on Appropriations of the Senate.
										718.Acquisition documentation
 (a)In generalFor each major acquisition program, the Executive Director responsible for the preparation of the Comprehensive Acquisition Status Report, pursuant to paragraph (11) of section 710(b), shall require certain acquisition documentation to be submitted by Department components or offices.
 (b)WaiverThe Secretary may waive the requirement for submission under subsection (a) for a program for a fiscal year if either—
 (1)the program has not— (A)entered the full rate production phase in the acquisition life cycle;
 (B)had a reasonable cost estimate established; and (C)had a system configuration defined fully; or
 (2)the program does not meet the definition of capital asset, as defined by the Director of the Office of Management and Budget. (c)Congressional oversightAt the same time the President’s budget is submitted for a fiscal year under section 1105(a) of title 31, United States Code, the Secretary shall submit to the Committee on Homeland Security of the House of Representatives and Committee on Homeland Security and Governmental Affairs of the Senate information on the exercise of authority under subsection (b) in the prior fiscal year that includes the following specific information regarding each program for which a waiver is issued under subsection (b):
 (1)The grounds for granting a waiver for that program. (2)The projected cost of that program.
 (3)The proportion of a component’s annual acquisition budget attributed to that program, as available. (4)Information on the significance of the program with respect to the component’s operations and execution of its mission..
 (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is further amended by inserting after the item relating to section 716, as added by this Act, the following new items:
							Sec. 717. Acquisition authorities for Program Accountability and Risk Management.Sec. 718. Acquisition documentation..
						1215.Acquisition innovation
 (a)In generalTitle VII of the Homeland Security Act of 2002 (6 U.S.C. 341 et seq.) as amended by this Act, is further amended by adding at the end the following new section:
							
 719.Acquisition innovationThe Under Secretary for Management may— (1)designate an individual within the Department to manage acquisition innovation efforts of the Department;
 (2)test emerging acquisition best practices to carrying out acquisitions, consistent with the Federal Acquisition Regulation and Department acquisition management directives, as appropriate;
 (3)develop and distribute best practices and lessons learned regarding acquisition innovation throughout the Department;
 (4)establish metrics to measure the effectiveness of acquisition innovation efforts with respect to cost, operational efficiency of the acquisition program (including timeframes for executing contracts), and collaboration with the private sector, including small businesses; and
 (5)determine impacts of acquisition innovation efforts on the private sector by— (A)engaging with the private sector, including small businesses, to provide information and obtain feedback on procurement practices and acquisition innovation efforts of the Department;
 (B)obtaining feedback from the private sector on the impact of acquisition innovation efforts of the Department; and
 (C)incorporating such feedback, as appropriate, into future acquisition innovation efforts of the Department..
 (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 718, as added by this Act, the following new item:
							Sec. 719. Acquisition innovation..
 (c)InformationNot later than 90 days after the date on which the Secretary of Homeland Security submits the annual budget justification for the Department of Homeland Security for each of fiscal years 2019 through 2023, the Secretary shall, if appropriate, provide information to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate on the activities undertaken in the previous fiscal year in furtherance of section 719 of the Homeland Security Act of 2002, as added by subsection (a), on the following:
 (1)Emerging acquisition best practices that were tested within the Department during such fiscal year. (2)Efforts to distribute best practices and lessons learned within the Department, including through web-based seminars, training, and forums, during such fiscal year.
 (3)Utilization by components throughout the Department of best practices distributed by the Under Secretary of Management pursuant to paragraph (3) of such section 719.
 (4)Performance as measured by the metrics established under paragraph (4) of such section 719. (5)Outcomes of efforts to distribute best practices and lessons learned within the Department, including through web-based seminars, training, and forums.
 (6)Any impacts of the utilization of innovative acquisition mechanisms by the Department on the private sector, including small businesses.
 (7)The criteria used to identify specific acquisition programs or activities to be included in acquisition innovation efforts and the outcomes of such programs or activities.
 (8)Recommendations, as necessary, to enhance acquisition innovation in the Department. BAcquisition Program Management Discipline 1221.Acquisition Review Board (a)In generalSubtitle D of title VIII of the Homeland Security Act of 2002 (6 U.S.C. 391 et seq.) is amended by adding at the end the following new section:
							
								836.Acquisition Review Board
 (a)In generalThe Secretary shall establish an Acquisition Review Board (in this section referred to as the Board) to— (1)strengthen accountability and uniformity within the Department acquisition review process;
 (2)review major acquisition programs; and (3)review the use of best practices.
 (b)CompositionThe Under Secretary for Management shall serve as chair of the Board. The Secretary shall also ensure participation by other relevant Department officials, including at least two component heads or their designees, as permanent members of the Board.
 (c)MeetingsThe Board shall meet regularly for purposes of ensuring all acquisitions processes proceed in a timely fashion to achieve mission readiness. The Board shall convene at the discretion of the Secretary and at any time—
 (1)a major acquisition program— (A)requires authorization to proceed from one acquisition decision event to another throughout the acquisition life cycle;
 (B)is in breach of its approved requirements; or (C)requires additional review, as determined by the Under Secretary for Management; or
 (2)a non-major acquisition program requires review, as determined by the Under Secretary for Management.
 (d)ResponsibilitiesThe responsibilities of the Board are as follows: (1)Determine whether a proposed acquisition has met the requirements of key phases of the acquisition life cycle framework and is able to proceed to the next phase and eventual full production and deployment.
 (2)Oversee whether a proposed acquisition’s business strategy, resources, management, and accountability is executable and is aligned to strategic initiatives.
 (3)Support the person with acquisition decision authority for an acquisition in determining the appropriate direction for such acquisition at key acquisition decision events.
 (4)Conduct systematic reviews of acquisitions to ensure that such acquisitions are progressing in compliance with the approved documents for their current acquisition phases.
 (5)Review the acquisition documents of each major acquisition program, including the acquisition program baseline and documentation reflecting consideration of tradeoffs among cost, schedule, and performance objectives, to ensure the reliability of underlying data.
 (6)Ensure that practices are adopted and implemented to require consideration of trade-offs among cost, schedule, and performance objectives as part of the process for developing requirements for major acquisition programs prior to the initiation of the second acquisition decision event, including, at a minimum, the following practices:
 (A)Department officials responsible for acquisition, budget, and cost estimating functions are provided with the appropriate opportunity to develop estimates and raise cost and schedule matters before performance objectives are established for capabilities when feasible.
 (B)Full consideration is given to possible trade-offs among cost, schedule, and performance objectives for each alternative.
 (e)Acquisition program baseline report requirementIf the person exercising acquisition decision authority over a major acquisition program approves such program to proceed into the planning phase before such program has a Department-approved acquisition program baseline, the Under Secretary for Management shall create and approve an acquisition program baseline report regarding such approval, and the Secretary shall—
 (1)within seven days after an acquisition decision memorandum is signed, notify in writing the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate of such decision; and
 (2)within 60 days after the acquisition decision memorandum is signed, submit to such committees a report stating the rationale for such decision and a plan of action to require an acquisition program baseline for such program.
 (f)ReportThe Under Secretary for Management shall provide information to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate on an annual basis through fiscal year 2022 on the activities of the Board for the prior fiscal year that includes information relating to the following:
 (1)For each meeting of the Board, any acquisition decision memoranda. (2)Results of the systematic reviews conducted pursuant to paragraph (4) of subsection (d).
 (3)Results of acquisition document reviews required pursuant to paragraph (5) of subsection (d). (4)Activities to ensure that practices are adopted and implemented throughout the Department pursuant to paragraph (6) of subsection (d)..
 (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is further amended by adding after the item relating to section 835 the following new item:
							Sec. 836. Acquisition Review Board..
						1222.Requirements to reduce duplication in acquisition programs
 (a)In generalSubtitle D of title VIII of the Homeland Security Act of 2002 (6 U.S.C. 391 et seq.) is further amended by adding at the end the following new section:
							
								837.Requirements to reduce duplication in acquisition programs
 (a)Requirement to establish policiesIn an effort to reduce unnecessary duplication and inefficiency for all Department investments, including major acquisition programs, the Deputy Secretary, in consultation with the Under Secretary for Management, shall establish Department-wide policies to integrate all phases of the investment life cycle and help the Department identify, validate, and prioritize common component requirements for major acquisition programs in order to increase opportunities for effectiveness and efficiencies. The policies shall also include strategic alternatives for developing and facilitating a Department component-driven requirements process that includes oversight of a development test and evaluation capability; identification of priority gaps and overlaps in Department capability needs; and provision of feasible technical alternatives, including innovative commercially available alternatives, to meet capability needs.
 (b)Mechanisms to carry out requirementThe Under Secretary for Management shall coordinate the actions necessary to carry out subsection (a), using such mechanisms as considered necessary by the Secretary to help the Department reduce unnecessary duplication and inefficiency for all Department investments, including major acquisition programs.
 (c)CoordinationIn coordinating the actions necessary to carry out subsection (a), the Deputy Secretary shall consult with the Under Secretary for Management, Component Acquisition Executives, and any other Department officials, including the Under Secretary for Science and Technology or his designee, with specific knowledge of Department or component acquisition capabilities to prevent unnecessary duplication of requirements.
 (d)AdvisorsThe Deputy Secretary, in consultation with the Under Secretary for Management, shall seek and consider input within legal and ethical boundaries from members of Federal, State, local, and tribal governments, nonprofit organizations, and the private sector, as appropriate, on matters within their authority and expertise in carrying out the Department’s mission.
 (e)MeetingsThe Deputy Secretary, in consultation with the Under Secretary for Management, shall meet at least quarterly and communicate with components often to ensure that components do not overlap or duplicate spending or activities on major investments and acquisition programs within their areas of responsibility.
 (f)ResponsibilitiesIn carrying out this section, the responsibilities of the Deputy Secretary, in consultation with the Under Secretary for Management, are as follows:
 (1)To review and validate the requirements documents of major investments and acquisition programs prior to acquisition decision events of the investments or programs.
 (2)To ensure the requirements and scope of a major investment or acquisition program are stable, measurable, achievable, at an acceptable risk level, and match the resources planned to be available.
 (3)Before any entity of the Department issues a solicitation for a new contract, coordinate with other Department entities as appropriate to prevent unnecessary duplication and inefficiency and—
 (A)to implement portfolio reviews to identify common mission requirements and crosscutting opportunities among components to harmonize investments and requirements and prevent unnecessary overlap and duplication among components; and
 (B)to the extent practicable, to standardize equipment purchases, streamline the acquisition process, improve efficiencies, and conduct best practices for strategic sourcing.
 (4)To ensure program managers of major investments and acquisition programs conduct analyses, giving particular attention to factors such as cost, schedule, risk, performance, and operational efficiency in order to determine that programs work as intended within cost and budget expectations.
 (5)To propose schedules for delivery of the operational capability needed to meet each Department investment and major acquisition program..
 (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is further amended by adding after the item relating to section 836, as added by this Act, the following new item:
							Sec. 837. Requirements to reduce duplication in acquisition programs..
						1223.Department leadership council
 (a)In generalSubtitle H of title VIII of the Homeland Security Act of 2002 is amended by adding at the end the following new section:
							
								890B.Department leadership council
									(a)Department leadership council
 (1)EstablishmentThe Secretary may establish a Department leadership council as the Secretary determines necessary to ensure coordination and improve programs and activities of the Department.
 (2)FunctionA Department leadership council shall— (A)serve as coordinating forums;
 (B)advise the Secretary and Deputy Secretary on Department strategy, operations, and guidance; and (C)consider and report on such other matters as the Secretary or Deputy Secretary may direct.
 (3)Relationship to other forumsThe Secretary or Deputy Secretary may delegate the authority to direct the implementation of any decision or guidance resulting from the action of a Department leadership council to any office, component, coordinator, or other senior official of the Department.
 (4)MissionIn addition to other matters assigned to it by the Secretary and Deputy Secretary, a leadership council shall—
 (A)identify, assess, and validate joint requirements (including existing systems and associated capability gaps) to meet mission needs of the Department;
 (B)ensure that appropriate efficiencies are made among life-cycle cost, schedule, and performance objectives, and procurement quantity objectives, in the establishment and approval of joint requirements; and
 (C)make prioritized capability recommendations for the joint requirements validated under subparagraph (A) to the Secretary, the Deputy Secretary, or the chairperson of a Department leadership council designated by the Secretary to review decisions of the leadership council.
 (5)ChairpersonThe Secretary shall appoint a chairperson of a leadership council, for a term of not more than 2 years, from among senior officials from components of the Department or other senior officials as designated by the Secretary.
 (6)CompositionA leadership council shall be composed of senior officials representing components of the Department and other senior officials as designated by the Secretary.
 (7)Relationship to future years homeland security programThe Secretary shall ensure that the Future Years Homeland Security Program required under section 874 is consistent with any recommendations of a leadership council required under paragraph (2)(C), as affirmed by the Secretary, the Deputy Secretary, or the chairperson of a Department leadership council designated by the Secretary under that paragraph..
 (b)Clerical amendmentThe table of contents in section 1(b) of such Act is amended by inserting after the item relating to section 890A the following new item:
							Sec. 890B. Department leadership council..
						1224.Government Accountability Office review of Board and of requirements to reduce duplication in
			 acquisition programs
 (a)Review requiredThe Comptroller General of the United States shall conduct a review of the effectiveness of the Acquisition Review Board established under section 836 of the Homeland Security Act of 2002 (as added by this Act) and the requirements to reduce unnecessary duplication in acquisition programs established under section 837 of such Act (as added by this Act) in improving the Department’s acquisition management process.
 (b)Scope of reportThe review shall include the following: (1)An assessment of the effectiveness of the Board in increasing program management oversight, best practices and standards, and discipline among the components of the Department, including in working together and in preventing overlap and unnecessary duplication.
 (2)An assessment of the effectiveness of the Board in instilling program management discipline. (3)A statement of how regularly each major acquisition program is reviewed by the Board, how often the Board stops major acquisition programs from moving forward in the phases of the acquisition life cycle process, and the number of major acquisition programs that have been halted because of problems with operational effectiveness, schedule delays, or cost overruns.
 (4)An assessment of the effectiveness of the Board in impacting acquisition decisionmaking within the Department, including the degree to which the Board impacts decision making within other headquarters mechanisms and bodies involved in the administration of acquisition activities.
 (c)Report requiredNot later than one year after the date of the enactment of this Act, the Comptroller General shall submit to the congressional homeland security committees a report on the review required by this section. The report shall be submitted in unclassified form but may include a classified annex.
 1225.Excluded party list system waiversNot later than five days after the issuance of a waiver by the Secretary of Homeland Security of Federal requirements that an agency not engage in business with a contractor in the Excluded Party List System (or successor system) as maintained by the General Services Administration, the Secretary shall submit to Congress notice of such waiver and an explanation for a finding by the Secretary that a compelling reason exists for issuing such waiver.
 1226.Inspector General oversight of suspension and debarmentThe Inspector General of the Department of Homeland Security shall— (1)conduct audits as determined necessary by the Inspector General regarding grant and procurement awards to identify instances in which a contract or grant was improperly awarded to a suspended or debarred entity and whether corrective actions were taken to prevent recurrence; and
 (2)review the suspension and debarment program throughout the Department to assess whether suspension and debarment criteria are consistently applied throughout the Department and whether disparities exist in the application of such criteria, particularly with respect to business size and categories.
						CAcquisition Program Management Accountability and Transparency
					1231.Congressional notification for major acquisition programs
 (a)In generalSubtitle D of title VIII of the Homeland Security Act of 2002 (6 U.S.C. 391 et seq.) is further amended by adding at the end the following new section:
							
								838.Congressional notification and other requirements for major acquisition program breach
									(a)Requirements within Department in event of breach
										(1)Notifications
 (A)Notification of breachIf a breach occurs in a major acquisition program, the program manager for such program shall notify the Component Acquisition Executive for such program, the head of the component concerned, the Executive Director of the Program Accountability and Risk Management division, the Under Secretary for Management, and the Deputy Secretary not later than 30 calendar days after such breach is identified.
 (B)Notification to SecretaryIf a breach occurs in a major acquisition program and such breach results in a cost overrun greater than 15 percent, a schedule delay greater than 180 days, or a failure to meet any of the performance thresholds from the cost, schedule, or performance parameters specified in the most recently approved acquisition program baseline for such program, the Component Acquisition Executive for such program shall notify the Secretary and the Inspector General of the Department not later than five business days after the Component Acquisition Executive for such program, the head of the component concerned, the Executive Director of the Program Accountability and Risk Management Division, the Under Secretary for Management, and the Deputy Secretary are notified of the breach pursuant to subparagraph (A).
											(2)Remediation plan and root cause analysis
 (A)In generalIf a breach occurs in a major acquisition program, the program manager for such program shall submit to the head of the component concerned, the Executive Director of the Program Accountability and Risk Management division, and the Under Secretary for Management in writing a remediation plan and root cause analysis relating to such breach and program. Such plan and analysis shall be submitted at a date established at the discretion of the Under Secretary for Management.
 (B)Remediation planThe remediation plan required under this subparagraph (A) shall— (i)explain the circumstances of the breach at issue;
 (ii)provide prior cost estimating information; (iii)include a root cause analysis that determines the underlying cause or causes of shortcomings in cost, schedule, or performance of the major acquisition program with respect to which such breach has occurred, including the role, if any, of—
 (I)unrealistic performance expectations; (II)unrealistic baseline estimates for cost or schedule or changes in program requirements;
 (III)immature technologies or excessive manufacturing or integration risk; (IV)unanticipated design, engineering, manufacturing, or technology integration issues arising during program performance;
 (V)changes to the scope of such program; (VI)inadequate program funding or changes in planned out-year funding from one 5-year funding plan to the next 5-year funding plan as outlined in the Future Years Homeland Security Program required under section 874;
 (VII)legislative, legal, or regulatory changes; or (VIII)inadequate program management personnel, including lack of sufficient number of staff, training, credentials, certifications, or use of best practices;
 (iv)propose corrective action to address cost growth, schedule delays, or performance issues; (v)explain the rationale for why a proposed corrective action is recommended; and
 (vi)in coordination with the Component Acquisition Executive for such program, discuss all options considered, including the estimated impact on cost, schedule, or performance of such program if no changes are made to current requirements, the estimated cost of such program if requirements are modified, and the extent to which funding from other programs will need to be reduced to cover the cost growth of such program.
												(3)Review of corrective actions
 (A)In generalThe Under Secretary for Management shall review the remediation plan required under paragraph (2). The Under Secretary may approve such plan or provide an alternative proposed corrective action within 30 days of the submission of such plan under such paragraph.
 (B)Submission to CongressNot later than 30 days after the review required under subparagraph (A) is completed, the Under Secretary for Management shall submit to the congressional homeland security committees the following:
 (i)A copy of the remediation plan and the root cause analysis required under paragraph (2). (ii)A statement describing the corrective action or actions that have occurred pursuant to paragraph (2)(b)(iv) for the major acquisition program at issue, with a justification for such action or actions.
												(b)Requirements relating to congressional notification if breach occurs
 (1)Notification to CongressIf a notification to the Secretary is made under subsection (a)(1)(B) relating to a breach in a major acquisition program, the Under Secretary for Management shall notify the congressional homeland security committees of such breach in the next quarterly Comprehensive Acquisition Status Report, as required by title I of division D of the Consolidated Appropriations Act, 2016, (Public Law 114–113) following receipt by the Under Secretary of notification under such subsection.
 (2)Significant variances in costs or scheduleIf a likely cost overrun is greater than 20 percent or a likely delay is greater than 12 months from the costs and schedule specified in the acquisition program baseline for a major acquisition program, the Under Secretary for Management shall include in the notification required in paragraph (1) a written certification, with supporting explanation, that—
 (A)such program is essential to the accomplishment of the Department’s mission; (B)there are no alternatives to the capability or asset provided by such program that will provide equal or greater capability in both a more cost-effective and timely manner;
 (C)the new acquisition schedule and estimates for total acquisition cost are reasonable; and (D)the management structure for such program is adequate to manage and control cost, schedule, and performance.
 (c)Congressional homeland security committees definedIn this section, the term congressional homeland security committees means— (1)the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate; and
 (2)the Committee on Appropriations of the House of Representatives and the Committee on Appropriations of the Senate..
 (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 837, as added by this Act, the following new item:
							Sec. 838. Congressional notification and other requirements for major acquisition program breach..
						1232.Multiyear Acquisition Strategy
 (a)In generalSubtitle D of title VIII of the Homeland Security Act of 2002 (6 U.S.C. 391 et seq.) is further amended by adding at the end the following new section:
							
								839.Multiyear acquisition strategy
									(a)Multiyear acquisition strategy required
 (1)In generalNot later than one year after the date of the enactment of this section, the Secretary shall submit to the appropriate congressional committees and the Comptroller General of the United States a multiyear acquisition strategy to guide the overall direction of the acquisitions of the Department while allowing flexibility to deal with ever-changing threats and risks, to keep pace with changes in technology that could impact deliverables, and to help industry better understand, plan, and align resources to meet the future acquisition needs of the Department. Such strategy shall be updated and included in each Future Years Homeland Security Program required under section 874.
 (2)FormThe strategy required under paragraph (1) shall be submitted in unclassified form but may include a classified annex for any sensitive or classified information if necessary. The Secretary shall publish such strategy in an unclassified format that is publicly available.
 (b)ConsultationIn developing the strategy required under subsection (a), the Secretary shall, as the Secretary determines appropriate, consult with headquarters, components, employees in the field, and individuals from industry and the academic community.
 (c)Contents of strategyThe strategy shall include the following: (1)Prioritized listA systematic and integrated prioritized list developed by the Under Secretary for Management in coordination with all of the Component Acquisition Executives of Department major acquisition programs that Department and component acquisition investments seek to address, including the expected security and economic benefit of the program or system that is the subject of acquisition and an analysis of how the security and economic benefit derived from such program or system will be measured.
 (2)InventoryA plan to develop a reliable Department-wide inventory of investments and real property assets to help the Department—
 (A)plan, budget, schedule, and acquire upgrades of its systems and equipment; and (B)plan for the acquisition and management of future systems and equipment.
 (3)Funding gapsA plan to address funding gaps between funding requirements for major acquisition programs and known available resources, including, to the maximum extent practicable, ways of leveraging best practices to identify and eliminate overpayment for items to—
 (A)prevent wasteful purchasing; (B)achieve the greatest level of efficiency and cost savings by rationalizing purchases;
 (C)align pricing for similar items; and (D)utilize purchase timing and economies of scale.
 (4)Identification of capabilitiesAn identification of test, evaluation, modeling, and simulation capabilities that will be required to—
 (A)support the acquisition of technologies to meet the needs of such strategy; (B)leverage to the greatest extent possible emerging technological trends and research and development trends within the public and private sectors; and
 (C)identify ways to ensure that appropriate technology is acquired and integrated into the Department’s operating doctrine to improve mission performance.
 (5)Focus on flexible solutionsAn assessment of ways the Department can improve its ability to test and acquire innovative solutions to allow needed incentives and protections for appropriate risk-taking in order to meet its acquisition needs with resiliency, agility, and responsiveness to assure homeland security and facilitate trade.
 (6)Focus on incentives to save taxpayer dollarsAn assessment of ways the Department can develop incentives for program managers and senior Department acquisition officials to—
 (A)prevent cost overruns; (B)avoid schedule delays; and
 (C)achieve cost savings in major acquisition programs. (7)Focus on addressing delays and bid protestsAn assessment of ways the Department can improve the acquisition process to minimize cost overruns in—
 (A)requirements development; (B)procurement announcements;
 (C)requests for proposals; (D)evaluation of proposals;
 (E)protests of decisions and awards; and (F)the use of best practices.
 (8)Focus on improving outreachAn identification and assessment of ways to increase opportunities for communication and collaboration with industry, small and disadvantaged businesses, intra-government entities, university centers of excellence, accredited certification and standards development organizations, and national laboratories to ensure that the Department understands the market for technologies, products, and innovation that is available to meet its mission needs and to inform the Department’s requirements-setting process before engaging in an acquisition, including—
 (A)methods designed especially to engage small and disadvantaged businesses, a cost-benefit analysis of the tradeoffs that small and disadvantaged businesses provide, information relating to barriers to entry for small and disadvantaged businesses, and information relating to unique requirements for small and disadvantaged businesses; and
 (B)within the Department Vendor Communication Plan and Market Research Guide, instructions for interaction by acquisition program managers with such entities to—
 (i)prevent misinterpretation of acquisition regulations; and (ii)permit, within legal and ethical boundaries, interacting with such entities with transparency.
 (9)CompetitionA plan regarding competition under subsection (d). (10)Acquisition workforceA plan regarding the Department acquisition workforce under subsection (e).
 (d)Competition planThe strategy required under subsection (a) shall also include a plan to address actions to ensure competition, or the option of competition, for major acquisition programs. Such plan may include assessments of the following measures in appropriate cases if such measures are cost effective:
 (1)Competitive prototyping. (2)Dual-sourcing.
 (3)Unbundling of contracts. (4)Funding of next-generation prototype systems or subsystems.
 (5)Use of modular, open architectures to enable competition for upgrades. (6)Acquisition of complete technical data packages.
 (7)Periodic competitions for subsystem upgrades. (8)Licensing of additional suppliers, including small businesses.
 (9)Periodic system or program reviews to address long-term competitive effects of program decisions. (e)Acquisition workforce plan (1)Acquisition workforceThe strategy required under subsection (a) shall also include a plan to address Department acquisition workforce accountability and talent management that identifies the acquisition workforce needs of each component performing acquisition functions and develops options for filling such needs with qualified individuals, including a cost-benefit analysis of contracting for acquisition assistance.
 (2)Additional matters coveredThe acquisition workforce plan under this subsection shall address ways to— (A)improve the recruitment, hiring, training, and retention of Department acquisition workforce personnel, including contracting officer’s representatives, in order to retain highly qualified individuals who have experience in the acquisition life cycle, complex procurements, and management of large programs;
 (B)empower program managers to have the authority to manage their programs in an accountable and transparent manner as such managers work with the acquisition workforce;
 (C)prevent duplication within Department acquisition workforce training and certification requirements through leveraging already-existing training within the Federal Government, academic community, or private industry;
 (D)achieve integration and consistency with Government-wide training and accreditation standards, acquisition training tools, and training facilities;
 (E)designate the acquisition positions that will be necessary to support the Department acquisition requirements, including in the fields of—
 (i)program management; (ii)systems engineering;
 (iii)procurement, including contracting; (iv)test and evaluation;
 (v)life cycle logistics; (vi)cost estimating and program financial management; and
 (vii)additional disciplines appropriate to Department mission needs; (F)strengthen the performance of contracting officers’ representatives (as defined in subpart 1.602–2 and subpart 2.101 of the Federal Acquisition Regulation), including by—
 (i)assessing the extent to which such representatives are certified and receive training that is appropriate;
 (ii)assessing what training is most effective with respect to the type and complexity of assignment; and
 (iii)implementing actions to improve training based on such assessments; and (G)identify ways to increase training for relevant investigators and auditors of the Department to examine fraud in major acquisition programs, including identifying opportunities to leverage existing Government and private sector resources in coordination with the Inspector General of the Department..
 (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 838, as added by this Act, the following new item:
							Sec. 839. Multiyear acquisition strategy..
						(c)Government Accountability Office review of multi-year acquisition strategy
 (1)ReviewAfter submission of the first multiyear acquisition strategy in accordance with section 839 of the Homeland Security Act of 2002, as added by subsection (a), after the date of the enactment of this Act, the Comptroller General of the United States shall conduct a review of such plan within 180 days to analyze the viability of such plan’s effectiveness in the following:
 (A)Complying with the requirements of such section 839. (B)Establishing clear connections between Department of Homeland Security objectives and acquisition priorities.
 (C)Demonstrating that Department acquisition policy reflects program management best practices and standards.
 (D)Ensuring competition or the option of competition for major acquisition programs. (E)Considering potential cost savings through using already-existing technologies when developing acquisition program requirements.
 (F)Preventing duplication within Department acquisition workforce training requirements through leveraging already-existing training within the Federal Government, academic community, or private industry.
 (G)Providing incentives for acquisition program managers to reduce acquisition and procurement costs through the use of best practices and disciplined program management.
 (2)DefinitionsThe terms acquisition, best practices, and major acquisition programs have the meaning given such terms in section 830 of the Homeland Security Act of 2002, as added by this Act.
 (3)ReportNot later than 180 days after the completion of the review required by subsection (a), the Comptroller General of the United States shall submit to the Committee on Homeland Security and the Committee on Appropriations of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Appropriations of the Senate a report on the review. Such report shall be submitted in unclassified form but may include a classified annex.
							1233.Acquisition reports
 (a)In generalSubtitle D of title VIII of the Homeland Security Act of 2002 (6 U.S.C. 391 et seq.) is further amended by adding at the end the following new section:
							
								840.Acquisition reports
									(a)Comprehensive acquisition status report
 (1)In generalAt the same time as the President’s budget is submitted for a fiscal year under section 1105(a) of title 31, United States Code, the Under Secretary for Management shall submit to the congressional homeland security committees an annual comprehensive acquisition status report. The report shall include the following:
 (A)The information required under the heading Office of the Under Secretary for Management under title I of division D of the Consolidated Appropriations Act, 2012 (Public Law 112–74) (as required under the Department of Homeland Security Appropriations Act, 2013 (Public Law 113–6)).
 (B)A listing of programs that have been cancelled, modified, paused, or referred to the Under Secretary for Management or Deputy Secretary for additional oversight or action by the Board, Department Office of Inspector General, or the Comptroller General.
 (C)A listing of established Executive Steering Committees, which provide governance of a program or related set of programs and lower-tiered oversight, and support between acquisition decision events and component reviews, including the mission and membership for each.
 (2)Information for major acquisition programsFor each major acquisition program, the report shall include the following: (A)A narrative description, including current gaps and shortfalls, the capabilities to be fielded, and the number of planned increments or units.
 (B)Acquisition Review Board (or other board designated to review the acquisition) status of each acquisition, including the current acquisition phase, the date of the last review, and a listing of the required documents that have been reviewed with the dates reviewed or approved.
 (C)The most current, approved acquisition program baseline (including project schedules and events). (D)A comparison of the original acquisition program baseline, the current acquisition program baseline, and the current estimate.
 (E)Whether or not an independent verification and validation has been implemented, with an explanation for the decision and a summary of any findings.
 (F)A rating of cost risk, schedule risk, and technical risk associated with the program (including narrative descriptions and mitigation actions).
 (G)Contract status (including earned value management data as applicable). (H)A lifecycle cost of the acquisition, and time basis for the estimate.
 (3)UpdatesThe Under Secretary shall submit quarterly updates to such report not later than 45 days after the completion of each quarter.
 (b)Quarterly program accountability reportThe Under Secretary for Management shall prepare a quarterly program accountability report to meet the mandate of the Department to perform program health assessments and improve program execution and governance. The report shall be submitted to the congressional homeland security committees.
 (c)Congressional homeland security committees definedIn this section, the term congressional homeland security committees means— (1)the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate; and
 (2)the Committee on Appropriations of the House of Representatives and the Committee on Appropriations of the Senate..
						(b)Level 3 acquisition programs of components of the Department
 (1)In generalNot later than 60 days after the date of the enactment of this Act, component heads of the Department of Homeland Security shall identify to the Under Secretary for Management of the Department all level 3 acquisition programs of each respective component. Not later than 30 days after receipt of such information, the Under Secretary shall certify in writing to the congressional homeland security committees whether such component heads have properly identified such programs. To carry out this paragraph, the Under Secretary shall establish a process with a repeatable methodology to continually identify level 3 acquisition programs.
 (2)Policies and guidanceNot later than 180 days after the date of the enactment of this Act, component heads of the Department of Homeland Security shall submit to the Under Secretary for Management of the Department their respective policies and relevant guidance for level 3 acquisition programs of each respective component. Not later than 90 days after receipt of such policies and guidance, the Under Secretary for Management shall certify to the congressional homeland security committees that each component’s respective policies and guidance adhere to Department-wide acquisition policies.
 (c)Clerical amendmentThe table of contents in section 1(b) of such Act is further amended by inserting after the item relating to section 839 the following new item:
							840. Acquisition reports..
						IIIIntelligence and Information Sharing
				ADepartment of Homeland Security Intelligence Enterprise
					1301.Homeland intelligence doctrine
 (a)In generalSubtitle A of title II of the Homeland Security Act of 2002 (6 U.S.C. 121 et seq.) is amended by adding at the end the following new section:
							
								210G.Homeland intelligence doctrine
 (a)In generalNot later than 180 days after the date of the enactment of this section, the Secretary, acting through the Chief Intelligence Officer of the Department, in coordination with intelligence components of the Department, the Office of the General Counsel, the Privacy Office, and the Office for Civil Rights and Civil Liberties, shall develop and disseminate written Department-wide guidance for the processing, analysis, production, and dissemination of homeland security information (as such term is defined in section 892) and terrorism information (as such term is defined in section 1016 of the Intelligence Reform and Terrorism Prevention Act of 2004 (6 U.S.C. 485)).
 (b)ContentsThe guidance required under subsection (a) shall, at a minimum, include the following: (1)A description of guiding principles and purposes of the Department’s intelligence enterprise.
 (2)A summary of the roles and responsibilities of each intelligence component of the Department and programs of the intelligence components of the Department in the processing, analysis, production, or dissemination of homeland security information and terrorism information, including relevant authorities and restrictions applicable to each intelligence component of the Department and programs of each such intelligence components.
 (3)Guidance for the processing, analysis, and production of such information. (4)Guidance for the dissemination of such information, including within the Department, among and between Federal departments and agencies, among and between State, local, tribal, and territorial governments, including law enforcement, and with foreign partners and the private sector.
 (5)An assessment and description of how the dissemination to the intelligence community (as such term is defined in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4))) and Federal law enforcement of homeland security information and terrorism information assists such entities in carrying out their respective missions.
 (c)FormThe guidance required under subsection (a) shall be submitted in unclassified form, but may include a classified annex.
 (d)Annual reviewFor each of the five fiscal years beginning with the fiscal year that begins after the date of the enactment of this section, the Secretary shall conduct a review of the guidance required under subsection (a) and, as appropriate, revise such guidance..
 (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 210F the following new item:
							Sec. 210G. Homeland intelligence doctrine..
 1302.Analysts for the Chief Intelligence OfficerParagraph (1) of section 201(e) of the Homeland Security Act of 2002 (6 U.S.C. 121(e)) is amended by adding at the end the following new sentence: The Secretary shall also provide the Chief Intelligence Officer with a staff having appropriate expertise and experience to assist the Chief Intelligence Officer..
					1303.Annual homeland terrorist threat assessments
 (a)In generalSubtitle A of title II of the Homeland Security Act of 2002 (6 U.S.C. 121 et seq.), as amended by this Act, is further amended by adding at the end the following new section:
							
								210H.Homeland terrorist threat assessments
 (a)In generalNot later than 180 days after the date of the enactment of this section and for each of the next five fiscal years (beginning in the fiscal year that begins after the date of the enactment of this section) the Secretary, acting through the Under Secretary for Intelligence and Analysis, and using departmental information, including component information, and information provided through State and major urban area fusion centers, shall conduct an assessment of the terrorist threat to the homeland.
 (b)ContentsEach assessment under subsection (a) shall include the following: (1)Empirical data assessing terrorist activities and incidents over time in the United States, including terrorist activities and incidents planned or supported by persons outside of the United States targeting the homeland.
 (2)An evaluation of current terrorist tactics, as well as ongoing and possible future changes in terrorist tactics.
 (3)An assessment of criminal activity encountered or observed by officers or employees of components in the field which is suspected of financing terrorist activity.
 (4)Detailed information on all individuals denied entry to or removed from the United States as a result of material support provided to a foreign terrorist organization (as such term is used in section 219 of the Immigration and Nationality Act (8 U.S.C. 1189)).
 (5)The efficacy and spread of foreign terrorist organization propaganda, messaging, or recruitment. (6)An assessment of threats, including cyber threats, to the homeland, including to critical infrastructure and Federal civilian networks.
 (7)An assessment of current and potential terrorism and criminal threats posed by individuals and organized groups seeking to unlawfully enter the United States.
 (8)An assessment of threats to the transportation sector, including surface and aviation transportation systems.
 (c)Additional informationThe assessments required under subsection (a)— (1)shall, to the extent practicable, utilize existing component data collected from the field; and
 (2)may incorporate relevant information and analysis from other agencies of the Federal Government, agencies of State and local governments (including law enforcement agencies), as well as the private sector, disseminated in accordance with standard information sharing procedures and policies.
 (d)FormThe assessments required under subsection (a) shall be shared with the appropriate congressional committees and submitted in classified form, but—
 (1)shall include unclassified summaries; and (2)may include unclassified annexes, if appropriate..
 (b)Conforming amendmentSubsection (d) of section 201 of the Homeland Security Act of 2002 (6 U.S.C. 121) is amended by adding at the end the following new paragraph:
							
 (27)To carry out section 210H (relating to homeland terrorist threat assessments).. (c)Clerical amendmentThe table of contents of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 210G, as added by this Act, the following new item:
							Sec. 210H. Homeland terrorist threat assessments..
						1304.Department of Homeland Security data framework
 (a)In generalThe Secretary of Homeland Security shall develop a data framework to integrate existing Department of Homeland Security datasets and systems, as appropriate, for access by authorized personnel in a manner consistent with relevant legal authorities and privacy, civil rights, and civil liberties policies and protections. In developing such framework, the Secretary shall ensure, in accordance with all applicable statutory and regulatory requirements, the following information is included:
 (1)All information acquired, held, or obtained by an office or component of the Department that falls within the scope of the information sharing environment, including homeland security information, terrorism information, weapons of mass destruction information, and national intelligence.
 (2)Any information or intelligence relevant to priority mission needs and capability requirements of the homeland security enterprise, as determined appropriate by the Secretary.
							(b)Data framework access
 (1)In generalThe Secretary of Homeland Security shall ensure that the data framework required under this section is accessible to employees of the Department of Homeland Security who the Secretary determines—
 (A)have an appropriate security clearance; (B)are assigned to perform a function that requires access to information in such framework; and
 (C)are trained in applicable standards for safeguarding and using such information. (2)GuidanceThe Secretary of Homeland Security shall—
 (A)issue guidance for Department of Homeland Security employees authorized to access and contribute to the data framework pursuant to paragraph (1); and
 (B)ensure that such guidance enforces a duty to share between offices and components of the Department when accessing or contributing to such framework for mission needs.
 (3)EfficiencyThe Secretary of Homeland Security shall promulgate data standards and instruct components of the Department of Homeland Security to make available information through the data framework under this section in a machine-readable standard format, to the greatest extent practicable.
 (c)Exclusion of informationThe Secretary of Homeland Security may exclude from the data framework information that the Secretary determines access to or the confirmation of the existence of could—
 (1)jeopardize the protection of sources, methods, or activities; (2)compromise a criminal or national security investigation;
 (3)be inconsistent with the other Federal laws or regulations; or (4)be duplicative or not serve an operational purpose if included in such framework.
 (d)SafeguardsThe Secretary of Homeland Security shall incorporate into the date framework systems capabilities for auditing and ensuring the security of information included in such framework. Such capabilities shall include the following:
 (1)Mechanisms for identifying insider threats. (2)Mechanisms for identifying security risks.
 (3)Safeguards for privacy, civil rights, and civil liberties. (e)Deadline for implementationNot later than two years after the date of the enactment of this Act, the Secretary of Homeland Security shall ensure the data framework required under this section has the ability to include appropriate information in existence within the Department of Homeland Security to meet its critical mission operations.
						(f)Notice to Congress
 (1)Operational notificationNot later than 60 days after the date on which the data framework required under this section is fully operational, the Secretary of Homeland Security shall provide notice to the appropriate congressional committees of such.
 (2)Regular statusThe Secretary shall submit to the appropriate congressional committees regular updates on the status of the data framework required under this section, including, when applicable, the use of such data framework to support classified operations.
 (g)DefinitionsIn this section: (1)National intelligenceThe term national intelligence has the meaning given such term in section 3(5) of the National Security Act of 1947 (50 U.S.C. 3003(5)).
 (2)Appropriate congressional committeeThe term appropriate congressional committee has the meaning given such term in section 2(2) of the Homeland Security Act of 2002 (6 U.S.C. 101(11)).
							1305.Establishment of Insider Threat Program
 (a)In generalTitle I of the Homeland Security Act of 2002 (6 U.S.C. 111 et seq.) is amended by adding at the end the following new section:
							
								104.Insider Threat Program
 (a)EstablishmentThe Secretary shall establish an Insider Threat Program within the Department. Such Program shall— (1)provide training and education for Department personnel to identify, prevent, mitigate, and respond to insider threat risks to the Department’s critical assets;
 (2)provide investigative support regarding potential insider threats that may pose a risk to the Department’s critical assets; and
 (3)conduct risk mitigation activities for insider threats. (b)Steering Committee (1)In generalThe Secretary shall establish a Steering Committee within the Department. The Under Secretary for Intelligence and Analysis shall serve as the Chair of the Steering Committee. The Chief Security Officer shall serve as the Vice Chair. The Steering Committee shall be comprised of representatives of the Office of Intelligence and Analysis, the Office of the Chief Information Officer, the Office of the General Counsel, the Office for Civil Rights and Civil Liberties, the Privacy Office, the Office of the Chief Human Capital Officer, the Office of the Chief Financial Officer, the Federal Protective Service, the Office of the Chief Procurement Officer, the Science and Technology Directorate, and other components or offices of the Department as appropriate. Such representatives shall meet on a regular basis to discuss cases and issues related to insider threats to the Department’s critical assets, in accordance with subsection (a).
 (2)ResponsibilitiesNot later than one year after the date of the enactment of this section, the Under Secretary for Intelligence and Analysis and the Chief Security Officer, in coordination with the Steering Committee established pursuant to paragraph (1), shall—
 (A)develop a holistic strategy for Department-wide efforts to identify, prevent, mitigate, and respond to insider threats to the Department’s critical assets;
 (B)develop a plan to implement the insider threat measures identified in the strategy developed under subparagraph (A) across the components and offices of the Department;
 (C)document insider threat policies and controls; (D)conduct a baseline risk assessment of insider threats posed to the Department’s critical assets;
 (E)examine existing programmatic and technology best practices adopted by the Federal Government, industry, and research institutions to implement solutions that are validated and cost-effective;
 (F)develop a timeline for deploying workplace monitoring technologies, employee awareness campaigns, and education and training programs related to identifying, preventing, mitigating, and responding to potential insider threats to the Department’s critical assets;
 (G)require the Chair and Vice Chair of the Steering Committee to consult with the Under Secretary for Science and Technology and other appropriate stakeholders to ensure the Insider Threat Program is informed, on an ongoing basis, by current information regarding threats, beset practices, and available technology; and
 (H)develop, collect, and report metrics on the effectiveness of the Department’s insider threat mitigation efforts.
 (c)DefinitionsIn this section: (1)Critical assetsThe term critical assets means the people, facilities, information, and technology required for the Department to fulfill its mission.
 (2)InsiderThe term insider means— (A)any person who has access to classified national security information and is employed by, detailed to, or assigned to the Department, including members of the Armed Forces, experts or consultants to the Department, industrial or commercial contractors, licensees, certificate holders, or grantees of the Department, including all subcontractors, personal services contractors, or any other category of person who acts for or on behalf of the Department, as determined by the Secretary; or
 (B)State, local, tribal, territorial, and private sector personnel who possess security clearances granted by the Department.
 (3)Insider threatThe term insider threat means the threat that an insider will use his or her authorized access, wittingly or unwittingly, to do harm to the security of the United States, including damage to the United States through espionage, terrorism, the unauthorized disclosure of classified national security information, or through the loss or degradation of departmental resources or capabilities..
						(b)Reporting
 (1)In generalNot later than two years after the date of the enactment of section 104 of the Homeland Security Act of 2002 (as added by subsection (a) of this section) and the biennially thereafter for the next four years, the Secretary of Homeland Security shall submit to the Committee on Homeland Security and the Permanent Select Committee on Intelligence of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Select Committee on Intelligence of the Senate a report on how the Department of Homeland Security and its components and offices have implemented the strategy developed pursuant to subsection (b)(2)(A) of such section 104, the status of the Department’s risk assessment of critical assets, the types of insider threat training conducted, the number of Department employees who have received such training, and information on the effectiveness of the Insider Threat Program (established pursuant to subsection (a) of such section 104), based on metrics developed, collected, and reported pursuant to subsection (b)(2)(H) of such section 104.
 (2)DefinitionsIn this subsection, the terms critical assets, insider, and insider threat have the meanings given such terms in section 104 of the Homeland Security Act of 2002 (as added by subsection (a) of this section).
 (c)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 103 the following new item:
							Sec. 104. Insider Threat Program..
						1306.Threat assessment on terrorist use of virtual currency
 (a)In generalNot later than 120 days after the date of the enactment of this Act, the Under Secretary of Homeland Security for Intelligence and Analysis, as authorized by section 201(b)(1) of the Homeland Security Act of 2002 (6 U.S.C. 121), shall, in coordination with appropriate Federal partners, develop and disseminate a threat assessment regarding the actual and potential threat posed by individuals using virtual currency to carry out activities in furtherance of an act of terrorism, including the provision of material support or resources to a foreign terrorist organization. Consistent with the protection of classified and confidential unclassified information, the Under Secretary shall share the threat assessment developed under this section with State, local, and tribal law enforcement officials, including officials that operate within State, local, and regional fusion centers through the Department of Homeland Security State, Local, and Regional Fusion Center Initiative established in section 210A of the Homeland Security Act of 2002 (6 U.S.C. 124h).
 (b)DefinitionsIn this section: (1)Foreign terrorist organizationThe term foreign terrorist organization means an organization designated as a foreign terrorist organization under section 219 of the Immigration and Nationality Act (8 U.S.C. 1189).
 (2)Virtual currencyThe term virtual currency means a digital representation of value that functions as a medium of exchange, a unit of account, or a store of value.
							1307.Department of Homeland Security counterterrorism advisory board
 (a)In generalSubtitle A of title II of the Homeland Security Act of 2002 (6 U.S.C. 121 et seq.), as amended by this Act, is further amended by adding at the end the following new section:
							
								210I.Departmental coordination on counterterrorism
 (a)EstablishmentThere is in the Department a board to be composed of senior representatives of departmental operational components and headquarters elements. The purpose of the board shall be to coordinate and integrate departmental intelligence, activities, and policy related to the counterterrorism mission and functions of the Department.
 (b)CharterThere shall be a charter to govern the structure and mission of the board. Such charter shall direct the board to focus on the current threat environment and the importance of aligning departmental counterterrorism activities under the Secretary’s guidance. The charter shall be reviewed and updated every four years, as appropriate.
									(c)Members
 (1)ChairThe Secretary shall appoint a Coordinator for Counterterrorism within the Department who will serve as the chair of the board.
 (2)Additional membersThe Secretary shall appoint additional members of the board from among the following: (A)The Transportation Security Administration.
 (B)U.S. Customs and Border Protection. (C)U.S. Immigration and Customs Enforcement.
 (D)The Federal Emergency Management Agency. (E)The Coast Guard.
 (F)United States Citizenship and Immigration Services. (G)The United States Secret Service.
 (H)The National Protection and Programs Directorate. (I)The Office of Operations Coordination.
 (J)The Office of the General Counsel. (K)The Office of Intelligence and Analysis.
 (L)The Office of Policy. (M)The Science and Technology Directorate.
 (N)Other departmental offices and programs as determined appropriate by the Secretary. (d)MeetingsThe board shall meet on a regular basis to discuss intelligence and coordinate ongoing threat mitigation efforts and departmental activities, including coordination with other Federal, State, local, tribal, territorial, and private sector partners, and shall make recommendations to the Secretary.
 (e)Terrorism alertsThe board shall advise the Secretary on the issuance of terrorism alerts pursuant to section 203 of this Act.
 (f)Prohibition on additional fundsNo additional funds are authorized to carry out this section.. (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 210H, as added by this Act, the following new item:
							Sec. 210I. Departmental coordination on counterterrorism..
 (c)ReportNot later than 90 days after the date of the enactment of this Act, the Secretary of Homeland Security, acting through the Coordinator for Counterterrorism, shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on the status and activities of the board established under section 210I of the Homeland Security Act of 2002, as added by subsection (a) of this section.
						1308.Border and gang threat assessment
 (a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of Homeland Security shall conduct a threat assessment on whether human smuggling organizations and transnational gangs are exploiting vulnerabilities in border security screening programs to gain access to the United States and threaten the United States or border security.
 (b)RecommendationsUpon completion of the threat assessment required under subsection (a), the Secretary of Homeland Security shall make a determination if any changes are required to address security vulnerabilities identified in such assessment.
						1309.Security clearance management and administration
 (a)In generalTitle VII of the Homeland Security Act of 2002 is amended— (1)by inserting before section 701 (6 U.S.C. 341) the following:
								
									AHeadquarters Activities;
 and(2)by adding at the end the following new subtitle:  BSecurity Clearances 731.Designation of national security sensitive and public trust positions (a)In generalThe Secretary shall require the designation of the sensitivity level of national security positions (pursuant to part 1400 of title 5, Code of Federal Regulations, or similar successor regulation) be conducted in a consistent manner with respect to all components and offices of the Department, and consistent with Federal guidelines.
 (b)ImplementationIn carrying out subsection (a), the Secretary shall require the utilization of uniform designation tools throughout the Department and provide training to appropriate staff of the Department on such utilization. Such training shall include guidance on factors for determining eligibility for access to classified information and eligibility to hold a national security position.
											732.Review of position designations
 (a)In generalNot later than one year after the date of the enactment of this subtitle, and every five years thereafter, the Secretary shall review all sensitivity level designations of national security positions (pursuant to part 1400 of title 5, Code of Federal Regulations, or similar successor regulation) at the Department.
 (b)DeterminationIf during the course of a review required under subsection (a), the Secretary determines that a change in the sensitivity level of a position that affects the need for an individual to obtain access to classified information is warranted, such access shall be administratively adjusted and an appropriate level periodic reinvestigation completed, as necessary.
 (c)Congressional reportingUpon completion of each review required under subsection (a), the Secretary shall report to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate on the findings of each such review, including the number of positions by classification level and by component and office of the Department in which the Secretary made a determination in accordance with subsection (b) to—
 (1)require access to classified information; (2)no longer require access to classified information; or
 (3)otherwise require a different level of access to classified information. 733.AuditsBeginning not later than 180 days after the date of the enactment of this section, the Inspector General of the Department shall conduct regular audits of compliance of the Department with part 1400 of title 5, Code of Federal Regulations, or similar successor regulation.
										734.Reporting
 (a)In generalThe Secretary shall annually through fiscal year 2022 submit to the Committee on Homeland Security and the Committee on Oversight and Government Reform of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on the following:
 (1)The number of denials, suspensions, revocations, and appeals of the eligibility for access to classified information of an individual throughout the Department.
 (2)The date and status or disposition of each reported action under paragraph (1). (3)The identification of the sponsoring entity, whether by a component, office, or headquarters of the Department, of each action under paragraph (1), and description of the grounds for each such action.
 (4)Demographic data, including data relating to race, sex, national origin, and disability, of each individual for whom eligibility for access to classified information was denied, suspended, revoked, or appealed, and the number of years that each such individual was eligible for access to such information.
 (5)In the case of a suspension in excess of 180 days, an explanation for such duration. (b)FormThe report required under subsection (a) shall be submitted in unclassified form and be made publicly available, but may include a classified annex for any sensitive or classified information if necessary.
 735.Uniform adjudication, suspension, denial, and revocationNot later than one year after the date of the enactment of this section, the Secretary, in consultation with the Homeland Security Advisory Committee, shall develop a plan to achieve greater uniformity within the Department with respect to the adjudication of eligibility of an individual for access to classified information that are consistent with the Adjudicative Guidelines for Determining Access to Classified Information published on December 29, 2005, or similar successor regulation. The Secretary shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate the plan. The plan shall consider the following:
 (1)Mechanisms to foster greater compliance with the uniform Department adjudication, suspension, denial, and revocation standards by the head of each component and office of the Department with the authority to adjudicate access to classified information.
 (2)The establishment of an internal appeals panel responsible for final national security clearance denial and revocation determinations that is comprised of designees who are career, supervisory employees from components and offices of the Department with the authority to adjudicate access to classified information and headquarters, as appropriate.
 736.Data protectionThe Secretary shall ensure that all information received for the adjudication of eligibility of an individual for access to classified information is consistent with the Adjudicative Guidelines for Determining Access to Classified Information published on December 29, 2005, or similar successor regulation, and is protected against misappropriation.
 737.ReferenceExcept as otherwise provided, for purposes of this subtitle, any reference to the Department includes all components and offices of the Department.. (b)Clerical amendmentThe table of contents of the Homeland Security Act of 2002 is amended—
 (1)by inserting before the item relating to section 701 the following new item: Subtitle A—Headquarters Activities; and(2)by inserting after the final item relating to title VII the following new items:
								Subtitle B—Security ClearancesSec. 731. Designation of national security sensitive and public trust positions.Sec. 732. Review of position designations.Sec. 733. Audits.Sec. 734. Reporting.Sec. 735. Uniform adjudication, suspension, denial, and revocation.Sec. 736. Data protection.Sec. 737. Reference..
							BStakeholder Information Sharing
					1311.Department of Homeland Security Fusion Center Partnership Initiative
 (a)In generalSection 210A of the Homeland Security Act of 2002 (6 U.S.C. 124h) is amended— (1)by amending the section heading to read as follows:
								
									210A.Department of Homeland Security Fusion Center Partnership Initiative;
 (2)in subsection (a), by adding at the end the following new sentence: Beginning on the date of the enactment of the Department of Homeland Security Authorization Act of 2017, such Initiative shall be known as the Department of Homeland Security Fusion Center Partnership Initiative.;
 (3)by amending subsection (b) to read as follows:  (b)Interagency support and coordinationThrough the Department of Homeland Security Fusion Center Partnership Initiative, in coordination with principal officials of fusion centers in the National Network of Fusion Centers and the officers designated as the Homeland Security Advisors of the States, the Secretary shall—
 (1)coordinate with the heads of other Federal departments and agencies to provide operational and intelligence advice and assistance to the National Network of Fusion Centers;
 (2)(A)support the integration of fusion centers into the information sharing environment; (B)conduct outreach to such fusion centers to identify any gaps in information sharing; and
 (C)consult with other Federal agencies to develop methods to address any such gaps, as appropriate; (3)(A)identify Federal databases and datasets, including databases and datasets used, operated, or managed by Department components, the Federal Bureau of Investigation, and the Department of the Treasury, that are appropriate, in accordance with Federal laws and policies, to address any gaps identified pursuant to paragraph (2), for inclusion in the information sharing environment; and
 (B)coordinate with the appropriate Federal agency to deploy or access such databases and datasets; (4)support the maturation and sustainment of the National Network of Fusion Centers;
 (5)reduce inefficiencies and maximize the effectiveness of Federal resource support to the National Network of Fusion Centers;
 (6)provide analytic and reporting advice and assistance to the National Network of Fusion Centers; (7)review information within the scope of the information sharing environment, including homeland security information, terrorism information, and weapons of mass destruction information, that is gathered by the National Network of Fusion Centers and incorporate such information, as appropriate, into the Department’s own such information;
 (8)provide for the effective dissemination of information within the scope of the information sharing environment to the National Network of Fusion Centers;
 (9)facilitate close communication and coordination between the National Network of Fusion Centers and the Department and other Federal departments and agencies;
 (10)provide the National Network of Fusion Centers with expertise on Department resources and operations, including, in coordination with the national cybersecurity and communications integration center under section 227, access to timely technical assistance, risk management support, and incident response capabilities with respect to cyber threat indicators, defensive measures, cybersecurity risks, and incidents (as such terms are defined in such section), which may include attribution, mitigation, and remediation, and the provision of information and recommendations on security and resilience, including implications of cybersecurity risks to equipment and technology related to the electoral process;
 (11)coordinate the provision of training and technical assistance to the National Network of Fusion Centers and encourage participating fusion centers to take part in terrorism threat-related exercises conducted by the Department;
 (12)review information relating to cybersecurity risks that is gathered by State, local, and regional fusion centers, and incorporate such information, as appropriate, into the Department’s own information relating to cybersecurity risks;
 (13)ensure the dissemination to State, local, and regional fusion centers of the information described in paragraph (12);
 (14)ensure, to the greatest extent practicable, that support for the National Network of Fusion Centers is included as a national priority in applicable homeland security grant guidance;
 (15)ensure that each fusion center in the National Network of Fusion Centers has a privacy policy approved by the Chief Privacy Officer of the Department and a civil rights and civil liberties policy approved by the Officer for Civil Rights and Civil Liberties of the Department;
 (16)coordinate the nationwide suspicious activity report initiative to ensure information gathered by the National Network of Fusion Centers is incorporated as appropriate;
 (17)promote and facilitate, to the greatest extent practicable, nationwide suspicious activity report training of fire, emergency medical services, emergency management, and public heath personnel;
 (18)lead Department efforts to ensure fusion centers in the National Network of Fusion Centers are the primary focal points for the sharing of homeland security information, terrorism information, and weapons of mass destruction information with State, local, tribal, and territorial entities to the greatest extent practicable;
 (19)develop and disseminate best practices on the appropriate levels for staffing at fusion centers in the National Network of Fusion Centers of qualified representatives from State, local, tribal, and territorial law enforcement, fire, emergency medical, and emergency management services, and public health disciplines, as well as the private sector; and
 (20)carry out such other duties as the Secretary determines appropriate.; (4)in subsection (c)—
 (A)by striking so much as precedes paragraph (3)(B) and inserting the following:  (c)Resource allocation (1)Information sharing and personnel assignment (A)Information sharingThe Under Secretary for Intelligence and Analysis shall ensure that, as appropriate—
 (i)fusion centers in the National Network of Fusion Centers have access to homeland security information sharing systems; and
 (ii)Department personnel are deployed to support fusion centers in the National Network of Fusion Centers in a manner consistent with the Department’s mission and existing statutory limits.
 (B)Personnel assignmentDepartment personnel referred to in subparagraph (A)(ii) may include the following: (i)Intelligence officers.
 (ii)Intelligence analysts. (iii)Other liaisons from components and offices of the Department, as appropriate.
 (C)Memoranda of understandingThe Under Secretary for Intelligence and Analysis shall negotiate memoranda of understanding between the Department and a State or local government, in coordination with the appropriate representatives from fusion centers in the National Network of Fusion Centers, regarding the exchange of information between the Department and such fusion centers. Such memoranda shall include the following:
 (i)The categories of information to be provided by each entity to the other entity that are parties to any such memoranda.
 (ii)The contemplated uses of the exchanged information that is the subject of any such memoranda. (iii)The procedures for developing joint products.
 (iv)The information sharing dispute resolution processes. (v)Any protections necessary to ensure the exchange of information accords with applicable law and policies.
													(2)Sources of support
 (A)In generalInformation shared and personnel assigned pursuant to paragraph (1) may be shared or provided, as the case may be, by the following Department components and offices, in coordination with the respective component or office head and in consultation with the principal officials of fusion centers in the National Network of Fusion Centers:
 (i)The Office of Intelligence and Analysis. (ii)The Office of Infrastructure Protection.
 (iii)The Transportation Security Administration. (iv)U.S. Customs and Border Protection.
 (v)U.S. Immigration and Customs Enforcement. (vi)The Coast Guard.
 (vii)The national cybersecurity and communications integration center under section 227. (viii)Other components or offices of the Department, as determined by the Secretary.
 (B)Coordination with other federal agenciesThe Under Secretary for Intelligence and Analysis shall coordinate with appropriate officials throughout the Federal Government to ensure the deployment to fusion centers in the National Network of Fusion Centers of representatives with relevant expertise of other Federal departments and agencies.
												(3)Resource allocation criteria
 (A)In generalThe Secretary shall make available criteria for sharing information and deploying personnel to support a fusion center in the National Network of Fusion Centers in a manner consistent with the Department’s mission and existing statutory limits.; and
 (B)in paragraph (4)(B), in the matter preceding clause (i), by inserting in which such fusion center is located after region; (5)in subsection (d)—
 (A)in paragraph (3), by striking and at the end; (B)by redesignating paragraph (4) as paragraph (5);
 (C)by inserting after paragraph (3) the following new paragraph:  (4)assist, in coordination with the national cybersecurity and communications integration center under section 227, fusion centers in using information relating to cybersecurity risks to develop a comprehensive and accurate threat picture;.
 (D)in paragraph (5), as so redesignated— (i)by striking government and inserting governments; and
 (ii)by striking the period at the end and inserting ; and; and (E)by adding at the end the following new paragraph:
									
 (6)utilize Department information, including information held by components and offices, to develop analysis focused on the mission of the Department under section 101(b).;
 (6)in subsection (e)— (A)by amending paragraph (1) to read as follows:
									
 (1)In generalTo the greatest extent practicable, the Secretary shall make it a priority to allocate resources, including deployed personnel, under this section from U.S. Customs and Border Protection, U.S. Immigration and Customs Enforcement, and the Coast Guard to support fusion centers in the National Network of Fusion Centers located in jurisdictions along land or maritime borders of the United States in order to enhance the integrity of and security at such borders by helping Federal, State, local, tribal, and territorial law enforcement authorities to identify, investigate, and otherwise interdict persons, weapons, and related contraband that pose a threat to homeland security.; and
 (B)in paragraph (2), in the matter preceding subparagraph (A), by striking participating State, local, and regional fusion centers and inserting fusion centers in the National Network of Fusion Centers; (7)in subsection (j)—
 (A)by redesignating paragraph (5) as paragraph (7); (B)by redesignating paragraphs (1) through (4) as paragraphs (2) through (5), respectively;
 (C)by inserting before paragraph (2) the following new paragraph:  (1)the term cybersecurity risk has the meaning given such term in section 227;.
 (D)in paragraph (5), as so redesignated, by striking and at the end; and (E)by inserting after such paragraph (5) the following new paragraph:
									
 (6)the term National Network of Fusion Centers means a decentralized arrangement of fusion centers intended to enhance individual State and urban area fusion centers’ ability to leverage the capabilities and expertise of all fusion centers for the purpose of enhancing analysis and homeland security information sharing nationally; and; and
 (8)by striking subsection (k). (b)Accountability reportNot later than one year after the date of the enactment of this Act and annually thereafter through 2024, the Under Secretary for Intelligence and Analysis of the Department of Homeland Security shall report to the Committee on Homeland Security and the Permanent Select Committee on Intelligence of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Select Committee on Intelligence of the Senate on the efforts of the Office of Intelligence and Analysis of the Department and other relevant components and offices of the Department to enhance support provided to fusion centers in the National Network of Fusion Centers, including meeting the requirements specified in section 210A of the Homeland Security Act of 2002 (6 U.S.C. 124h), as amended by subsection (a) of this section.
 (c)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by striking the item relating to section 210A and inserting the following new item:
							Sec. 210A. Department of Homeland Security Fusion Center Partnership Initiative..
 (d)ReferenceAny reference in any law, rule, or regulation to the Department of Homeland Security State, Local, and Regional Fusion Center Initiative shall be deemed to be a reference to the Department of Homeland Security Fusion Center Partnership Initiative. 1312.Fusion center personnel needs assessment (a)In generalNot later than 120 days after the date of the enactment of this Act, the Comptroller General of the United States shall conduct an assessment of Department of Homeland Security personnel assigned to fusion centers pursuant to subsection (c) of section 210A of the Homeland Security Act of 2002 (6 U.S.C. 124h), as amended by this Act, including an assessment of whether deploying additional Department personnel to such fusion centers would enhance the Department’s mission under section 101(b) of such Act and the National Network of Fusion Centers. The assessment required under this subsection shall include the following:
 (1)Information on the current deployment of the Department’s personnel to each fusion center. (2)Information on the roles and responsibilities of the Department’s Office of Intelligence and Analysis intelligence officers, intelligence analysts, senior reports officers, reports officers, and regional directors deployed to fusion centers.
 (3)Information on Federal resources, in addition to personnel, provided to each fusion center. (4)An analysis of the optimal number of personnel the Office of Intelligence and Analysis should deploy to fusion centers, including a cost-benefit analysis comparing deployed personnel with technological solutions to support information sharing.
 (5)An assessment of fusion centers located in jurisdictions along land and maritime borders of the United States, and the degree to which deploying personnel, as appropriate, from U.S. Customs and Border Protection, U.S. Immigration and Customs Enforcement, and the Coast Guard to such fusion centers would enhance the integrity and security at such borders by helping Federal, State, local, tribal, and territorial law enforcement authorities to identify, investigate, and interdict persons, weapons, and related contraband that pose a threat to homeland security.
 (6)An assessment of fusion centers located in jurisdictions with large and medium hub airports, and the degree to which deploying, as appropriate, personnel from the Transportation Security Administration to such fusion centers would enhance the integrity and security of aviation security.
 (b)DefinitionsIn this section: (1)Fusion centerThe term fusion center has the meaning given such term in subsection (j) of section 210A of the Homeland Security Act of 2002 (6 U.S.C. 124h).
 (2)National network of fusion centersThe term National Network of Fusion Centers has the meaning given such term in subsection (j) of section 210A of the Homeland Security Act of 2002 (6 U.S.C. 124h), as amended by this Act.
							1313.Program for State and local analyst clearances
 (a)Sense of CongressIt is the sense of Congress that any program established by the Under Secretary for Intelligence and Analysis of the Department of Homeland Security to provide eligibility for access to information classified as Top Secret for State, local, tribal, and territorial analysts located in fusion centers shall be consistent with the need to know requirements pursuant to Executive Order No. 13526 (50 U.S.C. 3161 note).
 (b)ReportNot later than two years after the date of the enactment of this Act, the Under Secretary of Intelligence and Analysis of the Department of Homeland Security, in consultation with the Director of National Intelligence, shall submit to the Committee on Homeland Security and the Permanent Select Committee on Intelligence of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Select Committee on Intelligence of the Senate a report on the following:
 (1)The process by which the Under Secretary of Intelligence and Analysis determines a need to know pursuant to Executive Order No. 13526 to sponsor Top Secret clearances for appropriate State, local, tribal, and territorial analysts located in fusion centers.
 (2)The effects of such Top Secret clearances on enhancing information sharing with State, local, tribal, and territorial partners.
 (3)The cost for providing such Top Secret clearances for State, local, tribal, and territorial analysts located in fusion centers, including training and background investigations.
 (4)The operational security protocols, training, management, and risks associated with providing such Top Secret clearances for State, local, tribal, and territorial analysts located in fusion centers.
 (c)DefinitionIn this section, the term fusion center has the meaning given such term in subsection (j) of section 210A of the Homeland Security Act of 2002 (6 U.S.C. 124h).
						1314.Information technology assessment
 (a)In generalThe Under Secretary of Intelligence and Analysis of the Department of Homeland Security, in collaboration with the Chief Information Officer of the Department and representatives from the National Network of Fusion Centers, shall conduct an assessment of information systems (as such term is defined in section 3502 of title 44, United States Code) used to share homeland security information between the Department and fusion centers in the National Network of Fusion Centers and make upgrades to such systems, as appropriate. Such assessment shall include the following:
 (1)An evaluation of the accessibility and ease of use of such systems by fusion centers in the National Network of Fusion Centers.
 (2)A review to determine how to establish improved interoperability of departmental information systems with existing information systems used by fusion centers in the National Network of Fusion Centers.
 (3)An evaluation of participation levels of departmental components and offices of information systems used to share homeland security information with fusion centers in the National Network of Fusion Centers.
 (b)DefinitionsIn this section: (1)Fusion centerThe term fusion center has the meaning given such term in subsection (j) of section 210A of the Homeland Security Act of 2002 (6 U.S.C. 124h).
 (2)National network of fusion centersThe term National Network of Fusion Centers has the meaning given such term in subsection (j) of section 210A of the Homeland Security Act of 2002 (6 U.S.C. 124h), as amended by this Act.
							1315.Department of Homeland Security classified facility inventory and dissemination
 (a)In generalThe Secretary of Homeland Security shall, to the extent practicable— (1)maintain an inventory of those Department of Homeland Security facilities that the Department certifies to house classified infrastructure or systems at the secret level and above;
 (2)update such inventory on a regular basis; and (3)share part or all of such inventory with—
 (A)Department personnel who have been granted the appropriate security clearance; (B)non-Federal governmental personnel who have been granted a Top Secret security clearance; and
 (C)other personnel as determined appropriate by the Secretary. (b)InventoryThe inventory of facilities described in subsection (a) may include—
 (1)the location of such facilities; (2)the attributes of such facilities (including the square footage of, the total capacity of, the number of workstations in, and the number of conference rooms in, such facilities);
 (3)the entities that operate such facilities; and (4)the date of establishment of such facilities.
							1316.Terror inmate information sharing
 (a)In generalThe Secretary of Homeland Security, in coordination with the Attorney General and in consultation with other appropriate Federal officials, shall, as appropriate, share with State, local, and regional fusion centers through the Department of Homeland Security Fusion Center Partnership Initiative under section 210A of the Homeland Security Act of 2002 (6 U.S.C. 124h), as amended by this Act, as well as other relevant law enforcement entities, release information from a Federal correctional facility, including the name, charging date, and expected place and date of release, of certain individuals who may pose a terrorist threat.
 (b)ScopeThe information shared pursuant to subsection (a) shall be— (1)for homeland security purposes; and
 (2)regarding individuals convicted of a Federal crime of terrorism (as such term is defined in section 2332b of title 18, United States Code).
 (c)Periodic threat assessmentsConsistent with the protection of classified information and controlled unclassified information, the Secretary of Homeland Security shall coordinate with appropriate Federal officials to provide State, local, and regional fusion centers described in subsection (a) with periodic assessments regarding the overall threat from known or suspected terrorists currently incarcerated in a Federal correctional facility, including the assessed risks of such populations engaging in terrorist activity upon release.
 (d)Privacy protectionsPrior to affecting the information sharing described in subsection (a), the Secretary shall receive input and advice from the Officer for Civil Rights and Civil Liberties, the Officer for Privacy and the Chief Intelligence Officer of the Department.
 (e)Rule of constructionNothing in this section may be construed as requiring the establishment of a list or registry of individuals convicted of terrorism.
 1317.Annual report on Office for State and Local Law EnforcementSubsection (b) of section 2006 of the Homeland Security Act of 2002 (6 U.S.C. 607) is amended— (1)by redesignating paragraph (5) as paragraph (6); and
 (2)by inserting after paragraph (4) the following new paragraph:  (5)Annual reportFor each of fiscal years 2018 through 2022, the Assistant Secretary for State and Local Law Enforcement shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on the activities of the Office for State and Local Law Enforcement. Each such report shall include, for the fiscal year covered by the report, a description of each of the following:
 (A)Efforts to coordinate and share information regarding Department and component agency programs with State, local, and tribal law enforcement agencies.
 (B)Efforts to improve information sharing through the Homeland Security Information Network by appropriate component agencies of the Department and by State, local, and tribal law enforcement agencies.
 (C)The status of performance metrics within the Office of State and Local Law Enforcement to evaluate the effectiveness of efforts to carry out responsibilities set forth within the subsection.
 (D)Any feedback from State, local, and tribal law enforcement agencies about the Office, including the mechanisms utilized to collect such feedback.
 (E)Efforts to carry out all other responsibilities of the Office of State and Local Law Enforcement.. 1318.Annual catalog on Department of Homeland Security training, publications, programs, and services for State, local, and tribal law enforcement agenciesParagraph (4) of section 2006(b) of the Homeland Security Act of 2002 (6 U.S.C. 607(b)) is amended—
 (1)in subparagraph (E), by striking and at the end; (2)in subparagraph (F), by striking the period and inserting a semicolon; and
 (3)by adding at the end the following new subparagraphs:  (G)produce an annual catalog that summarizes opportunities for training, publications, programs, and services available to State, local, and tribal law enforcement agencies from the Department and from each component and office within the Department and, not later than 30 days after the date of such production, disseminate the catalog, including by—
 (i)making such catalog available to State, local, and tribal law enforcement agencies, including by posting the catalog on the website of the Department and cooperating with national organizations that represent such agencies;
 (ii)making such catalog available through the Homeland Security Information Network; and (iii)submitting such catalog to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate; and
 (H)in coordination with appropriate components and offices of the Department and other Federal agencies, develop, maintain, and make available information on Federal resources intended to support fusion center access to Federal information and resources..
						IVMaritime Security
 1401.Strategic plan to enhance the security of the international supply chainParagraph (2) of section 201(g) of the Security and Accountability for Every Port Act of 2006 (6 U.S.C. 941(g)) is amended to read as follows:
					
 (2)UpdatesNot later than 270 days after the date of the enactment of this paragraph and every three years thereafter, the Secretary shall submit to the appropriate congressional committees a report that contains an update of the strategic plan required by subsection (a)..
 1402.Container Security InitiativeSubsection (l) of section 205 of the Security and Accountability for Every Port Act of 2006 (6 U.S.C. 945) is amended—
 (1)by striking (1) In general.—Not later than September 30, 2007, and inserting Not later than 270 days after the date of the enactment of the Border and Maritime Security Coordination Improvement Act,;
 (2)by redesignating subparagraphs (A) through (H) as paragraphs (1) through (8), respectively, and by moving the margins of such paragraphs (as so redesignated) two ems to the left; and
 (3)by striking paragraph (2). 1403.Cyber at ports (a)Cybersecurity enhancements to maritime security activitiesSubparagraph (B) of section 70112(a)(2) of title 46, United States Code, is amended—
 (1)by redesignating clauses (i) through (iii) as clauses (ii) and (iv), respectively; and (2)by inserting before clause (ii) the following new clause:
							
 (i)shall facilitate the sharing of information relating to cybersecurity risks and incidents (as such terms are defined in section 227 of the Homeland Security Act of 2002 (6 U.S.C. 148)) to address port-specific cybersecurity risks and incidents, which may include the establishment of a working group of members of such committees to address such port-specific cybersecurity risks and incidents;.
 (b)Vulnerability assessments and security plansTitle 46, United States Code, is amended— (1)in subparagraph (C) of section 70102(b)(1), by inserting cybersecurity, after physical security,; and
 (2)in subparagraph (C) of section 70103(c)(3)— (A)in clause (i), by inserting cybersecurity, after physical security,;
 (B)in clause (iv), by striking and after the semicolon at the end; (C)by redesignating clause (v) as clause (vi); and
 (D)by inserting after clause (iv) the following new clause:  (v)prevention, management, and response to cybersecurity risks and incidents (as such terms are defined in section 227 of the Homeland Security Act of 2002 (6 U.S.C. 148)); and.
 1404.Facility inspection intervalsSubparagraph (D) of section 70103(c)(4) of title 46, United States Code, is amended to read as follows:
					
 (D)subject to the availability of appropriations, verify the effectiveness of each such facility security plan periodically, but not less than one time per year without notice, and more frequently as determined necessary, in a risk based manner, with or without notice to the facility..
				1405.Updates of maritime operations coordination plan
 (a)In generalSubtitle C of title IV of the Homeland Security Act of 2002 (6 U.S.C. 231 et seq.) is amended by adding at the end the following new section:
						
 434.Updates of maritime operations coordination planNot later than 180 days after the date of the enactment of this section and biennially thereafter, the Secretary shall submit to the Committee on Homeland Security and the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a maritime operations coordination plan for the coordination and cooperation of maritime operations undertaken by components and offices of the Department with responsibility for maritime security missions. Such plan shall update the maritime operations coordination plan released by the Department in July 2011, and shall address the following:
 (1)Coordination of planning, integration of maritime operations, and development of joint maritime domain awareness efforts of any component or office of the Department with responsibility for maritime homeland security missions.
 (2)Maintaining effective information sharing and, as appropriate, intelligence integration, with Federal, State, and local officials and the private sector, regarding threats to maritime security.
 (3)Cooperation and coordination with other departments and agencies of the Federal Government, and State and local agencies, in the maritime environment, in support of maritime homeland security missions.
 (4)Work conducted within the context of other national and Department maritime security strategic guidance..
 (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by adding after the item relating to section 433 the following new item:
						Sec. 434. Updates of maritime operations coordination plan..
					1406.Evaluation of Coast Guard Deployable Specialized Forces
 (a)In generalNot later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Homeland Security and the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Commerce, Science, and Transportation of the Senate a report that describes and assesses the state of the Coast Guard’s Deployable Specialized Forces (in this section referred to as the DSF). Such report shall include, at a minimum, the following elements:
 (1)For each of the past three fiscal years, and for each type of DSF, the following: (A)A cost analysis, including training, operating, and travel costs.
 (B)The number of personnel assigned. (C)The total number of units.
 (D)The total number of operations conducted. (E)The number of operations requested by each of the following:
 (i)The Coast Guard. (ii)Other components or offices of the Department of Homeland Security.
 (iii)Other Federal departments or agencies. (iv)State agencies.
 (v)Local agencies. (F)The number of operations fulfilled by the entities specified in subparagraph (E).
 (2)An examination of alternative distributions of DSFs, including the feasibility, cost (including cost savings), and impact on mission capability of such distributions, including at a minimum the following:
 (A)Combining DSFs, primarily focused on counterdrug operations, under one centralized command. (B)Distributing counter-terrorism and anti-terrorism capabilities to DSFs in each major United States port.
 (b)Deployable Specialized Force definedIn this section, the term Deployable Specialized Force means a unit of the Coast Guard that serves as a quick reaction force designed to be deployed to handle counter-drug, counter-terrorism, and anti-terrorism operations or other maritime threats to the United States.
					1407.Cost benefit analysis of co-locating DHS assets
 (a)In generalFor any location in which U.S. Customs and Border Protection’s Office of Air and Marine Operations is based within 45 miles of locations where any other Department of Homeland Security agency also operates air and marine assets, the Secretary of Homeland Security shall conduct a cost-benefit analysis to consider the potential cost of and savings derived from co-locating aviation and maritime operational assets of the Office of Air and Marine Operations at facilities where other agencies of the Department operate such assets. In analyzing such potential cost savings achieved by sharing aviation and maritime facilities, such analysis shall consider, at a minimum, the following factors:
 (1)Potential enhanced cooperation derived from Department personnel being co-located. (2)Potential costs of, and savings derived through, shared maintenance and logistics facilities and activities.
 (3)Joint use of base and facility infrastructure, such as runways, hangars, control towers, operations centers, piers and docks, boathouses, and fuel depots.
 (4)Potential operational costs of co-locating aviation and maritime assets and personnel. (5)Short term moving costs required in order to co-locate facilities.
 (6)Acquisition and infrastructure costs for enlarging current facilities, as needed. (b)ReportNot later than one year after the date of the enactment of this Act, the Secretary of Homeland Security shall submit to the Committee on Homeland Security and the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report summarizing the results of the cost-benefit analysis required under subsection (a) and any planned actions based upon such results.
 1408.Repeal of interagency operational centers for port security and secure systems of transportationSections 70107A and 70116 of title 46, United States Code, are repealed. 1409.Maritime security capabilities assessments (a)In generalSubtitle C of title IV of the Homeland Security Act of 2002 (6 U.S.C. 231 et seq.), as amended by this Act, is further amended by adding at the end the following new section:
						
 435.Maritime security capabilities assessmentsNot later than 180 days after the date of the enactment of this section and annually thereafter, the Secretary shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate an assessment of the number and type of maritime assets and the number of personnel required to increase the Department’s maritime response rate pursuant to section 1092 of the National Defense Authorization Act for Fiscal Year 2017 (6 U.S.C. 223; Public Law 114–328)..
 (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002, as amended by this Act, is further amended by inserting after the item relating to section 434 the following new item:
						Sec. 435. Maritime security capabilities assessments..
					1410.Conforming and clerical amendments
 (a)SectionsThe following provisions of the Security and Accountability for Every Port Act of 2006 (Public Law 109–347) are amended as follows:
 (1)By striking section 105. (2)By redesignating sections 106 and 107 as sections 105 and 106, respectively.
 (3)By striking section 108. (4)By redesignating sections 109 and 110 as sections 107 and 108, respectively.
 (5)In section 121 (6 U.S.C. 921)— (A)by striking subsections (c), (d), and (e); and
 (B)redesignating subsections (f), (g), (h), and (i) as subsections (c), (d), (e), and (f), respectively.
 (6)By striking sections 122 and 127 (6 U.S.C. 922 and ). (7)By redesignating sections 123, 124, 125, 126, and 128 as sections 122, 123, 124, 125, and 126, respectively.
 (8)In section 233 (6 U.S.C. 983), by striking subsection (c). (9)By striking section 235 (6 U.S.C. 984).
 (10)By redesignating section 236 as section 235. (11)By striking sections 701 and 708 (and the item relating to such section in the table of contents of such Act).
 (12)By redesignating sections 702, 703, 704, 705, 706, 707, and 709 as sections 701, 702, 703, 704, 705, 706, and 707, respectively.
						(b)Table of contents
 (1)Security and Accountability for Every Port Act of 2006The table of contents of the Security and Accountability for Every Port Act of 2006 (Public Law 109–347) is amended as follows:
 (A)In the list of items relating to subtitle A of title I, by striking the items relating to sections 105 through 110 and inserting the following new items:
								Sec. 105. Prohibition of issuance of transportation security cards to persons convicted of certain
			 felonies.Sec. 106. Long-range vessel tracking.Sec. 107. Notice of arrival for foreign vessels on the Outer Continental Shelf.Sec. 108. Enhanced crewmember identification..
 (B)In the list of items relating to subtitle C of title I, by striking the items relating to sections 122 through 128 and inserting the following new items:
								Sec. 122. Random searches of containers.Sec. 123. Work stoppages and employee-employer disputes.Sec. 124. Threat assessment screening of port truck drivers.Sec. 125. Border Patrol unit for United States Virgin Islands.Sec. 126. Center of Excellence for Maritime Domain Awareness..
 (C)In the list of items relating to subtitle C of title II, by striking the items relating to sections 235 and 236 and inserting the following new item:
								Sec. 235. Information sharing relating to supply chain security cooperation..
 (D)In the list of items relating to title VII, by striking the items relating to sections 701 through 709 and inserting the following new items:
								Sec. 701. Disclosures regarding homeland security grants.Sec. 702. Trucking security.Sec. 703. Air and Marine Operations of the Northern Border Air Wing.Sec. 704. Phaseout of vessels supporting oil and gas development.Sec. 705. Coast Guard property in Portland, Maine.Sec. 706. Methamphetamine and methamphetamine precursor chemicals.Sec. 707. Protection of health and safety during disasters..
 (2)Title 46In the list of items relating to the analysis for chapter 701 of title 46, United States Code, by striking the items relating to sections 70107A and 70116.
						VTransportation Security Administration
				AAdministration
					1501.Amendments to the Homeland Security Act of 2002 and title 5, United States Code
 (a)Homeland Security Act of 2002Paragraph (1) of section 103(a) of the Homeland Security Act of 2002, as amended by this Act, is further amended by adding at the end the following new subparagraph:
							
 (K)An Administrator of the Transportation Security Administration, in accordance with section 114 of title 49, United States Code..
 (b)Inclusion in Executive ScheduleSection 5315 of title 5, United States Code, is amended by adding at the end the following:  Administrator of the Transportation Security Administration, Department of Homeland Security..
						1502.Amendments to title 49, United States Code
 (a)AmendmentsSection 114 of title 49, United States Code, is amended— (1)in subsection (a), by striking Department of Transportation and inserting Department of Homeland Security;
 (2)in subsection (b)(1), by striking Under Secretary of Transportation for Security and inserting Administrator of the Transportation Security Administration; (3)by striking Under Secretary each place it appears and inserting Administrator;
 (4)in subsection (b), in the heading, by striking Under Secretary and inserting Administrator; (5)in subsection (e)(4), by striking Secretary of Transportation and inserting Secretary of Homeland Security;
 (6)in subsection (f)— (A)in paragraph (6), by striking Managers and inserting Directors; and
 (B)in paragraph (14), by inserting air carriers or before foreign air carriers; (7)in subsection (g)—
 (A)by striking the Secretary each place it appears and inserting the Secretary of Homeland Security; and (B)in paragraph (3), by striking The Secretary and inserting The Secretary of Homeland Security;
 (8)in subsection (j)(1)(D), by striking the Secretary and inserting the Secretary of Homeland Security; (9)in subsection (l)—
 (A)in paragraph (2)(A), by striking the Secretary and inserting the Secretary of Homeland Security; and (B)in paragraph (4)(B), by striking the Administrator under subparagraph (A) and inserting the Administrator of the Federal Aviation Administration under subparagraph (A);
 (10)in subsection (m)— (A)in the heading, by striking Under Secretary and inserting Administrator; and
 (B)in paragraph (1), in the heading, by striking Under Secretary and inserting Administrator; (11)in subsection (n), by striking Department of Transportation and inserting Department of Homeland Security;
 (12)in subsection (o), by striking Department of Transportation and inserting Department of Homeland Security; (13)in subsection (p)(4), by striking Secretary of Transportation and inserting Secretary of Homeland Security;
 (14)by redesignating subsections (u), (v), and (w) as subsections (t), (cc), and (dd), respectively; and
 (15)by inserting after subsection (t), as so redesignated, the following new subsections:  (u)Deputy AdministratorThere is established in the Transportation Security Administration a Deputy Administrator, who shall assist the Administrator in the management of the Transportation Security Administration.
									(v)Office of Public Affairs
 (1)EstablishmentThere is established in the Transportation Security Administration an Office of Public Affairs (in this subsection referred to as the Office).
 (2)Assistant AdministratorThe head of the Office shall be the Assistant Administrator for Public Affairs, who shall report to the Administrator of the Transportation Security Administration or the Administrator’s designee.
 (3)FunctionsThe Office shall be responsible for facilitating understanding of the Transportation Security Administration’s mission by communicating with internal and external audiences in a timely, accurate, and transparent manner.
										(w)Office of Civil Rights and Liberties, Ombudsman, and Traveler Engagement
 (1)EstablishmentThere is established in the Transportation Security Administration an Office of Civil Rights and Liberties, Ombudsman, and Traveler Engagement (in this subsection referred to as the Office).
 (2)Assistant AdministratorThe head of the Office shall be the Assistant Administrator for Civil Rights and Liberties, Ombudsman, and Traveler Engagement, who shall report to the Administrator of the Transportation Security Administration or the Administrator’s designee.
 (3)FunctionsThe Office shall be responsible for managing allegations of violations of civil rights and civil liberties from the public, carrying out the Administration’s equal employment opportunity and diversity policies and programs, including complaint management and adjudication, and helping to ensure that employees and the traveling public are treated in a fair and lawful manner.
										(x)Office of Legislative Affairs
 (1)EstablishmentThere is established in the Transportation Security Administration an Office of Legislative Affairs (in this subsection referred to as the Office).
 (2)Assistant AdministratorThe head of the Office shall be the Assistant Administrator for Legislative Affairs, who shall report to the Administrator of the Transportation Security Administration or the Administrator’s designee.
 (3)FunctionsThe Office shall be responsible for developing and implementing strategies within the Transportation Security Administration to achieve congressional approval or authorization of the Administration’s programs and policies.
										(y)Office of Finance and Administration
 (1)EstablishmentThere is established in the Transportation Security Administration an Office of Finance and Administration (in this subsection referred to as the Office).
 (2)Chief Financial OfficerThe head of the Office shall be the Chief Financial Officer, who shall report to the Administrator of the Transportation Security Administration or the Administrator’s designee.
 (3)FunctionsThe Office shall be responsible for financial, budgetary, and administrative activities that support the mission of the Transportation Security Administration.
										(z)Office of the Chief of Operations
 (1)EstablishmentThere is established in the Transportation Security Administration an Office of the Chief of Operations (in this subsection referred to as the Office).
 (2)Chief of OperationsThe head of the Office shall be the Chief of Operations, who shall report to the Administrator of the Transportation Security Administration or the Administrator’s designee.
 (3)FunctionsThe Office shall be responsible for the following: (A)Conducting protection, response, detection, assessment, and investigation activities in airports and other transportation facilities and deploying Federal Air Marshals on United States aircraft traveling domestically and internationally.
 (B)Identifying, analyzing, and mitigating risk by assessing vulnerabilities at international locations to determine risk, evaluating risk impacts to determine mitigation activities, and executing mitigation activities to reduce risk to the United States.
 (C)Providing security and intelligence professionals with timely information in order to prevent a terrorist attack against the transportation systems of the United States.
 (D)Developing security policies and plans that reduce the risk of catastrophic terrorist attacks. (E)Providing risk-based, adaptive security that includes airport checkpoint and baggage screening operations, regulatory compliance, cargo inspections, and other specialized programs designed to secure transportation.
 (F)Safeguarding the transportation systems of the United States through the qualification and delivery of innovative security capabilities.
											(aa)Office of the Chief of Mission Support
 (1)EstablishmentThere is established in the Transportation Security Administration an Office of the Chief of Mission Support (in this subsection referred to as the Office).
 (2)Chief of Mission SupportThe head of the Office shall be the Chief of Mission Support, who shall report to the Administrator of the Transportation Security Administration or the Administrator’s designee.
 (3)FunctionsThe Office shall be responsible for the following: (A)Negotiating and awarding contracts and other procurement vehicles that improve the Transportation Security Administration’s capabilities.
 (B)Providing strategic, sustainable, and comprehensive programs and services that attract, build, and inspire a talented workforce.
 (C)Overseeing the development, delivery, and evaluation of training programs for Transportation Security Administration employees.
 (D)Providing information technologies and services that enable global transportation security. (E)Ensuring the integrity, efficiency, and effectiveness of the Transportation Security Administration’s workforce, operations, and programs through objective audits, covert testing, inspections, and criminal investigations.
 (F)Ensuring consistency in misconduct penalty determinations and an expeditious and fair adjudication process.
 (G)Building the Transportation Security Administration’s capabilities by managing the acquisition, testing, deployment, and sustainment of security technology and other acquisition programs.
											(bb)Office of the Chief Counsel
 (1)EstablishmentThere is established in the Transportation Security Administration an Office of the Chief Counsel (in this subsection referred to as the Office).
 (2)Chief CounselThe head of the Office shall be the Chief Counsel for the Transportation Security Administration, who shall report to the General Counsel of the Department of Homeland Security.
 (3)FunctionsThe Office shall be responsible for providing legal advice and services across the Transportation Security Administration..
 (b)Section 115Subsection (c) of section 115 of title 49, United States Code, is amended— (1)in paragraph (1), by striking Under Secretary of Transportation for security and inserting Administrator of the Transportation Security Administration; and
 (2)in paragraph (6), by striking Under Secretary and inserting Administrator of the Transportation Security Administration. (c)Section 40119Section 40119 of title 49, United States Code, is amended—
 (1)in subsection (a), by striking Under Secretary of Transportation for Security and inserting Administrator of the Transportation Security Administration; (2)in subsection (b)(4)—
 (A)by inserting of the Federal Aviation Administration after Administrator; and (B)by inserting Federal Aviation before Administration; and
 (3)in subsection (c), by striking Under Secretary and inserting Administrator of the Transportation Security Administration. (d)Section 44901Section 44901 of title 49, United States Code, is amended—
 (1)by striking Under Secretary of Transportation for Security each place it appears and inserting Administrator of the Transportation Security Administration; (2)by striking Under Secretary each place it appears and inserting Administrator of the Transportation Security Administration;
 (3)by striking Assistant Secretary (Transportation Security Administration) each place it appears and inserting Administrator of the Transportation Security Administration; (4)by striking Assistant Secretary each place it appears and inserting Administrator of the Transportation Security Administration; and
 (5)in subsection (d), by striking Senate Committee on Commerce, Science, and Transportation and the House of Representatives Committee on Transportation each place it appears and inserting the Committee on Commerce, Science, and Transportation and the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Transportation and Infrastructure and the Committee on Homeland Security of the House of Representatives.
 (e)Section 44902Section 44902 of title 49, United States Code, is amended— (1)in subsection (a), by striking Under Secretary of Transportation for Security and inserting Administrator of the Transportation Security Administration; and
 (2)in subsection (b), by striking Under Secretary and inserting Administrator of the Transportation Security Administration. (f)Section 44903Section 44903 of title 49, United States Code, is amended—
 (1)in subsection (b)(1), by inserting the Secretary of Homeland Security, before the Secretary of Transportation; (2)in subsection (c)(2)(C), by striking Secretary of Transportation and inserting Secretary of Homeland Security;
 (3)in subsection (d), in the matter preceding paragraph (1), by striking Secretary of Transportation and inserting Secretary of Homeland Security; (4)in subsection (g)—
 (A)in paragraph (1)(A), in the heading, by striking Under Secretary and inserting Administrator; and (B)in paragraph (2), by striking Under Secretary’s each place it appears and inserting Transportation Security Administration Administrator’s;
 (5)in subsection (h)— (A)in paragraph (3), by inserting of Homeland Security after Secretary;
 (B)in paragraph (6)(C), in the matter preceding clause (i), by inserting of Homeland Security after Secretary; (6)in subsection (i)(l), by striking , after receiving the recommendations of the National Institute of Justice,;
 (7)in subsection (j)— (A)in paragraph (1)—
 (i)in the matter preceding subparagraph (A), by striking Under Secretary for Transportation Security and inserting Administrator of the Transportation Security Administration; and (ii)in the matter following subparagraph (E), by striking Secretary of Transportation and inserting Secretary of Homeland Security; and
 (B)in paragraph (2), by striking Secretary of Transportation each place it appears and inserting Secretary of Homeland Security; (8)in subsection (l)(1), by striking Under Secretary for Border and Transportation Security of the Department of Homeland Security and inserting Administrator of the Transportation Security Administration;
 (9)by striking Under Secretary of Transportation for Security each place it appears and inserting Administrator of the Transportation Security Administration; (10)by striking Under Secretary each place it appears and inserting Administrator of the Transportation Security Administration;
 (11)by striking Assistant Secretary of Homeland Security (Transportation Security Administration) each place it appears and inserting Administrator of the Transportation Security Administration; and (12)by striking Assistant Secretary each place it appears and inserting Administrator of the Transportation Security Administration.
 (g)Section 44904Section 44904 of title 49, United States Code, is amended— (1)in subsection (a), by striking Under Secretary of Transportation for Security and inserting Administrator of the Transportation Security Administration;
 (2)by striking Under Secretary each place it appears and inserting Administrator of the Transportation Security Administration; and (3)in subsection (d) by striking Assistant Secretary of Homeland Security (Transportation Security Administration) and inserting Administrator of the Transportation Security Administration.
 (h)Section 44905Section 44905 of title 49, United States Code, is amended— (1)in subsection (a), by striking Secretary of Transportation and inserting Secretary of Homeland Security;
 (2)in subsection (b), by striking Under Secretary of Transportation for Security and inserting Administrator of the Transportation Security Administration; and (3)by striking Under Secretary each place it appears and inserting Administrator of the Transportation Security Administration.
 (i)Section 44906Section 44906 of title 49, United States Code, is amended— (1)by striking Under Secretary of Transportation for Security and inserting Administrator of the Transportation Security Administration; and
 (2)by striking Under Secretary each place it appears and inserting Administrator. (j)Section 44908Section 44908 of title 49, United States Code, is amended by striking Secretary of Transportation each place it appears and inserting Secretary of Homeland Security.
 (k)Section 44909Section 44909 of title 49, United States Code, is amended— (1)by striking Under Secretary each place it appears and inserting Administrator of the Transportation Security Administration; and
 (2)by striking the Customs Service each place it appears and inserting U.S. Customs and Border Protection. (l)Section 44911Section 44911 of title 49, United States Code, is amended—
 (1)in subsection (a)— (A)in paragraphs (1) through (10), by striking the each place it appears and inserting The; and
 (B)by inserting the following at the end the following new paragraphs:  (11)The Coast Guard.
 (12)The Department of Homeland Security. (13)The National Geospatial-Intelligence Agency.
 (14)The National Reconnaissance Office.; (2)in subsection (b)—
 (A)by striking Secretary of Transportation and inserting Secretary of Homeland Security; and (B)by striking Under Secretary of Transportation for Security and inserting Administrator of the Transportation Security Administration;
 (3)in subsection (d), by striking the Secretary and inserting the Secretary of Homeland Security; and (4)in subsection (e)—
 (A)by striking the Secretary and inserting the Secretary of Homeland Security; and (B)by striking Under Secretary each place it appears and inserting Administrator of the Transportation Security Administration.
 (m)Section 44912Section 44912 of title 49, United States Code, is amended— (1)in subsection (a)—
 (A)in paragraph (1), by striking Under Secretary of Transportation for Security and inserting Administrator of the Transportation Security Administration; and (B)in paragraph (3), by striking Secretary of Transportation and inserting Secretary of Homeland Security;
 (2)by striking Under Secretary each place it appears and inserting Administrator of the Transportation Security Administration. (n)Section 44913Section 44913 of title 49, United States Code, is amended—
 (1)in subsection (a)— (A)in paragraph (1), by striking Under Secretary of Transportation for Security and inserting Administrator of the Transportation Security Administration; and
 (B)in paragraph (2), by striking the Committee on Transportation and Infrastructure and inserting the Committee on Homeland Security; (2)in subsection (b), by striking Secretary of Transportation and inserting Secretary of Homeland Security; and
 (3)by striking Under Secretary each place it appears and inserting Administrator of the Transportation Security Administration. (o)Section 44914Section 44914 of title 49, United States Code, is amended—
 (1)by striking Under Secretary of Transportation for Security and inserting Administrator of the Transportation Security Administration; and (2)by striking Under Secretary each place it appears and inserting Administrator of the Transportation Security Administration.
 (p)Section 44915Section 44915 of title 49, United States Code, is amended by striking Under Secretary of Transportation for Security and inserting Administrator of the Transportation Security Administration. (q)Section 44916Section 44916 of title 49, United States Code, is amended—
 (1)in subsection (a), by striking Under Secretary of Transportation for Security and inserting Administrator of the Transportation Security Administration; and (2)in subsection (b), by striking Under Secretary and inserting Administrator of the Transportation Security Administration.
 (r)Section 44917Section 44917 of title 49, United States Code, is amended— (1)in subsection (a)—
 (A)in the matter preceding paragraph (1), by striking Under Secretary of Transportation for Security and inserting Administrator of the Transportation Security Administration; and (B)in paragraph (2), by inserting of Homeland Security, utilizing a risk-based security methodology, after Secretary;
 (2)by striking subsections (b) and (c); (3)redesignating subsection (d) as subsection (b); and
 (4)in subsection (b), as so redesignated— (A)in paragraph (1), by striking Assistant Secretary for Immigration and Customs Enforcement and inserting Administrator of the Transportation Security Administration; and
 (B)in paragraph (3), by striking Assistant Secretary each place it appears and inserting Administrator. (s)Section 44918Section 44918 of title 49, United States Code, is amended—
 (1)in subsection (a)— (A)in paragraph (2)(E), by striking the Under Secretary for Border and Transportation Security of the Department of Homeland Security and inserting the Administrator of the Transportation Security Administration; and
 (B)in paragraphs (5), (6), and (7), by striking the Administrator each place it appears and inserting the Administrator of the Federal Aviation Administration; and (2)by striking Under Secretary each place it appears and inserting Administrator of the Transportation Security Administration.
 (t)Section 44919Section 44919 of title 49, United States Code, is amended by striking Under Secretary each place it appears and inserting Administrator of the Transportation Security Administration. (u)Section 44920Section 44920 of title 49, United States Code, is amended by striking Under Secretary each place it appears and inserting Administrator of the Transportation Security Administration.
 (v)Section 44921Section 44921 of title 49, United States Code, is amended— (1)in subsection (a), by striking Under Secretary of Transportation for Security and inserting Administrator of the Transportation Security Administration; and
 (2)in subsection (b)(6)— (A)by inserting the Committee on Homeland Security and before the Committee on Transportation and Infrastructure; and
 (B)by inserting the Committee on Homeland Security and Governmental Affairs before the Committee on Commerce, Science, and Transportation; (3)in subsection (d)(4), by striking may, and inserting may;
 (4)in subsection (i)(2), by striking the Under Secretary before may; (5)by striking Under Secretary each place it appears and inserting Administrator of the Transportation Security Administration; and
 (6)by striking Under Secretary’s each place it appears and inserting Transportation Security Administration Administrator’s. (w)Section 44922Section 44922 of title 49, United States Code, is amended—
 (1)in subsection (a), by striking Under Secretary of Transportation for Security and inserting Administrator of the Transportation Security Administration; and (2)by striking Under Secretary each place it appears and inserting Administrator of the Transportation Security Administration.
 (x)Section 44923Section 44923 of title 49, United States Code, is amended— (1)in subsection (a), in the matter preceding paragraph (1), by striking the Under Secretary for Border and Transportation Security of the Department of Homeland Security and inserting the Administrator of the Transportation Security Administration;
 (2)in subsection (c), by striking Secretary of Transportation and inserting Secretary of Homeland Security; and (3)in subsection (d)—
 (A)in paragraph (3), in the heading, by striking Under Secretary and inserting Administrator; and (B)in paragraph (4), by inserting , Homeland Security, before and Transportation and Infrastructure; and
 (4)by striking Under Secretary each place it appears and inserting Administrator of the Transportation Security Administration. (y)Section 44924Section 44924 of title 49, United States Code, is amended—
 (1)in subsection (a)— (A)by striking Under Secretary for Border and Transportation for Security of the Department of Homeland Security and inserting Administrator of the Transportation Security Administration; and
 (B)by striking Administrator under and inserting Administrator of the Federal Aviation Administration under; (2)in each of subsections (b) through (f), by inserting of the Federal Aviation Administration after Administrator each place it appears;
 (3)in subsection (g), by inserting the Committee on Homeland Security and before the Committee on Transportation and Infrastructure; and (4)by striking Under Secretary each place it appears and inserting Administrator of the Transportation Security Administration.
 (z)Section 44925Section 44925 of title 49, United States Code, is amended— (1)in subsection (b)—
 (A)in paragraph (1), by striking Assistant Security of Homeland Security (Transportation Security Administration) and inserting Administrator of the Transportation Security Administration; and (B)in paragraph (3), by inserting of Homeland Security after Secretary; and
 (2)in subsection (d), by striking Assistant Secretary each place it appears and inserting Administrator of the Transportation Security Administration. (aa)Section 44926Section 44926 of title 49, United States Code, is amended—
 (1)in subsection (a), by striking United States and inserting U.S.; and (2)in subsection (b)(3)—
 (A)in the matter preceding subparagraph (A), by striking an and inserting a; and (B)in subparagraph (B), by striking United States and inserting U.S..
 (bb)Section 44927Section 44927 of title 49, United States Code, is amended— (1)in subsection (a), in the first sentence, by striking Veteran and inserting Veterans; and
 (2)by striking Assistant Secretary each place it appears and inserting Administrator of the Transportation Security Administration. (cc)Section 44933Section 44933 of title 49, United States Code, is amended—
 (1)in the heading, by striking Managers and inserting Directors; (2)in subsection (a)—
 (A)in the first sentence— (i)by striking Under Secretary of Transportation for Security and inserting Administrator of the Transportation Security Administration; and
 (ii)by striking Manager and inserting Director; (B)in the second sentence—
 (i)by striking Under Secretary and inserting Administrator of the Transportation Security Administration; and (ii)by striking the term Managers each place it appears and inserting Directors; and
 (3)in subsection (b)— (A)in the matter preceding paragraph (1), by striking Manager and inserting Director; and
 (B)in paragraph (2), by striking Under Secretary and inserting the Administrator of the Transportation Security Administration. (dd)Section 44934Section 44934 of title 49, United States Code, is amended—
 (1)in subsection (a), by striking Under Secretary of Transportation for Security and inserting Administrator of the Transportation Security Administration; and (2)by striking Under Secretary each place it appears and inserting Administrator of the Transportation Security Administration.
 (ee)Section 44935Section 44935 of title 49, United States Code, is amended— (1)by striking Under Secretary of Transportation for Security each place it appears and inserting Administrator of the Transportation Security Administration;
 (2)by striking Under Secretary each place it appears and inserting Administrator of the Transportation Security Administration; (3)in subsection (e)(2)(A)(ii), by striking section 1101(a)(22) of the Immigration and Nationality Act and inserting section 101(a)(22) of the Immigration and Nationality Act; and
 (4)by redesignating the second subsection (i) (relating to accessibility of computer-based training facilities) as subsection (k).
 (ff)Section 44936Section 44936 of title 49, United States Code, is amended— (1)in subsection (a)(1)—
 (A)in subparagraph (A)— (i)by striking Under Secretary of Transportation for Security and inserting Administrator of the Transportation Security Administration; and
 (ii)by striking Under Secretary of Transportation for Transportation Security,, and inserting Administrator of the Transportation Security Administration,; and (B)in subparagraphs (B) and (C), by striking Under Secretary of Transportation for Transportation Security each place it appears and inserting Administrator of the Transportation Security Administration;
 (2)in subsection (c)(1), by striking Under Secretary’s and inserting Transportation Security Administration Administrator’s; and (3)by striking Under Secretary each place it appears and inserting Administrator of the Transportation Security Administration.
 (gg)Section 44937Section 44937 of title 49, United States Code, is amended by striking Under Secretary of Transportation for Security and inserting Administrator of the Transportation Security Administration. (hh)Section 44938Section 44938 of title 49, United States Code, is amended—
 (1)in subsection (a), in the matter preceding paragraph (1)— (A)by striking Secretary of Transportation and inserting Secretary of Homeland Security;
 (B)by striking the Secretary considers and inserting the Secretary of Homeland Security considers; (C)by striking The Secretary and inserting The Secretary of Homeland Security; and
 (D)by striking Under Secretary of Transportation Security and inserting Administrator of the Transportation Security Administration; and (2)by striking Under Secretary each place it appears and inserting Administrator of the Transportation Security Administration.
 (ii)Section 44940Section 44940 of title 49, United States Code, is amended— (1)in subsection (a)(1)—
 (A)in the matter preceding paragraph (1), by striking Under Secretary of Transportation for Security and inserting Administrator of the Transportation Security Administration; and (B)in subparagraph (F) by striking  Managers and inserting Directors;
 (2)in subsection (e)(1), in the heading, by striking Under Secretary and inserting Administrator; and (3)by striking Under Secretary each place it appears and inserting Administrator of the Transportation Security Administration.
 (jj)Section 44941Section 44941 of title 49, United States Code, is amended by inserting the Department of Homeland Security, before the Department of Transportation. (kk)Section 44942Section 44942 of title 49, United States Code, is amended—
 (1)in subsection (b)— (A)in paragraph (1)—
 (i)by redesignating paragraph (1) as subsection (c) and moving such subsection, as so redesignated, two ems to the left; and
 (ii)by redesignating subparagraphs (A) and (B) as subsections (d) and (e), respectively, and moving such subsections, as so redesignated, four ems to the left;
 (2)by striking subsections (a) and (b); (3)by striking subsection (c), as so redesignated;
 (4)by redesignating subsections (d) and (e), as so redesignated, as subsections (a) and (b), respectively;
 (5)by striking the term the Secretary each place it appears and inserting the Secretary of Homeland Security; (6)by striking Under Secretary for Transportation Security each place it appears and inserting Administrator of the Transportation Security Administration; and
 (7)by striking Congress and inserting the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate.
 (ll)Section 44943Section 44943 of title 49, United States Code, is amended— (1)in subsection (a), by striking The Under Secretary for Transportation Security and inserting The Administrator of the Transportation Security Administration;
 (2)in subsection (b)— (A)in paragraph (1)—
 (i)by striking the Secretary and inserting the Secretary of Homeland Security; and (ii)by striking Under Secretary of Transportation for Security and inserting Administrator of the Transportation Security Administration; and
 (B)by striking the Under Secretary each place it appears and inserting the Administrator of the Transportation Security Administration; and (3)in subsection (c), by striking the Under Secretary for Transportation Security and inserting the Administrator of the Transportation Security Administration.
 (mm)Section 44944Section 44944 of title 49, United States Code, is amended— (1)in subsection (a)(1), by striking Under Secretary of Transportation for Transportation Security and inserting Administrator of the Transportation Security Administration; and
 (2)by striking Under Secretary each place it appears and inserting Administrator of the Transportation Security Administration. (nn)Section 44945Section 44945 of title 49, United States Code, is amended by striking Assistant Secretary each place it appears and inserting Administrator of the Transportation Security Administration.
 (oo)Section 44946Section 44946 of title 49, United States Code, is amended— (1)in subsection (c)(2)(A), by striking , but a member may continue to serve until a successor is appointed and inserting but may continue until such time as a successor member begins serving on the Advisory Committee;
 (2)in subsection (g)— (A)by striking paragraph (2); and
 (B)redesignating paragraph (3) as paragraph (2); and (3)by striking Assistant Secretary each place it appears and inserting Administrator of the Transportation Security Administration.
 (pp)Section 45107Section 45107 of title 49, United States Code, is amended— (1)in subsection (a), by striking Under Secretary of Transportation for Security and inserting Administrator of the Transportation Security Administration; and
 (2)in subsection (b), by striking the second sentence. (qq)Clerical amendmentsThe analysis for chapter 449 of title 49, United States Code, is amended by striking the item relating to section 44933 and inserting the following new item:
							44933. Federal Security Directors..
						1503.Amendments to the Aviation and Transportation Security Act
 (a)Section 101Section 101 of the Aviation and Transportation Security Act (Public Law 107–71) is amended— (1)in subsection (c) (5 U.S.C. 5313 note)—
 (A)by striking paragraph (1); (B)by redesignating paragraphs (2) and (3) as paragraph (1) and (2), respectively; and
 (C)in paragraph (1), as so redesignated— (i)by striking Under Secretary and inserting Administrator of the Transportation Security Administration;
 (ii)by striking 30 percent and inserting 15 percent; (iii)by striking the Secretary’s and inserting the Secretary of Homeland Security’s; and
 (iv)by striking Under Secretary’s and inserting Transportation Security Administration Administrator’s; and (2)by striking subsection (g) (49 U.S.C. 44901 note).
 (b)Section 106Section 106 of the Aviation and Transportation Security Act (49 U.S.C. 44903 note) is amended— (1)in subsection (b)—
 (A)in paragraph (1), in the matter preceding subparagraph (A), by striking Under Secretary of Transportation for Security and inserting Administrator of the Transportation Security Administration; (B)in paragraph (2)(A), by striking Under Secretary each place it appears and inserting Administrator; and
 (C)in paragraph (2)(B), in the matter preceding clause (i), by striking Secretary and inserting Secretary of Homeland Security; and (2)in subsection (e), by striking Under Secretary of Transportation for Security and inserting Administrator of the Transportation Security Administration.
 (c)Section 109Section 109 of the Aviation and Transportation Security Act (49 U.S.C. 114 note) is amended— (1)in subsection (a)—
 (A)by striking (a) In general.—The Under Secretary of Transportation for Security and inserting The Administrator of the Transportation Security Administration; (B)in paragraph (4), by—
 (i)striking medical product and inserting liquid or gel medical product or nourishment and nutrition for infants and toddlers, including formula, breast milk, and juice,; and
 (ii)by striking the product and inserting such product or nourishment or nutrition; and (C)in paragraph (7), by striking voice stress analysis, biometric, and inserting biometric; and
 (2)by striking subsection (b). (d)Section 110Section 110 of the Aviation and Transportation Security Act is amended by striking subsections (c) and (d).
 (e)Section 111Section 111 of the Aviation and Transportation Security Act (49 U.S.C. 44935 note) is amended— (1)in subsection (c)—
 (A)by striking Under Secretary of Transportation for Security and inserting Administrator of the Transportation Security Administration; and (B)by striking Under Secretary each place it appears and inserting Administrator of the Transportation Security Administration;
 (2)in subsection (d)— (A)in paragraph (1)—
 (i)by striking Under Secretary of Transportation for Security and inserting Administrator of the Transportation Security Administration; and (ii)by striking Under Secretary each place it appears and inserting Administrator; and
 (B)in paragraph (2), by striking Under Secretary and inserting Administrator of the Transportation Security Administration. (f)Section 117Section 117 of the Aviation and Transportation Security Act (49 U.S.C. 44903 note) is amended by inserting the Secretary of Homeland Security in consultation with before the Secretary of Transportation.
 (g)Section 132Section 132 of the Aviation and Transportation Security Act is repealed. (h)Section 135Section 135 of the Aviation and Transportation Security Act is repealed.
 (i)Section 137Section 137 of the Aviation and Transportation Security Act (49 U.S.C. 44912 note) is repealed. (j)RedesignationsSections 133, 134, 136, 138, 139, 140, 141, 142, 143, 144, 145, 146, and 147 of the Aviation and Transportation Security Act are amended by redesignating such sections as sections 132, 133, 134, 135, 136, 137, 138, 139, 140, 141, 142, 143, and 144, respectively.
						1504.Information required to be submitted to Congress under the strategic 5-year technology investment
			 plan of the Transportation Security Administration
 (a)Additional information requiredSection 1611 of the Homeland Security Act of 2002 (6 U.S.C. 563) is amended— (1)in subsection (g)—
 (A)in the matter preceding paragraph (1), by striking biennially and inserting annually; (B)in paragraph (1), by striking and;
 (C)in paragraph (2), by striking the period and inserting ; and; (D)by adding at the end the following new paragraph:
									
 (3)information about acquisitions completed during the fiscal year preceding the fiscal year during which the report is submitted.; and
 (2)by adding at the end the following new subsections:  (h)Notice of covered changes to Plan (1)Notice requiredThe Administrator shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Homeland Security of the House of Representatives notice of any covered change to the Plan by not later than 90 days after the date on which the change is made.
 (2)Definition of changeIn this subsection, the term covered change means an increase or decrease in the dollar amount allocated to the procurement of a technology or an increase or decrease in the number of a technology..
 (b)Report on equipment in operation post-life-cycleNot later than 90 days after the date of the enactment of this Act, the Administrator of the Transportation Security Administration shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Homeland Security of the House of Representatives a report describing any equipment of the Transportation Security Administration that is in operation after—
 (1)the end of the life-cycle of the equipment specified by the manufacturer of the equipment; or (2)the end of the useful life projection for the equipment under the strategic 5-year technology investment plan of the Transportation Security Administration, as required by section 1611 of the Homeland Security Act of 2002 (6 U.S.C. 563).
 (c)Notice to airports and airlinesUpon the enactment of this Act, the Administrator of the Transportation Security Administration shall notify airports and airlines of any changes to the 5-year technology investment plan of the Transportation Security Administration.
						1505.Maintenance of security-related technology
 (a)In generalTitle XVI of the Homeland Security Act of 2002 (6 U.S.C. 561 et seq.) is amended by adding at the end the following new subtitle:
							
								CMaintenance of Security-Related Technology
									1621.Maintenance validation and oversight
 (a)In generalNot later than 180 days after the date of the enactment of this subtitle, the Administrator shall develop and implement a preventive maintenance validation process for security-related technology deployed to airports.
 (b)Maintenance by Administration personnel at airportsFor maintenance to be carried out by Administration personnel at airports, the process referred to in subsection (a) shall include the following:
 (1)Guidance to Administration personnel at airports specifying how to conduct and document preventive maintenance actions.
 (2)Mechanisms for the Administrator to verify compliance with the guidance issued pursuant to paragraph (1).
 (c)Maintenance by contractors at airportsFor maintenance to be carried by a contractor at airports, the process referred to in subsection (a) shall require the following:
 (1)Provision of monthly preventative maintenance schedules to appropriate Administration personnel at each airport that includes information on each action to be completed by contractor.
 (2)Notification to appropriate Administration personnel at each airport when maintenance action is completed by a contractor.
 (3)A process for independent validation by a third party of contractor maintenance. (d)Penalties for noncomplianceThe Administrator shall require maintenance contracts for security-related technology deployed to airports to include penalties for noncompliance when it is determined that either preventive or corrective maintenance has not been completed according to contractual requirements and manufacturers’ specifications..
 (b)Clerical amendmentThe table of contents of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 1616 the following:
							Subtitle C—Maintenance of Security-Related TechnologySec. 1621. Maintenance validation and oversight..
						1506.Transportation Security Administration efficiency
 (a)Efficiency reviewNot later than 270 days after the date of the enactment of this Act, the Administrator of the Transportation Security Administration shall conduct and complete a comprehensive, agency-wide efficiency review of the Administration to identify and effectuate spending reductions and administrative savings through the streamlining or restructuring of Administration divisions to make the Administration more efficient. In carrying out the review under this section, the Administrator shall consider each of the following:
 (1)The elimination of any unnecessarily duplicative or overlapping programs and initiatives that can be streamlined.
 (2)The elimination of any unnecessary or obsolete rules, regulations, directives, or procedures. (3)The reduction in overall operating expenses of the Administration, including costs associated with the number of personnel, as a direct result of efficiencies gained through the implementation of risk-based screening or through any other means as determined by the Administrator.
 (4)Any other matters the Administrator determines are appropriate. (b)Report to CongressNot later than 30 days after the completion of the efficiency review required under subsection (a), the Administrator of the Transportation Security Administration shall report to the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate on the results and cost savings expected to be achieved through such efficiency review.
						1507.Transportation senior executive service accountability
 (a)Reduction planNot later than 270 days after the date of the enactment of this Act, the Secretary of Homeland Security, acting through the Administrator of the Transportation Security Administration, shall develop a strategic plan, including a timeline, to reduce by 20 percent by June 30, 2019, the number of positions at the Senior Executive Service level at the Administration.
 (b)Congressional reviewNot later than 30 days after the completion of the Senior Executive Service reduction plan required under subsection (a), the Administrator of the Transportation Security Administration shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a copy of such plan.
						BPassenger Security and Screening
 1511.Department of Homeland Security trusted traveler program collaborationThe Secretary of Homeland Security shall continue the review of all trusted traveler vetting programs carried out by the Department of Homeland Security using representatives from such programs to make recommendations on possible efficiencies that could be gained by integrating requirements and operations and increasing information and data sharing across programs.
 1512.PreCheck Biometric pilot projectNot later than one year after the date of the enactment of this Act, the Administrator of the Transportation Security Administration (TSA) shall conduct a pilot project to test a secure, automated, and biometric-based system at airports to verify the identity of individuals who are members of TSA PreCheck or another Department of Homeland Security trusted traveler program that affords TSA expedited screening. Such system shall be designed to—
 (1)improve security while also reducing the need for security screening personnel to perform identity and travel document verification for such individuals;
 (2)reduce the average wait time of such individuals; (3)reduce overall operating expenses of the Administration;
 (4)be integrated with the Department’s watch list and trusted traveler matching programs; and (5)be integrated with other technologies to further facilitate risk-based passenger screening at checkpoints, to the extent practicable and consistent with security standards.
 1513.Identity and travel document verificationSection 44901 of title 49, United States Code, is amended by adding at the end the following new subsection:
						
 (m)Establishment of screening system for certain personsNot later than December 31, 2018, the Administrator of the Transportation Security Administration shall, subject to the availability of appropriations, implement an identity and travel document verification system designed to establish a secure, automated system at all airports for verifying identity and travel documents of persons seeking entry into the sterile area of an airport. Such system shall—
 (1)assess the need for security screening personnel to perform identity and travel document verification for such passengers, thereby assessing the overall number of such screening personnel;
 (2)reduce the average wait time of such passengers; (3)reduce overall operating expenses of the Administration;
 (4)be integrated with the Administration’s watch list matching program; and (5)be integrated with other technologies to further facilitate risk-based passenger screening at checkpoints, to the extent practicable and consistent with security standards..
 1514.Computed tomography pilot projectNot later than 90 days after the date of the enactment of this Act, the Administrator of the Transportation Security Administration shall conduct a pilot project to test the use of screening equipment using computed tomography technology to screen baggage at passenger checkpoints.
					1515.Explosives detection canine teams for aviation
 (a)Passenger screening teamsThe Administrator of the Transportation Security Administration shall ensure that by December 31, 2018, at least 300 explosives detection canine teams are dedicated to passenger screening purposes at airports in the United States at which the Administration performs, or oversees the implementation and performance of, security measures, including screening responsibilities.
 (b)Use of canines to detect screening anomaliesAt airports in the United States at which— (1)canine teams trained to screen passengers are available, and
 (2)the Transportation Security Administration has passenger screening responsibilities, the Administrator of the Transportation Security Administration may use such teams to detect screening anomalies.1516.Standard operating procedures at airport checkpoints (a)StandardizationThe Administrator of the Transportation Security Administration shall require, to the extent practicable, that standard operating procedures at airport checkpoints for passengers and carry-on baggage are carried out in a uniform manner among similarly situated airports.
 (b)Report to CongressNot later than 270 days after the date of the enactment of this Act, the Administrator of the Transportation Security Administration shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on how standard operating procedures were made uniform in accordance with subsection (a).
 (c)AuditsBeginning one year after the date of the enactment of this Act, the Inspector General of the Department of Homeland Security shall conduct periodic audits of adherence to the standard operating procedures, as established by the Administrator of the Transportation Security Administration, under this section of screening personnel at large, medium, and small airports in diverse geographical areas.
						1517.Traveler redress improvement
						(a)Redress process
 (1)In generalNot later than 30 days after the date of the enactment of this Act, the Administrator of the Transportation Security Administration shall, using existing resources, systems, and processes, ensure the availability of the Department of Homeland Security Traveler Redress Inquiry Program (DHS TRIP) redress process to adjudicate inquiries for individuals who—
 (A)are citizens of the United States or aliens lawfully admitted for permanent residence; (B)have filed an inquiry with DHS TRIP after receiving enhanced screening at an airport passenger security checkpoint more than three times in any 60-day period; and
 (C)believe they have been wrongly identified as being a threat to aviation security. (2)ReportNot later than 180 days after the date of the enactment of this Act, the Administrator of the Transportation Security Administration shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the implementation of the redress process required under paragraph (1).
							(b)Privacy impact review and update
 (1)In generalNot later than 180 days after the date of the enactment of this Act, the Administrator of the Transportation Security Administration shall review and update the Privacy Impact Assessment for the Secure Flight programs to ensure such Assessment accurately reflects the operation of such programs.
 (2)Public dissemination; FormThe Secure Flight Privacy Impact Assessment review and update required under paragraph (1) shall be published on a publically-accessible internet webpage of the Transportation Security Administration and submitted to the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate.
							(c)Transportation Security Administration rule review and notification process
 (1)Rule reviewNot later than 60 days after the date of the enactment of this Act and every 120 days thereafter, the Assistant Administrator of the Office of Intelligence and Analysis of the Transportation Security Administration, in coordination with the entities specified in paragraph (2), shall conduct a comprehensive review of the Transportation Security Administration’s intelligence-based screening rules.
 (2)Notification processNot later than 48 hours after changing, updating, implementing, or suspending a Transportation Security Administration intelligence-based screening rule, the Assistant Administrator of the Office of Intelligence and Analysis of the Transportation Security Administration shall notify the following entities of any such change, update, implementation, or suspension, as the case may be:
 (A)The Office of Civil Rights and Liberties, Ombudsman, and Traveler Engagement of the Transportation Security Administration.
 (B)The Office of Civil Rights and Liberties of the Department of Homeland Security. (C)The Office of Chief Counsel of the Administration.
 (D)The Office of General Counsel of the Department. (E)The Privacy Office of the Administration.
 (F)The Privacy Office of the Department. (G)The Federal Air Marshal Service.
 (H)The Traveler Redress Inquiry Program of the Department. (d)Federal Air Marshal Service coordination (1)In generalThe Administrator of the Transportation Security Administration shall ensure that the Transportation Security Administration’s intelligence-based screening rules are taken into account for Federal Air Marshal mission scheduling.
 (2)ReportNot later than 180 days after the date of the enactment of this Act, the Administrator of the Transportation Security Administration shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on how the Transportation Security Administration’s intelligence-based screening rules are incorporated in the risk analysis conducted during the Federal Air Marshal mission scheduling process.
 (e)GAO reportNot later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a study on the Transportation Security Administration’s intelligence-based screening rules and the effectiveness of such rules in identifying and mitigating potential threats to aviation security. Such study shall also examine coordination between the Transportation Security Administration, the Department of Homeland Security, and other relevant partners relating to changing, updating, implementing, or suspending such rules as necessary.
 1518.Screening in areas other than passenger terminalsThe Administrator of the Transportation Security Administration is authorized to provide screening services to a commercial charter air carrier in areas other than primary passenger terminals upon the request of such carrier. A commercial charter air carrier shall direct any such request to the Federal Security Director for the airport where such services are requested. A Federal Security Director may elect to provide screening services if such services are available. The Administrator shall enter into an agreement with a commercial charter air carrier for compensation from such carrier requesting the use of screening services for all reasonable costs in addition to overtime costs that are incurred in the provision of screening services under this section.
					1519.Federal Air Marshal Service agreements
 (a)StandardizationNot later than 60 days after the date of the enactment of the Act, the Administrator of the Transportation Security Administration shall develop a standard working document that shall be the basis of all negotiations and agreements that begin after the date of the enactment of this Act between the United States and foreign governments or partners regarding Federal Air Marshal coverage of flights to and from the United States.
 (b)Written agreementsAll agreements between the United States and foreign governments or partners regarding the presence of Federal Air Marshals on flights to and from the United States must be written and signed by the Secretary of Homeland Security or the Secretary’s designee.
 (c)Congressional notificationThe Secretary of Homeland Security shall transmit to the relevant Congressional committees any agreements described in subsection (b) within 30 days of such agreement being signed.
 1520.Federal Air Marshal mission scheduling automationThe Administrator of the Transportation Security Administration shall seek to acquire an automated software capability for the scheduling of Federal Air Marshal Service missions based on current risk modeling.
					1521.Canine detection research and development
 (a)In generalThe Secretary of Homeland Security shall conduct an audit of all canine training programs of the Department of Homeland Security and convene a working group of representatives from all such programs to make recommendations on possible efficiencies that could be gained by integrating training standards and facilities.
 (b)Canine staffing allocation modelThe Administrator of the Transportation Security Administration shall develop a staffing allocation model for canines to determine the optimal number of passenger screening canines at airports in the United States.
 (c)Report to CongressNot later than 180 days after the date of the enactment of this Act, the Secretary of Homeland Security shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the recommendations required by subsection (a).
						(d)Briefing to Congress
 (1)In generalNot later than 180 days after the date of the enactment of this Act, the Administrator of the Transportation Security Administration shall brief the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Commerce, Science, and Transportation of the Senate on the state of explosives detection canine production and training in the United States.
 (2)ContentsThe briefing required under paragraph (1) shall include the following: (A)An analysis of the steps the Transportation Security Administration may take to foster additional production of explosives detection canines in the United States by the private sector.
 (B)Perspectives from current explosives detection canine industry stakeholders regarding the impact of the Administration’s procurement model on business considerations.
 (C)An analysis regarding whether the Administration effectively communicates canine training guidelines and testing methodology to the private sector.
 (D)The extent to which physical capacity limitations at current Administration-operated sites hinder the operations of either the Administration or industry.
								1522.International Civil Aviation Organization
 (a)In generalNot later than 90 days after the date of the enactment of this Act, the United States Ambassador or the Chargé d’Affaires to the United States Mission to the International Civil Aviation Organization shall pursue improvements to airport security, including if practicable, introducing a resolution to raise minimum standards for airport security.
 (b)Report to CongressNot later than 180 days after the date of the enactment of this Act, the United States Ambassador or the Chargé d’Affaires to the United States Mission to the International Civil Aviation Organization shall report to the Committee on Homeland Security and the Committee on Foreign Affairs of the House of Representatives and the Committee on Homeland Security and Governmental Affairs, the Committee on Foreign Relations, and the Committee on Commerce, Science, and Transportation of the Senate on the implementation of subsection (a).
 1523.Passenger security feeThe Secretary of Homeland Security is prohibited from incorporating an increase in the passenger security fee under section 44940 of title 49, United States Code, beyond what is authorized at the time the annual budget proposal for the Department of Homeland Security is transmitted to Congress.
 1524.Last point of departure airport certificationSubparagraph (B) of section 44907(a)(2) of title 49, United States Code, is amended by inserting , including the screening and vetting of airport workers before the semicolon at the end. 1525.Security incident response at airports and surface transportation hubsThe Gerardo Hernandez Airport Security Act of 2015 (Public Law 114–50; 49 U.S.C. 44903 note) is amended—
 (1)in section 3— (A)in subsection (b), in the matter preceding paragraph (1), by striking may each place it appears and inserting shall;
 (B)by redesignating subsection (c) as subsection (d); and (C)by inserting after subsection (b) the following new subsection:
								
 (c)ReviewThe Administrator of the Transportation Security Administration shall review the active shooter response guidelines specified for Department of Homeland Security personnel under this section and make a recommendation to the Secretary of Homeland Security to modify such guidelines for personnel who are certified Federal law enforcement officials and for personnel who are uniformed but unarmed security officials.; and
 (2)in section 7— (A)in subsection (b), in the matter preceding paragraph (1), by striking may each place it appears and inserting shall;
 (B)by redesignating subsections (c) and (d) as subsections (d) and (e), respectively; and (C)by inserting after subsection (b) the following new subsection:
								
 (c)ReviewThe Administrator of the Transportation Security Administration shall review the active shooter response guidelines specified for Department of Homeland Security personnel under this section and make a recommendation to the Secretary of Homeland Security to modify such guidelines for personnel who are certified Federal law enforcement officials and for personnel who are uniformed but unarmed security officials..
 1526.Airport security screening opt-out programSection 44920 of title 49, United States Code, is amended— (1)in subsection (b)—
 (A)in paragraph (1), by striking 120 and inserting 90; (B)by redesignating paragraph (3) as paragraph (4);
 (C)by inserting after paragraph (2) the following new paragraph:  (3)Entrance into contractThe Administrator of the Transportation Security Administration shall make best efforts to enter into a contract with a private screening company to provide screening services at an airport not later than 180 days after the date of approval of an application submitted by the operator of such airport under subsection (a).; and
 (D)in subparagraph (A) of paragraph (4), as so redesignated, in the matter preceding clause (i), by striking not later than 60 days following the date of the denial and inserting immediately upon issuing the denial; and
 (2)by striking subsection (h) and inserting the following new subsections:  (h)Evaluation of screening company proposals for awardNotwithstanding any other provision of law, including title 48 of the Code of Federal Regulations and the Federal Advisory Committee Act (5 U.S.C. App.), an airport operator that has applied and been approved to have security screening services carried out by a qualified private screening company under contract with the Administrator of the Transportation Security Administration may nominate to the head of the contracting activity an individual to participate in the evaluation of proposals for the award of such contract. Any such participation on a proposal evaluation committee shall be conducted in accordance with the provisions and restrictions of chapter 21 of title 41, United States Code.
 (i)Innovative screening approaches and technologiesThe operator of an airport at which screening services are provided under this section is encouraged to recommend to the Administrator of the Transportation Security Administration innovative screening approaches and technologies. Upon receipt of any such recommendations, the Administrator, shall review and, if appropriate, test, conduct a pilot project, and, if appropriate, deploy such approaches and technologies..
						1527.Personnel management system review
 (a)In generalNotwithstanding subsection (d) of section 111 of the Aviation and Transportation Security Act (49 U.S.C. 44935 note), not later than 30 days after the date of the enactment of this Act, the Administrator of the Transportation Security Administration shall convene a working group consisting of representatives of the Administration and representatives of the labor organization representing security screening personnel to discuss reforms to the Administration’s personnel management system, including appeals to the Merit Systems Protection Board and grievance procedures.
 (b)ReportNot later than one year after the date of the enactment of this Act, the working group convened under subsection (a) shall terminate and shall submit to the Administrator of the Transportation Security Administration and the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report containing agreed-upon reforms to the Administration’s personnel management system. The Administrator may implement associated recommendations mutually agreed to by the parties to such working group before the end of such one year period.
						1528.Innovation task force
 (a)In generalThe Administrator of the Transportation Security Administration may establish a task force to collaborate with air carriers, airport operators, and other aviation security stakeholders to foster the pursuit of innovations in aviation security prior to the acquisition process.
 (b)ActivitiesThe task force authorized under subsection (a) may conduct activities designed to identify and develop an innovative technology or capability with the potential of enhancing aviation security, including—
 (1)conducting a field demonstration of such a technology or capability in the airport environment; (2)gathering performance data from such a demonstration to inform the acquisition process; and
 (3)providing funding and promoting efforts to enable participation in a demonstration by a small business that has an innovative technology but does not have adequate resources to participate.
 (c)CompositionThe task force authorized under subsection (a) shall be— (1)chaired by the Administrator of the Transportation Security Administration’s designee; and
 (2)comprised of representatives appointed by the Administrator, in consultation with the Chairperson of the Aviation Security Advisory Committee (established pursuant to section 44936 of title 49, United States Code), from appropriate stakeholders from—
 (A)within the Administration; (B)air carriers;
 (C)airport operators; (D)other aviation security stakeholders; and
 (E)as appropriate, the Science and Technology Directorate of the Department of Homeland Security and any other appropriate component of the Department.
 (d)Rule of constructionNothing in this section shall require the Administrator of the Transportation Security Administration to acquire an innovative technology or emerging security capability.
 (e)Non-applicability of FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the task force authorized under subsection (a).
 1529.Airport law enforcement reimbursementNot later than 120 days after the date of the enactment of this Act, the Administrator of the Transportation Security Administration shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the Transportation Security Administration’s law enforcement officer reimbursement program, which shall include information relating to the following:
 (1)The current structure of the program, including how funding disbursement decisions are made. (2)An assessment of threats requiring law enforcement officer response at airports.
 (3)The scope of current law enforcement activities covered under the program, and an assessment of whether such covered activities should be expanded to reflect emerging threats.
 (4)The annual costs to airport authorities for providing law enforcement for such covered activities at security checkpoints.
 (5)Proposed methodology for funding allocations. CTransportation Security Screening Personnel Training and Accountability 1531.Transportation security training programs (a)In generalSection 44935 of title 49, United States Code, as amended by this Act, is further amended by adding at the end the following new subsection:
							
								(l)Initial and recurring training
 (1)In generalThe Administrator of the Transportation Security Administration shall establish a training program for new security screening personnel located at the Federal Law Enforcement Training Center in Glynco, Georgia.
 (2)Recurring trainingNot later than 180 days after the date of the enactment of this subsection, the Administrator of the Transportation Security Administration shall establish recurring training of security screening personnel regarding updates to screening procedures and technologies, including methods to identify the verification of false or fraudulent travel documents, as well as training on emerging threats, in response to weaknesses identified in covert tests at airports. The training shall include—
 (A)internal controls for monitoring and documenting compliance of transportation security officers with such training requirements; and
 (B)such other matters as identified by the Administrator with regard to such training.. (b)GAO studyNot later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall report to Congress on the effectiveness of the new security screening personnel training at Glynco, Georgia, required under subsection (l) of section 44935 of title 49, United States Code, as amended by this section.
 1532.Alternate new security screening personnel training program cost and feasibility studyNot later than 180 days after the date of the enactment of this Act, the Administrator of the Transportation Security Administration shall conduct a cost and feasibility study of developing a training program for security screening personnel that will provide such personnel with an equal level of training as is provided in the training program for new security screening personnel located at the Federal Law Enforcement Training Center in Glynco, Georgia, that could be conducted at or within 50 miles of such security screening personnel’s duty station. Such study should examine the use of online seminar and training platforms for portions of the training curriculum that are conducive to such an outcome.
 1533.Prohibition of advance notice of covert testing to security screenersSection 44935 of title 49, United States Code, as amended by this Act, is further amended by adding at the end the following new subsection:
						
							(m)Prohibition of advance notice to security screeners of covert testing and evaluation
 (1)In generalThe Administrator of the Transportation Security Administration shall ensure, to the greatest extent practicable, that information concerning a covert test of a transportation security system to be conducted by a covert testing office, the Inspector General of the Department of Homeland Security, or the Government Accountability Office is not provided to any individual involved in such test prior to the completion of such test.
 (2)ExceptionsNotwithstanding paragraph (1)— (A)an authorized individual involved in a covert test of a transportation security system may provide information concerning such covert test to—
 (i)employees, officers, and contractors of the Federal Government (including military personnel); (ii)employees and officers of State and local governments; and
 (iii)law enforcement officials who are authorized to receive or directed to be provided such information by the Administrator of the Transportation Security Administration, the Inspector General of the Department of Homeland Security, or the Comptroller General of the United States, as the case may be; and
 (B)for the purpose of ensuring the security of any individual in the vicinity of a site at which a covert test of a transportation security system is being conducted, an individual conducting such test may disclose his or her status as an individual conducting such test to any appropriate individual if a security screener or other individual who is not a covered employee identifies the individual conducting such test as a potential threat.
									(3)Special rules for TSA
 (A)Monitoring and security of testing personnelThe head of each covert testing office shall ensure that a person or group of persons conducting a covert test of a transportation security system for a covert testing office is accompanied at the site of such test by a cover team composed of one or more employees of such covert testing office for the purpose of monitoring such test and confirming the identity of personnel involved in such test under subparagraph (B).
 (B)Responsibility of cover teamUnder this paragraph, a cover team for a covert test of a transportation security system shall— (i)monitor such test; and
 (ii)for the purpose of ensuring the security of any individual in the vicinity of a site at which such test is being conducted, confirm, notwithstanding paragraph (1), the identity of any individual conducting such test to any appropriate individual if a security screener or other individual who is not a covered employee identifies the individual conducting such test as a potential threat.
 (C)Aviation screeningNotwithstanding subparagraph (A), the Transportation Security Administration is not required to have a cover team present during a test of the screening of persons, carry-on items, or checked baggage at an aviation security checkpoint at or serving an airport if such test—
 (i)is approved, in coordination with the designated security official for the airport operator by the Federal Security Director for such airport; and
 (ii)is carried out under an aviation screening assessment program of the Department of Homeland Security.
 (D)Use of other personnelThe Transportation Security Administration may use employees, officers, and contractors of the Federal Government (including military personnel) and employees and officers of State and local governments or any personnel authorized by the Federal Security Director to conduct covert tests.
 (4)DefinitionsIn this subsection, the following definitions apply: (A)Appropriate individualThe term appropriate individual, as used with respect to—
 (i)a covert test under paragraph (2)(B) of a transportation security system, means any individual who the individual conducting such test determines needs to know his or her status as an individual conducting such test; or
 (ii)a covert test under paragraph (3)(B)(i), means any individual who the cover team monitoring such test determines needs to know the identity of such cover team.
 (B)Covered employeeThe term covered employee means any individual who receives notice of a covert test before the completion of a test under paragraph (2)(B).
									(C)Covert test
 (i)In generalThe term covert test means an exercise or activity conducted by a covert testing office, the Inspector General of the Department of Homeland Security, or the Government Accountability Office to intentionally test, compromise, or circumvent transportation security systems to identify vulnerabilities in such systems.
 (ii)LimitationNotwithstanding clause (i), the term covert test does not mean an exercise or activity by an employee or contractor of the Transportation Security Administration to test or assess compliance with relevant regulations.
 (D)Covert testing officeThe term covert testing office means any office of the Transportation Security Administration designated by the Administrator of the Transportation Security Administration to conduct covert tests of transportation security systems.
 (E)Employee of a covert testing officeThe term employee of a covert testing office means an individual who is an employee of a covert testing office or a contractor or an employee of a contractor of a covert testing office..
					DAirport Access Controls and Perimeter Security
					1541.Reformation of certain programs of the Transportation Security Administration
 (a)DefinitionsIn this subtitle: (1)Air carrierThe term air carrier has the meaning given such term in section 40102 of title 49, United States Code.
 (2)Appropriate congressional committeesThe term appropriate congressional committees means the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Commerce, Science, and Transportation of the Senate.
 (3)Foreign air carrierThe term foreign air carrier has the meaning given such term in section 40102 of title 49, United States Code. (4)Intelligence communityThe term intelligence community has the meaning given such term in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4)).
 (5)Secured areaThe term secured area has the meaning given such term in section 1540.5 of title 49, Code of Federal Regulations. (6)Security Identification Display AreaThe term Security Identification Display Area has the meaning given such term in section 1540.5 of title 49, Code of Federal Regulations.
 (7)Sterile areaThe term sterile area has the meaning given such term in section 1540.5 of title 49, Code of Federal Regulations. (b)Cost and feasibility study (1)In generalNot later than 180 days after the date of the enactment of this Act, the Administrator of the Transportation Security Administration, in consultation with the Aviation Security Advisory Committee (established under section 44946 of title 49, United States Code), shall submit to the appropriate congressional committees and the Comptroller General of the United States a cost and feasibility study of a statistically significant number of Category I, II, III, IV, and X airports assessing the impact if all employee access points from non-secured areas to secured areas of such airports are comprised of the following:
 (A)A secure door utilizing card and pin entry or biometric technology. (B)Surveillance video recording, capable of storing video data for at least 30 days.
 (C)Advanced screening technologies, including at least one of the following: (i)Magnetometer (walk-through or hand-held).
 (ii)Explosives detection canines. (iii)Explosives trace detection.
 (iv)Advanced imaging technology. (v)X-ray bag screening technology.
 (2)ContentsThe study required under paragraph (1) shall include information related to the employee screening costs of those category I, II, III, IV, and X airports which have already implemented practices of screening 100 percent of employees accessing secured areas of airports, including the following:
 (A)Costs associated with establishing an operational minimum number of employee entry and exit points. (B)A comparison of estimated costs and effectiveness associated with implementing the security features specified in paragraph (1) to—
 (i)the Federal Government; and (ii)airports and the aviation community.
									(3)Comptroller general assessment
 (A)In generalUpon completion of the study required under paragraph (1), the Comptroller General of the United States shall review such study to assess the quality and reliability of such study.
 (B)AssessmentNot later than 90 days after the receipt of the study required under paragraph (1), the Comptroller General of the United States shall report to the appropriate congressional committees on the results of the review required under subparagraph (A).
								(c)Airport worker education and security awareness
 (1)Cooperative efforts to enhance airport security awarenessNot later than 180 days after the date of the enactment of this Act, the Administrator of the Transportation Security Administration shall work with air carriers, foreign air carriers, airport operators, labor unions representing credentialed employees, and the Aviation Security Advisory Committee to enhance security awareness of credentialed airport populations regarding insider threats to aviation security and recognized practices related to airport access controls.
							(2)Credentialing standards
 (A)In generalNot later than 180 days after the date of the enactment of this Act, the Administrator of the Transportation Security Administration shall, in consultation with air carriers, foreign air carriers, airport operators, labor unions representing credentialed employees, and the Aviation Security Advisory Committee, assess credentialing standards, policies, and practices to ensure that insider threats to aviation security are adequately addressed.
 (B)ReportNot later than 30 days after completion of the assessment required under subparagraph (A), the Administrator of the Transportation Security Administration shall report to the appropriate congressional committees on the results of such assessment.
								(3)SIDA, Sterile Area, and AOA applications
 (A)Social security numbers requiredNot later than 60 days after the date of the enactment of this Act, the Administrator of the Transportation Security Administration shall require the submission of a social security number for each individual applying for a Security Identification Display Area, Sterile Area, or Air Operations Area airport credential to strengthen security vetting effectiveness. An applicant who does not provide such applicant’s social security number may be denied such a credential.
 (B)Screening noticeThe Administrator of the Transportation Security Administration shall issue requirements for airport operators to include in applications for access to a Security Identification Display Area, Sterile Area, or Air Operations Area a notice informing applicants that an employee holding a credential granting access to such an area may be screened at any time while gaining access to, working in, or leaving such an area.
								(d)Securing airport worker access
 (1)In generalThe Administrator of the Transportation Security Administration shall work with airport operators and the Aviation Security Advisory Committee to identify advanced technologies, including biometric identification technologies, for securing employee access to the secured areas and sterile areas of airports.
 (2)Rap back vettingNot later than 180 days after the date of the enactment of this Act, the Administrator of the Transportation Security Administration shall ensure that all credentialed aviation worker populations currently requiring a fingerprint-based criminal record history check are continuously vetted through the Federal Bureau of Investigation’s Rap Back Service, in order to more rapidly detect and mitigate insider threats to aviation security.
 (3)Insider threat education and mitigationNot later than 180 days after the date of the enactment of this Act, the Administrator of the Transportation Security Administration shall identify means of enhancing the Transportation Security Administration’s ability to leverage the resources of the Department of Homeland Security and the intelligence community to educate Administration personnel on insider threats to aviation security and how the Administration can better mitigate such insider threats.
 (4)Playbook operationsThe Administrator of the Transportation Security Administration shall ensure that Transportation Security Administration-led employee physical inspection efforts of aviation workers, known as Playbook operations, are targeted, strategic, and focused on providing the greatest level of security effectiveness.
							(5)Covert testing
 (A)In generalThe Administrator shall conduct covert testing of Transportation Security Administration-led employee inspection operations at airports and measure existing levels of security effectiveness. The Administrator of the Transportation Security Administration shall provide—
 (i)the results of such testing to the airport operator for the airport that is the subject of any such testing, and, as appropriate, to air carriers and foreign air carriers that operate at the airport that is the subject of such testing; and
 (ii)recommendations and technical assistance for air carriers, foreign air carriers, and airport operators to conduct their own employee inspections, as needed.
 (B)Annual reportingThe Administrator of the Transportation Security Administration shall annually, for each of fiscal years 2018 through 2022, submit to the appropriate congressional committees report on the frequency, methodology, strategy, and effectiveness of employee inspection operations at airports.
 (6)Centralized databaseNot later than 180 days after the date of the enactment of this Act, the Administrator of the Transportation Security Administration, in consultation with the Aviation Security Advisory Committee, shall—
 (A)establish a national database of individuals who have had either their airport or airport operator-issued badge revoked for failure to comply with aviation security requirements;
 (B)determine the appropriate reporting mechanisms for air carriers, foreign air carriers, and airport operators to—
 (i)submit to the Administrator data regarding individuals described in subparagraph (A); and (ii)access the database established pursuant to such subparagraph; and
 (C)establish a process to allow individuals whose names were mistakenly entered into such database to correct the record and have their names removed from such database.
 (e)Insider threat coordination effortsThe Department of Homeland Security is the lead interagency coordinator pertaining to insider threat investigations and mitigation efforts at airports. The Department shall make every practicable effort to coordinate with other relevant Government entities, as well as the security representatives of air carriers, foreign air carriers, and airport operators, as appropriate, when undertaking such investigations and efforts.
 (f)Airport task forcesThe Secretary of Homeland Security is authorized, through the Director of U.S. Immigration and Customs Enforcement, to form airport task forces using Homeland Security Investigations personnel and any other Department of Homeland Security personnel the Secretary determines necessary. Such airport task forces shall investigate and mitigate insider threats to aviation security, in coordination with Federal, State, local, tribal, and territorial law enforcement partners, as appropriate.
 (g)Information technology securityNot later than 90 days after the date of the enactment of this Act, the Administrator of the Transportation Security Administration shall submit to the appropriate congressional committees a plan to conduct recurring reviews of the operational, technical, and management security controls for Administration information technology systems at airports.
						1542.Airport perimeter and access control security
						(a)Risk assessments of airport security
 (1)In generalThe Administrator of the Transportation Security Administration shall— (A)not later than 120 days after the date of the enactment of this Act, update the Transportation Sector Security Risk Assessment (TSSRA) for the aviation sector; and
 (B)not later than 180 days after such date— (i)update with the latest and most currently available intelligence information the Comprehensive Risk Assessment of Perimeter and Access Control Security (in this section referred to as the Risk Assessment of Airport Security) and determine a regular timeframe and schedule for further updates to such Risk Assessment of Airport Security; and
 (ii)conduct a system-wide assessment of airport access control points and airport perimeter security, including cargo facilities.
 (2)ContentsThe security risk assessments required under paragraph (1)(B) shall (A)include updates reflected in the TSSRA and Joint Vulnerability Assessment (JVA) findings;
 (B)reflect changes to the risk environment relating to airport access control points and airport perimeters;
 (C)use security breach data for specific analysis of system-wide trends related to airport access control points and airport perimeter security to better inform risk management decisions; and
 (D)take into consideration the unique geography of and current recognized practices used by airports to mitigate potential vulnerabilities.
 (3)ReportThe Administrator of the Transportation Security Administration shall report to the appropriate congressional committees, relevant Federal departments and agencies, and airport operators on the results of the security risk assessments required under paragraph (1).
							(b)Airport security strategy development
 (1)In generalNot later than 180 days after the date of the enactment of this Act, the Administrator of the Transportation Security Administration shall update the 2012 National Strategy for Airport Perimeter and Access Control Security (in this section referred to as the National Strategy).
 (2)ContentsThe update to the National Strategy required under paragraph (1) shall include (A)information from the Risk Assessment of Airport Security; and
 (B)information on— (i)airport security-related activities;
 (ii)the status of efforts by the Transportation Security Administration to address the goals and objectives referred to in subsection (a);
 (iii)finalized outcome-based performance measures and performance levels for each relevant activity and goal and objective under subparagraphs (A) and (B); and
 (iv)input from airport operators. (3)UpdatesNot later than 90 days after the update is completed under paragraph (1), the Administrator of the Transportation Security Administration shall implement a process for determining when additional updates to the strategy referred to in such subsection are needed.
 1543.Exit lane securityThere is authorized $77,000,000 for each of fiscal years 2018 and 2019 to carry out subsection (n)(1) of section 44903 of title 49, United States Code.
 1544.Reimbursement for deployment of armed law enforcement personnel at airportsThere is authorized $45,000,000 for each of fiscal years 2018 and 2019 to carry out subsection (h) of section 44901 of title 49, United States Code.
					EAir Cargo Security
					1551.Air cargo advance screening program
 (a)In generalSubtitle B of title IV of the Homeland Security Act of 2002 (6 U.S.C. 211 et seq.) is amended by adding at the end the following new section:
							
								420.Air cargo advance screening program
 (a)In generalThe Secretary, consistent with the requirements of the Trade Act of 2002 (Public Law 107–210) shall—
 (1)establish an air cargo advance screening program (in this section referred to as the ACAS Program) for the collection by U.S. Customs and Border Protection of advance electronic information from air carriers and other persons within the supply chain regarding cargo being transported to the United States by air;
 (2)under such program, require that such information be transmitted by such air carriers and other persons at the earliest point practicable prior to loading of such cargo onto an aircraft destined to or transiting through the United States;
 (3)establish appropriate communications systems with freight forwarders, shippers, and air carriers; (4)establish a system that will allow freight forwarders, shippers, and air carriers to provide shipment level data for air cargo, departing from any location that is inbound to the United States; and
 (5)coordinate with the Administrator of the Transportation Security Administration to identify opportunities in which the information furnished in compliance with the ACAS Program could be used by the Administrator.
 (b)Inspection of high-risk cargoUnder the ACAS Program, the Secretary shall ensure that all cargo that has been identified as high-risk is inspected—
 (1)prior to the loading of such cargo onto aircraft at the last point of departure, or (2)at an earlier point in the supply chain,
 before departing for the United States.(c)ConsultationIn carrying out the ACAS Program, the Secretary shall consult with relevant stakeholders, as appropriate, to ensure that an operationally feasible and practical approach to—
 (1)the collection of advance information with respect to cargo on aircraft departing for the United States, and
 (2)the inspection of high-risk cargo, recognizes the significant differences among air cargo business models and modes of transportation.(d)AnalysisThe Secretary may analyze the information referred to in subsection (a) in the Department’s automated targeting system and integrate such information with other intelligence to enhance the accuracy of the risk assessment process under the ACAS Program.
 (e)No duplicationThe Secretary shall carry out this section in a manner that, after the ACAS Program is fully in effect, ensures, to the greatest extent practicable, that the ACAS Program does not duplicate other Department programs or requirements relating to the submission of air cargo data or the inspection of high-risk cargo.
 (f)Consideration of industryIn carrying out the ACAS Program, the Secretary shall— (1)take into consideration that the content and timeliness of the available data may vary among entities in the air cargo industry and among countries, and shall explore procedures to accommodate such variations while maximizing the contribution of such data to the risk assessment process under the ACAS Program;
 (2)test the business processes, technologies, and operational procedures required to provide advance information with respect to cargo on aircraft departing for the United States and carry out related inspection of high-risk cargo, while ensuring delays and other negative impacts on vital supply chains are minimized; and
 (3)consider the cost, benefit, and feasibility before establishing any set time period for submission of certain elements of the data for air cargo under this section in line with the regulatory guidelines specified in Executive Order No. 13563, and any successor Executive order or regulation.
 (g)GuidanceThe Secretary shall provide guidance for participants in the ACAS Program regarding the requirements for participation, including requirements for transmitting shipment level data.
 (h)Use of dataThe Secretary shall use the data provided under the ACAS Program for targeting shipments for screening and aviation security purposes only..
 (b)Final ruleNot later than 180 days after the date of the enactment of this Act, the Secretary of Homeland Security shall issue a final regulation to implement the ACAS Program under section 420 of the Homeland Security Act of 2002 (as added by subsection (a) of this section) to include the electronic transmission to U.S. Customs and Border Protection of data elements for targeting cargo, including appropriate security elements of shipment level data, as determined by the Secretary.
 (c)ReportNot later than 180 days after the date of the commencement of the ACAS Program under section 420 of the Homeland Security Act of 2002 (as added by subsection (a) of this section), the Secretary of Homeland Security shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Commerce, Science, and Transportation of the Senate a report detailing the operational implementation of providing advance information under the ACAS Program and the value of such information in targeting cargo.
 (d)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 419 the following new item:
							Sec. 420. Air cargo advance screening program..
 1552.Explosives detection canine teams for air cargo securitySection 1307 of the Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1116) is amended by adding at the end the following new subsection:
						
							(h)Explosives detection canine teams for air cargo security
 (1)In generalIn order to enhance the screening of air cargo and ensure that third-party explosives detection canine assets are leveraged for such purpose, the Administrator shall, not later than 180 days after the date of the enactment of this subsection—
 (A)develop and issue standards for the use of such third-party explosives detection canine assets for the primary screening of air cargo;
 (B)develop a process to identify qualified non-Federal entities that will certify canine assets that meet the standards established by the Administrator pursuant to subparagraph (A);
 (C)ensure that entities qualified to certify canine assets shall be independent from entities that will train and provide canines to end users of such canine assets;
 (D)establish a system of Transportation Security Administration audits of the process developed pursuant to subparagraph (B); and
 (E)provide that canines certified for the primary screening of air cargo can be used by air carriers, foreign air carriers, freight forwarders, and shippers.
 (2)ImplementationUpon completion of the development of the process under subsection (a), the Administrator shall— (A)facilitate the deployment of such assets that meet the certification standards of the Administration, as determined by the Administrator;
 (B)make such standards available to vendors seeking to train and deploy third-party explosives detection canine assets; and
 (C)ensure that all costs for the training and certification of canines, and for the use of supplied canines, are borne by private industry and not the Federal Government.
 (3)DefinitionsIn this subsection: (A)Air carrierThe term air carrier has the meaning given such term in section 40102 of title 49, United States Code.
 (B)Foreign air carrierThe term foreign air carrier has the meaning given such term in section 40102 of title 49, United States Code. (C)Third-party explosives detection canine assetsThe term third-party explosives detection canine assets means any explosives detection canine or handler not owned or employed, respectively, by the Administration..
					FInformation Sharing and Cybersecurity
					1561.Information sharing and cybersecurity
 (a)Federal Security DirectorsSection 44933 of title 49, United States Code, is amended by adding at the end the following new subsection:
							
 (c)Information sharingNot later than one year after the date of the enactment of this subsection, the Administrator shall—
 (1)require each Federal Security Director of an airport to meet at least quarterly with the airport director, airport security coordinator, and law enforcement agencies serving each such airport to discuss incident management protocols, including the resolution of screening anomalies at passenger screening checkpoints; and
 (2)require each Federal Security Director at an airport to inform, consult, and coordinate, as appropriate, with the respective airport security coordinator in a timely manner on security matters impacting airport operations and to establish and maintain operational protocols with such airport operators to ensure coordinated responses to security matters..
						(b)Plan to improve information sharing
 (1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Homeland Security, acting through the Administrator of the Transportation Security Administration, shall develop a plan to improve intelligence information sharing with State and local transportation entities that includes best practices to ensure that the information shared is actionable, useful, and not redundant.
 (2)ContentsThe plan required under subsection (a) shall include the following: (A)The incorporation of best practices for information sharing.
 (B)The identification of areas of overlap and redundancy. (C)An evaluation and incorporation of stakeholder input in the development of such plan.
 (D)The integration of recommendations of the Comptroller General of the United States on information sharing.
 (3)SolicitationThe Administrator shall solicit on an annual basis input from appropriate stakeholders, including State and local transportation entities, on the quality and quantity of intelligence received by such stakeholders relating to information sharing.
							(c)Best practices sharing
 (1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Homeland Security, acting through the Administrator of the Transportation Security Administration, shall establish a mechanism to share with State and local transportation entities best practices from across the law enforcement spectrum, including Federal, State, local, and tribal entities, that relate to employee training, employee professional development, technology development and deployment, hardening tactics, and passenger and employee awareness programs.
 (2)ConsultationThe Administrator of the Transportation Security Administration shall solicit and incorporate stakeholder input—
 (A)in developing the mechanism for sharing best practices as required under paragraph (1); and (B)not less frequently than once each year on the quality and quantity of information such stakeholders receive through the mechanism established under such subsection.
								(d)Cybersecurity
 (1)In generalThe Secretary of Homeland Security shall— (A)not later than 120 days after the date of the enactment of this Act, develop and implement a cybersecurity risk assessment model for aviation security, consistent with the National Institute of Standards and Technology Framework for Improvement Critical Infrastructure Cybersecurity and any update to such Framework pursuant to section 2 of the National Institute of Standards and Technology Act (15 U.S.C. 272), to evaluate current and future cybersecurity risks;
 (B)evaluate, on a periodic basis, but not less often than once every two years, the effectiveness of the cybersecurity risk assessment model under subparagraph (A);
 (C)seek to ensure participation of at least one information sharing and analysis organization (as such term is defined in section 212 of the Homeland Security Act of 2002 (6 U.S.C. 131)) representing the aviation community in the national cybersecurity and communications integration center, pursuant to subsection (d)(1)(B) of section 227 of the Homeland Security Act of 2002 (6 U.S.C. 148);
 (D)establish guidelines for voluntary reporting of aviation-related cybersecurity risks and incidents to the national cybersecurity and communications integration center under section 227 of the Homeland Security Act of 2002, and other appropriate Federal agencies; and
 (E)request the Aviation Security Advisory Committee established pursuant to section 44946 of title 49, United States Code, to report and make recommendations to the Secretary on enhancing the sharing of information related to aviation-related cybersecurity risks and incidents between relevant Federal, state, local, tribal, and territorial entities and the aviation stakeholder community.
 (2)Cybersecurity enhancements to aviation security activitiesThe Secretary of Homeland Security, in consultation with the Secretary of Transportation, shall— (A)direct the sharing of information concerning cybersecurity risks and incidents to address aviation-specific risks; and
 (B)upon request, conduct cybersecurity vulnerability assessments for airports and air carriers. (3)TSA database cyber assessment (A)Assessment requiredNot later than 120 days after the date of the enactment of this Act, the Secretary of Homeland Security shall evaluate the cybersecurity of the Transportation Security Administration databases for trusted traveler and credentialing programs that contain personal information of specific individuals or information that identifies specific individuals, including the Transportation Worker Identification Credential and Pre-Check trusted traveler programs, and the means for transmission of data to and from such databases and develop information on any identified cybersecurity vulnerabilities and remediation plans to address such vulnerabilities;
 (B)Submission to CongressNot later than 30 days after the completion of the evaluation required under subparagraph (A), the Secretary shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate information relating to such evaluation. Such submission shall be provided in a classified form.
 (C)Submission of supplementary informationNot later than 90 days after the completion of such evaluation, the Secretary shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate supplementary information relating to such evaluation, including information relating to any identified cybersecurity vulnerabilities and remediation plans to address such vulnerabilities. Such submission shall be provided in a classified form.
 (4)DefinitionsIn this subsection, the terms cybersecurity risk and incident have the meanings given such terms in section 227 of the Homeland Security Act of 2002. GSurface Transportation Security 1571.DefinitionsIn this subtitle:
 (1)Appropriate congressional committeesThe term appropriate congressional committees means the Committee on Homeland Security and the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate.
 (2)Explosives detection canine teamThe term explosives detection canine team means a canine and a canine handler trained to detect explosives and other threats as determined by the Secretary.
 (3)RiskThe term risk means the potential for an unwanted outcome resulting from an accident, event, or occurrence, as determined by its likelihood and the associated consequences.
 (4)ThreatThe term threat means an individual, entity, action, or natural or manmade occurrence that has or indicates the potential to harm life, information, operations, the environment, or property.
 (5)VulnerabilityThe term vulnerability means a physical feature or operational attribute that renders an entity open to exploitation or susceptible to a given hazard.
						1572.Surface transportation security assessment and implementation of risk-based strategy
						(a)Security assessment
 (1)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Homeland Security shall complete an assessment of the vulnerabilities of and risks to surface transportation systems, including findings from similar vulnerability analyses completed within three years of the date of the enactment of this Act.
 (2)ConsiderationsIn conducting the security assessment under paragraph (1), the Secretary of Homeland Security shall, at a minimum—
 (A)consider appropriate intelligence; (B)consider security breaches and attacks at domestic and international transportation facilities;
 (C)consider the vulnerabilities and risks associated with specific modes of surface transportation systems;
 (D)evaluate the vetting and security training of— (i)employees in surface transportation systems; and
 (ii)other individuals with access to sensitive or secure areas of transportation systems; and (E)consider input from—
 (i)representatives of different modes of surface transportation systems; (ii)subject to paragraph (3)—
 (I)critical infrastructure entities; and (II)the Transportation Systems Sector Coordinating Council; and
 (iii)the heads of other relevant Federal departments or agencies. (b)Risk-based security strategy (1)In generalNot later than 180 days after the date the security assessment under subsection (a) is complete, the Secretary of Homeland Security shall use the results of such assessment—
 (A)to develop and implement a cross-cutting, risk-based security strategy that includes— (i)all surface transportation systems;
 (ii)a mitigating strategy that aligns with each vulnerability and risk identified in subsection (a); (iii)a planning process to inform resource allocation;
 (iv)priorities, milestones, and performance metrics to measure the effectiveness of such risk-based security strategy; and
 (v)processes for sharing relevant and timely intelligence threat information with appropriate stakeholders;
 (B)to develop a management oversight strategy that— (i)identifies the parties responsible for the implementation, management, and oversight of the risk-based security strategy under subparagraph (A); and
 (ii)includes a plan for implementing such risk-based security strategy; and (C)to modify the risk-based budget and resource allocations, in accordance with section 573(c), for the Transportation Security Administration.
 (2)Coordinated approachIn developing and implementing the risk-based security strategy under paragraph (1)(A), the Secretary of Homeland Security shall coordinate with the heads of other relevant Federal departments or agencies, and stakeholders, as appropriate—
 (A)to evaluate existing surface transportation security programs, policies, and initiatives, including the explosives detection canine teams, for consistency with the risk-based security strategy and, to the extent practicable, avoid any unnecessary duplication of effort;
 (B)to determine the extent to which stakeholder security programs, policies, and initiatives address the vulnerabilities and risks to surface transportation systems identified in subsection (a); and
 (C)subject to subparagraph (B), to mitigate each such vulnerability and risk. (c)Report (1)In generalNot later than one year after the date the security assessment under subsection (a) is complete, the Secretary of Homeland Security shall submit to the appropriate congressional committees and the Inspector General of the Department of Homeland Security a report that—
 (A)describes the process used to complete such security assessment; (B)describes the process used to develop the risk-based security strategy under subsection (b)(1)(A);
 (C)describes such risk-based security strategy; (D)includes the management oversight strategy under subsection (b)(1)(B);
 (E)includes— (i)the findings of such security assessment;
 (ii)a description of the actions recommended or taken by the Department or another Federal department or agency to mitigate the vulnerabilities and risks identified in subsection (a);
 (iii)any recommendations for improving the coordinated approach to mitigating vulnerabilities and risks to surface transportation systems; and
 (iv)any recommended changes to the National Infrastructure Protection Plan developed pursuant to Homeland Security Presidential Directive–7, the modal annexes to such plan, or relevant surface transportation security programs, policies, or initiatives; and
 (F)may contain a classified annex. (2)ProtectionsIn preparing the report required under paragraph (1), the Secretary of Homeland Security shall take appropriate actions to safeguard information described by section 552(b) of title 5, United States Code, or protected from disclosure by any other law of the United States.
 (d)UpdatesNot less frequently than semiannually, the Secretary of Homeland Security shall report to or brief the appropriate congressional committees on the vulnerabilities of and risks to surface transportation systems and how such vulnerabilities and risks affect the risk-based security strategy under subsection (b)(1)(A).
						1573.Risk-based budgeting and resource allocation
 (a)ReportIn conjunction with the submission of the Department’s annual budget request to the Office of Management and Budget, the Administrator of the Transportation Security Administration shall submit to the appropriate congressional committees a report that describes a risk-based budget and resource allocation plan for surface transportation sectors, within and across modes, that—
 (1)reflects the risk-based security strategy under section 572(b)(1)(A); and (2)is organized by appropriations account, program, project, and initiative.
 (b)Budget transparencySubsection (a) of section 1105 of title 31, United States Code, is amended by adding at the end the following new paragraph:
							
 (40)a separate statement clearly distinguishing the resources requested for surface transportation security from the resources requested for aviation security.. 
						(c)Resource reallocation
 (1)In generalNot later than 15 days after the date on which the Transportation Security Administration allocates any resources or personnel, including personnel sharing, detailing, or assignment, or the use of facilities, technology systems, or vetting resources, for a non-transportation security purpose or National Special Security Event (as defined in section 2001 of Homeland Security Act of 2002 (6 U.S.C. 601)), the Secretary of Homeland Security shall provide to the appropriate congressional committees the notification described in paragraph (2).
 (2)NotificationA notification described in this paragraph shall include— (A)the reason for and a justification of the resource or personnel allocation at issue;
 (B)the expected end date of such resource or personnel allocation; and (C)the projected cost to the Transportation Security Administration of such personnel or resource allocation.
								1574.Surface transportation security management and interagency coordination review
 (a)ReviewNot later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall—
 (1)review the staffing, budget, resource, and personnel allocation, and management oversight strategy of the Transportation Security Administration’s surface transportation security programs;
 (2)review the coordination between relevant entities of leadership, planning, policy, inspections, and implementation of security programs relating to surface transportation to reduce redundancy and regulatory burden; and
 (3)submit to the appropriate congressional committees a report on the findings of the reviews under paragraphs (1) and (2), including any recommendations for improving coordination between relevant entities and reducing redundancy and regulatory burden.
 (b)Relevant entities definedIn this section, the term relevant entities means— (1)the Transportation Security Administration;
 (2)other Federal, State, or local departments or agencies with jurisdiction over a mode of surface transportation;
 (3)critical infrastructure entities; (4)the Transportation Systems Sector Coordinating Council; and
 (5)relevant stakeholders. 1575.Transparency (a)RegulationsNot later than 180 days after the date of the enactment of this Act and every 180 days thereafter, the Administrator of the Transportation Security Administration shall make available through a public website information regarding the status of each regulation relating to surface transportation security that is directed by law to be issued but that has not been issued if more than two years have passed since the date of enactment of each such law.
 (b)Inspector General reviewNot later than 180 days after the date of the enactment of this Act and every two years thereafter until all of the requirements under titles XIII, XIV, and XV of the Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1111 et seq.) and under this Act have been fully implemented, the Inspector General of the Department of Homeland Security shall submit to the appropriate congressional committees a report that—
 (1)identifies the requirements under such titles of such Act and under this Act that have not been fully implemented;
 (2)describes what, if any, additional action is necessary; and (3)includes recommendations regarding whether any of such requirements should be amended or repealed.
							1576.TSA counterterrorism asset deployment
 (a)In generalThe Administrator of the Transportation Security Administration is authorized to maintain 30 Visible Intermodal Prevention and Response (VIPR) teams for deployment, at the request of and in collaboration with Federal, State, and local transportation stakeholders, to prevent and deter acts of terrorism against United States transportation systems and for other counterterrorism purposes. Starting in January 2019 and for five years thereafter, the Administrator shall annually assess whether the number of VIPR teams is adequate to respond to requests for collaboration from Federal, State, and local transportation stakeholders and to carry out counterterrorism activities with respect to United States transportation systems.
 (b)Congressional notificationIf the Administrator of the Transportation Security Administration determines that the number of VIPR teams should be reduced below 30, the Administrator shall notify the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate not later than 90 days prior to such a determination.
 (c)Report to CongressNot later than 60 days after the development and implementation of the performance measures and objectives required under subsection (f), the Administrator of the Transportation Security Administration shall report to the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate on the appropriate number of VIPR teams needed by the Administration.
 (d)Stakeholder notificationIf the Transportation Security Administration deploys any counterterrorism personnel or resource, such as explosive detection assets, property inspections, or patrols by VIPR teams, to enhance security at a surface transportation system or surface transportation facility for a period of not less than 180 consecutive days, the Administrator shall provide sufficient notification to the system or facility operator, as applicable, not less than 14 days prior to terminating the deployment.
 (e)ExceptionSubsection (d) shall not apply if the Administrator of the Transportation Security Administration— (1)determines there is an urgent security need for the personnel or resource described in such subsection; and
 (2)notifies the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate.
 (f)VIPR teamsSection 1303 of the Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1112) is amended—
 (1)in subsection (a)(4), by striking team, and inserting team as to specific locations and times within the facilities of such entities at which VIPR teams are to be deployed to maximize the effectiveness of such deployment,; and
 (2)by striking subsection (b) and inserting the following new subsections:  (b)Performance measuresNot later than one year after the date of the enactment of this subsection, the Administrator shall develop and implement a system of qualitative performance measures and objectives by which to assess the roles, activities, and effectiveness of VIPR team operations on an ongoing basis, including a mechanism through which the transportation entities referred to in subsection (a)(4) may submit feedback on VIPR team operations involving their systems or facilities.
 (c)PlanNot later than one year after the date of the enactment of this section, the Administrator shall develop and implement a plan for ensuring the interoperability of communications among VIPR team participants and between VIPR teams and any transportation entities with systems or facilities that are involved in VIPR team operations. Such plan shall include an analysis of the costs and resources required to carry out such plan..
							1577.Surface transportation security advisory committee
 (a)In generalSubchapter II of chapter 449 of title 49, United States Code, is amended by adding at the end the following new section:
							
								44947.Surface Transportation Security Advisory Committee
 (a)EstablishmentThe Administrator of the Transportation Security Administration (referred to in this section as the Administrator) shall establish within the Transportation Security Administration the Surface Transportation Security Advisory Committee (referred to in this section as the Advisory Committee).
									(b)Duties
 (1)In generalThe Advisory Committee may advise, consult with, report to, and make recommendations to the Administrator on surface transportation security matters, including the development, refinement, and implementation of policies, programs, initiatives, rulemakings, and security directives pertaining to surface transportation security.
 (2)Risk-based securityThe Advisory Committee shall consider risk-based security approaches in the performance of its duties.
										(c)Membership
 (1)CompositionThe Advisory Committee shall be composed of— (A)voting members appointed by the Administrator under paragraph (2); and
 (B)nonvoting members, serving in an advisory capacity, who shall be designated by— (i)the Transportation Security Administration;
 (ii)the Department of Transportation; and (iii)such other Federal department or agency as the Administrator considers appropriate.
 (2)AppointmentThe Administrator shall appoint voting members from among stakeholders representing each mode of surface transportation, such as passenger rail, freight rail, mass transit, pipelines, highways, over-the-road bus, and trucking, including representatives from—
 (A)associations representing such modes of surface transportation; (B)labor organizations representing such modes of surface transportation;
 (C)groups representing the users of such modes of surface transportation, including asset manufacturers, as appropriate;
 (D)relevant law enforcement, first responders, and security experts; and (E)such other groups as the Administrator considers appropriate.
 (3)ChairpersonThe Advisory Committee shall select a chairperson from among its voting members. (4)Term of office (A)Terms (i)In generalThe term of each voting member of the Advisory Committee shall be two years, but a voting member may continue to serve until the Administrator appoints a successor.
 (ii)ReappointmentA voting member of the Advisory Committee may be reappointed. (B)Removal (i)In generalThe Administrator may review the participation of a member of the Advisory Committee and remove such member for cause at any time.
 (ii)Access to certain informationThe Administrator may remove any member of the Advisory Committee who the Administrator determines should be restricted from reviewing, discussing, or possessing classified information or sensitive security information.
 (5)Prohibition on compensationThe members of the Advisory Committee may not receive any compensation from the Government by reason of their service on the Advisory Committee.
										(6)Meetings
 (A)In generalThe Advisory Committee shall meet at least semiannually in person or through web conferencing, and may convene additional meetings as necessary.
 (B)Public meetingsAt least one of the meetings of the Advisory Committee each year shall be— (i)announced in the Federal Register;
 (ii)announced on a public website; and (iii)open to the public.
 (C)AttendanceThe Advisory Committee shall maintain a record of the persons present at each meeting. (D)Minutes (i)In generalUnless otherwise prohibited by Federal law, minutes of the meetings of the Advisory Committee shall be published on the public website under subsection (e)(5).
 (ii)Protection of classified and sensitive informationThe Advisory Committee may redact or summarize, as necessary, minutes of the meetings to protect classified information or sensitive security information in accordance with law.
												(7)Voting member access to classified information and sensitive security information
 (A)DeterminationsNot later than 60 days after the date on which a voting member is appointed to the Advisory Committee but before such voting member may be granted any access to classified information or sensitive security information, the Administrator shall determine if such voting member should be restricted from reviewing, discussing, or possessing classified information or sensitive security information.
											(B)Access
 (i)Sensitive security informationIf a voting member is not restricted from reviewing, discussing, or possessing sensitive security information under subparagraph (A) and voluntarily signs a nondisclosure agreement, such voting member may be granted access to sensitive security information that is relevant to such voting member’s service on the Advisory Committee.
 (ii)Classified informationAccess to classified materials shall be managed in accordance with Executive Order No. 13526 of December 29, 2009 (75 Fed. Reg. 707), or any subsequent corresponding Executive order.
												(C)Protections
 (i)Sensitive security informationVoting members shall protect sensitive security information in accordance with part 1520 of title 49, Code of Federal Regulations.
 (ii)Classified informationVoting members shall protect classified information in accordance with the applicable requirements for the particular level of classification of such information.
 (8)Joint committee meetingsThe Advisory Committee may meet with one or more of the following advisory committees to discuss multimodal security issues and other security-related issues of common concern:
 (A)Aviation Security Advisory Committee, established under section 44946 of title 49, United States Code.
 (B)Maritime Security Advisory Committee, established under section 70112 of title 46, United States Code.
 (C)Railroad Safety Advisory Committee, established by the Federal Railroad Administration. (9)Subject matter expertsThe Advisory Committee may request the assistance of subject matter experts with expertise related to the jurisdiction of the Advisory Committee.
										(d)Reports
 (1)Periodic reportsThe Advisory Committee shall periodically submit to the Administrator reports on matters requested by the Administrator or by a majority of the members of the Advisory Committee.
										(2)Annual report
 (A)SubmissionThe Advisory Committee shall submit to the Administrator and the Committee on Homeland Security and the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Commerce, Science, and Transportation of the Senate an annual report that provides information on the activities, findings, and recommendations of the Advisory Committee during the preceding year.
 (B)PublicationNot later than six months after the date that the Administrator receives an annual report under subparagraph (A), the Administrator shall publish a public version of such report, in accordance with section 552a(b) of title 5, United States Code.
											(e)Administration response
 (1)ConsiderationThe Administrator shall consider the information, advice, and recommendations of the Advisory Committee in formulating policies, programs, initiatives, rulemakings, and security directives pertaining to surface transportation security efforts.
 (2)FeedbackNot later than 90 days after the date that the Administrator receives a recommendation from the Advisory Committee under subsection (d)(2), the Administrator shall submit to the Advisory Committee written feedback on such recommendation, including—
 (A)if the Administrator agrees with such recommendation, a plan describing the actions that the Administrator has taken, will take, or recommends that the head of another Federal department or agency take to implement such recommendation; or
 (B)if the Administrator disagrees with such recommendation, a justification for such disagreement. (3)NoticesNot later than 30 days after the date the Administrator submits feedback under paragraph (2), the Administrator shall—
 (A)notify the Committee on Homeland Security and the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Commerce, Science, and Transportation of the Senate of such feedback, including the agreement or disagreement under subparagraph (A) or subparagraph (B) of such paragraph, as applicable; and
 (B)provide the committees specified in subparagraph (A) with a briefing upon request. (4)UpdatesNot later than 90 days after the date the Administrator receives a recommendation from the Advisory Committee under subsection (d)(2) that the Administrator agrees with, and quarterly thereafter until such recommendation is fully implemented, the Administrator shall submit to the Committee on Homeland Security and the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Commerce, Science, and Transportation of the Senate a report or post on the public website under paragraph (5) an update on the status of such recommendation.
 (5)WebsiteThe Administrator shall maintain a public website that— (A)lists the members of the Advisory Committee;
 (B)provides the contact information for the Advisory Committee; and (C)information relating to meetings, minutes, annual reports, and the implementation of recommendations under this section.
 (f)Nonapplicability of FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Advisory Committee or any subcommittee established under this section..
						(b)Advisory committee members
 (1)Voting membersNot later than 180 days after the date of the enactment of this Act, the Administrator of the Transportation Security Administration shall appoint the voting members of the Surface Transportation Security Advisory Committee established under section 44947 of title 49, United States Code, as added by subsection (a) of this section.
 (2)Nonvoting membersNot later than 90 days after the date of the enactment of this Act, each Federal Government department and agency with regulatory authority over a mode of surface transportation, as the Administrator of the Transportation Security Administration considers appropriate, shall designate an appropriate representative to serve as a nonvoting member of the Surface Transportation Security Advisory Committee.
 (c)Clerical amendmentThe analysis for chapter 449 of title 49, United States Code, is amended by inserting after the item relating to section 44946 the following new item:
							44947. Surface Transportation Security Advisory Committee..
						1578.Review of the explosives detection canine team program
 (a)In generalNot later than 90 days after the date that the Inspector General of the Department of Homeland Security receives the report under section 572(c), the Inspector General shall—
 (1)review the explosives detection canine team program of the Department, including— (A)the development by the Transportation Security Administration of a deployment strategy for explosives detection canine teams;
 (B)the national explosives detection canine team training program, including canine training, handler training, refresher training, and updates to such training; and
 (C)the use of the canine assets during an urgent security need, including the reallocation of such program resources outside the transportation systems sector during an urgent security need; and
 (2)submit to the appropriate congressional committees a report on such review, including any recommendations.
 (b)ConsiderationsIn conducting the review of the deployment strategy under subsection (a)(1)(A), the Inspector General of the Department of Homeland Security shall consider whether the Transportation Security Administration’s method to analyze the risk to transportation facilities and transportation systems is appropriate.
						1579.Expansion of national explosives detection canine team program
 (a)In generalThe Secretary of Homeland Security, where appropriate, shall encourage State, local, and tribal governments and private owners of high-risk transportation facilities to strengthen security through the use of explosives detection canine teams.
						(b)Increased capacity
 (1)In generalBefore the date the Inspector General of the Department of Homeland Security submits the report under section 578, the Administrator of the Transportation Security Administration may increase the number of State and local surface and maritime transportation explosives detection canine teams by not more than 70 such teams.
 (2)Additional teamsBeginning on the date the Inspector General of the Department of Homeland Security submits the report under section 578, the Secretary of Homeland Security may increase the State and local surface and maritime transportation explosives detection canine teams by not more than 200 such teams unless more of such teams are needed as identified in the risk-based security strategy under section 572(b)(1)(A), consistent with section 573 or with the President’s most recent budget submitted under section 1105 of title 31, United States Code.
 (3)RecommendationsBefore initiating any increase in the number of explosives detection teams under paragraph (2), the Secretary of Homeland Security shall consider any recommendations in the report under section 578 on the efficacy and management of the explosives detection canine program of the Department of Homeland Security.
 (c)DeploymentThe Secretary of Homeland Security shall— (1)use any additional explosives detection canine teams, as described in subsection (b)(1), as part of the Department of Homeland Security’s efforts to strengthen security across the Nation’s surface and maritime transportation systems;
 (2)make available explosives detection canine teams to all modes of transportation, subject to the requirements under section 576, to address specific vulnerabilities or risks, on an as-needed basis and as otherwise determined appropriate by the Secretary; and
 (3)consider specific needs and training requirements for explosives detection canine teams to be deployed across the Nation’s surface and maritime transportation systems, including in venues of multiple modes of transportation, as the Secretary considers appropriate.
 1580.Explosive detection technologyThe Secretary of Homeland Security shall prioritize the research and facilitation of next generation technologies to detect explosives in the Nation’s surface transportation systems.
					1581.Study on security standards and best practices for United States and foreign passenger
			 transportation systems
 (a)In generalThe Comptroller General of the United States shall conduct a study of how the Transportation Security Administration—
 (1)identifies and compares— (A)United States and foreign passenger transportation system security standards; and
 (B)best practices for protecting passenger transportation systems, including shared terminal facilities, and cyber systems; and
 (2)disseminates to stakeholders the findings under paragraph (1). (b)ReportNot later than 18 months after the date of the enactment of this Act, the Comptroller General of the United States shall issue a report that contains—
 (1)the findings of the study conducted under subsection (a); and (2)any recommendations for improving relevant processes or procedures.
							1582.Amtrak security upgrades
 (a)Railroad security assistanceSubsection (b) of section 1513 of the Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1163) is amended—
 (1)in paragraph (1), by inserting before the period at the end the following: , including communications interoperability where appropriate with relevant outside agencies and entities;
 (2)in paragraph (5), by striking security of and inserting security and preparedness of; (3)in paragraph (7), by striking security threats and inserting security threats and preparedness, including connectivity to the National Terrorist Screening Center; and
 (4)in paragraph (9), by striking and security officers and inserting , security, and preparedness officers. (b)Specific projectsSubsection (a)(3) of section 1514 of the Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1164) is amended—
 (1)in subparagraph (D) by inserting before the semicolon at the end the following: , or to connect to the National Terrorism Screening Center watchlist; (2)in subparagraph (G), by striking and after the semicolon;
 (3)in subparagraph (H) by striking the period at the end and inserting a semicolon; and (4)by adding at the end the following new subparagraphs:
								
 (I)for improvements to passenger verification systems; (J)for improvements to employee and contractor verification systems, including identity verification technology; or
 (K)for improvements to the security of Amtrak computer systems, including cybersecurity assessments and programs..
 1583.Study on surface transportation inspectorsNot later than 180 days after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the appropriate congressional committees a report that—
 (1)identifies any duplication or redundancy between the Transportation Security Administration and the Department of Transportation relating to surface transportation security inspections or oversight; and
 (2)provides recommendations, if any, relating to— (A)improvements to the surface transportation security inspectors program, including—
 (i)changes in organizational and supervisory structures; (ii)coordination procedures to enhance consistency; and
 (iii)effectiveness in inspection and compliance activities; and (B)whether each transportation mode needs inspectors trained and qualified for each such specific mode.
							1584.Security awareness program
 (a)EstablishmentThe Administrator of the Transportation Security Administration shall establish a program to promote surface transportation security through the training of surface transportation operators and frontline employees on each of the skills identified in subsection (c).
 (b)ApplicationThe program established under subsection (a) shall apply to all modes of surface transportation, including public transportation, rail, highway, motor carrier, and pipeline.
 (c)TrainingThe program established under subsection (a) shall cover, at a minimum, the skills necessary to observe, assess, and respond to suspicious items or actions that could indicate a threat to transportation.
						(d)Assessment
 (1)In generalThe Administrator of the Transportation Security Administration shall conduct an assessment of current training programs for surface transportation operators and frontline employees.
 (2)ContentsThe assessment under paragraph (1) shall identify— (A)whether other training is being provided, either voluntarily or in response to other Federal requirements; and
 (B)whether there are any gaps in existing training. (e)UpdatesThe Administrator of the Transportation Security Administration shall ensure the program established under subsection (a) is updated as necessary to address changes in risk and terrorist methods and to close any gaps identified in the assessment under subsection (d).
						(f)Suspicious activity reporting
 (1)In generalThe Secretary of Homeland Security shall ensure there exists a national mechanism for an individual to use to report to the Department of Homeland Security suspicious activity in transportation systems.
 (2)ProceduresThe Secretary of Homeland Security shall establish procedures for the Department of Homeland Security—
 (A)to review and follow-up, as necessary, on each report received under paragraph (1); and (B)to share, as necessary and in accordance with law, such reports with appropriate Federal, State, local, and tribal entities.
 (3)Rule of constructionNothing in this section may be construed to— (A)replace or affect in any way the use of 9-1-1 services in an emergency; or
 (B)replace or affect in any way the security training program requirements specified in sections 1408, 1517, and 1534 of the Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1137, 1167, and 1184; Public Law 110–53).
 (g)Frontline employee definedIn this section, the term frontline employee includes— (1)an employee of a public transportation agency who is a transit vehicle driver or operator, dispatcher, maintenance and maintenance support employee, station attendant, customer service employee, security employee, or transit police, or any other employee who has direct contact with riders on a regular basis, and any other employee of a public transportation agency that the Administrator of the Transportation Security Administration determines should receive security training under this section or who is receiving security training under other law;
 (2)over-the-road bus drivers, security personnel, dispatchers, maintenance and maintenance support personnel, ticket agents, other terminal employees, and other employees of an over-the-road bus operator or terminal owner or operator who the Administrator determines should receive security training under this section or who is receiving security training under other law; or
 (3)security personnel, dispatchers, locomotive engineers, conductors, trainmen, other onboard employees, maintenance and maintenance support personnel, bridge tenders, and any other employees of railroad carriers who the Administrator determines should receive security training under this section or who is receiving security training under other law.
							1585.Voluntary use of credentialing
 (a)In generalAn individual who is subject to credentialing or a background investigation under section 5103a of title 49, United States Code, may satisfy such requirement by obtaining a valid transportation security card issued under section 70105 of title 46, United States Code.
 (b)FeesThe Secretary of Homeland Security may charge reasonable fees, in accordance with section 520(a) of the Department of Homeland Security Appropriations Act, 2004 (6 U.S.C. 469(a)), for providing the necessary credentialing and background investigation under this section.
 (c)DefinitionsIn this section: (1)Individual who is subject to credentialing or a background investigationThe term individual who is subject to credentialing or a background investigation means an individual who—
 (A)because of employment is regulated by the Transportation Security Administration, Department of Transportation, or Coast Guard and is required to have a background records check to obtain a hazardous materials endorsement on a commercial driver’s license issued by a State under section 5103a of title 49, United States Code; or
 (B)is required to have a credential and background records check under section 2102(d)(2) of the Homeland Security Act of 2002 (6 U.S.C. 622(d)(2)) at a facility with activities that are regulated by the Transportation Security Administration, Department of Transportation, or Coast Guard.
 (2)Valid transportation security card issued under section 70105 of title 46, United States CodeThe term valid transportation security card issued under section 70105 of title 46, United States Code means a transportation security card issued under section 70105 of title 46, United States Code, that is—
 (A)not expired; (B)shows no signs of tampering; and
 (C)bears a photograph of the individual representing such card. 1586.Background records checks for issuance of hazmat licenses (a)Issuance of licensesParagraph (1) of section 5103a(a) of title 49, United States Code, is amended—
 (1)by striking unless and inserting unless—; (2)by striking the Secretary of Homeland Security and inserting the following:
								
 (A)the Secretary of Homeland Security; (3)in subparagraph (A), as designated pursuant to paragraph (2) of this subsection, by striking the period at the end and inserting ; or; and
 (4)by adding at the end the following new subparagraph:  (B)the individual holds a valid transportation security card issued under section 70105 of title 46..
 (b)Transportation Security CardParagraph (1) of section 5103a(d) of title 49, United States Code, is amended, in the matter preceding subparagraph (A), by striking described in subsection (a)(1) and inserting under subsection (a)(1)(A).
 1587.Recurrent vetting for surface transportation credential-holdersSection 70105 of title 46, United States Code, is amended by adding at the end the following new subsection:
						
							(r)Recurrent vetting
 (1)In generalNot later than 180 days after the date of the enactment of this subsection, the Secretary shall develop and implement a plan to utilize the Federal Bureau of Investigation’s Rap Back Service in order to establish recurrent vetting capabilities for individuals holding valid transportation security cards under this section.
 (2)ExemptionIndividuals holding valid transportation security cards under this section who are subject to recurrent vetting under the plan to utilize the Rap Back Service referred to in paragraph (1) shall be exempt from any recurrent determinations or background checks under this section to which such individuals would otherwise be subject every five years in the absence of such utilization..
					1588.Pipeline security study
 (a)StudyThe Comptroller General of the United States shall conduct a study regarding the roles and responsibilities of the Department of Homeland Security and the Department of Transportation with respect to pipeline security. Such study shall address whether—
 (1)the Annex to the Memorandum of Understanding executed on August 9, 2006, between the Department of Homeland Security and the Department of Transportation adequately delineates strategic and operational responsibilities for pipeline security, including whether it is clear which department is responsible for—
 (A)protecting against intentional pipeline breaches and cyber attacks; (B)responding to intentional pipeline breaches and cyber attacks; and
 (C)planning to recover from the impact of intentional pipeline breaches and cyber attacks; (2)the respective roles and responsibilities of each department are adequately conveyed to relevant stakeholders and to the public; and
 (3)the processes and procedures for determining whether a particular pipeline breach is a terrorist incident are clear and effective.
 (b)Report on studyNot later than 180 days after the date of the enactment of this section, the Comptroller General of the United States shall submit to the Secretary of Homeland Security and the Committee on Homeland Security and the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report containing the findings of the study conducted under subsection (a).
 (c)Report to CongressNot later than 90 days after the submission of the report under subsection (b), the Secretary of Homeland Security shall review and analyze the study and submit to the Committee on Homeland Security and the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on such review and analysis, including any recommendations for—
 (1)changes to the Annex to the Memorandum of Understanding referred to in subsection (a)(1); and (2)other improvements to pipeline security activities at the Department.
							HSecurity Enhancements in Public Areas of Transportation Facilities
					1591.Working group
 (a)In generalThe Secretary of Homeland Security may establish a working group to promote collaborative engagement between the Department of Homeland Security and public and private stakeholders to develop non-binding recommendations for enhancing the security in public areas of transportation facilities.
 (b)Annual reportIf the Secretary of Homeland Security establishes a working group pursuant to subsection (a), not later than one year after such establishment and annually thereafter for five years, the Secretary shall report on the working group’s organization, participation, activities, findings, and non-binding recommendations for the immediately preceding 12 month period. The Secretary may publish a public version describing the working group’s activities and such related matters as would be informative to the public, consistent with section 552(b) of title 5, United States Code.
 (c)Inapplicability of the Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the working group or any subsidiary thereof.
						1592.Technical assistance; Vulnerability assessment tools
 (a)In generalThe Secretary of Homeland Security shall— (1)inform public and private sector stakeholders regarding the availability of Department of Homeland Security technical assistance, including vulnerability assessment tools, to help enhance the security in public areas of transportation facilities; and
 (2)subject to availability of appropriations, provide such technical assistance, upon request, to such a stakeholder.
 (b)Best practicesNot later than one year after the date of the enactment of this Act, the Secretary of Homeland Security shall publish and widely disseminate best practices for protecting and enhancing the resilience of public areas of transportation facilities, including associated frameworks or templates for implementation. As appropriate, such best practices shall be updated periodically.
 1593.Operations centersNot later than 120 days after the date of the enactment of this Act, the Administrator of the Transportation Security Administration, in consultation with the heads of other appropriate offices or components of the Department of Homeland Security, shall make available to public and private stakeholders a framework for establishing an operations center within a transportation facility to promote interagency response and coordination.
					1594.Review of regulations
 (a)ReviewNot later than one year after the date of the enactment of this Act, the Administrator of the Transportation Security Administration shall submit to the Committee on Homeland Security of the House and the Committee on Commerce, Science, and Transportation of the Senate a report that includes a review of regulations, directives, policies, and procedures issued by the Administrator regarding the transportation of a firearm and ammunition by an aircraft passenger, and, as appropriate, information on plans to modify any such regulation, directive, policy, or procedure based on such review.
 (b)ConsultationIn preparing the report required under subsection (a), the Administrator of the Transportation Security Administration shall consult with the Aviation Security Advisory Committee (established pursuant to section 44946 of title 49, United States Code) and appropriate public and private sector stakeholders.
 1595.DefinitionIn this subtitle, the term public and private sector stakeholders has the meaning given such term in section 114(u)(1)(C) of title 49, United States Code. VIEmergency Preparedness, Response, and Communications AGrants, Training, Exercises, and Coordination 1601.Urban Area Security InitiativeSection 2003 of the Homeland Security Act of 2002 (6 U.S.C. 604) is amended—
 (1)in subsection (b)(2)(A), in the matter preceding clause (i), by inserting , using the most up-to-date data available, after assessment; (2)in subsection (d)(2), by amending subparagraph (B) to read as follows:
							
 (B)Funds retainedTo ensure transparency and avoid duplication, a State shall provide each relevant high-risk urban area with a detailed accounting of the items, services, or activities on which any funds retained by the State under subparagraph (A) are to be expended. Such accounting shall be provided not later than 90 days after the date of which such funds are retained.; and
 (3)by striking subsection (e) and inserting the following new subsections:  (e)Threat and hazard identification risk assessment and capability assessmentAs a condition of receiving a grant under this section, each high-risk urban area shall submit to the Administrator a threat and hazard identification and risk assessment and capability assessment—
 (1)at such time and in such form as is required by the Administrator; and (2)consistent with the Federal Emergency Management Agency’s Comprehensive Preparedness Guide 201, Second Edition, or such successor document or guidance as is issued by the Administrator.
 (f)Period of performanceThe Administrator shall make funds provided under this section available for use by a recipient of a grant for a period of not less than 36 months.
 (g)Authorization of appropriationsThere is authorized to be appropriated for grants under this section $800,000,000 for each of fiscal years 2018 through 2022..
 1602.State Homeland Security Grant ProgramSection 2004 of the Homeland Security Act of 2002 (6 U.S.C. 605) is amended by striking subsection (f) and inserting the following new subsections:
						
							(f)Threat and hazard identification and risk assessment and capability assessment
 (1)In generalAs a condition of receiving a grant under this section, each State shall submit to the Administrator a threat and hazard identification and risk assessment and capability assessment—
 (A)at such time and in such form as is required by the Administrator; and (B)consistent with the Federal Emergency Management Agency’s Comprehensive Preparedness Guide 201, Second Edition, or such successor document or guidance as is issued by the Administrator.
 (2)CollaborationIn developing the threat and hazard identification and risk assessment under paragraph (1), a State shall solicit input from local and tribal governments, including first responders, and, as appropriate, non-governmental and private sector stakeholders.
 (3)First responders definedIn this subsection, the term first responders includes representatives of local governmental and nongovernmental fire, law enforcement, emergency management, and emergency medical personnel.
 (g)Period of performanceThe Administrator shall make funds provided under this section available for use by a recipient of a grant for a period of not less than 36 months.
 (h)Authorization of appropriationsThere is authorized to be appropriated for grants under this section $600,000,000 for each of fiscal years 2018 through 2022..
 1603.Grants to directly eligible tribesSection 2005 of the Homeland Security Act of 2002 (6 U.S.C. 606) is amended by— (1)redesignating subsections (h) through (k) as subsections (i) through (l), respectively; and
 (2)inserting after subsection (g) the following new subsection:  (h)Period of performanceThe Secretary shall make funds provided under this section available for use by a recipient of a grant for a period of not less than 36 months..
						1604.Law enforcement terrorism prevention
 (a)Law enforcement terrorism prevention programSubsection (a) of section 2006 of the Homeland Security Act of 2002 (6 U.S.C. 607) is amended— (1)in paragraph (1)—
 (A)by inserting States and high-risk urban areas expend after that; and (B)by striking is used;
 (2)in paragraph (2), by amending subparagraph (I) to read as follows:  (I)activities as determined appropriate by the Administrator, in coordination with the Assistant Secretary for State and Local Law Enforcement within the Office of Partnership and Engagement of the Department, through outreach to relevant stakeholder organizations; and; and
 (3)by adding at the end the following new paragraph:  (4)Annual reportThe Administrator, in coordination with the Assistant Secretary for State and Local Law Enforcement, shall report annually from fiscal year 2018 through fiscal year 2022 on the use of grants under sections 2003 and 2004 for law enforcement terrorism prevention activities authorized under this section, including the percentage and dollar amount of funds used for such activities and the types of projects funded..
 (b)Office for State and local law enforcementSubsection (b) section 2006 of the Homeland Security Act of 2002 (6 U.S.C. 607) is amended— (1)in paragraph (1), by striking Policy Directorate and inserting Office of Partnership and Engagement
 (2)in paragraph (4)— (A)in subparagraph (B), by inserting , including through consultation with such agencies regarding Department programs that may impact such agencies before the semicolon at the end; and
 (B)in subparagraph (D), by striking ensure and inserting certify. 1605.Prioritization (a)In generalSubsection (a) of section 2007 of the Homeland Security Act of 2002 (6 U.S.C. 608) is amended—
 (1)in paragraph (1)— (A)by amending subparagraph (A) to read as follows:
									
 (A)its population, including consideration of domestic and international tourists, commuters, and military populations, including military populations residing in communities outside military installations;;
 (B)in subparagraph (E), by inserting , including threat information from other relevant Federal agencies and field offices, as appropriate before the semicolon at the end; and
 (C)in subparagraph (I), by striking target and inserting core; and (2)in paragraph (2), by striking target and inserting core.
 (b)ReviewNot later than 90 days after the date of the enactment of this Act, the Secretary of Homeland Security, through the Administrator of the Federal Emergency Management Agency, shall review and report to the Committee on Homeland Security and the Committee on Appropriations of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Appropriations of the Senate on the risk formula and methodology used to award grants under sections 2003 and 2004 of the Homeland Security Act of 2002 (6 U.S.C. 604 and 605), including a discussion of any necessary changes to such formula to ensure grant awards are appropriately based on risk.
 (c)Comptroller General reviewNot later than 180 days after the date of enactment of this Act, the Comptroller General of the United States shall review and assess the risk formula and methodology used to award grants under sections 2003 and 2004 of the Homeland Security Act of 2002, including—
 (1)the process utilized by the Department of Homeland Security to gather threat information for each potential State and high-risk urban area;
 (2)the extent to which such risk formula and methodology considers the factors specified in section 2007 of the Homeland Security Act of 2002 (6 U.S.C. 608), in particular—
 (A)the extent to which the jurisdiction has unmet core capabilities due to resource constraints; (B)the degree to which a jurisdiction has been able to address capability gaps with previous grant awards; and
 (C)in the case of a high-risk urban area, the extent to which such high-risk urban area includes— (i)incorporated municipalities, counties, parishes, and Indian tribes within the relevant eligible metropolitan area the inclusion of which will enhance regional efforts to prevent, prepare for, protect against, and respond to acts of terrorism; and
 (ii)other local and tribal governments in the surrounding area that are likely to be called upon to respond to acts of terrorism within the high-risk urban area; and
 (3)how grant award amounts are determined. 1606.Allowable usesSection 2008 of the Homeland Security Act of 2002 (6 U.S.C. 609) is amended—
 (1)in subsection (a)— (A)in the matter preceding paragraph (1), by striking target and inserting core;
 (B)by redesignating paragraphs (6) through (14) as paragraphs (8) through (16), respectively; (C)in paragraph (5), by inserting before the semicolon at the end the following: , provided such purchases align with the Statewide Communication Interoperability Plan and are coordinated with the Statewide Interoperability Coordinator or Statewide interoperability governance body of the State of the recipient; and
 (D)by inserting after paragraph (5) the following new paragraphs:  (6)enhancing medical preparedness, medical surge capacity, and mass prophylaxis capabilities, including the development and maintenance of an initial pharmaceutical stockpile, including medical kits and diagnostics sufficient to protect first responders, their families, immediate victims, and vulnerable populations from a chemical or biological event;
 (7)enhancing cybersecurity, including preparing for and responding to cybersecurity risks and incidents (as such terms are defined in section 227) and developing statewide cyber threat information analysis and dissemination activities;; 
 (E)in paragraph (8), as so redesignated, by striking Homeland Security Advisory System and inserting National Terrorism Advisory System; and (F)in paragraph (14), as so redesignated, by striking 3 and inserting 5;
 (2)in subsection (b)— (A)in paragraph (3)(B), by striking (a)(10) and inserting (a)(12); and
 (B)in paragraph (4)(B)(i), by striking target and inserting core; and (3)in subsection (c), by striking target and core.
						1607.Approval of certain equipment
 (a)In generalSection 2008 of the Homeland Security Act of 2002 (6 U.S.C. 609), as amended by this Act, is further amended—
 (1)in subsection (f)— (A)by striking If an applicant and inserting the following:
									
 (1)Application requirementIf an applicant; and (B)by adding at the end the following new paragraphs:
									
 (2)Review processThe Administrator shall implement a uniform process for reviewing applications that, in accordance with paragraph (1), contain explanations to use grants provided under section 2003 or 2004 to purchase equipment or systems that do not meet or exceed any applicable national voluntary consensus standards developed under section 647 of the Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 747).
 (3)FactorsIn carrying out the review process under paragraph (2), the Administrator shall consider the following:
 (A)Current or past use of proposed equipment or systems by Federal agencies or the Armed Forces. (B)The absence of a national voluntary consensus standard for such equipment or systems.
 (C)The existence of an international consensus standard for such equipment or systems, and whether such equipment or systems meets such standard.
 (D)The nature of the capability gap identified by the applicant, and how such equipment or systems will address such gap.
 (E)The degree to which such equipment or systems will serve the needs of the applicant better than equipment or systems that meet or exceed existing consensus standards.
 (F)Any other factor determined appropriate by the Administrator.; and (2)by adding at the end the following new subsection:
								
 (g)Review processThe Administrator shall implement a uniform process for reviewing applications to use grants provided under section 2003 or 2004 to purchase equipment or systems not included on the Authorized Equipment List maintained by the Administrator..
 (b)Inspector General reportNot later than three years after the date of the enactment of this Act, the Inspector General of the Department of Homeland Security shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report assessing the implementation of the review process established under paragraph (2) of subsection (f) of section 2008 of the Homeland Security Act of 2002 (as added by subsection (a) of this section), including information on the following:
 (1)The number of requests to purchase equipment or systems that do not meet or exceed any applicable consensus standard evaluated under such review process.
 (2)The capability gaps identified by applicants and the number of such requests granted or denied. (3)The processing time for the review of such requests.
							1608.Memoranda of understanding
 (a)In generalSubtitle B of title XX of the Homeland Security Act of 2002 (6 U.S.C. 611 et seq.) is amended by adding at the end the following new section:
							
 2024.Memoranda of understanding with departmental components and officesThe Administrator shall enter into memoranda of understanding with the heads of the following departmental components and offices delineating the roles and responsibilities of such components and offices regarding the policy and guidance for grants under section 1406 of the Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1135), sections 2003 and 2004 of this Act, and section 70107 of title 46, United States Code, as appropriate:
 (1)The Commissioner of U.S. Customs and Border Protection. (2)The Administrator of the Transportation Security Administration.
 (3)The Commandant of the Coast Guard. (4)The Under Secretary for Intelligence and Analysis.
 (5)The Director of the Office of Emergency Communications. (6)The Assistant Secretary for State and Local Law Enforcement.
 (7)The Countering Violent Extremism Coordinator. (8)The Officer for Civil Rights and Civil Liberties.
 (9)The Chief Medical Officer. (10)The heads of other components or offices of the Department, as determined by the Secretary..
 (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 2023 the following new item:
							Sec. 2024. Memoranda of understanding with departmental components and offices..
						1609.Grants metrics
 (a)In generalTo determine the extent to which grants under sections 2003 and 2004 of the Homeland Security Act of 2002 (6 U.S.C. 603 and 604) have closed capability gaps identified in State Preparedness Reports required under subsection (c) of section 652 of the Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 752; title VI of the Department of Homeland Security Appropriations Act, 2007; Public Law 109–295) and Threat and Hazard Identification and Risk Assessments required under subsections (e) and (f) of such sections 2003 and 2004, respectively, as added by this Act, from each State and high-risk urban area, the Administrator of the Federal Emergency Management Agency shall conduct and submit to the Committee on Homeland Security and the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate an assessment of information provided in such Reports and Assessments.
 (b)Assessment requirementsThe assessment required under subsection (a) shall include a comparison of successive State Preparedness Reports and Threat and Hazard Identification and Risk Assessments that aggregates results across the States and high-risk urban areas.
 1610.Grant management best practicesThe Administrator of the Federal Emergency Management Agency shall include in the annual Notice of Funding Opportunity relating to grants under sections 2003 and 2004 of the Homeland Security Act of 2002 (6 U.S.C. 604 and 605) an appendix that includes the following:
 (1)A summary of findings identified by the Office of the Inspector General of the Department of Homeland Security in audits of such grants and methods to address areas identified for improvement, including opportunities for technical assistance.
 (2)Innovative projects and best practices instituted by grant recipients. 1611.Prohibition on consolidationThe Secretary of Homeland Security may not implement the National Preparedness Grant Program or any successor consolidated grant program unless the Secretary receives prior authorization from Congress permitting such implementation.
 1612.Maintenance of grant investmentsSection 2008 of the Homeland Security Act of 2002 (6 U.S.C. 609), as amended by this Act, is further amended by adding at the end the following new subsection:
						
 (h)Maintenance of equipmentAny applicant for a grant under section 2003 or 2004 seeking to use funds to purchase equipment, including pursuant to paragraphs (3), (4), (5), or (12) of subsection (a) of this section, shall by the time of the receipt of such grant develop a plan for the maintenance of such equipment over its life-cycle that includes information identifying which entity is responsible for such maintenance..
 1613.Transit security grant programSection 1406 of the Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1135) is amended—
 (1)in subsection (b)(2)(A), by inserting and associated backfill after security training; and (2)by striking subsection (m) and inserting the following new subsections:
							
								(m)Periods of performance
 (1)In generalExcept as provided in paragraph (2), funds provided pursuant to a grant awarded under this section for a use specified in subsection (b) shall remain available for use by a grant recipient for a period of not fewer than 36 months.
 (2)ExceptionFunds provided pursuant to a grant awarded under this section for a use specified in subparagraph (M) or (N) of subsection (b)(1) shall remain available for use by a grant recipient for a period of not fewer than 55 months.
 (n)Authorization of appropriationsThere is authorized to be appropriated for grants under this section $200,000,000 for each of fiscal years 2018 through 2022..
 1614.Port security grant programSection 70107 of title 46, United States Code, is amended by— (1)striking subsection (l);
 (2)redesignating subsection (m) as subsection (l); and (3)by adding at the end the following new subsections:
							
 (n)Period of performanceThe Secretary shall make funds provided under this section available for use by a recipient of a grant for a period of not less than 36 months.
 (o)Authorization of appropriationsThere is authorized to be appropriated for grants under this section $200,000,000 for each of the fiscal years 2018 through 2022..
						1615.Cyber preparedness
 (a)In generalSection 227 of the Homeland Security Act of 2002 (6 U.S.C. 148) is amended— (1)in subsection (c)—
 (A)in paragraph (5)(B), by inserting , including State, local, and regional fusion centers, as appropriate before the semicolon at the end; (B)in paragraph (7), in the matter preceding subparagraph (A), by striking information and recommendations each place it appears and inserting information, recommendations, and best practices; and
 (C)in paragraph (9), by inserting best practices, after defensive measures,; and (2)in subsection (d)(1)(B)(ii), by inserting and State, local, and regional fusion centers, as appropriate before the semicolon at the end.
 (b)Sense of CongressIt is the sense of Congress that to facilitate the timely dissemination to appropriate State, local, and private sector stakeholders of homeland security information related to cyber threats, the Secretary of Homeland Security should, to the greatest extent practicable, work to share actionable information in an unclassified form related to such threats.
						1616.Major metropolitan area counterterrorism training and exercise grant program
 (a)In generalSubtitle A of title XX of the Homeland Security Act of 2002 (6 U.S.C. 603 et seq.) is amended by adding at the end the following new section:
							
								2009.Major metropolitan area counterterrorism training and exercise grant program
									(a)Establishment
 (1)In generalThe Secretary, acting through the Administrator and the heads of other relevant components of the Department, shall carry out a program to make grants to emergency response providers to prevent, prepare for, and respond to emerging terrorist attack scenarios, including complex, coordinated terrorist attacks and active shooters, as determined by the Secretary, against major metropolitan areas.
 (2)InformationIn establishing the program pursuant to paragraph (1), the Secretary shall provide to eligible applicants—
 (A)information, in an unclassified format, on emerging terrorist attack scenarios, including complex, coordinated terrorist attacks and active shooters, which grants under such program are intended to address; and
 (B)information on training and exercises best practices. (b)Eligible applicants (1)In generalOnly jurisdictions that have previously received, but are no longer eligible for, funding under section 2003 may apply for a grant under the program established pursuant to subsection (a).
 (2)Additional jurisdictionsEligible applicants receiving funding under the program established pursuant to subsection (a) may include in activities funded by such program neighboring jurisdictions that would be likely to provide mutual aid in response to emerging terrorist attack scenarios, including complex, coordinated terrorist attacks and active shooters.
 (c)Permitted usesThe recipient of a grant under the program established pursuant to subsection (a) may use such grant to—
 (1)identify capability gaps related to preparing for, preventing, and responding to emerging terrorist attack scenarios, including complex, coordinated terrorist attacks and active shooters;
 (2)develop or update plans, annexes, and processes to address any capability gaps identified pursuant to paragraph (1);
 (3)conduct training to address such identified capability gaps; (4)conduct exercises, including at locations such as mass gathering venues, places of worship, or educational institutions, as appropriate, to validate capabilities;
 (5)pay for backfill associated with personnel participating in training and exercises under paragraphs (3) and (4); and
 (6)pay for other permitted uses under section 2008. (d)Period of performanceThe Administrator shall make funds provided under this section available for use by a recipient of a grant for a period of not fewer than 36 months.
 (e)Information sharingThe Administrator shall, to the extent practicable, aggregate, analyze, and share with relevant emergency response providers information on best practices and lessons learned from—
 (1)the planning, training, and exercises conducted using grants authorized under the program established pursuant to subsection (a); and
 (2)responses to actual terrorist attacks around the world. (f)Authorization of appropriationsThere are authorized to be appropriated for grants under this section $39,000,000 for each of fiscal years 2018 through 2022..
 (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 2008 the following new item:
							Sec. 2009. Major metropolitan area counterterrorism training and exercise grant program..
						1617.Operation Stonegarden
 (a)In generalSubtitle A of title XX of the Homeland Security Act of 2002 (6 U.S.C. 601 et seq.), as amended by this Act, is further amended by adding at the end the following new section:
							
								2010.Operation Stonegarden
 (a)EstablishmentThere is established in the Department a program to be known as Operation Stonegarden. Under such program, the Secretary, acting through the Administrator, shall make grants to eligible law enforcement agencies, through the State Administrative Agency, to enhance border security in accordance with this section.
 (b)Eligible recipientsTo be eligible to receive a grant under this section, a law enforcement agency shall— (1)be located in—
 (A)a State bordering either Canada or Mexico; or (B)a State or territory with a maritime border; and
 (2)be involved in an active, ongoing U.S. Customs and Border Protection operation coordinated through a sector office.
 (c)Permitted usesThe recipient of a grant under this section may use such grant for any of the following: (1)Equipment, including maintenance and sustainment costs.
 (2)Personnel, including overtime and backfill, in support of enhanced border law enforcement activities.
 (3)Any activity permitted for Operation Stonegarden under the Department of Homeland Security’s Fiscal Year 2016 Homeland Security Grant Program Notice of Funding Opportunity.
 (4)Any other appropriate activity, as determined by the Administrator, in consultation with the Commissioner of U.S. Customs and Border Protection.
 (d)Period of performanceThe Secretary shall make funds provided under this section available for use by a recipient of a grant for a period of not less than 36 months.
 (d)Authorization of appropriationsThere is authorized to be appropriated $110,000,000 for each of fiscal years 2018 through 2022 for grants under this section.
 (e)ReportThe Administrator shall annually for each of the fiscal years specified in subsection (d) submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report containing information on the expenditure of grants made under this section by each grant recipient..
 (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002, as amended by this Act, is further amended by inserting after the item relating to section 2009 the following new item:
							Sec. 2010. Operation Stonegarden..
						1618.Non-Profit Security Grant Program
 (a)In generalSubtitle A of title XX of the Homeland Security Act of 2002 (6 U.S.C. 601 et seq.), as amended by this Act, is further amended by adding at the end the following new section:
							
								2011.Non-Profit Security Grant Program
 (a)EstablishmentThere is established in the Department a program to be known as the Non-Profit Security Grant Program (in this section referred to as the Program). Under the Program, the Secretary, acting through the Administrator, shall make grants to eligible nonprofit organizations described in subsection (b), through the State in which such organizations are located, for target hardening and other security enhancements to protect against terrorist attacks.
 (b)Eligible recipientsEligible nonprofit organizations described in this subsection (a) are organizations that are— (1)described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code; and
 (2)determined to be at risk of a terrorist attack by the Administrator. (c)Permitted usesThe recipient of a grant under this section may use such grant for any of the following uses:
 (1)Target hardening activities, including physical security enhancement equipment and inspection and screening systems.
 (2)Fees for security training relating to physical security and cybersecurity, target hardening, terrorism awareness, and employee awareness.
 (3)Any other appropriate activity, as determined by the Administrator. (d)Period of performanceThe Administrator shall make funds provided under this section available for use by a recipient of a grant for a period of not less than 36 months.
 (e)ReportThe Administrator shall annually for each of fiscal years 2018 through 2022 submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report containing information on the expenditure by each grant recipient of grant funds made under this section.
									(f)Authorization of appropriations
 (1)In generalThere is authorized to be appropriated $50,000,000 for each of fiscal years 2018 through 2022 to carry out this section.
 (2)SpecificationOf the amounts authorized to be appropriated pursuant to paragraph (1)— (A)$35,000,000 is authorized for eligible recipients located in jurisdictions that receive funding under section 2003; and
 (B)$15,000,000 is authorized for eligible recipients in jurisdictions not receiving funding under section 2003..
 (b)Conforming amendmentSubsection (a) of section 2002 of the Homeland Security Act of 2002 (6 U.S.C. 603) is amended by striking sections 2003 and 2004 and inserting sections 2003, 2004, and 2011.
 (c)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 2008 the following new item:
							Sec. 2011. Non-Profit Security Grant Program..
 1619.Study of the use of grant funds for cybersecurityNot later than 120 days after the enactment of this section, the Administrator, in consultation with relevant components of the Department, shall conduct a study on the use of grant funds awarded pursuant to section 2003 and section 2004 of the Homeland Security Act of 2002 (6 U.S.C. 604 and 605), including information on the following:
 (1)The amount of grant funds invested or obligated annually during fiscal years 2006 through 2016 to support efforts to prepare for and respond to cybersecurity risks and incidents (as such terms are defined in section 227 of such Act (6 U.S.C. 148).
 (2)The degree to which grantees identify cybersecurity as a capability gap in the Threat and Hazard Identification and Risk Assessment carried out pursuant to the amendment made by sections 601 and 602 of this title.
 (3)Obstacles and challenges related to using grant funds to improve cybersecurity. (4)Plans for future efforts to encourage grantees to use grant funds to improve cybersecurity capabilities.
						BCommunications
 1631.Office of Emergency CommunicationsThe Secretary of Homeland Security may not change the location or reporting structure of the Office of Emergency Communications of the Department of Homeland Security unless the Secretary receives prior authorization from the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate permitting such change.
					1632.Responsibilities of Office of Emergency Communications Director
 (a)In generalSubsection (c) of section 1801 of the Homeland Security Act of 2002 (6 U.S.C. 571) is amended— (1)by striking paragraph (3);
 (2)by redesignating paragraphs (4) through (15) as paragraphs (3) through (14), respectively; (3)in paragraph (8), as so redesignated, by striking , in cooperation with the National Communications System,;
 (4)in paragraph (12) by striking Assistant Secretary for Grants and Training and inserting Administrator of the Federal Emergency Management Agency; (5)in paragraph (13), as so redesignated, by striking and at the end;
 (6)in paragraph (14), as so redesignated, by striking the period at the end and inserting a semicolon; and
 (7)by adding at the end the following new paragraphs:  (15)administer the Government Emergency Telecommunications Service (GETS) and Wireless Priority Service (WPS) programs, or successor programs; and
 (16)assess the impact of emerging technologies on interoperable emergency communications.. (b)Performance of previously transferred functionsSubsection (d) of section 1801 of the Homeland Security Act of 2002 is amended by—
 (1)striking paragraph (2); and (2)redesignating paragraph (3) as paragraph (2).
 1633.Annual reporting on activities of the Office of Emergency CommunicationsSubsection (f) of section 1801 of the Homeland Security Act of 2002 (6 U.S.C. 571) is amended to read as follows:
						
 (f)Annual reporting of Office activitiesThe Director of the Office of Emergency Communications shall, not later than one year after the date of the enactment of this subsection and annually thereafter for each of the next four years, report to the Committee on Homeland Security and the Committee on Energy and Commerce of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate on the activities and programs of the Office, including specific information on efforts to carry out paragraphs (4), (5), and (6) of subsection (c)..
 1634.National Emergency Communications PlanSection 1802 of the Homeland Security Act of 2002 (6 U.S.C. 572) is amended— (1)in subsection (a), in the matter preceding paragraph (1)—
 (A)by striking , and in cooperation with the Department of National Communications System (as appropriate),; and (B)by inserting , but not less than once every five years, after periodically; and
 (2)in subsection (c)— (A)by redesignating paragraphs (3) through (10) as paragraphs (4) through (11), respectively; and
 (B)by inserting after paragraph (2) the following new paragraph:  (3)consider the impact of emerging technologies on the attainment of interoperable emergency communications;.
 1635.Technical editParagraph (1) of section 1804(b) of the Homeland Security Act of 2002 (6 U.S.C. 574(b)), in the matter preceding subparagraph (A), by striking Assistant Secretary for Grants and Planning and inserting Administrator of the Federal Emergency Management Agency.
 1636.Public Safety Broadband NetworkThe Undersecretary of the National Protection and Programs Directorate of the Department of Homeland Security shall provide to the Committee on Homeland Security and the Committee on Energy and Commerce of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate information on the Department of Homeland Security’s responsibilities related to the development of the nationwide Public Safety Broadband Network authorized in section 6202 of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1422; Public Law 112–96), including information on efforts by the Department to work with the First Responder Network Authority of the Department of Commerce to identify and address cyber risks that could impact the near term or long term availability and operations of such network and recommendations to mitigate such risks.
 1637.Communications trainingThe Under Secretary for Management of the Department of Homeland Security, in coordination with the appropriate component heads, shall develop a mechanism, consistent with the strategy required pursuant to section 4 of the Department of Homeland Security Interoperable Communications Act (Public Law 114–29; 6 U.S.C. 194 note), to verify that radio users within the Department receive initial and ongoing training on the use of the radio systems of such components, including interagency radio use protocols.
					CMedical Preparedness
 1641.Chief Medical OfficerSection 516 of the Homeland Security Act of 2002 (6 U.S.C. 321e) is amended— (1)in subsection (c)—
 (A)in the matter preceding paragraph (1), by inserting and shall establish medical and human, animal, and occupational health exposure policy, guidance, strategies, and initiatives, before including—;
 (B)in paragraph (1), by inserting before the semicolon at the end the following: , including advice on how to prepare for, protect against, respond to, recover from, and mitigate against the medical effects of terrorist attacks or other high consequence events utilizing chemical, biological, radiological, or nuclear agents or explosives;
 (C)in paragraph (2), by inserting before the semicolon at the end the following: , including coordinating the Department’s policy, strategy and preparedness for pandemics and emerging infectious diseases;
 (D)in paragraph (5), by inserting emergency medical services and medical first responder stakeholders, after the medical community,; (E)in paragraph (6), by striking and at the end;
 (F)in paragraph (7), by striking the period and inserting a semicolon; and (G)by adding at the end the following new paragraphs:
								
 (8)ensuring that the workforce of the Department has evidence-based policy, standards, requirements, and metrics for occupational health and operational medicine programs;
 (9)directing and maintaining a coordinated system for medical support for the Department’s operational activities;
 (10)providing oversight of the Department’s medical programs and providers, including— (A)reviewing and maintaining verification of the accreditation of the Department’s health provider workforce;
 (B)developing quality assurance and clinical policy, requirements, standards, and metrics for all medical and health activities of the Department;
 (C)providing oversight of medical records systems for employees and individuals in the Department’s care and custody; and
 (D)providing medical direction for emergency medical services activities of the Department; and (11)as established under section 528, maintaining a medical countermeasures stockpile and dispensing system, as necessary, to facilitate personnel readiness, and protection for the Department’s employees and working animals and individuals in the Department’s care and custody in the event of a chemical, biological, radiological, nuclear, or explosives attack, naturally occurring disease outbreak, or pandemic.; and
 (2)by adding at the end the following new subsection:  (d)Medical liaisonsThe Chief Medical Officer may provide medical liaisons to the components of the Department to provide subject matter expertise on medical and public health issues and a direct link to the Chief Medical Officer. Such expertise may include the following:
 (1)Providing guidance on health and medical aspects of policy, planning, operations, and workforce health protection.
 (2)Identifying and resolving component medical issues. (3)Supporting the development and alignment of medical and health systems.
 (4)Identifying common gaps in medical and health standards, policy, and guidance, and enterprise solutions to bridge such gaps..
						1642.Medical Countermeasures Program
 (a)In generalTitle V of the Homeland Security Act of 2002 (6 U.S.C. 311 et seq.) is amended by adding at the end the following new section:
							
								528.Medical countermeasures
 (a)In generalThe Secretary shall establish a medical countermeasures program to facilitate personnel readiness, and protection for the Department’s employees and working animals and individuals in the Department’s care and custody, in the event of a chemical, biological, radiological, nuclear, or explosives attack, naturally occurring disease outbreak, or pandemic, and to support Department mission continuity.
 (b)OversightThe Chief Medical Officer of the Department shall provide programmatic oversight of the medical countermeasures program established pursuant to subsection (a), and shall—
 (1)develop Department-wide standards for medical countermeasure storage, security, dispensing, and documentation;
 (2)maintain a stockpile of medical countermeasures, including antibiotics, antivirals, and radiological countermeasures, as appropriate;
 (3)preposition appropriate medical countermeasures in strategic locations nationwide, based on threat and employee density, in accordance with applicable Federal statutes and regulations;
 (4)provide oversight and guidance on dispensing of stockpiled medical countermeasures; (5)ensure rapid deployment and dispensing of medical countermeasures in a chemical, biological, radiological, nuclear, or explosives attack, naturally occurring disease outbreak, or pandemic;
 (6)provide training to Department employees on medical countermeasure dispensing; and (7)support dispensing exercises.
 (c)Medical countermeasures working groupThe Chief Medical Officer shall establish a medical countermeasures working group comprised of representatives from appropriate components and offices of the Department to ensure that medical countermeasures standards are maintained and guidance is consistent.
 (d)Medical countermeasures managementNot later than 180 days after the date of the enactment of this section, the Chief Medical Officer shall develop and submit to the Secretary an integrated logistics support plan for medical countermeasures, including—
 (1)a methodology for determining the ideal types and quantities of medical countermeasures to stockpile and how frequently such methodology shall be reevaluated;
 (2)a replenishment plan; and (3)inventory tracking, reporting, and reconciliation procedures for existing stockpiles and new medical countermeasure purchases.
 (e)Stockpile elementsIn determining the types and quantities of medical countermeasures to stockpile under subsection (d), the Chief Medical Officer shall utilize, if available—
 (1)Department chemical, biological, radiological, and nuclear risk assessments; and (2)Centers for Disease Control and Prevention guidance on medical countermeasures.
 (f)ReportNot later than 180 days after the date of the enactment of this section, the Chief Medical Officer shall report to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate on progress in achieving the requirements of this section..
 (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by adding after the item relating to section 527 the following new item:
							Sec. 528. Medical countermeasures..
						VIIOther Matters
 1701.Decision regarding certain executive memorandaNot later than 120 days after the date of the enactment of this Act, the Secretary of Homeland Security shall review existing Department of Homeland Security policy memoranda, including memoranda approved by prior Secretaries that remain in effect, to determine whether such memoranda should remain in effect and, if so, whether any of such memoranda should be modified.
 1702.Permanent authorization for Asia-Pacific Economic Cooperation Business Travel Card ProgramSection 2(a) of the Asia-Pacific Economic Cooperation Business Travel Cards Act of 2011 (Public Law 112–54; 8 U.S.C. 1185 note) is amended by striking During the 7-year period ending on September 30, 2018, the Secretary and inserting The Secretary.
 1703.Authorization of appropriations for Office of Inspector GeneralThere is authorized to be appropriated for the Office of the Inspector General of the Department of Homeland Security $175,000,000 for each of fiscal years 2018 and 2019.
 1704.Canine teamsThe Commissioner of U.S. Customs and Border Protection may request additional canine teams when there is a justified and documented shortage and such additional canine teams would be effective for drug detection at the border.
				1705.Technical amendments to the Homeland Security Act of 2002
 (a)Title ISection 103 of the Homeland Security Act of 2002 (6 U.S.C. 113), as amended by this Act, is further amended as follows:
 (1)In subsection (a)(1)— (A)in subparagraph (E), by striking the Bureau of and inserting United States; and
 (B)by adding at the end the following new subparagraph:  (L)An Administrator of the Transportation Security Administration..
 (2)In subsection (d)(5), by striking section 708 and inserting section 707. (b)Title IITitle II of the Homeland Security Act of 2002 (6 U.S.C. 121 et seq.) is amended as follows:
 (1)In section 202 (6 U.S.C. 122)— (A)in subsection (c), in the matter preceding paragraph (1), by striking Director of Central Intelligence and inserting Director of National Intelligence; and
 (B)in subsection (d)(2), by striking Director of Central Intelligence and inserting Director of National Intelligence. (2)In section 210E (6 U.S.C. 124l)—
 (A)by striking subsection (e); and (B)by redesignating subsection (f) as subsection (e).
 (3)In section 223(1)(B) (6 U.S.C. 143(1)(B)), by striking and after the semicolon at the end. (4)In section 225 (6 U.S.C. 145), by striking subsections (c) and (d).
 (5)In section 228A(c)(1)(C), by striking section 707 and inserting section 706. (c)Title IIITitle III of the Homeland Security Act of 2002 (6 U.S.C. 181 et seq.) is amended as follows:
 (1)In section 302 (6 U.S.C. 182), by striking biological,, each places it appears and inserting biological,. (2)By redesignating the second section 319 (relating to EMP and GMD mitigation research and development) as section 320.
 (d)Title IVTitle IV of the Homeland Security Act of 2002 (6 U.S.C. 201 et seq.) is amended as follows: (1)By redesignating section 402 (6 U.S.C. 202) as section 401.
 (2)In section 401(4), as so redesignated, by striking section 428 and inserting section 426. (3)By redesignating section 417 as section 416.
 (4)By redesignating section 427 (6 U.S.C. 235) as section 425. (5)In section 425, as so redesignated, by striking subsection (c).
 (6)By redesignating section 428 (6 U.S.C. 236) as section 426. (7)In section 426, as so redesignated, in—
 (A)in subsection (e), by striking paragraphs (7) and (8); (B)by striking subsections (g) and (h); and
 (C)by redesignating subsection (i) as subsection (g). (8)By redesignating section 429 (6 U.S.C. 237) as section 427.
 (9)By redesignating section 430 (6 U.S.C. 238) as section 428. (10)By striking section 431 (6 U.S.C. 239).
 (11)By redesignating section 432 (6 U.S.C. 240) as section 429. (12)By redesignating section 433 (6 U.S.C. 241) as section 430.
 (13)By amending the subtitle D heading to read as follows: U.S. Immigration and Customs Enforcement. (14)By striking section 445 (6 U.S.C. 255).
 (15)By striking section 446 (6 U.S.C. 256). (16)In the subtitle E heading, by inserting United States before Citizenship and Immigration Services.
 (17)In section 452 (6 U.S.C. 272)— (A)by striking the Bureau of each place it appears and inserting United States; and
 (B)in subsection (f), in the subsection heading, by striking Bureau of and inserting United States. (18)By striking section 453 (6 U.S.C. 273).
 (19)By striking section 455 (6 U.S.C. 271 note). (20)By striking section 456 (6 U.S.C. 275).
 (21)By striking section 459 (6 U.S.C. 276). (22)By striking section 460 (6 U.S.C. 277).
 (23)By striking section 461 (6 U.S.C. 278). (24)By redesignating section 462 (6 U.S.C. 279) as section 455.
 (25)In section 455, as so redesignated, in subsection (b)(2)(A), in the matter preceding clause (i)— (A)by striking the Bureau of Citizenship and Immigration Services and inserting United States Citizenship and Immigration Services; and
 (B)by striking Assistant Secretary of the Bureau of Border Security and inserting Director of U.S. Immigration and Customs Enforcement. (26)By striking section 472 (6 U.S.C. 292).
 (27)By striking section 473 (6 U.S.C. 293). (28)By striking section 474 (6 U.S.C. 294).
 (29)By redesignating section 476 (6 U.S.C. 296) as section 472. (30)In section 472, as so redesignated—
 (A)by striking the Bureau of Citizenship and Immigration Services each place it appears and inserting United States Citizenship and Immigration Services; and (B)by striking the Bureau of Border Security each place it appears and inserting U.S. Immigration and Customs Enforcement.
 (31)By striking section 477 (6 U.S.C. 297). (32)By redesignating section 478 (6 U.S.C. 298) as section 473.
 (33)In section 473, as so redesignated— (A)in the section heading, by inserting Annual report on before Immigration;
 (B)by striking subsection (b); and (C)in subsection (a)—
 (i)by striking Report.— and all that follows through One year and inserting Report.—One year; (ii)by redesignating paragraph (2) as subsection (b) and moving such subsection two ems to left; and
 (iii)in subsection (b), as so redesignated— (I)in the heading, by striking included and inserting included; and
 (II)by redesignating subparagraphs (A) through (H) as paragraphs (1) through (8), respectively, and moving such paragraphs two ems to the left.
 (e)Title VTitle V of the Homeland Security Act of 2002 (6 U.S.C. 311 et seq.) is amended as follows: (1)In section 501 (6 U.S.C. 311)—
 (A)in paragraph (8), by striking section 502(a)(6) and inserting section 504(a)(6); (B)by redesignating paragraphs (9) through (14) as paragraphs (10) through (15), respectively; and
 (C)by inserting after paragraph (8) the following new paragraph:  (9)the term Nuclear Incident Response Team means a resource that includes—
 (A)those entities of the Department of Energy that perform nuclear or radiological emergency support functions (including accident response, search response, advisory, and technical operations functions), radiation exposure functions at the medical assistance facility known as the Radiation Emergency Assistance Center/Training Site (REAC/TS), radiological assistance functions, and related functions; and
 (B)those entities of the Environmental Protection Agency that perform such support functions (including radiological emergency response functions) and related functions..
 (2)By striking section 502 (6 U.S.C. 312). (3)In section 504(a)(3)(B) (6 U.S.C. 314(a)(3)(B)), by striking , the National Disaster Medical System,.
 (4)In section 506(c) (6 U.S.C. 316(c)), by striking section 708 each place it appears and inserting section 707. (5)In section 509(c)(2) (6 U.S.C. 319(c)(2)), in the matter preceding subparagraph (A), by striking section 708 and inserting section 707.
 (f)Title VISection 601 of the Homeland Security Act of 2002 (6 U.S.C. 331) is amended by striking Director of Central Intelligence each place it appears and inserting Director of National Intelligence. (g)Title VIITitle VII of the Homeland Security Act of 2002 (6 U.S.C. 341 et seq.) is amended as follows:
 (1)By striking section 706 (6 U.S.C. 346). (2)By redesignating section 707 (6 U.S.C. 347) as section 706.
 (3)By redesignating section 708 as section 707. (4)By redesignating section 709 (relating to the Office of Strategy, Policy, and Plans) as section 708.
 (5)In section 708, as so redesignated, in subsection (c)(3), by striking section 707 and inserting section 706. (h)Title VIIITitle VIII of the Homeland Security Act of 2002 (6 U.S.C. 361 et seq.) is amended as follows:
 (1)By redesignating section 812 as section 811. (2)In section 811, as so redesignated—
 (A)by striking subsections (a) and (c); and (B)in subsection (b)—
 (i)by striking (as added by subsection (a) of this section) each place it appears; (ii)by redesignating paragraphs (2) through (4) as subsections (b) through (d), respectively, and by moving such subsections, as so redesignated, two ems to the left;
 (iii)in paragraph (1), by redesignating subparagraphs (A) and (B) as paragraphs (1) and (2), respectively, and by moving such paragraphs, as so redesignated, two ems to the left; and
 (iv)by striking (b) Promulgation of initial guidelines.— and all that follows through In this subsection and inserting the following:  (a)DefinitionIn this section;
 (C)in subsection (b), as so redesignated, by striking In general and inserting In general; (D)in subsection (c), as so redesignated, by striking Minimum requirements and inserting Minimum requirements; and
 (E)in subsection (d), as so redesignated, by striking No lapse of authority and inserting No lapse of authority. (3)In section 843(b)(1)(B) (6 U.S.C. 413(b)(1)(B)), by striking as determined by and all that follows through ; and and inserting as determined by the Secretary; and.
 (4)By striking section 857 (6 U.S.C. 427). (5)By redesignating section 858 (6 U.S.C. 428) as section 857.
 (6)By striking section 872 (6 U.S.C. 452). (7)By striking section 881 (6 U.S.C. 461).
 (8)In section 892 (6 U.S.C. 482)— (A)in subsection (b)(7), by striking Director of Central Intelligence and inserting Director of National Intelligence; and
 (B)in subsection (c)(3)(D), by striking Director of Central Intelligence and inserting Director of National Intelligence. (9)By striking section 893 (6 U.S.C. 483).
 (10)By redesignating section 894 (6 U.S.C. 484) as section 893. (i)Title IXSection 903(a) of the Homeland Security Act of 2002 (6 U.S.C. 493(a)) is amended in the subsection heading by striking Members— and inserting Members.—.
 (j)Title XSection 1001(c)(1) of the Homeland Security Act of 2002 (6 U.S.C. 511(c)(1)) is amended by striking Director of Central Intelligence and inserting Director of National Intelligence. (k)Title XVTitle XV of the Homeland Security Act of 2002 (6 U.S.C. 541 et seq.) is amended as follows:
 (1)By striking section 1502 (6 U.S.C. 542). (2)By redesignating section 1503 (6 U.S.C. 543) as section 1502.
 (l)Title XVISection 1611(d)(1) of the Homeland Security Act of 2002 (6 U.S.C. 563(d)(1)) is amended by striking section 707 and inserting section 706. (m)Title XIXSection 1902(b)(3) of the Homeland Security Act of 2002 (6 U.S.C. 592(b)(3)) is amended—
 (1)in the paragraph heading, by striking Hawaiian Native-serving and inserting Native Hawaiian-serving; and (2)by striking Hawaiian native-serving and inserting Native Hawaiian-serving.
 (n)Title XXSection 2021 of the Homeland Security Act of 2002 (6 U.S.C. 611) is amended— (1)by striking subsection (c); and
 (2)by redesignating subsection (d) as subsection (c). (o)Table of contentsThe table of contents in section 1(b) of the Homeland Security Act of 2002 (6 U.S.C. 101 note) is amended as follows:
 (1)By striking the items relating to sections 317, 319, 318, and 319 and inserting the following new items:
							Sec. 317. Promoting antiterrorism through international cooperation program.Sec. 318. Social media working group.Sec. 319. Transparency in research and development.Sec. 320. EMP and GMD mitigation research and development..
 (2)By striking the items relating to sections 401 and 402 and inserting the following new item: Sec. 401. Border, maritime, and transportation responsibilities.. (3)By striking the item relating to section 417 and inserting the following new item:
							Sec. 416. Allocation of resources by the Secretary..
 (4)By striking the items relating to sections 427 through 433 and inserting the following new items: Sec. 425. Coordination of information and information technology.Sec. 426. Visa issuance.Sec. 427. Information on visa denials required to be entered into electronic data system.Sec. 428. Office for Domestic Preparedness.Sec. 429. Border Enforcement Security Task Force.Sec. 430. Prevention of international child abduction.. (5)By striking the items relating to sections 445 and 446.
 (6)By amending the item relating to subtitle E of title IV to read as follows: Subtitle E—United States Citizenship and Immigration Services. (7)By amending the item relating to section 451 to read as follows:
							Sec. 451. Establishment of United States Citizenship and Immigration Services..
 (8)By striking the items relating to sections 455, 456, 459, 460, and 461 and inserting before the item relating to section 457 the following new item:
							Sec. 455. Children’s affairs..
 (9)By striking the items relating to sections 472 through 478 and inserting the following new items: Sec. 472. Separation of funding.Sec. 473. Annual report on immigration functions.. (10)By striking the item relating to section 502.
 (11)By striking the item relating to section 524. (12)By striking the items relating to sections 706 through 709 and inserting the following new items:
							Sec. 706. Quadrennial Homeland Security Review.Sec. 707. Joint Task Forces.Sec. 708. Office of Strategy, Policy, and Plans..
 (13)By striking the items relating to sections 811 and 812 and inserting the following new item: Sec. 811. Law enforcement powers of Inspector General agents.. (14)By striking the items relating to sections 857 and 858 and inserting the following new item:
							Sec. 857. Identification of new entrants into the Federal marketplace..
 (15)By striking the item relating to section 872. (16)By striking the item relating to section 881.
 (17)By striking the items relating to sections 893 and 894 and inserting the following new item: Sec. 893. Authorization of appropriations.. (18)By striking the items relating to sections 1502 and 1503 and inserting the following new item:
							Sec. 1502. Review of congressional committee structures..
 1706.Savings clauseNothing in this Act shall be construed as providing the Department of Homeland Security or any of its components, agencies, or programs with real property authority, including with respect to leases, construction, or other acquisitions and disposals.
				BU.S. Immigration and Customs Enforcement
 2001.Short titleThis division may be cited as the Immigration and Customs Enforcement Authorization Act of 2017. 2002.Establishment of U.S. Immigration and Customs Enforcement (a)In generalSection 442 of the Homeland Security Act of 2002 (6 U.S.C. 252) is amended to read as follows:
					
						442.Establishment of U.S. Immigration and Customs Enforcement
 (a)EstablishmentThere is established within the Department an agency to be known as U.S. Immigration and Customs Enforcement. (b)Director of U.S. Immigration and Customs EnforcementThere shall be at the head of U.S. Immigration and Customs Enforcement a Director of U.S. Immigration and Customs Enforcement (in this section referred to as the Director).
 (c)Duties and qualificationsThe Director shall— (1)have a minimum five years—
 (A)professional experience in law enforcement (which may include enforcement of the immigration laws, as defined in section 101(a)(17) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(17)) or the customs and trade laws of the United States, as defined in section 2 of the Trade Facilitation and Trade Enforcement Act of 2015 (19 U.S.C. 4301)); and
 (B)management experience; (2)identify, arrest, detain and seek the removal of inadmissible and deportable aliens and otherwise enforce the immigration laws (as defined in section 101(a)(17) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(17))), other than through criminal prosecutions;
 (3)investigate and, where appropriate, refer for prosecution, any criminal or civil violation of Federal law relating to or involving—
 (A)the immigration laws (as defined in section 101(a)(17) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(17)));
 (B)border control and security, including the prevention of the entry or residence of terrorists, criminals, and human rights violators;
 (C)the customs and trade laws of the United States, as defined in section 2 of the Trade Facilitation and Trade Enforcement Act of 2015 (19 U.S.C. 4301);
 (D)the import or export of merchandise, including the illicit possession, movement of, or trade in goods, services, property, arms, instruments of terrorism, items controlled or prohibited from export, child exploitation, intellectual property, or currency or other monetary instruments;
 (E)bulk cash smuggling or other financial crimes with a cross border or international nexus; (F)transnational gang activity;
 (G)chapter 40 or 44 of title 18, United States Code, or other violation relating to firearms, explosives, or other destructive devices involving an alien;
 (H)severe forms of trafficking in persons, as defined in section 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102);
 (I)the production, procurement, counterfeiting, alteration, or use of fraudulent immigration documents or fraudulently obtaining immigration benefits;
 (J)unlawful use of personal information, including immigration document fraud, when such use relates to or affects border security, terrorism, customs, immigration, naturalization, trade, travel, or transportation security;
 (K)drug laws, as specified in the Controlled Substance Act and the Controlled Substance Import and Export Act in the context of cross-border criminal activity; or
 (L)fraud or false statements relating to or involving any matter specified in this paragraph. (4)administer the National Intellectual Property Rights Coordination Center established in section 305 of the Trade Facilitation and Trade Enforcement Act of 2015 (Public Law 114–125; 19 U.S.C. 4344);
 (5)jointly with the Commissioner of U.S. Customs and Border Protection, develop and submit the joint strategic plan required under section 105 of the Trade Facilitation and Trade Enforcement Act of 2015 (Public Law 114–125; 19 U.S.C. 4314);
 (6)coordinate with Federal, State, local, tribal, and foreign agencies in carrying out the duties described in paragraphs (2) and (3);
 (7)in coordination with the Department of State and the Office of International Affairs of the Department, establish staff liaison offices and vetted units in appropriate foreign countries to support the counterterrorism efforts and other international activities including investigations and repatriation efforts;
 (8)assign employees of the Department to diplomatic and consular posts, in coordination with the Secretary, pursuant to section 426(e);
 (9)establish, maintain, and administer appropriate interagency law enforcement centers in furtherance of the Director’s statutory duties, including interagency centers, in accordance with applicable law, or as prescribed by the Secretary;
 (10)administer the Border Enforcement Security Task Force established under section 429; (11)operate the Cyber Crimes Center established in section 890A;
 (12)in carrying out paragraph (3), administer internal conspiracy investigations at United States ports of entry; and
 (13)carry out other duties and powers prescribed by law, or delegated by the Secretary. (d)General enforcement powersThe Director may authorize agents and officers of U.S. Immigration and Customs Enforcement to—
 (1)carry out the duties and responsibilities authorized under sections 287 and 274A of the Immigration and Nationality Act (8 U.S.C. 1357 and 8 U.S.C. 1324(a)) and section 589 of the Tariff Act of 1930 (19 U.S.C. 1589a);
 (2)offer and pay rewards for services and information leading to the apprehension of persons involved in the violation or attempted violation of those provisions of law which United States Immigration and Customs Enforcement is authorized by statute to enforce;
 (3)conduct undercover investigative operations pursuant to section 294 of the Immigration and Nationality Act (8 U.S.C. 1363a), and section 3131 of the Customs Enforcement Act of 1986 (19 U.S.C. 2081; enacted as part of the Anti-Drug Abuse Act of 1986); and
 (4)carry out other duties and responsibilities provided under the laws of the United States. (e)Deputy DirectorThere shall be a Deputy Director of United States U.S. Immigration and Customs Enforcement who shall assist the Director in managing U.S. Immigration and Customs Enforcement and who shall assist the Director in carrying out the Directors duties.
							(f)Office of Homeland Security Investigations
 (1)In generalThere is established in U.S. Immigration and Customs Enforcement an Office of Homeland Security Investigations.
 (2)Executive Associate DirectorThere shall be at the head of the Office of Homeland Security Investigations an Executive Associate Director, who shall report to the Director.
 (3)DutiesThe Office of Homeland Security Investigations shall— (A)serve as the law enforcement office of U.S. Immigration and Customs Enforcement with a primary responsibility to conduct investigations of terrorist organizations and other criminal organizations that threaten homeland or border security;
 (B)serve as the law enforcement office of U.S. Immigration and Customs Enforcement with responsibility to conduct investigations of, and, where appropriate, refer for prosecution, any criminal or civil violation of Federal law, including—
 (i)money laundering offenses with a cross-border nexus; (ii)bulk cash smuggling with a cross-border nexus;
 (iii)commercial fraud with a cross-border nexus and intellectual property theft; (iv)cybercrimes;
 (v)human smuggling and human trafficking as defined in section 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102) , and human rights violations as defined by 28 U.S.C. 509B(e);
 (vi)narcotics and weapons smuggling and trafficking; (vii)export violations;
 (viii)international art and antiquity theft; (ix)identity and benefits fraud, as those terms are defined in title 8 and title 18, United States Code, relating to or involving any matter specified in this subparagraph; and
 (x)any other criminal or civil violation prescribed by law or delegated by the Director; (C)administer the program to collect information relating to nonimmigrant foreign students and other exchange program participants described in section 641 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1372), including the Student and Exchange Visitor Information System established under such section, and use such information to carry out the enforcement functions of United States Immigration and Customs Enforcement;
 (D)administer a National Export Enforcement Coordination Center, which shall serve as the primary information sharing forum within the Federal Government to coordinate, promote, and assist Federal and international investigations of export control offenses;
 (E)conduct investigations of alleged violations of, and make arrests under, section 274A of the Immigration and Nationality Act (8 U.S.C. 1324a), including referring for prosecution, or levying monetary penalties against, an employer found to be in violation of such section, and administratively arresting, and initiating removal proceeding against, an alien unlawfully employed;
 (F)administer a Human Smuggling and Trafficking Center, which shall serve as the primary information sharing forum within the Federal Government to coordinate, promote, and assist Federal and international investigations in human smuggling and trafficking investigations;
 (G)administer the Bulk Cash Smuggling Center, which shall serve to investigate domestic and international bulk cash smuggling activities and support law enforcement in efforts to investigate and restrict bulk cash smuggling;
 (H)investigate and refer for prosecution public safety matters involving (to the extent provided in subsection (b)(4))—
 (i)large-scale operations prosecuted pursuant to chapter 96 (relating to racketeer influenced and corrupt organizations) of title 18, United States Code; and
 (ii)the smuggling into, and sale within, the United States of weapons; and (I)carry out other duties and powers prescribed by the Director.
									(g)Office of Enforcement and Removal Operations
 (1)In generalThere is established in U.S. Immigration and Customs Enforcement an Office of Enforcement and Removal Operations.
 (2)Executive Associate DirectorThere shall be at the head of the Office of Enforcement and Removal Operations an Executive Associate Director, who shall report to the Director.
 (3)DutiesThe Office of Enforcement and Removal Operations shall— (A)serve as the law enforcement office of U.S. Immigration and Customs Enforcement with primary responsibility to enforce the civil immigration and nationality laws of the United States;
 (B)identify, locate, arrest, detain, and seek the removal of aliens in custodial settings or at-large, and remove aliens ordered removed, who—
 (i)are inadmissible or deportable under sections 212(a)(3) or 237(a)(4) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(3) or 1227(a)(4)), or otherwise present a national security risk to the United States;
 (ii)are inadmissible or deportable under sections 212(a)(2) or 237(a)(2) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(2) or 1227(a)(2));
 (iii)undermine the border security efforts and operations of the United States; (iv)enter the United States in violation of Federal law;
 (v)are unlawfully present in the United States; (vi)are members of a criminal gang or participate in gang-related crimes, except as described in subsection (f)(3);
 (vii)constitute threats to the public safety; or (viii)are otherwise subject to exclusion, deportation, or removal from the United States.
 (C)refer for prosecution aliens described in subparagraph (B) or section 922(g)(5) of title 18, United States Code;
 (D)have custody (and the authority to release) over aliens detained for potential exclusion, deportation, or removal from the United States, manage the administrative immigration detention operations of U.S. Immigration and Customs Enforcement, and provide necessary, and appropriate medical care to detained aliens in the custody of the agency;
 (E)plan, coordinate, and manage the execution of exclusion, deportation, and removal orders issued to aliens;
 (F)investigate and refer for prosecution a civil or criminal violation of the immigration laws or an offense described in section 287(a)(5) of the Immigration and Nationality Act (8 U.S.C. 1357(a)(5)); and
 (G)carry out other duties and powers as prescribed by the Director. (h)Office of the Principal Legal Advisor (1)In generalThere is established in U.S. Immigration and Customs Enforcement an Office of the Principal Legal Advisor.
 (2)Principal Legal AdvisorThere shall be at the head of the Office the Principal Legal Advisor a Principal Legal Advisor. (3)DutiesThe office of the Principal Legal Advisor shall—
 (A)provide specialized legal advice and policy guidance to the Director; (B)represent the Department in all exclusion, deportation, and removal proceedings before the Executive Office for Immigration Review;
 (C)represent U.S. Immigration and Customs Enforcement in venues and fora as authorized by the Director or General Counsel of the Department of Homeland Security, or otherwise permitted by law; and
 (D)carry out other duties and powers as prescribed by the Director. (i)Office of Professional Responsibility (1)In generalThere is established in U.S. Immigration and Customs Enforcement an Office of Professional Responsibility.
 (2)Assistant DirectorThere shall be at the head of the Office of Professional Responsibility an Assistant Director, who shall report to the Director.
 (3)DutiesThe Office of Professional Responsibility shall— (A)investigate allegations of administrative, civil, and criminal misconduct involving any employee or contractor of U.S. Immigration and Customs Enforcement;
 (B)inspect and review United States Immigration and Customs Enforcement’s offices, operations, and processes, including detention facilities operated or used by U.S. Immigration and Customs Enforcement, and provide an independent review of United States Immigration and Custom Enforcement’s organizational health, effectiveness, and efficiency of mission;
 (C)provide and manage the security programs and operations for U.S. Immigration and Customs Enforcement; and
 (D)carry out other duties and powers as prescribed by the Director. (j)Office of Management and Administration (1)In generalThere is established in U.S. Immigration and Customs Enforcement an Office of Management and Administration.
 (2)Executive Associate DirectorThere shall be at the head of the Office of Management and Administration an Executive Associate Director, who shall report to the Director.
 (3)DutiesThe Office of Management and Administration shall— (A)administer the Office of Human Capital to provide guidance to the agency and ensure compliance with human resources policies and practices;
 (B)administer the Office of Chief Financial Officer; (C)administer the Office of Policy to develop and communicate the agency policies and priorities;
 (D)create best practices to efficiently respond to all Freedom of Information Act requests received by the agency;
 (E)manage all information technology systems within the agency; and (F)carry out additional duties as assigned or delegated by the Director.
 (k)Departmental evidence databasesNotwithstanding any other provision of this Act, any officer within the Office of Enforcement and Removal Operations engaged in the duties of that office under subsection (f)(3)(C) or (f)(3)(F) shall be provided access, in connection to such duties, to databases necessary for the proper collection, recordation, and retention of any evidence collected.
							(l)Other authorities
 (1)In generalThe Secretary may establish such other Executive Associate Directors, or other similar positions or officials, as the secretary determines necessary to carry out the missions, duties, functions, and authorities of U.S. Immigration and Customs Enforcement.
 (2)NotificationIf the Secretary exercises the authority provided pursuant to paragraph (1), the Secretary shall notify the Committee on the Judiciary and the Committee on Homeland Security of the House of Representatives and the Committee on the Judiciary and the Committee on Homeland Security and Governmental Affairs of the Senate not later than 30 days before exercising such authority.
 (m)Other Federal agenciesNothing in this section may be construed as affecting or limiting in any manner the authority, as in existence on the day before the date of the enactment of this section, of any other Federal agency or other component of the Department..
				(b)Special rules
 (1)TreatmentSection 442 of the Homeland Security Act of 2002, as amended by subsection (a) of this section, shall be treated as if included in such Act as of the date of the enactment of such Act. In addition to the functions, missions, duties, and authorities specified in such amended section 442, U.S. Immigration and Customs Enforcement shall continue to perform and carry out the functions, missions, duties, and authorities under section 442 of such Act as in existence on the day before such date of enactment (notwithstanding the treatment described in this paragraph).
					(2)Rules of construction
 (A)Rules and regulationsNotwithstanding the treatment described in paragraph (1), nothing in this division may be construed as affecting in any manner any rule or regulation issued or promulgated pursuant to any provision of law, including section 442 of the Homeland Security Act of 2002, as in existence on the day before the date of the enactment of this division, and any such rule or regulation shall continue to have full force and effect on and after such date.
 (B)Other actionsNotwithstanding the treatment described in paragraph (1), nothing in this division may be construed as affecting in any manner any action, determination, policy, or decision pursuant to section 442 of the Homeland Security Act of 2002 as in existence on the day before the date of the enactment of this division, and any such action, determination, policy, or decision shall continue to have full force and effect on and after such date.
						(c)Continuation in office
 (1)DirectorThe individual serving as the Director of U.S. Immigration and Customs Enforcement on the day before the date of the enactment of this division (notwithstanding the treatment described in subsection (b)(1)) may serve as the Director of U.S. Immigration and Customs Enforcement in accordance with section 442 of the Homeland Security Act of 2002, as amended by subsection (a), until the earlier of—
 (A)the date on which such individual is no longer eligible to serve as Director; or (B)the date on which a person nominated by the President to be the Director is confirmed by the Senate in accordance with such section 441.
 (2)Other positionsThe individuals serving as the Deputy Director, Executive Associate Directors, Deputy Executive Associate Directors, or similar officers or officials of U.S. Immigration and Customs Enforcement under section 442 of the Homeland Security Act of 2002 on the day before the date of the enactment of this division (notwithstanding the treatment described in subsection (b)(1)) may serve as the appropriate Deputy Director, Executive Associate Directors, Deputy Executive Associate Directors, Associate Directors, Deputy Associate Directors, Assistant Directors, and other officers and officials under section 442 of such Act, as amended by subsection (a), unless the Director of U.S. Immigration and Customs Enforcement determines that another individual should hold such position.
 (c)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by striking the item relating to section 442 and inserting the following:
					Sec. 442. Establishment of U.S. Immigration and Customs Enforcement..
 (d)TransportationSection 1344(b)(6) of title 31, United States Code, is amended by inserting the Director of U.S. Immigration and Customs Enforcement, the Commissioner of U.S. Customs and Border Protection, after the Administrator of the Drug Enforcement Administration,.
 (e)Rule of constructionNothing in this Act or the amendments made by this Act may be construed as creating any new ground for removal under the immigration laws (as such term is defined in section 101(a)(17) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(17))).
 (f)Sense of CongressIt is the sense of Congress that a primary mission of U.S. Immigration and Customs Enforcement is to enforce the full range of immigration laws within the interior of the United States.
				(g)Conforming amendments
 (1)Title 5Section 5314 of title 5, United States Code, is amended by inserting after Director of the Bureau of Citizenship and Immigration Services. the following new item: Director of U.S. Immigration and Customs Enforcement.. (2)Inspector General Act of 1978Section 8I(e) of the Inspector General Act of 1978 (5 U.S.C. App.) is amended by striking the Bureau of Border Security, and inserting United States Immigration and Customs Enforcement,.
 (3)Trade Facilitation and Trade Enforcement Act of 2015Paragraph (2) of section 802(d) of the Trade Facilitation and Trade Enforcement Act of 2015 (Public Law 114–125) is amended by inserting before the period at the end of the following: or the Director of U.S. Immigration and Customs Enforcement, as determined by the Secretary of Homeland Security.
 (4)Homeland Security Act of 2002Title IV of the Homeland Security Act of 2002 is amended— (A)in subtitle C—
 (i)in subsection (e) of section 426 (as redesignated in section 1705 of this Act), by adding at the end the following new paragraph:
								
 (9)Delegated authorityFor purposes of this subsection, the Secretary shall act through the Director of U.S. Immigration and Customs Enforcement.; and
 (ii)in section 429 (as redesignated in section 1705 of this Act)— (I)by redesignating subsection (e) as subsection (f); and
 (II)by inserting after subsection (d) the following new subsection:  (e)AdministrationThe Director of U.S. Immigration and Customs Enforcement shall administer BEST units established under this section.; and
 (B)in subtitle E, in subsection (a)(2)(C) of section 451 (6 U.S.C. 271), by striking at the same level as the Assistant Secretary of the Bureau of Border Security and inserting in accordance with section 5314 of title 5, United States Code; and (h)Clerical amendmentsThe table of contents in section 1(b) of such Act is amended by striking the item relating to subtitle D of title IV and inserting the following new item:
					Subtitle D—U.S. Immigration and Customs Enforcement.
				CUnited States Citizenship and Immigration Services
 3001.Short titleThis division may be cited as the United States Citizenship and Immigration Services Authorization Act. 3002.Establishment of United States Citizenship and Immigration Services (a)In generalSection 451 of the Homeland Security Act of 2002 (6 U.S.C. 271) is amended to read as follows:
					
						451.Establishment of United States Citizenship and Immigration Services
 (a)EstablishmentThere is established within the Department an agency to be known as United States Citizenship and Immigration Services. (b)Director of United States Citizenship and Immigration ServicesThere shall be at the head of United States Citizenship and Immigration Services a Director of United States Citizenship and Immigration Services (in this section referred to as the Director).
 (c)Qualifications and dutiesThe Director shall— (1)have at least 5 years of management experience;
 (2)establish the policies and priorities of United States Citizenship and Immigration Services; (3)advise the Secretary of any policy or operation that affects, in a significant manner, the mission of another Department component;
 (4)meet regularly with the U.S. Citizenship and Immigration Services Ombudsman (established in section 452).
 (5)carry out— (A)the adjudication of immigrant and nonimmigrant visa applications and petitions;
 (B)the adjudication of naturalization applications; (C)the adjudication of asylum and refugee applications;
 (D)adjudications performed at service centers; and (E)all other adjudications formerly performed pursuant to this section by the Immigration and Naturalization Service or the Bureau of Citizenship and Immigration Services, on the day before the date of the enactment of the United States Citizenship and Immigration Services Authorization Act; and
 (6)carry out other duties and powers prescribed by law or delegated by the Secretary. (d)Deputy DirectorThere shall be a Deputy Director of United States Citizenship and Immigration Services who shall assist the Director in managing United States Citizenship and Immigration Services and who shall assist the Director in carrying out the Directors duties.
							(e)Office of the Chief Counsel
 (1)In generalThere is established within United States Citizenship and Immigration Services an Office of the Chief Counsel.
 (2)Chief CounselThere shall be at the head of the Office of the Chief Counsel a Chief Counsel. (3)DutiesThe Office of the Chief Counsel shall—
 (A)provide specialized legal advice, opinions, determinations, and other assistance to the Director with respect to legal matters affecting United States Citizenship and Immigration Services;
 (B)represent United States Citizenship and Immigration Services in visa petition appeal proceedings when applicable; and
 (C)carry out other duties and powers prescribed by law or delegated by the Director. (f)Office of Policy and Strategy (1)In generalThere is established within United States Citizenship and Immigration Services an Office of Policy and Strategy.
 (2)ChiefThere shall be at the head of the Office of Policy and Strategy a Chief. (3)DutiesThe Office of Policy and Strategy shall—
 (A)develop policy recommendations for the Director; (B)coordinate strategy for policy implementation; and
 (C)carry out other duties and powers prescribed by law or delegated by the Director. (g)Office of Citizenship (1)In generalThere is established within United States Citizenship and Immigration Services an Office of Citizenship.
 (2)ChiefThere shall be at the head of the Office of Citizenship a Chief. (3)DutiesThe Office of Citizenship shall—
 (A)promote instruction and training on citizenship responsibilities, as well as assimilation and civic integration, for eligible aliens who are interested in becoming naturalized citizens of the United States; and
 (B)carry out other duties and powers prescribed by law or delegated by the Director. (h)Fraud Detection and National Security Directorate (1)In generalThere is established within United States Citizenship and Immigration Services a Fraud Detection and National Security Directorate.
 (2)Associate DirectorThere shall be at the head of the Fraud Detection and National Security Directorate an Associate Director who shall report to the Director.
 (3)DutiesThe Fraud Detection and National Security Directorate Office of Citizenship shall in a manner that is consistent with the immigration laws (as such term is defined in section 101(a)(17) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(17)))—
 (A)seek to prevent immigration benefits from being granted to individuals who pose a threat to national security or public safety;
 (B)seek to prevent immigration benefits from being granted to individuals who defraud the immigration system;
 (C)conduct security and background investigations of applicants for immigration benefits and develop systems and techniques for identifying and preventing immigration benefits fraud;
 (D)investigate and refer to U.S. Immigration and Customs Enforcement, where appropriate, incidents of known or suspected fraud; and
 (E)carry out other duties and powers prescribed by law or delegated by the Director. (i)Immigration Records and Identity Services Directorate (1)In generalThere is established within United States Citizenship and Immigration Services an Immigration Records and Identity Services Directorate.
 (2)Associate DirectorThere shall be at the head of the Immigration Records and Identity Services Directorate an Associate Director who shall report to the Director.
 (3)DutiesThe Immigration Records and Identity Services Directorate shall— (A)manage the operation of an employment eligibility verification system as provided for by section 404 of the Illegal Immigration and Immigrant Responsibility Act of 1996 (U.S.C. 1324a note) or any successor provision;
 (B)manage the operation of the Systematic Alien Verification for Entitlements Program, or its successor program, designed to assist Federal, State, and local benefit-issuing agencies, institutions, and licensing agencies in determining the immigration status of benefit applicants so only those legally entitled to benefits receive them;
 (C)manage the biometric services, including the collection and dissemination of biometric information, provided to United States Citizenship and Immigration Services components;
 (D)manage immigration records and provide information regarding such records to stakeholders; and (E)carry out other duties and powers prescribed by law or delegated by the Director.
									(j)Field Operations Directorate
 (1)In generalThere is established within United States Citizenship and Immigration Services a Field Operations Directorate.
 (2)Associate DirectorThere shall be at the head of the Field Operations Directorate an Associate Director who shall report to the Director.
 (3)DutiesThe Field Operations Directorate shall— (A)oversee all field offices;
 (B)oversee the adjudication of immigration benefits applications and petitions, and naturalization applications;
 (C)conduct interviews for pending immigration benefits applications and petitions; (D)conduct naturalization ceremonies;
 (E)conduct required security and background security checks for pending applications and petitions; (F)ensure the integrity of immigration benefit processing that occurs at the field offices; and
 (G)carry out other duties and powers prescribed by law or delegated by the Director. (k)Refugee, Asylum, and International Operations Directorate (1)In generalThere is established within United States Citizenship and Immigration Services a Refugee, Asylum, and International Operations Directorate.
 (2)Associate DirectorThere shall be at the head of the Refugee, Asylum, and International Operations Directorate an Associate Director who shall report to the Director.
 (3)DutiesThe Refugee, Asylum, and International Operations Directorate shall— (A)oversee refugee application adjudication and interviews;
 (B)oversee asylum application adjudication and interviews; (C)seek to ensure the integrity of application processing that occurs under the Refugee, Asylum and International Operations Directorate’s authority;
 (D)perform other authorized functions of United States Citizenship and Immigration Services outside of the United States, such as those associated with international adoptions and naturalization of members the Armed Forces; and
 (E)carry out other duties and powers prescribed by law or delegated by the Director. (l)Service Center Operations Directorate (1)In generalThere is established within United States Citizenship and Immigration Services a Service Center Operations Directorate.
 (2)Associate DirectorThere shall be at the head of the Service Center Operations Directorate an Associate Director who shall report to the Director.
 (3)DutiesThe Service Center Operations Directorate shall— (A)oversee and manage all Service Centers;
 (B)oversee the adjudication of immigration benefit applications and petitions that occur at Service Centers;
 (C)seek to ensure the integrity of immigration benefits processing that occurs at the Service Centers; and
 (D)carry out other duties and powers prescribed by law or delegated by the Director. (m)Management Directorate (1)In generalThere is established within United States Citizenship and Immigration Services a Management Directorate.
 (2)Associate DirectorThere shall be at the head of the Management Directorate an Associate Director who shall report to the Director.
 (3)DutiesThe Management Directorate shall carry out management duties and powers prescribed by law or delegated by the Director.
								(n)Office of Professional Responsibility
 (1)In generalThere is established within United States Citizenship and Immigration Services an Office of Professional Responsibility.
 (2)ChiefThere shall be at the head of the Office of Professional Responsibility a Chief who shall report to the Director.
 (3)DutiesThe Office of Professional Responsibility shall— (A)seek to ensure compliance with all United States Citizenship and Immigration Services programs and policies relating to corruption, misconduct, or mismanagement;
 (B)investigate allegations of administrative, civil, and criminal misconduct involving any employee or contractor of United States Citizenship and Immigration Services; and
 (C)carry out other duties and powers prescribed by law or delegated by the Director. (o)Other authorities (1)In generalThe Secretary may establish such other Associate Directors, or other similar positions or officials, as the Secretary determines necessary to carry out the missions, duties, functions, and authorities of United States Citizenship and Immigration Services.
 (2)NotificationIf the Secretary exercises the authority provided pursuant to paragraph (1), the Secretary shall notify the Committee on the Judiciary and the Committee on Homeland Security of the House of Representatives and the Committee on the Judiciary and the Committee on Homeland Security and Governmental Affairs of the Senate not later than 30 days prior to the exercise of such authority..
				(b)Special rules
 (1)TreatmentSection 451 of the Homeland Security Act of 2002 (6 U.S.C. 271), as amended by subsection (a) of this section, shall be treated as if included in such Act as of the date of the enactment of such Act. In addition to the functions, missions, duties, and authorities specified in such amended section 451, United States Citizenship and Immigration Services shall continue to perform and carry out the functions, missions, duties, and authorities under section 451 of such Act as in existence on the day before such date of enactment (notwithstanding the treatment described in this paragraph).
					(2)Rules of construction
 (A)Rules and regulationsNotwithstanding the treatment described in paragraph (1), nothing in this division may be construed as affecting in any manner any rule or regulation issued or promulgated pursuant to any provision of law, including section 451 of the Homeland Security Act of 2002 (6 U.S.C. 271), as in existence on the day before the date of the enactment of this division, and any such rule or regulation shall continue to have full force and effect on and after such date.
 (B)Other actionsNotwithstanding the treatment described in paragraph (1), nothing in this division may be construed as affecting in any manner any action, determination, policy, or decision pursuant to section 451 of the Homeland Security Act of 2002 (6 U.S.C. 271) as in existence on the day before the date of the enactment of this division, and any such action, determination, policy, or decision shall continue to have full force and effect on and after such date.
						(c)Continuation in office
 (1)DirectorThe individual serving as Director of United States Citizenship and Immigration Services on the day before the date of the enactment of this division may, notwithstanding the treatment provision under paragraph (1) of subsection (b), continue to serve as the Director of United States Citizenship and Immigration Services on and after such date of enactment in accordance with section 451 of the Homeland Security Act of 2002 (6 U.S.C. 271), as amended by subsection (a) of this section, until the earlier of—
 (A)the date on which such individual is no longer eligible to serve as Director; or (B)the date on which a person nominated by the President to be the Director is confirmed by the Senate in accordance with such amended section 451.
 (2)Other positionsThe individuals serving as Chiefs, Associate Directors and other officers and officials under section 451 of the Homeland Security Act of 2002 (6 U.S.C. 271) on the day before the date of the enactment of this division may, notwithstanding the treatment provision under paragraph (1) of subsection (b), serve as the appropriate Chiefs, Assistant Directors and other officers and officials under such section 451 as amended by subsection (a) of this section unless the Director of United States Citizenship and Immigration Services determines that another individual should hold such position.
					(d)References
 (1)Title 5Section 5314 of title 5, United States Code, is amended by striking Director of the Bureau of Citizenship and Immigration Services and inserting Director of United States Citizenship and Immigration Services, Department of Homeland Security. (2)Other referencesOn and after the date of the enactment of this division, any reference in any other Federal law, Executive order, rule, regulation, or delegation of authority to the Director of the Bureau of Citizenship and Immigration Services or the Bureau of Citizenship and Immigration Services shall be deemed to be a reference to the Director of United States Citizenship and Immigration Services or United States Citizenship and Immigration Services, respectively.
 (e)Employee disciplineSection 454 of the Homeland Security Act of 2002 is amended to read as follows:  454.Employee disciplineNotwithstanding any other provision of law, the Secretary may impose disciplinary action on any employee of United States Citizenship and Immigration Services who knowingly deceives Congress or agency leadership on any matter..
				(f)Combination prohibition
 (1)In generalSection 471 of the Homeland Security Act of 2002 is amended to read as follows:  471.Combination prohibitionThe authority provided by section 1502 may be used to reorganize functions or organizational units within U.S. Immigration and Customs Enforcement or United States Citizenship and Immigration Services, but may not be used to combine the two components into a single agency or otherwise to combine, join, or consolidate functions or organizational units of the two components with each other..
 (2)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by amending the item relating to section 471 to read as follows:
						Sec. 471. Combination prohibition..
					DUnited States Secret Service
 4001.Short titleThis division may be cited as the Secret Service Reauthorization Act of 2017. 4002.Presidential appointment of Director of the Secret ServiceSection 3056 of title 18, United States Code, is amended by adding at the end:
				
 (h)The Director of the Secret Service shall be appointed by the President, by and with the advice and consent of the Senate. The Director of the Secret Service is the head of the Secret Service..
 4003.Restricted building or groundsSection 1752(a) of title 18, United States Code, is amended— (1)in paragraph (3), by striking or at the end;
 (2)in paragraph (4), by inserting or at the end; and (3)by inserting after paragraph (4) the following:
					
 (5)knowingly, and with the intent to enter a restricted building or grounds, causes any object to enter any restricted building or grounds, when, or so that, such object, in fact, impedes or disrupts the orderly conduct of government business or official functions;.
 4004.Threats against former vice presidentsSection 879(a) of title 18, United States Code, is amended— (1)in paragraph (4), by striking section 3056(a)(6); and inserting paragraph (6) or (8) of section 3056(a); or; and
 (2)by inserting after paragraph (4) the following:  (5)a person protected by the Secret Service under a Presidential memorandum;.
 4005.Increased trainingBeginning in the first full fiscal year after the date of enactment of this Act, the Director of the Secret Service shall increase the annual number of hours spent training by officers and agents of the Secret Service, including officers of the United States Secret Service Uniformed Division established under section 3056A of title 18, United States Code and agents operating pursuant to section 3056 of title 18, United States Code, including joint training between the two.
 4006.Training facilitiesThe Director of the Secret Service is authorized to construct facilities at the Rowley Training Center necessary to improve the training of officers of the United States Secret Service Uniformed Division established under section 3056A of title 18, United States Code and agents of the United States Secret Service, operating pursuant to section 3056 of title 18, United States Code.
			4007.Evaluation of vulnerabilities and threats
 (a)In generalThe Director of the Secret Service shall devise and adopt improved procedures for evaluating vulnerabilities in the security of the White House and threats to persons protected by the Secret Service, including threats posed by unmanned aerial systems or explosive devices.
 (b)ReportNot later than 1 year after the date of enactment of this Act, the Director of the Secret Service shall report on the implementation of subsection (a) to—
 (1)the Committee on the Judiciary of the House of Representatives; (2)the Committee on the Judiciary of the Senate;
 (3)the Committee on Homeland Security of the House of Representatives; (4)the Committee on Homeland Security and Governmental Affairs of the Senate; and
 (5)the Committee on Oversight and Government Reform of the House of Representatives. 4008.Evaluation of use of technology (a)In generalThe Director of the Secret Service, in consultation with the Under Secretary for Science and Technology of the Department of Homeland Security, and other experts, shall devise and adopt improved procedures for—
 (1)evaluating the ways in which technology may be used to improve the security of the White House and the response to threats to persons protected by the Secret Service; and
 (2)retaining evidence pertaining to the duties referred to in paragraph (1) for an extended period of time.
 (b)ReportNot later than 1 year after the date of enactment of this Act, the Director of the Secret Service shall report on the implementation of subsection (a) to—
 (1)the Committee on the Judiciary of the House of Representatives; (2)the Committee on the Judiciary of the Senate;
 (3)the Committee on Homeland Security of the House of Representatives; (4)the Committee on Homeland Security and Governmental Affairs of the Senate; and
 (5)the Committee on Oversight and Government Reform of the House of Representatives. 4009.Evaluation of use of additional weaponryThe Director of the Secret Service shall evaluate the practicability of equipping agents and officers with weapons other than those provided to officers and agents of the Secret Service as of the date of enactment of this Act, including nonlethal weapons.
			4010.Security costs for secondary residences
 (a)In generalThe Presidential Protection Assistance Act of 1976 (18 U.S.C. 3056 note) is amended by striking section 4 and inserting the following:
					
 4.Notification regarding expenditures on non-Governmental propertiesThe Secret Service shall notify the Committees on Appropriations of the House and Senate of any expenditures for permanent facilities, equipment, and services to secure any non-Governmental property in addition to the one non-Governmental property designated by each protectee under subsection (a) or (b) of section 3..
 (b)Conforming amendmentsThe Presidential Protection Assistance Act of 1976 (18 U.S.C. 3056 note), as amended by this Act, is further amended—
 (1)in section 3(b), by striking any expenditures by the Secret Service and all that follows through imposed under section 4 and inserting any expenditures by the Secret Service for permanent facilities, equipment, and services to secure the non-Governmental property previously designated under subsection (a) are subject to the requirements set forth in section 4; and
 (2)in section 5(c), by striking within the limitations imposed under section 4. 4011.Establishment of Ethics Program OfficeSubject to the oversight of the Office of Chief Counsel of the United States Secret Service, the Director of the Secret Service shall establish an Ethics Program Office, consisting of a minimum of two employees, to administer the provisions of the Ethics in Government Act of 1978, as amended, and to provide increased training to employees of the United States Secret Service.
 4012.Secret Service protection at polling placesSection 592 of title 18, United States Code, is amended by adding at the end the following:  This section shall not prevent any officer or agent of the United States Secret Service from providing armed protective services authorized under section 3056 or pursuant to a Presidential memorandum at any place where a general or special election is held..
 4013.Sense of CongressIt is the sense of Congress that an assessment made by the Secretary of Homeland Security or the Director of the Secret Service with regard to physical security of the White House and attendant grounds, and any security-related enhancements thereto should be accorded substantial deference by the National Capital Planning Commission, the Commission of Fine Arts, and any other relevant entities.
			ECoast Guard
 5001.Short titleThis Act may be cited as the Coast Guard Authorization Act of 2017. IAuthorizations 5101.Authorizations of appropriationsSection 2702 of title 14, United States Code, is amended:
 (1)in the matter preceding paragraph (1), by striking fiscal years 2016 and 2017 and inserting fiscal years 2018 and 2019; (2)in paragraph (1), by striking subparagraphs (A) and (B) and inserting the following:
						
 (A)$7,263,698,328 for fiscal year 2018; and (B)$7,452,554,484 for fiscal year 2019.; 
 (3)in paragraph (2), by striking subparagraphs (A) and (B) and inserting the following:  (A)$1,945,000,000 for fiscal year 2018; and
 (B)$1,945,000,000 for fiscal year 2019.;  (4)in paragraph (3), by striking subparagraphs (A) and (B) and inserting the following:
						
 (A)$134,237,000 for fiscal year 2018; and (B)$134,237,000 for fiscal year 2019.; 
 (5)in paragraph (4), by striking subparagraphs (A) and (B) and inserting the following:  (A)$16,701,000 for fiscal year 2018; and
 (B)$16,701,000 for fiscal year 2019.; and (6)in paragraph (5), by striking subparagraphs (A) and (B) and inserting the following:
						
 (A)$37,263,294 for fiscal year 2018; and (B)$38,232,140 for fiscal year 2019.. 
 5102.Authorized levels of military strength and trainingSection 2704 of title 14, United States Code, is amended— (1)in subsection (a), by striking for each of fiscal years 2016 and 2017 and inserting for fiscal year 2018 and an end-of-year strength for such personnel of 44,500 for fiscal year 2019; and
 (2)in subsection (b), by striking fiscal years 2016 and 2017 and inserting fiscal years 2018 and 2019. IICoast Guard 5201.Training; public safety personnel (a)In generalChapter 7 of title 14, United States Code, is amended by adding at the end the following:
						
							155.Training; public safety personnel
 (a)In generalThe Commandant may, on a reimbursable or a non-reimbursable basis, make training available to public safety personnel whenever the Commandant determines that—
 (1)a member of the Coast Guard, who is scheduled to participate in such training, is unable or unavailable to participate in such training;
 (2)no other member of the Coast Guard, who is assigned to the unit to which the member of the Coast Guard who is unable or unavailable to participate in such training is assigned, is able or available to participate in such training; and
 (3)such training, if made available to such public safety personnel, would further the goal of interoperability among Federal agencies, non-Federal governmental agencies, or both.
 (b)DefinitionFor the purposes of this section, the term public safety personnel includes any Federal, State (or political subdivision thereof), territorial, or tribal law enforcement officer, firefighter, or emergency response provider.
 (c)Treatment of reimbursementAny reimbursements for training that the Coast Guard receives under this section shall be credited to the appropriation used to pay the costs for such training.
								(d)Status of trained personnel; limitation on liability
 (1)StatusAny public safety personnel to whom training is made available under this section who is not otherwise a Federal employee shall not, because of that training, be considered a Federal employee for any purpose (including the purposes of chapter 81 of title 5 (relating to compensation for injury)) and sections 2671 through 2680 of title 28 (relating to tort claims).
 (2)Limitation on liabilityThe United States shall not be liable for actions taken by such personnel in the course of training made available under this section..
 (b)Clerical amendmentThe analysis for chapter 7 of such title is amended by inserting at the end the following: 155. Training; public safety personnel.. 5202.Commissioned service retirementFor Coast Guard officers who retire in fiscal year 2017 or 2018, the President may reduce the period of active commissioned service required under section 291 of title 14, United States Code, to a period of not less than eight years.
 5203.Officer promotion zonesSection 256(a) of title 14, United States Code, is amended by striking six-tenths. and inserting one-half.. 5204.Cross referenceSection 373(a) of title 14, United States Code, is amended by inserting designated under section 371 after cadet.
 5205.RepealSection 482 of title 14, United States Code, and the item relating to that section in the analysis for chapter 13 of that title, are repealed.
				5206.Unmanned aircraft system
 (a)In generalChapter 3 of title 14, United States Code, is amended by adding at the end the following:  61.Unmanned aircraft system (a)In generalSubject to the availability of appropriations and to subsection (b), the Secretary of the department in which the Coast Guard is operating shall establish a land-based unmanned aircraft system program under the control of the Commandant of the Coast Guard.
								(b)Limitations
 (1)In generalDuring any fiscal year for which funds are appropriated for the design or construction of the Offshore Patrol Cutter, the Commandant—
 (A)may not award a contract for design of an unmanned aircraft system for use by the Coast Guard; and (B)may acquire an unmanned aircraft system only if such a system—
 (i)has been part of a program of record, procured by, or used by, the Department of Defense or the Department of Homeland Security, or a component thereof, before the date on which the Commandant acquires the system; and
 (ii)is acquired by the Commandant through an agreement with such a department or component, unless the unmanned aircraft system can be obtained at less cost through independent contract action.
											(2)Limitations on application
 (A)Small unmanned aircraftParagraph (1)(B) does not apply to small unmanned aircraft. (B)Previously funded systemsSubsection (b) does not apply to the design or acquisition of an unmanned aircraft system for which funds for research, development, test, and evaluation have been received from the Department of Defense or the Department of Homeland Security.
 (c)DefinitionsIn this section each of the terms small unmanned aircraft and unmanned aircraft system has the meaning that term has in section 331 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note)..
 (b)Clerical amendmentThe analysis at the beginning of such chapter is amended by adding at the end the following: 61. Unmanned aircraft system.. (c)Conforming amendmentSubsection (c) of section 564 of title 14, United States Code, is repealed.
					5207.Coast Guard health-care professionals; licensure portability
 (a)In generalChapter 5 of title 14, United States Code, is amended by adding at the end the following:  104.Coast Guard health-care professionals; licensure portability (a)Notwithstanding any law regarding the licensure of health-care providers, a health-care professional described in subsection (b) may practice the health profession or professions of the health-care professional at any location in any State, the District of Columbia, or a Commonwealth, territory, or possession of the United States, regardless of where such health-care professional or the patient are located, if the practice is within the scope of the authorized Federal duties of such health-care professional.
 (b)A health-care professional described in this subsection is an individual— (1)who is—
 (A)a member of the Coast Guard; (B)a civilian employee of the Coast Guard;
 (C)a member of the Public Health Service who is assigned to the Coast Guard; (D)a personal services contractor under section 1091 of title 10; or
 (E)any other health-care professional credentialed and privileged at a Federal health-care institution or location specially designated by the Secretary; and
 (2)who— (A)has a current license to practice medicine, osteopathic medicine, dentistry, or another health profession; and
 (B)is performing authorized duties for the Coast Guard. (c)In this section each of the terms license and health-care professional has the meaning that term has in section 1094(e) of title 10..
 (b)Clerical amendmentThe analysis for such chapter is amended by adding at the end the following: 104. Coast Guard health-care professionals; licensure portability.. 5208.Incentive contracts for Coast Guard yard and industrial establishmentsSection 648 of title 14, United States Code, is amended—
 (1)by inserting before the text the following: (a) In general.—; (2)in subsection (a), as designated by the amendment made by paragraph (1) of this section, by striking the period at the end of the last sentence and inserting or in accordance with subsection (b).; and
 (3)by adding at the end the following:  (b)Incentive contracts (1)The parties to an order for industrial work to be performed by the Coast Guard Yard or a Coast Guard industrial establishment designated under subsection (a) may enter into an order or a cost-plus-incentive-fee order in accordance with this subsection.
 (2)If such parties enter into such an order or a cost-plus-incentive-fee order, an agreed-upon amount of any adjustment described in subsection (a) may be distributed as an incentive to the wage-grade industrial employees who complete the order.
 (3)Before entering into such an order or cost-plus-incentive-fee order such parties must agree that the wage-grade employees of the Coast Guard Yard or Coast Guard industrial establishment will take action to improve the delivery schedule or technical performance agreed to in the order for industrial work to which such parties initially agreed.
 (4)Notwithstanding any other provision of law, if the industrial workforce of the Coast Guard Yard or such Coast Guard industrial establishment satisfies the performance target established in such an order or cost-plus-incentive-fee order—
 (A)the adjustment to be made pursuant to this subsection shall be reduced by such agreed-upon amount and distributed to such wage-grade industrial employees; and
 (B)the remainder of the adjustment shall be credited to the appropriation for such order current at that time..
 5209.Maintaining cutters in classSection 573(c)(3)(A) of title 14, United States Code, is amended— (1)by striking (A) In general.—; and
 (2)by inserting and shall maintain such cutter in class before the period at the end. 5210.Congressional affairs; Director (a)In generalChapter 3 of title 14, United States Code, as amended by section 206 of this Act, is further amended by adding at the end the following:
						
 62.Congressional affairs; directorThe Commandant shall appoint a Director of Congressional Affairs from among officers of the Coast Guard who are in a grade above captain..
 (b)Clerical amendmentThe analysis for such chapter is amended by adding at the end the following: 62. Congressional Affairs; Director.. 5211.Contracting for major acquisitions programs (a)In generalSubchapter II of chapter 15 of title 14, United States Code, is amended by adding at the end the following:
						
							580.Contracting for major acquisitions programs
 (a)In generalThe Commandant of the Coast Guard , or the head of an integrated program office established for major acquisitions, may enter into contracts for major acquisition programs.
 (b)Authorized methodsSuch contracts— (1)may be block buy contracts;
 (2)may be incrementally funded; (3)may include combined purchases, also known as economic order quantity purchases, of—
 (A)materials and components; and (B)long lead time materials; and
 (4)may be multiyear contracts that comply with section 2306b of title 10. (c)Subject to appropriationsAny contract entered into under subsection (a) shall provide that any obligation of the United States to make a payment under the contract is subject to the availability of amounts specifically provided in advance for that purpose in subsequent appropriations Acts..
 (b)Clerical amendmentThe analysis at the beginning of such chapter is amended by adding at the end of the items relating to such subchapter the following:
						580. Contracting for major acquisitions programs..
 (c)Conforming amendmentsThe following provisions are repealed: (1)Section 223 of Public Law 113–281 (14 U.S.C. 577 note), and the item relating to that section in the table of contents in section 2 of such Act.
 (2)Section 221(a) of Public Law 112–213 (14 U.S.C. 573 note). (3)Section 207(a) of Public Law 114–120 (14 U.S.C. 87 note).
						5212.National Security Cutter
 (a)Standard Method for TrackingThe Commandant of the Coast Guard may not certify an eighth National Security Cutter as Ready for Operations before the date on which the Commandant provides to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate—
 (1)a notification of a new standard method for tracking operational employment of Coast Guard major cutters that does not include time during which such a cutter is away from its homeport for maintenance or repair; and
 (2)a report analyzing cost and performance for different approaches to achieving varied levels of operational employment using the standard method required by paragraph (1) that, at a minimum—
 (A)compares over a 30-year period the average annualized baseline cost and performances for a certified National Security Cutter that operated for 185 days away from homeport or an equivalent alternative measure of operational tempo—
 (i)against the cost of a 15 percent increase in days away from homeport or an equivalent alternative measure of operational tempo for a National Security Cutter; and
 (ii)against the cost of the acquisition and operation of an additional National Security Cutter; and (B)examines the optimal level of operational employment of National Security Cutters to balance National Security Cutter cost and mission performance.
							(b)Conforming amendments
 (1)Section 221(b) of the Coast Guard and Maritime Transportation Act of 2012 (14 U.S.C. 573 note) is repealed.
 (2)Section 204(c)(1) of the Coast Guard Authorization Act of 2016 (130 Stat. 35) is repealed. 5213.Radar refresher trainingNot later than 60 days after the date of the enactment of this Act, the Secretary of the department in which the Coast Guard is operating shall prescribe a final rule eliminating the requirement that a mariner complete an approved refresher or recertification course to maintain a radar observer endorsement. The rulemaking shall be exempt from the requirements of chapters 5 and 6 of title 5, United States Code, and Executive Order Nos. 12866 and 13563.
 5214.RepealSection 676a(a) of title 14, United States Code, is amended— (1)by striking paragraph (2);
 (2)by striking (1) In general.—; (3)by redesignating subparagraphs (A) and (B) as paragraphs (1) and (2), respectively; and
 (4)in paragraph (2), as so redesignated, by striking subparagraph (A) and inserting paragraph (1). 5215.Extension of authoritySection 404 of the Coast Guard Authorization Act of 2010 (Public Law 111–281; 124 Stat. 2950) is amended—
 (1)in subsection (a), in the text preceding paragraph (1), by striking sections 3304, 5333, and 5753 and inserting section 3304; and (2)in subsection (b), by striking 2017. and inserting 2021..
					5216.Authorization of amounts for Fast Response Cutters
 (a)In generalOf the amounts authorized for each fiscal year 2018 and 2019 under section 2702(2) of title 14, United States Code, as amended by this Act, $165,000,000 is authorized for the acquisition of three Fast Response Cutters in each such fiscal year.
 (b)Treatment of acquired cuttersAny cutters acquired under subsection (a) shall be in addition to the 58 cutters approved under the existing acquisition baseline.
					5217.Authorization of amounts for ice trials of icebreaker vessels
 (a)In generalOf the amounts authorized for fiscal year 2018 under paragraphs (1) and (5) of section 2702 of title 14, United States Code, as amended by this Act, up to $3,000,000 is authorized for the Commandant of the Coast Guard to carry out ice trials of icebreaker vessels documented under section 12111 of title 46, United States Code.
 (b)AssessmentsIce trials referred to in subsection (a) shall— (1)assess the ability of an icebreaker vessel to carry out the missions of the Coast Guard enumerated in section 2 of title 14, United States Code; or
 (2)conduct operational tests to produce information that could be used in the design and acquisition of icebreaker vessels by the Coast Guard to carry out such missions.
 5218.Shoreside infrastructureOf the amounts authorized under section 2702(2) of title 14, United States Code, as amended by this Act, for each of fiscal years 2018 and 2019 there is authorized to be appropriated $165,000,000 to the Secretary of the department in which the Coast Guard is operating to fund the acquisition, construction, rebuilding or improvement of Coast Guard shoreside infrastructure and facilities necessary to support Coast Guard operations and readiness.
 5219.Aircraft improvementsOf the amounts authorized under section 2702(2) of title 14, United States Code, as amended by this Act, for each of fiscal years 2018 and 2019 there is authorized to be appropriated up to $3,500,000 to the Secretary of the department in which the Coast Guard is operating to fund analysis and program development for improvements for Coast Guard MH–65 aircraft.
				5220.Acquisition plan for inland waterway and river tenders and Bay-class icebreakers
 (a)Acquisition planNot later than 270 days after the date of the enactment of this Act, the Commandant of the Coast Guard shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a plan to replace or extend the life of the Coast Guard fleet of inland waterway and river tenders, and the Bay-class icebreakers.
 (b)ContentsThe plan under subsection (a) shall include— (1)an analysis of the work required to extend the life of vessels described in subsection (a);
 (2)recommendations for which, if any, such vessels it is cost effective to undertake a ship-life extension or enhanced maintenance program;
 (3)an analysis of the aids to navigation program to determine if advances in navigation technology may reduce the needs for physical aids to navigation;
 (4)recommendations for changes to physical aids to navigation and the distribution of such aids that reduce the need for the acquisition of vessels to replace the vessels described in subsection (a);
 (5)a schedule for the acquisition of vessels to replace the vessels described in subsection (a), including the date on which the first vessel will be delivered;
 (6)an estimate of the cost per vessel and of the total cost of the acquisition program of record; and (7)a description of the order in which vessels to replace the vessels described in subsection (a) will be built, and the homeports of each such vessel upon its commissioning.
						5221.Report on sexual assault victim recovery in the Coast Guard
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Commandant of the Coast Guard shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on sexual assault prevention and response policies of the Coast Guard and strategic goals related to sexual assault victim recovery.
 (b)ContentsThe report shall— (1)describe Coast Guard strategic goals relating to sexual assault climate, prevention, response, and accountability, and actions taken by the Coast Guard to promote sexual assault victim recovery;
 (2)explain how victim recovery is being incorporated into Coast Guard strategic and programmatic guidance related to sexual assault prevention and response;
 (3)examine current Coast Guard sexual assault prevention and response policy with respect to— (A)Coast Guard criteria for what comprises sexual assault victim recovery;
 (B)alignment of Coast Guard personnel policies to enhance— (i)an approach to sexual assault response that gives priority to victim recovery;
 (ii)upholding individual privacy and dignity; and (iii)the opportunity for the continuation of Coast Guard service by sexual assault victims; and
 (C)sexual harassment response, including a description of the circumstances under which sexual harassment is considered a criminal offense; and
 (4)to ensure victims and supervisors understand the full scope of resources available to aid in long-term recovery, explain how the Coast Guard informs its workforce about changes to sexual assault prevention and response policies related to victim recovery.
						IIIPorts and Waterways Safety 
				5301.Codification of Ports and Waterways Safety Act
 (a)CodificationSubtitle VII of title 46, United States Code, is amended by inserting before chapter 701 the following:
						
							700Ports and Waterways SafetySubchapter A—Vessel OperationsSec.70001. Vessel traffic services.70002. Special powers.70003. Port access routes.70004. Considerations by Secretary.70005. International agreements.Subchapter B—Ports and Waterways Safety70011. Waterfront safety.70012. Navigational hazards.70013. Requirement to notify Coast Guard of release of objects into the navigable waters of the
			 United States.Subchapter C—Condition for entry into ports in the United States70021. Conditions for entry to ports in the United States.Subchapter D—Definitions, Regulations, Enforcement, Investigatory Powers, Applicability70031. Definitions.70032. Saint Lawrence Seaway.70033. Limitation on application to foreign vessels.70034. Regulations.70035. Investigatory powers.70036. Enforcement.
								AVessel Operations
									70001.Vessel traffic services
 (a)Subject to the requirements of section 70004, the Secretary— (1)in any port or place under the jurisdiction of the United States, in the navigable waters of the United States, or in any area covered by an international agreement negotiated pursuant to section 70005, may construct, operate, maintain, improve, or expand vessel traffic services, that consist of measures for controlling or supervising vessel traffic or for protecting navigation and the marine environment and that may include one or more of reporting and operating requirements, surveillance and communications systems, routing systems, and fairways;
 (2)shall require appropriate vessels that operate in an area of a vessel traffic service to utilize or comply with that service;
 (3)(A)may require vessels to install and use specified navigation equipment, communications equipment, electronic relative motion analyzer equipment, or any electronic or other device necessary to comply with a vessel traffic service or that is necessary in the interests of vessel safety.
 (B)Notwithstanding subparagraph (A), the Secretary shall not require fishing vessels under 300 gross tons as measured under section 14502, or an alternate tonnage measured under section 14302 as prescribed by the Secretary under section 14104, or recreational vessels 65 feet or less to possess or use the equipment or devices required by this subsection solely under the authority of this chapter;
 (4)may control vessel traffic in areas subject to the jurisdiction of the United States that the Secretary determines to be hazardous, or under conditions of reduced visibility, adverse weather, vessel congestion, or other hazardous circumstances, by—
 (A)specifying times of entry, movement, or departure; (B)establishing vessel traffic routing schemes;
 (C)establishing vessel size, speed, or draft limitations and vessel operating conditions; and (D)restricting operation, in any hazardous area or under hazardous conditions, to vessels that have particular operating characteristics or capabilities that the Secretary considers necessary for safe operation under the circumstances;
 (5)may require the receipt of prearrival messages from any vessel, destined for a port or place subject to the jurisdiction of the United States, in sufficient time to permit advance vessel traffic planning before port entry, which shall include any information that is not already a matter of record and that the Secretary determines necessary for the control of the vessel and the safety of the port or the marine environment; and
 (6)may prohibit the use on vessels of electronic or other devices that interfere with communication and navigation equipment, except that such authority shall not apply to electronic or other devices certified to transmit in the maritime services by the Federal Communications Commission and used within the frequency bands 157.1875–157.4375 MHz and 161.7875–162.0375 MHz.
											(b)Cooperative Agreements
 (1)In generalThe Secretary may enter into cooperative agreements with public or private agencies, authorities, associations, institutions, corporations, organizations, or other persons to carry out the functions under subsection (a)(1).
											(2)Limitation
 (A)A nongovernmental entity may not under this subsection carry out an inherently governmental function.
 (B)As used in this paragraph, the term inherently governmental function means any activity that is so intimately related to the public interest as to mandate performance by an officer or employee of the Federal Government, including an activity that requires either the exercise of discretion in applying the authority of the Government or the use of judgment in making a decision for the Government.
												(c)Limitation of liability for Coast Guard vessel traffic service pilots and non-Federal vessel
			 traffic service operators
 (1)Coast Guard Vessel Traffic Service pilotsAny pilot, acting in the course and scope of his or her duties while at a Coast Guard Vessel Traffic Service, who provides information, advice, or communication assistance while under the supervision of a Coast Guard officer, member, or employee shall not be liable for damages caused by or related to such assistance unless the acts or omissions of such pilot constitute gross negligence or willful misconduct.
 (2)Non-Federal vessel traffic service operatorsAn entity operating a non-Federal vessel traffic information service or advisory service pursuant to a duly executed written agreement with the Coast Guard, and any pilot acting on behalf of such entity, is not liable for damages caused by or related to information, advice, or communication assistance provided by such entity or pilot while so operating or acting unless the acts or omissions of such entity or pilot constitute gross negligence or willful misconduct.
 70002.Special powersThe Secretary may order any vessel, in a port or place subject to the jurisdiction of the United States or in the navigable waters of the United States, to operate or anchor in a manner the Secretary directs if—
 (1)the Secretary has reasonable cause to believe such vessel does not comply with any regulation issued under section 70034 or any other applicable law or treaty;
 (2)the Secretary determines such vessel does not satisfy the conditions for port entry set forth in section 70021 of this title; or
 (3)by reason of weather, visibility, sea conditions, port congestion, other hazardous circumstances, or the condition of such vessel, the Secretary is satisfied such direction is justified in the interest of safety.
										70003.Port access routes
 (a)Authority To designateExcept as provided in subsection (b) and subject to the requirements of subsection (c), in order to provide safe access routes for the movement of vessel traffic proceeding to or from ports or places subject to the jurisdiction of the United States, the Secretary shall designate necessary fairways and traffic separation schemes for vessels operating in the territorial sea of the United States and in high seas approaches, outside the territorial sea, to such ports or places. Such a designation shall recognize, within the designated area, the paramount right of navigation over all other uses.
										(b)Limitation
 (1)In generalNo designation may be made by the Secretary under this section if— (A)the Secretary determines such a designation, as implemented, would deprive any person of the effective exercise of a right granted by a lease or permit executed or issued under other applicable provisions of law; and
 (B)such right has became vested before the time of publication of the notice required by paragraph (1) of subsection (c).
 (2)Consultation requiredThe Secretary shall make the determination under paragraph (1)(A) after consultation with the head of the agency responsible for executing the lease or issuing the permit.
 (c)Consideration of other usesBefore making a designation under subsection (a), and in accordance with the requirements of section 70004, the Secretary shall—
 (1)undertake a study of the potential traffic density and the need for safe access routes for vessels in any area for which fairways or traffic separation schemes are proposed or that may otherwise be considered and publish notice of such undertaking in the Federal Register;
 (2)in consultation with the Secretary of State, the Secretary of the Interior, the Secretary of Commerce, the Secretary of the Army, and the Governors of affected States, as their responsibilities may require, take into account all other uses of the area under consideration, including, as appropriate, the exploration for, or exploitation of, oil, gas, or other mineral resources, the construction or operation of deepwater ports or other structures on or above the seabed or subsoil of the submerged lands or the Outer Continental Shelf of the United States, the establishment or operation of marine or estuarine sanctuaries, and activities involving recreational or commercial fishing; and
 (3)to the extent practicable, reconcile the need for safe access routes with the needs of all other reasonable uses of the area involved.
 (d)StudyIn carrying out the Secretary’s responsibilities under subsection (c), the Secretary shall— (1)proceed expeditiously to complete any study undertaken; and
 (2)after completion of such a study, promptly— (A)issue a notice of proposed rulemaking for the designation contemplated; or
 (B)publish in the Federal Register a notice that no designation is contemplated as a result of the study and the reason for such determination.
 (e)Implementation of designationIn connection with a designation made under this section, the Secretary— (1)shall issue reasonable rules and regulations governing the use of such designated areas, including rules and regulations regarding the applicability of rules 9 and 10 of the International Regulations for Preventing Collisions at Sea, 1972, relating to narrow channels and traffic separation schemes, respectively, in waters where such regulations apply;
 (2)to the extent that the Secretary finds reasonable and necessary to effectuate the purposes of the designation, make the use of designated fairways and traffic separation schemes mandatory for specific types and sizes of vessels, foreign and domestic, operating in the territorial sea of the United States and for specific types and sizes of vessels of the United States operating on the high seas beyond the territorial sea of the United States;
 (3)may, from time to time, as necessary, adjust the location or limits of designated fairways or traffic separation schemes in order to accommodate the needs of other uses that cannot be reasonably accommodated otherwise, except that such an adjustment may not, in the judgment of the Secretary, unacceptably adversely affect the purpose for which the existing designation was made and the need for which continues; and
 (4)shall, through appropriate channels— (A)notify cognizant international organizations of any designation, or adjustment thereof; and
 (B)take action to seek the cooperation of foreign States in making it mandatory for vessels under their control to use, to the same extent as required by the Secretary for vessels of the United States, any fairway or traffic separation scheme designated under this section in any area of the high seas.
 70004.Considerations by SecretaryIn carrying out the duties of the Secretary under sections 70001, 70002, and 70003, the Secretary shall—
 (1)take into account all relevant factors concerning navigation and vessel safety, protection of the marine environment, and the safety and security of United States ports and waterways, including—
 (A)the scope and degree of the risk or hazard involved; (B)vessel traffic characteristics and trends, including traffic volume, the sizes and types of vessels involved, potential interference with the flow of commercial traffic, the presence of any unusual cargoes, and other similar factors;
 (C)port and waterway configurations and variations in local conditions of geography, climate, and other similar factors;
 (D)the need for granting exemptions for the installation and use of equipment or devices for use with vessel traffic services for certain classes of small vessels, such as self-propelled fishing vessels and recreational vessels;
 (E)the proximity of fishing grounds, oil and gas drilling and production operations, or any other potential or actual conflicting activity;
 (F)environmental factors; (G)economic impact and effects;
 (H)existing vessel traffic services; and (I)local practices and customs, including voluntary arrangements and agreements within the maritime community; and
 (2)at the earliest possible time, consult with and receive and consider the views of representatives of the maritime community, ports and harbor authorities or associations, environmental groups, and other persons who may be affected by the proposed actions.
										70005.International agreements
 (a)Transmittal of regulationsThe Secretary shall transmit, via the Secretary of State, to appropriate international bodies or forums, any regulations issued under this subchapter, for consideration as international standards.
 (b)AgreementsThe President is authorized and encouraged to— (1)enter into negotiations and conclude and execute agreements with neighboring nations, to establish compatible vessel standards and vessel traffic services, and to establish, operate, and maintain international vessel traffic services, in areas and under circumstances of mutual concern; and
 (2)enter into negotiations, through appropriate international bodies, and conclude and execute agreements to establish vessel traffic services in appropriate areas of the high seas.
 (c)OperationsThe Secretary, pursuant to any agreement negotiated under subsection (b) that is binding upon the United States in accordance with constitutional requirements, may—
 (1)require vessels operating in an area of a vessel traffic service to utilize or to comply with the vessel traffic service, including the carrying or installation of equipment and devices as necessary for the use of the service; and
 (2)waive, by order or regulation, the application of any United States law or regulation concerning the design, construction, operation, equipment, personnel qualifications, and manning standards for vessels operating in waters over which the United States exercises jurisdiction if such vessel is not en route to or from a United States port or place, and if vessels en route to or from a United States port or place are accorded equivalent waivers of laws and regulations of the neighboring nation, when operating in waters over which that nation exercises jurisdiction.
 (d)Ship reporting systemsThe Secretary, in cooperation with the International Maritime Organization, may implement and enforce two mandatory ship reporting systems, consistent with international law, with respect to vessels subject to such reporting systems entering the following areas of the Atlantic Ocean:
 (1)Cape Cod Bay, Massachusetts Bay, and Great South Channel (in the area generally bounded by a line starting from a point on Cape Ann, Massachusetts at 42 deg. 39′ N., 70 deg. 37′ W; then northeast to 42 deg. 45′ N., 70 deg. 13′ W; then southeast to 42 deg. 10′ N., 68 deg. 31′ W, then south to 41 deg. 00′ N., 68 deg. 31′ W; then west to 41 deg. 00′ N., 69 deg. 17′ W; then northeast to 42 deg. 05′ N., 70 deg. 02′ W, then west to 42 deg. 04′ N., 70 deg. 10′ W; and then along the Massachusetts shoreline of Cape Cod Bay and Massachusetts Bay back to the point on Cape Ann at 42 deg. 39′ N., 70 deg. 37′ W).
 (2)In the coastal waters of the Southeastern United States within about 25 nm along a 90 nm stretch of the Atlantic seaboard (in an area generally extending from the shoreline east to longitude 80 deg. 51.6′ W with the southern and northern boundary at latitudes 30 deg. 00′ N., 31 deg. 27′ N., respectively).
											BPorts and Waterways Safety
									70011.Waterfront safety
 (a)In generalThe Secretary may take such action as is necessary to— (1)prevent damage to, or the destruction of, any bridge or other structure on or in the navigable waters of the United States, or any land structure or shore area immediately adjacent to such waters; and
 (2)protect the navigable waters and the resources therein from harm resulting from vessel or structure damage, destruction, or loss.
 (b)Actions authorizedActions authorized by subsection (a) include— (1)establishing procedures, measures, and standards for the handling, loading, unloading, storage, stowage, and movement on a structure (including the emergency removal, control, and disposition) of explosives or other dangerous articles and substances, including oil or hazardous material as those terms are defined in section 2101;
 (2)prescribing minimum safety equipment requirements for a structure to assure adequate protection from fire, explosion, natural disaster, and other serious accidents or casualties;
 (3)establishing water or waterfront safety zones, or other measures, for limited, controlled, or conditional access and activity when necessary for the protection of any vessel, structure, waters, or shore area; and
 (4)establishing procedures for examination to assure compliance with the requirements prescribed under this section.
 (c)State lawNothing in this section, with respect to structures, prohibits a State or political subdivision thereof from prescribing higher safety equipment requirements or safety standards than those that may be prescribed by regulations under this section.
										70012.Navigational hazards
 (a)Reporting procedureThe Secretary shall establish a program to encourage fishermen and other vessel operators to report potential or existing navigational hazards involving pipelines to the Secretary through Coast Guard field offices.
										(b)Secretary’s response
 (1)Notification by the operator of a pipelineUpon notification by the operator of a pipeline of a hazard to navigation with respect to that pipeline, the Secretary shall immediately notify Coast Guard headquarters, the Pipeline and Hazardous Materials Safety Administration, other affected Federal and State agencies, and vessel owners and operators in the pipeline’s vicinity.
 (2)Notification by other personsUpon notification by any other person of a hazard or potential hazard to navigation with respect to a pipeline, the Secretary shall promptly determine whether a hazard exists, and if so shall immediately notify Coast Guard headquarters, the Pipeline and Hazardous Materials Safety Administration, other affected Federal and State agencies, vessel owners and operators in the pipeline’s vicinity, and the owner and operator of the pipeline.
 (c)Pipeline definedFor purposes of this section, the term pipeline has the meaning given the term pipeline facility in section 60101(a)(18) of title 49. 70013.Requirement to notify Coast Guard of release of objects into the navigable waters of the United States (a)RequirementAs soon as a person has knowledge of any release from a vessel or facility into the navigable waters of the United States of any object that creates an obstruction prohibited under section 10 of the Act of March 3, 1899, popularly known as the Rivers and Harbors Appropriations Act of 1899 (33 U.S.C. 403), such person shall notify the Secretary and the Secretary of the Army of such release.
 (b)Restriction on use of notificationAny notification provided by an individual in accordance with subsection (a) may not be used against such individual in any criminal case, except a prosecution for perjury or for giving a false statement.
										CCondition for entry into ports in the United States
									70021.Conditions for entry to ports in the United States
 (a)In generalNo vessel that is subject to chapter 37 shall operate in the navigable waters of the United States or transfer cargo or residue in any port or place under the jurisdiction of the United States, if such vessel—
 (1)has a history of accidents, pollution incidents, or serious repair problems that, as determined by the Secretary, creates reason to believe that such vessel may be unsafe or may create a threat to the marine environment;
 (2)fails to comply with any applicable regulation issued under section 70034, chapter 37, or any other applicable law or treaty;
 (3)discharges oil or hazardous material in violation of any law of the United States or in a manner or quantities inconsistent with any treaty to which the United States is a party;
 (4)does not comply with any applicable vessel traffic service requirements; (5)is manned by one or more officers who are licensed by a certificating State that the Secretary has determined, pursuant to section 9101 of title 46, does not have standards for licensing and certification of seafarers that are comparable to or more stringent than United States standards or international standards that are accepted by the United States;
 (6)is not manned in compliance with manning levels as determined by the Secretary to be necessary to insure the safe navigation of the vessel; or
 (7)while underway, does not have at least one licensed deck officer on the navigation bridge who is capable of clearly understanding English.
											(b)Exceptions
 (1)In generalThe Secretary may allow provisional entry of a vessel that is not in compliance with subsection (a), if the owner or operator of such vessel proves, to the satisfaction of the Secretary, that such vessel is not unsafe or a threat to the marine environment, and if such entry is necessary for the safety of the vessel or persons aboard.
 (2)Provisions not applicableParagraphs (1), (2), (3), and (4) of subsection (a) of this section shall not apply to a vessel allowed provisional entry under paragraph (1) if the owner or operator of such vessel proves, to the satisfaction of the Secretary, that such vessel is no longer unsafe or a threat to the marine environment, and is no longer in violation of any applicable law, treaty, regulation or condition, as appropriate.
											DDefinitions, Regulations, Enforcement, Investigatory Powers, Applicability
 70031.DefinitionsAs used in subchapters A through C and this subchapter, unless the context otherwise requires: (1)The term marine environment means—
 (A)the navigable waters of the United States and the land and resources therein and thereunder; (B)the waters and fishery resources of any area over which the United States asserts exclusive fishery management authority;
 (C)the seabed and subsoil of the Outer Continental Shelf of the United States, the resources thereof, and the waters superjacent thereto; and
 (D)the recreational, economic, and scenic values of such waters and resources. (2)The term Secretary means the Secretary of the department in which the Coast Guard is operating, except that such term means the Secretary of Transportation with respect to the application of this chapter to the Saint Lawrence Seaway.
 (3)The term navigable waters of the United States includes all waters of the territorial sea of the United States as described in Presidential Proclamation No. 5928 of December 27, 1988.
 70032.Saint Lawrence SeawayThe authority granted to the Secretary under sections 70001, 70002, 70003, 7004, and 70011 may not be delegated with respect to the Saint Lawrence Seaway to any agency other than the Saint Lawrence Seaway Development Corporation. Any other authority granted the Secretary under subchapters A through C and this subchapter shall be delegated by the Secretary to the Saint Lawrence Seaway Development Corporation to the extent the Secretary determines such delegation is necessary for the proper operation of the Saint Lawrence Seaway.
 70033.Limitation on application to foreign vesselsExcept pursuant to international treaty, convention, or agreement, to which the United States is a party, subchapters A through C and this subchapter shall not apply to any foreign vessel that is not destined for, or departing from, a port or place subject to the jurisdiction of the United States and that is in—
 (1)innocent passage through the territorial sea of the United States; or (2)transit through the navigable waters of the United States that form a part of an international strait.
										70034.Regulations
 (a)In generalIn accordance with section 553 of title 5, the Secretary shall issue, and may from time to time amend or repeal, regulations necessary to implement subchapters A through C and this subchapter.
 (b)ConsultationIn the exercise of the regulatory authority under subchapters A through C and this subchapter, the Secretary shall consult with, and receive and consider the views of all interested persons, including—
 (1)interested Federal departments and agencies; (2)officials of State and local governments;
 (3)representatives of the maritime community; (4)representatives of port and harbor authorities or associations;
 (5)representatives of environmental groups; (6)any other interested persons who are knowledgeable or experienced in dealing with problems involving vessel safety, port and waterways safety, and protection of the marine environment; and
 (7)advisory committees consisting of all interested segments of the public when the establishment of such committees is considered necessary because the issues involved are highly complex or controversial.
											70035.Investigatory powers
 (a)SecretaryThe Secretary may investigate any incident, accident, or act involving the loss or destruction of, or damage to, any structure subject to subchapters A through C and this subchapter, or that affects or may affect the safety or environmental quality of the ports, harbors, or navigable waters of the United States.
 (b)PowersIn an investigation under this section, the Secretary may issue subpoenas to require the attendance of witnesses and the production of documents or other evidence relating to such incident, accident, or act. If any person refuses to obey a subpoena, the Secretary may request the Attorney General to invoke the aid of the appropriate district court of the United States to compel compliance with the subpoena. Any district court of the United States may, in the case of refusal to obey a subpoena, issue an order requiring compliance with the subpoena, and failure to obey the order may be punished by the court as contempt. Witnesses may be paid fees for travel and attendance at rates not exceeding those allowed in a district court of the United States.
										70036.Enforcement
										(a)Civil penalty
 (1)In generalAny person who is found by the Secretary, after notice and an opportunity for a hearing, to have violated subchapters A through C or this subchapter or a regulation issued under subchapters A through C or this subchapter shall be liable to the United States for a civil penalty, not to exceed $25,000 for each violation. Each day of a continuing violation shall constitute a separate violation. The amount of such civil penalty shall be assessed by the Secretary, or the Secretary’s designee, by written notice. In determining the amount of such penalty, the Secretary shall take into account the nature, circumstances, extent, and gravity of the prohibited acts committed and, with respect to the violator, the degree of culpability, any history of prior offenses, ability to pay, and such other matters as justice may require.
 (2)Compromise, modification, or remissionThe Secretary may compromise, modify, or remit, with or without conditions, any civil penalty that is subject to imposition or that has been imposed under this section.
 (3)Failure to pay penaltyIf any person fails to pay an assessment of a civil penalty after it has become final, the Secretary may refer the matter to the Attorney General of the United States, for collection in any appropriate district court of the United States.
											(b)Criminal penalty
 (1)Class D felonyAny person who willfully and knowingly violates subchapters A through C or this subchapter or any regulation issued thereunder commits a class D felony.
 (2)Class C felonyAny person who, in the willful and knowing violation of subchapters A through C or this subchapter or of any regulation issued thereunder, uses a dangerous weapon, or engages in conduct that causes bodily injury or fear of imminent bodily injury to any officer authorized to enforce the provisions of such a subchapter or the regulations issued under such subchapter, commits a class C felony.
 (c)In rem liabilityAny vessel that is used in violation of subchapters A, B, or C or this subchapter, or any regulations issued under such subchapter, shall be liable in rem for any civil penalty assessed pursuant to subsection (a) and may be proceeded against in the United States district court for any district in which such vessel may be found.
 (d)InjunctionThe United States district courts shall have jurisdiction to restrain violations of subchapter A, B, or C or this subchapter or of regulations issued under such subchapter, for cause shown.
 (e)Denial of entryExcept as provided in section 70021, the Secretary may, subject to recognized principles of international law, deny entry by any vessel that is not in compliance with subchapter A, B, or C or this subchapter or the regulations issued under such subchapter—
 (1)into the navigable waters of the United States; or (2)to any port or place under the jurisdiction of the United States.
											(f)Withholding of clearance
 (1)In generalIf any owner, operator, or individual in charge of a vessel is liable for a penalty or fine under this section, or if reasonable cause exists to believe that the owner, operator, or individual in charge may be subject to a penalty or fine under this section, the Secretary of the Treasury, upon the request of the Secretary, shall with respect to such vessel refuse or revoke any clearance required by section 60105 of title 46.
 (2)Granting clearance refused or revokedClearance refused or revoked under this subsection may be granted upon filing of a bond or other surety satisfactory to the Secretary..
 (b)Clerical amendmentThe analysis at the beginning of such subtitle is amended by inserting before the item relating to chapter 701 the following:
						700.Ports and Waterways Safety70001..
					5302.Conforming amendments
					(a)Electronic charts
 (1)Transfer of provisionSection 4A of the Ports and Waterways Safety Act (33 U.S.C. 1223a)— (A)is redesignated as section 3105 of title 46, United States Code, and transferred to appear after section 3104 of that title; and
 (B)is amended by striking subsection (b) and inserting the following:  (b)Limitation on ApplicationExcept pursuant to an international treaty, convention, or agreement, to which the United States is a party, this section shall not apply to any foreign vessel that is not destined for, or departing from, a port or place subject to the jurisdiction of the United States and that is in—
 (1)innocent passage through the territorial sea of the United States; or (2)transit through the navigable waters of the United States that form a part of an international strait..
 (2)Clerical amendmentThe analysis at the beginning of chapter 31 of such title is amended by adding at the end the following:
							3105. Electronic charts..
						(b)Port, harbor, and coastal facility security
 (1)Transfer of provisionsSo much of section 7 of the Ports and Waterways Safety Act (33 U.S.C. 1226) as precedes subsection (c) of that section is redesignated as section 70116 of title 46, United States Code, and transferred so as to replace section 70116 of that title, as in effect before the enactment of this Act.
 (2)Definitions, administration, and enforcementSection 70116 of title 46, United States Code, as amended by paragraph (1) of this subsection, is amended by adding at the end the following:
							
 (c)Definitions, administration, and enforcementThis section shall be treated as part of chapter 700 for purposes of sections 70031, 70032, 70034, 70035, and 70036..
 (3)Clerical amendmentThe analysis at the beginning of chapter 701 of such title is amended by striking the item relating to section 70116 and inserting the following:
							70116. Port, harbor, and coastal facility security..
 (c)Nondisclosure of port security plansSubsection (c) of section 7 of the Ports and Waterways Safety Act (33 U.S.C. 1226), as so designated before the application of subsection (b)(1) of this section—
 (1)is redesignated as subsection (f) of section 70103 of title 46, United States Code, and transferred so as to appear after subsection (e) of such section; and
 (2)is amended by striking this Act and inserting this chapter. (d)RepealSection 2307 of title 46, United States Code, and the item relating to that section in the analysis at the beginning of chapter 23 of that title, are repealed.
 (e)RepealThe Ports and Waterways Safety Act (33 U.S.C. 1221–1231, 1232–1232b), as amended by this Act, is repealed.
					5303.Transitional and savings provisions
 (a)DefinitionsIn this section: (1)Source provisionThe term source provision means a provision of law that is replaced by a title 46 provision under this title.
 (2)Title 46 provisionThe term title 46 provision means a provision of title 46, United States Code, that is enacted by section 5302. (b)Cutoff dateThe title 46 provisions replace certain provisions of law enacted before the date of the enactment of this Act. If a law enacted after that date amends or repeals a source provision, that law is deemed to amend or repeal, as the case may be, the corresponding title 46 provision. If a law enacted after that date is otherwise inconsistent with a title 46 provision or a provision of this title, that law supersedes the title 46 provision or provision of this title to the extent of the inconsistency.
 (c)Original date of enactment unchangedFor purposes of determining whether one provision of law supersedes another based on enactment later in time, a title 46 provision is deemed to have been enacted on the date of enactment of the source provision that the title 46 provision replaces.
 (d)References to title 46 provisionsA reference to a title 46 provision, including a reference in a regulation, order, or other law, is deemed to refer to the corresponding source provision.
 (e)References to source provisionsA reference to a source provision, including a reference in a regulation, order, or other law, is deemed to refer to the corresponding title 46 provision.
 (f)Regulations, orders, and other administrative actionsA regulation, order, or other administrative action in effect under a source provision continues in effect under the corresponding title 46 provision.
 (g)Actions taken and offenses committedAn action taken or an offense committed under a source provision is deemed to have been taken or committed under the corresponding title 46 provision.
 5304.Rule of constructionThis title, including the amendments made by this title, is intended only to transfer provisions of the Ports and Waterways Safety Act to title 46, United States Code, and may not be construed to alter—
 (1)the effect of a provision of the Ports and Waterways Safety Act, including any authority or requirement therein;
 (2)a department or agency interpretation with respect to the Ports and Waterways Safety Act; or (3)a judicial interpretation with respect to the Ports and Waterways Safety Act.
 5305.Advisory Committee: RepealSection 18 of the Coast Guard Authorization Act of 1991 (Public Law 102–241; 105 Stat. 2213) is repealed.
				5306.Regattas and marine parades
 (a)In generalChapter 700 of title 46, United States Code, as established by section 5301 of this Act, is amended by adding at the end the following:
						
							ERegattas and Marine Parades
								70041.Regattas and marine parades
 (a)In generalThe Commandant of the Coast Guard may issue regulations to promote the safety of life on navigable waters during regattas or marine parades.
 (b)Detail and use of vesselsTo enforce regulations issued under this section— (1)the Commandant may detail any public vessel in the service of the Coast Guard and make use of any private vessel tendered gratuitously for that purpose; and
 (2)upon the request of the Commandant, the head of any other Federal department or agency may enforce the regulations by means of any public vessel of such department and any private vessel tendered gratuitously for that purpose.
 (c)Transfer of authorityThe authority of the Commandant under this section may be transferred by the President for any special occasion to the head of another Federal department or agency whenever in the President’s judgment such transfer is desirable.
									(d)Penalties
 (1)In generalFor any violation of regulations issued pursuant to this section the following penalties shall be incurred:
 (A)A licensed officer shall be liable to suspension or revocation of license in the manner prescribed by law for incompetency or misconduct.
 (B)Any person in charge of the navigation of a vessel other than a licensed officer shall be liable to a penalty of $5,000.
 (C)The owner of a vessel (including any corporate officer of a corporation owning the vessel) actually on board shall be liable to a penalty of $5,000, unless the violation of regulations occurred without the owner’s knowledge.
 (D)Any other person shall be liable to a penalty of $2,500. (2)Mitigation or remissionThe Commandant may mitigate or remit any penalty provided for in this subsection in the manner prescribed by law for the mitigation or remission of penalties for violation of the navigation laws..
 (b)Clerical amendmentThe analysis for chapter 700 of title 46, United States Code, as established by section 5301 of this Act, is amended by adding at the end the following:
						Subchapter E—Regattas and Marine Parades70041. Regattas and marine parades..
 (c)RepealThe Act of April 28, 1908 (35 Stat. 69, chapter 151; 33 U.S.C. 1233 et seq.), is repealed. 5307.Regulation of vessels in territorial waters of United States (a)Establishment of subchapter FChapter 700 of title 46, United States Code, as established by section 5301 of this Act, is amended by adding at the end the following:
						
							FRegulation of vessels in territorial waters of United States
 70054.DefinitionsIn this subchapter: (1)United StatesThe term United States includes all territory and waters, continental or insular, subject to the jurisdiction of the United States.
 (2)Territorial watersThe term territorial waters of the United States includes all waters of the territorial sea of the United States as described in Presidential Proclamation 5928 of December 27, 1988..
 (b)Regulation of anchorage and movement of vessels during national emergencySection 1 of title II of the Act of June 15, 1917 (40 Stat. 220, chapter 30; 50 U.S.C. 191), is amended—
 (1)by striking the section designation and all that follows before by proclamation and inserting the following:  70051.Regulation of anchorage and movement of vessels during national emergencyWhenever the President;
 (2)by striking of the Treasury; (3)by striking of the department in which the Coast Guard is operating;
 (4)by striking this title and inserting this subchapter; and (5)by transferring the section so that the section appears before section 70054 of title 46, United States Code (as added by subsection (a) of this section).
 (c)Seizure and forfeiture of vessel; fine and imprisonmentSection 2 of title II of the Act of June 15, 1917 (40 Stat. 220, chapter 30; 50 U.S.C. 192), is amended—
 (1)by striking the section designation and all that follows before agent, and inserting the following:  70052.Seizure and forfeiture of vessel; fine and imprisonment (a)In generalIf any owner,;
 (2)by striking this title each place it appears and inserting this subchapter; and (3)by transferring the section so that the section appears after section 70051 of title 46, United States Code (as transferred by subsection (b) of this section).
 (d)Enforcement provisionsSection 4 of title II of the Act of June 15, 1917 (40 Stat. 220, chapter 30; 50 U.S.C. 194), is amended—
 (1)by striking all before may employ and inserting the following:  70053.Enforcement provisionsThe President;
 (2)by striking the purpose of this title and inserting this subchapter; and (3)by transferring the section so that the section appears after section 70052 of title 46, United States Code (as transferred by subsection (c) of this section).
 (e)Clerical amendmentThe analysis for chapter 700 of title 46, United States Code, as established by section 5301 of this Act, is amended by adding at the end the following:
						Subchapter F—Regulation of vessels in territorial waters of United States70051. Regulation of anchorage and movement of vessels during national emergency.70052. Seizure and forfeiture of vessel; fine and imprisonment.70053. Enforcement provisions.70054. Definitions..
					IVMaritime Transportation Safety
				5401.Clarification of logbook entries
 (a)In generalSection 11304 of title 46, United States Code, is amended— (1)in subsection (a), by striking an official and inserting a; and
 (2)in subsection (b), by amending paragraph (3) to read as follows:  (3)Each illness of, and injury to, a seaman of the vessel, the nature of the illness or injury, and the medical treatment provided for the injury or illness..
 (b)Technical amendmentSection 11304(b) is amended by striking log book and inserting logbook. 5402.Technical corrections: licenses, certifications of registry, and merchant mariner documentsTitle 46, United States Code, is amended—
 (1)in section 7106(b), by striking merchant mariner’s document, and inserting license,; (2)in section 7107(b), by striking merchant mariner’s document, and inserting certificate of registry,;
 (3)in section 7507(b)(1), by striking licenses or certificates of registry and inserting merchant mariner documents; and (4)in section 7507(b)(2) by striking merchant mariner’s document. and inserting license or certificate of registry..
 5403.Numbering for undocumented bargesSection 12301(b) of title 46, United States Code, is amended— (1)by striking shall and inserting may; and
 (2)by inserting of after barge. 5404.Drawbridge deviation exemptionSection 5 of the Act entitled An Act making appropriations for the construction, repair, and preservation of certain public works on rivers and harbors, and for other purposes, approved August 18, 1894 (33 U.S.C. 499), is amended by adding at the end the following new subsection:
					
						(d)Exemption
 (1)In generalA change to a schedule that governs the opening of a drawbridge that will be in effect for less than 6 months shall not be subject to the rule making requirements of section 553 of title 5, United States Code.
							(2)Alternate requirements
 (A)Duties of SecretaryThe Secretary of the department in which the Coast Guard is operating shall provide notice of each such change through—
 (i)a local notice to mariners; (ii)a Coast Guard broadcast notice to mariners; or
 (iii)another method of notice that the Secretary considers appropriate. (B)Owner and operator dutiesWith respect to any drawbridge other than a railroad drawbridge, the owner or operator of such drawbridge shall provide notice of such a change to—
 (i)the general public, through publication in a newspaper of general circulation; (ii)the Department of Transportation or other public agency with administrative jurisdiction over the roadway that abuts the approach to such bridge; and
 (iii)the law enforcement organization with jurisdiction over the roadway that abuts the approach to such bridge..
				5405.Deadline for compliance with alternate safety compliance programs
 (a)DeadlineSection 4503(d) of title 46, United States Code, is amended by striking so much as precedes paragraph (3) and inserting the following:
						
 (d)(1)The Secretary, in cooperation with the commercial fishing industry, may prescribe an alternative safety compliance program that shall apply in lieu of requirements under section 4502(b), for any category of fishing vessels, fish processing vessels, or fish tender vessels that are—
 (A)at least 50 feet overall in length; (B)built before July 1, 2013; and
 (C)25 years of age or older. (2)An alternative safety compliance program prescribed under paragraph (1) shall apply to a vessel—
 (A)except as provided in subparagraph (B), after the later of January 1, 2020, or the end of the 3-year period beginning on the date on which the Secretary prescribes the program; and
 (B)in the case of a vessel that undergoes a major conversion completed after the later of July 1, 2013, or the date the Secretary establishes standards for the alternate safety compliance program, upon the completion of such conversion..
 (b)Conforming amendmentSection 4502(b) of title 46, United States Code, is amended by inserting and subject to section 4503(d), after In addition to the requirements of subsection (a) of this section,. 5406.Authorization for marine debris programThe Marine Debris Research, Prevention, and Reduction Act is amended—
 (1)in section 9 (33 U.S.C. 1958)— (A)by striking the em-dash and all that follows through (1); and
 (B)by striking ; and and all that follows through the end of the section and inserting a period; and (2)by adding at the end the following:
						
 10.Authorization of appropriationsOf the amounts authorized for each fiscal year under section 2702(1) of title 14, United States Code, up to $2,000,000 are authorized for the Commandant to carry out section 4 of this Act, of which not more than 10 percent may be used for administrative costs..
					5407.Alternative distress signals
 (a)Performance standardNot later than one year after the date of the enactment of this Act, the Secretary of the department in which the Coast Guard is operating shall issue a rule that establishes a performance standard for distress signals, including for maritime visual distress signals, that may be used as an alternative to the distress signals required by section 175.110 of title 33, Code of Federal Regulations..
 (b)Authorization of useNot later than 180 days after the date of the issuance of a rule under subsection (a), the Secretary shall issue a rule amending part 175 of title 33, Code of Federal Regulations, to authorize use of distress signals in accordance with such performance standard.
 5408.Atlantic Coast Port Access Route Study recommendationsNot later than 30 days after the date of the enactment of the Act, the Commandant of the Coast Guard shall notify the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate of action taken to carry out the recommendations contained in the final report issued by the Atlantic Coast Port Access Route Study (ACPARS) workgroup for which notice of availability was published March 14, 2016 (81 Fed. Reg. 13307).
 5409.Documentation of recreational vesselsCoast Guard personnel performing nonrecreational vessel documentation functions under subchapter II of chapter 121 of title 46, United States Code, may perform recreational vessel documentation under section 12114 of such title in any fiscal year in which—
 (1)funds available for Coast Guard operating expenses may not be used for expenses incurred for recreational vessel documentation;
 (2)fees collected from owners of yachts and credited to such use are insufficient to pay expenses of recreational vessel documentation; and
 (3)there is a backlog of applications for recreational vessel documentation. 5410.Certificates of documentation for recreational vesselsSection 12114 of title 46, United States Code, is amended by adding at the end the following:
					
 (d)Effective periodA recreational endorsement for a vessel— (1)except as provided in paragraph (3), shall be effective for 5 years;
 (2)shall require the owner of the vessel to notify the Coast Guard of each change in the information on which the issuance of the certificate of documentation is based that occurs before the expiration of the certificate under this subsection, by not later than 30 days after such change; and
 (3)shall terminate upon the expiration of such 30-day period if the owner has not notified the Coast Guard of such change before the end of such period.
 (e)State and local authority To remove abandoned and derelict vesselsNothing in this section shall be construed to limit the authority of a State or local authority from taking action to remove an abandoned or derelict vessel.
						(f)Authority
 (1)RequirementThe Secretary shall assess and collect a fee for the issuance or renewal of a recreational endorsement, that is equivalent to the fee established for the issuance or renewal, respectively, of a fishery endorsement pursuant to section 2110.
 (2)TreatmentFees collected under this subsection— (A)shall be credited to the account from which the costs of such issuance or renewal were paid; and
 (B)may remain available until expended.. 5411.Backup global positioning system (a)In generalSubtitle VIII of title 46, United States Code, is amended by adding at the end the following:
						
							807Position, Navigation, and TimingSec. 80701. Land-based complementary and backup positioning, navigation, and timing system.
								80701.Land-based complementary and backup positioning, navigation, and timing system
 (a)eLORANSubject to the availability of appropriations, the Secretary shall provide for the establishment, sustainment, and operation of a reliable land-based enhanced LORAN, or eLORAN, positioning, navigation, and timing system.
 (b)PurposeThe purpose of the system established under subsection (a) is to provide a complement to, and backup for, the Global Positioning System (in this section referred to as GPS) to ensure the availability of uncorrupted and nondegraded positioning, navigation, and timing signals for military and civilian users in the event that GPS signals are corrupted, degraded, unreliable, or otherwise unavailable.
 (c)RequirementsThe system established under subsection (a) shall— (1)be wireless;
 (2)be terrestrial; (3)provide wide-area coverage;
 (4)transmit a precise, high-power signal in the 100 kilohertz spectrum and meet the one microsecond accuracy requirement specified in the Federal Radio Navigation Plan;
 (5)be synchronized with coordinated universal time; (6)be resilient and extremely difficult to disrupt or degrade;
 (7)be able to penetrate underground and inside buildings; (8)be capable of deployment to remote locations;
 (9)take full advantage of the infrastructure of the existing, unused Coast Guard long-range navigation system (commonly known as LORAN–C), and subject to the concurrence and agreement of other agencies, unused facilities associated with the Ground Wave Emergency Network and Nationwide Differential GPS systems;
 (10)utilize and leverage the capabilities of the entity for development, building, and operation of the system;
 (11)function in an interoperable and complementary manner with other similar positioning, navigation, and timing systems;
 (12)be made available by the Secretary for use by other Federal agencies for public purposes at no cost; and
 (13)incorporate such other requirements determined necessary by the Secretary with respect to such agencies.
 (d)Secretary definedIn this section the term Secretary means the Secretary of Transportation, acting through the Commandant of the Coast Guard.. (b)Clerical amendmentThe analysis for subtitle VIII of title 46, United States Code, is amended by adding after the item relating to chapter 805 the following:
						807.Position, navigation, and timing80701..
 (c)Implementation planNot later than 180 days after the date of the enactment of this Act, the Secretary, as that term is defined in the amendments made by this section, shall provide to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate, a plan to ensure that the system required under such amendments is fully operational by not later than 3 years after such date of enactment.
 5412.Waters deemed not navigable waters of the United States for certain purposesFor purposes of the application of subtitle II of title 46, United States Code, to the Volunteer (Hull Number CCA4108), the Illinois and Michigan Canal is deemed to not be navigable waters of the United States.
 5413.Uninspected passenger vessels in St. Louis County, MinnesotaSection 4105 of title 46, United States Code, is amended— (1)by redesignating subsection (c) as subsection (d); and
 (2)by inserting after subsection (b) the following:  (c)In applying this title with respect to an uninspected vessel of less than 25 feet overall in length that carries passengers on Crane Lake or waters contiguous to such lake in St. Louis County, Minnesota, the Secretary shall substitute 12 passengers for 6 passengers each place it appears in section 2101(42)..
					5414.Engine cut-off switch requirements
					(a)Installation requirement
 (1)In generalNot later than 1 year after the date of the enactment of this Act, the Secretary of the department in which the Coast Guard is operating shall issue a regulation amending part 183 of title 33, Code of Federal Regulations, that requires associated equipment manufacturers, distributors, and dealers installing propulsion machinery and associated starting controls on a recreational vessel less than 26 feet overall in length and capable of developing at least 115 pounds of static thrust or 3 horsepower to install an engine cut-off switch in compliance with American Boat and Yacht Standard A–33.
 (2)Effective dateThe regulation shall take effect at the end of the 1-year period beginning on the date of the issuance of such regulation.
 (b)DefinitionsNot later than 1 year after the date of the enactment of this Act, the Secretary of the department in which the Coast Guard is operating shall issue a regulation amending part 175 and part 183 of title 33, Code of Federal Regulations, that—
 (1)defines the term engine cut-off switch for purposes of that part to mean a mechanical or electronic device that is connected to propulsion machinery of a recreational vessel less than 26 feet overall in length that will stop propulsion if—
 (A)the switch is not properly connected to the propulsion machinery; or (B)the switch components are—
 (i)submerged in water; or (ii)separated from the propulsion machinery by a predetermined distance; and
 (2)defines the term engine cut-off switch link for purposes of that part to mean equipment that— (A)is attached to as recreational vessel operator; and
 (B)activates the engine cut-off switch. (c)Education on cut-Off switchesThe Commandant of the Coast Guard, through the National Boating Safety Advisory Council established under section 13110 of title 46, United States Code, may initiate a boating safety program on the use and benefits of cut-off switches for recreational vessels.
					5415.Analysis of commercial fishing vessel classification requirements
 (a)AnalysisNot later than 180 days after the date of the enactment of this Act, the Commandant of the Coast Guard shall notify the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate on the status of the implementation of the survey and classification requirements referred to in section 4503 of title 46, United States Code.
 (b)ContentsThe analysis required under subsection (a) shall include information on— (1)the average costs to vessel owners to comply with such section; and
 (2)the impact such section is having on commercial fishing vessel safety. VMiscellaneous 5501.RepealSubsection (h) of section 888 of the Homeland Security Act of 2002 (6 U.S.C. 468) is repealed.
				5502.Reimbursements for non-Federal construction costs of certain aids to navigation
 (a)In generalSubject to the availability of amounts specifically provided in advance in subsequent appropriations Acts and in accordance with this section, the Commandant of the Coast Guard may reimburse a non-Federal entity for costs incurred by the entity for a covered project.
 (b)ConditionsThe Commandant may not provide reimbursement under subsection (a) with respect to a covered project unless—
 (1)the need for the project is a result of the completion of construction with respect to a federally authorized navigation channel;
 (2)the Commandant determines, through an appropriate navigation safety analysis, that the project is necessary to ensure safe marine transportation;
 (3)the Commandant approves the design of the project to ensure that it meets all applicable Coast Guard aids-to-navigation standards and requirements;
 (4)the non-Federal entity agrees to transfer the project upon completion to the Coast Guard for operation and maintenance by the Coast Guard as a Federal aid to navigation;
 (5)the non–Federal entity carries out the project in accordance with the same laws and regulations that would apply to the Coast Guard if the Coast Guard carried out the project, including obtaining all permits required for the project under Federal and State law; and
 (6)the Commandant determines that the project satisfies such additional requirements as may be established by the Commandant.
 (c)LimitationsReimbursements under subsection (a) may not exceed the following: (1)For a single covered project, $5,000,000.
 (2)For all covered projects in a single fiscal year, $5,000,000. (d)ExpirationThe authority granted under this section shall expire on the date that is 4 years after the date of enactment of this section.
 (e)Covered project definedIn this section, the term covered project means a project carried out by a non-Federal entity to construct and establish an aid to navigation that facilitates safe and efficient marine transportation on a Federal navigation project authorized by title I of the Water Resources Development Act of 2007 (Public Law 110–114).
 5503.Corrections to provisions enacted by Coast Guard Authorization ActsSection 604(b) of the Howard Coble Coast Guard and Maritime Transportation Act of 2014 (Public Law 113–281; 128 Stat. 3061) is amended by inserting and fishery endorsement after endorsement.
 5504.Ship Shoal Lighthouse transfer: RepealEffective January 1, 2021, section 27 of the Coast Guard Authorization Act of 1991 (Public Law 102–241; 105 Stat. 2218) is repealed.
				5505.Coast Guard maritime domain awareness
 (a)In generalThe Secretary of the department in which the Coast Guard is operating shall seek to enter into an arrangement with the National Academy of Sciences not later than 60 days after the date of the enactment of this Act under which the Academy shall prepare an assessment of available unmanned, autonomous, or remotely controlled maritime domain awareness technologies for use by the Coast Guard.
 (b)AssessmentThe assessment shall— (1)describe the potential limitations of current and emerging unmanned technologies used in the maritime domain for—
 (A)ocean observation; (B)vessel monitoring and identification;
 (C)weather observation; (D)to the extent practicable for consideration by the Academy, intelligence gathering, surveillance, and reconnaissance; and
 (E)communications; (2)examine how technologies described in paragraph (1) can help prioritize Federal investment by examining;
 (A)affordability, including acquisition, operations, and maintenance; (B)reliability;
 (C)versatility; (D)efficiency; and
 (E)estimated service life and persistence of effort; and (3)analyze whether the use of new and emerging maritime domain awareness technologies can be used to—
 (A)carry out Coast Guard missions at lower costs; (B)expand the scope and range of Coast Guard maritime domain awareness;
 (C)allow the Coast Guard to more efficiently and effectively allocate Coast Guard vessels, aircraft, and personnel; and
 (D)identify adjustments that would be necessary in Coast Guard policies, procedures, and protocols to incorporate unmanned technologies to enhance efficiency.
 (c)Report to CongressNot later than 1 year after entering into an arrangement with the Secretary under subsection (a), the National Academy of Sciences shall submit the assessment prepared under this section to the Committees on Transportation and Infrastructure and Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate.
 (d)Use of informationIn formulating costs pursuant to subsection (b), the National Academy of Sciences may utilize information from other Coast Guard reports, assessments, or analyses regarding existing Coast Guard manpower requirements or other reports, assessments, or analyses for the acquisition of unmanned, autonomous, or remotely controlled technologies by the Federal Government.
					5506.Towing safety management system fees
 (a)ReviewThe Commandant of the Coast Guard shall— (1)review and compare the costs to the Government of—
 (A)towing vessel inspections performed by the Coast Guard; and (B)such inspections performed by a third party; and
 (2)based on such review and comparison, determine whether the costs to the Government of such inspections performed by a third party are different than the costs to the Government of such inspections performed by the Coast Guard.
 (b)Revision of feesIf the Commandant determines under subsection (a) that the costs to the Government of such inspections performed by a third party are different than the costs to the Government of such inspections performed by the Coast Guard, then the Commandant shall revise the fee assessed by the Coast Guard for such inspections as necessary to conform to the requirements under section 9701 of title 31, United States Code, that such fee be based on the cost to the Government of such inspections and accurately reflect such costs.
 5507.Oil spill disbursements auditing and reportSection 1012 of the Oil Pollution Act of 1990 (33 U.S.C. 2712) is amended— (1)by repealing subsection (g);
 (2)in subsection (l)(1), by striking Within one year after the date of enactment of the Coast Guard Authorization Act of 2010, and annually thereafter, and inserting Each year, on the date on which the President submits to Congress a budget under section 1105 of title 31, United States Code,; and
 (3)by amending subsection (l)(2) to read as follows:  (2)ContentsThe report shall include—
 (A)a list of each incident that— (i)occurred in the preceding fiscal year; and
 (ii)resulted in disbursements from the Fund, for removal costs and damages, totaling $500,000 or more; (B)a list of each incident that—
 (i)occurred in the fiscal year preceding the preceding fiscal year; and (ii)resulted in disbursements from the Fund, for removal costs and damages, totaling $500,000 or more; and
 (C)an accounting of any amounts reimbursed to the Fund in the preceding fiscal year that were recovered from a responsible party for an incident that resulted in disbursements from the Fund, for removal costs and damages, totaling $500,000 or more..
					5508.Land exchange, Ayakulik Island, Alaska
 (a)Land exchangeIf the owner of Ayakulik Island, Alaska, offers to exchange the Island for the Tract— (1)within 30 days after receiving such offer, the Secretary shall provide notice of the offer to the Commandant;
 (2)within 90 days after receiving the notice under paragraph (1), the Commandant shall develop and transmit to the Secretary proposed operational restrictions on commercial activity conducted on the Tract, including the right of the Commandant to—
 (A)order the immediate termination, for a period of up to 72 hours, of any activity occurring on or from the Tract that violates or threatens to violate one or more of such restrictions; or
 (B)commence a civil action for appropriate relief, including a permanent or temporary injunction enjoining the activity that violates or threatens to violate such restrictions; and
 (3)within 90 days after receiving the proposed operational restrictions from the Commandant, the Secretary shall transmit such restrictions to the owner of Ayakulik Island; and
 (4)within 30 days after transmitting the proposed operational restrictions to the owner of Ayakulik Island, and if the owner agrees to such restrictions, the Secretary shall convey all right, title and interest of the United States in and to the Tract to the owner, subject to an easement granted to the Commandant to enforce such restrictions, in exchange for all right, title and interest of such owner in and to Ayakulik Island.
 (b)Boundary revisionsThe Secretary may make technical and conforming revisions to the boundaries of the Tract before the date of the exchange.
 (c)Public land orderEffective on the date of an exchange under subsection (a), Public Land Order 5550 shall have no force or effect with respect to submerged lands that are part of the Tract.
 (d)Failure to timely respond to noticeIf the Commandant does not transmit proposed operational restrictions to the Secretary within 30 days after receiving the notice under subsection (a)(1), the Secretary shall, by not later than 60 days after transmitting such notice, convey all right, title, and interest of the United States in and to the Tract to the owner of Ayakulik Island in exchange for all right, title, and interest of such owner in and to Ayakulik Island.
 (e)CERCLA not affectedThis section and an exchange under this section shall not be construed to limit the application of or otherwise affect section 120(h) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9620(h)).
 (f)DefinitionsIn this section: (1)CommandantThe term Commandant means the Secretary of the department in which the Coast Guard is operating, acting through the Commandant of the Coast Guard.
 (2)SecretaryThe term Secretary means the Secretary of the Interior. (3)TractThe term Tract means the land (including submerged land) depicted as PROPOSED PROPERTY EXCHANGE AREA on the survey titled PROPOSED PROPERTY EXCHANGE PARCEL and dated 3/22/17.
 5509.Vessel response plans in the Arctic ReportNot later than 180 days after the date of enactment of this Act, the Commandant of the Coast Guard shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the oil spill prevention and response capabilities available for the area covered by the Captain of the Port Zone, as established by the Secretary, that includes the Arctic (as defined in section 112 of the Arctic Research and Policy Act of 1984 (15 U.S.C. 4111)). The report shall include—
 (1)a description of equipment and assets available for response under the vessel response plans approved for vessels operating in the area covered by such Captain of the Port Zone;
 (2)a description of the locations of such equipment and assets, including an estimate of the time necessary to deploy such equipment and assets;
 (3)a determination regarding how effectively such equipment and assets are distributed throughout such Captain of the Port Zone;
 (4)a determination regarding whether the ability to deploy such equipment and assets is taken into account when measuring the equipment and assets available;
 (5)a validation of the port assessment visit process and a verification of the response resource inventory; and
 (6)a description of the resources needed by the Coast Guard to conduct port assessments, exercises, response plan review, and spill responses in such Captain of the Port Zone.
					5510.Assessment of public comments on additional anchorages on the Hudson River
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Commandant of the Coast Guard shall—
 (1)assess the public comments received by the Coast Guard on proposals to establish additional anchorages on the Hudson River between Yonkers, New York, and Kingston, New York; and
 (2)submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on such assessment, including—
 (A)a detailed summary of concerns raised in such comments about the economic, safety, and environmental impacts of such additional anchorages on the communities bordering the Hudson River between Yonkers, New York, and Kingston, New York, including impacts of such anchorage grounds to sites listed on the National Priorities List under the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.) and areas designated as critical habitat of species listed as endangered species under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); and
 (B)the response of the Coast Guard to such concerns. (b)RestrictionThe Commandant may not establish any of the anchorages described in subsection (a) before the end of the 180-day period beginning on the date of the submission of the report under subsection (a)(2).
 5511.Public safety answering points and maritime search and rescue coordinationNot later than 180 days after the date of the enactment of this Act— (1)the Secretary of the department in which the Coast Guard is operating acting through the Commandant of the Coast Guard shall review Coast Guard policies and procedures for public safety answering points and search-and-rescue coordination with State and local law enforcement entities in order to—
 (A)further minimize the possibility of maritime 911 calls being improperly routed; and (B)assure the Coast Guard is able to effectively carry out the Coast Guard’s maritime search and rescue mission; and
 (2)the Commandant shall formulate a national maritime public safety answering points policy and submit a report to the Congress on that subject.
 5512.Documentation of America’s FinestNotwithstanding sections 12112 and 12113 of title 46, United States Code, the Secretary of the department in which the Coast Guard is operating may issue a certificate of documentation with a coastwise and a fishery endorsement for the vessel America’s Finest (United States official number 1276760).
				FFederal Emergency Management Agency (FEMA)
 6001.Short titleThis division may be cited as the FEMA Reauthorization Act of 2017. 6002.Reauthorization of Federal Emergency Management AgencySection 699 of the Post-Katrina Emergency Management Reform Act of 2006 (Public Law 109–295; 6 U.S.C. 811) is amended—
 (1)by striking administration and operations each place it appears and inserting management and administration; (2)in paragraph (2), by striking ; and;
 (3)in paragraph (3), by striking the period and inserting ; and; and (4)by adding at the end the following:
					
 (4)for fiscal year 2018, $1,049,000,000; (5)for fiscal year 2019, $1,065,784,000; and
 (6)for fiscal year 2020, $1,082,836,544.. 6003.Comprehensive study of disaster costs and losses (a)EstablishmentNot later than 30 days after the date of enactment of this Act, the Administrator shall begin, acting through the National Advisory Council, a comprehensive study relating to disaster costs and losses and Federal disaster assistance.
 (b)Additional membershipFor the purposes of the comprehensive study required under subsection (a), as soon as practicable after the date of enactment of this Act, the Administrator shall appoint the following members to the National Advisory Council:
 (1)Individuals who have the requisite technical knowledge and expertise on issues related to disaster costs and losses.
 (2)Representatives of the insurance industry. (3)Experts in and representatives of the construction and building industry.
 (4)Individuals nominated by national organizations representing State, local, and Tribal governments and personnel.
 (5)Academic experts. (6)Representatives of the private industry, such as vendors, developers, and manufacturers of systems, facilities, equipment, and capabilities for emergency management services.
 (7)Other members, as the Administrator considers appropriate. (c)Consultation with nonmembersFor the purposes of the comprehensive study required under subsection (a), the National Advisory Council shall consult with other relevant agencies and entities that are not represented on the National Advisory Council to consider research, data, findings, recommendations, innovative technologies, and developments, including—
 (1)entities engaged in federally funded research; and (2)academic institutions engaged in relevant work and research.
 (d)Study requirementsNot later than 120 days after the date of enactment of this Act, the National Advisory Council shall convene to evaluate disaster costs and losses and Federal disaster assistance, including consideration of the following:
 (1)Trends and contributing factorsAn assessment of trends, and factors contributing to such trends (such as shifting demographics and aging infrastructure), in disaster costs and losses and Federal disaster assistance, including the following:
 (A)Loss of life and injury. (B)Property damage and other costs to individuals, the private sector, and each level of government.
 (C)Presidentially declared disasters. (D)Disaster assistance available from all Federal sources.
 (2)Disaster roles and responsibilityFundamental principles that drive national disaster assistance decision making, including the appropriate roles for each level of government, the private sector, and individuals.
 (e)RecommendationsThe National Advisory Council shall develop recommendations to reduce disaster costs and losses in the United States and to more efficiently and effectively deliver Federal disaster assistance, including consideration of the following:
 (1)Actions to enhance national disaster assistance decision making. (2)Incentives, including tax incentives, to reduce disaster costs and losses and promote a more efficient and effective use of Federal disaster assistance.
 (3)Mechanisms to promote disaster cost and loss reduction, mitigation, and resiliency. (4)Legislative proposals, including proposals for implementing the recommendations in the report compiled pursuant to the requirement in section 1111 of the Sandy Recovery Improvement Act of 2013 (Public Law 113–2; 127 Stat. 49).
 (5)Legal, societal, geographic, technological, and other challenges to implementation of recommendations.
 (6)Projected dollar savings and efficiencies, including measures of effectiveness, from recommendations.
 (f)Report to administrator and congressNot later than 1 year after the National Advisory Council convenes under subsection (d), the National Advisory Council shall submit a report containing the data, analysis, and recommendations developed under subsections (d) and (e) to—
 (1)the Administrator; (2)the Committee on Transportation and Infrastructure of the House of Representatives; and
 (3)the Committee on Homeland Security and Governmental Affairs of the Senate. (g)Availability of informationThe Administrator shall make the data collected pursuant to this section publicly available on the website of the Agency.
 6004.National Domestic Preparedness ConsortiumSection 1204 of the Implementing Recommendations of the 9/11 Commission Act (6 U.S.C. 1102) is amended—
 (1)in subsection (c), by inserting to the extent practicable, provide training in settings that simulate real response environments, such as urban areas, after levels,;
 (2)in subsection (d), by striking paragraphs (1) and (2) and inserting the following:  (1)for the Center for Domestic Preparedness—
 (A)$63,939,000 for fiscal year 2018; (B)$64,962,024 for fiscal year 2019; and
 (C)$66,001,416 for fiscal year 2020; and (2)for the members referred to in paragraphs (2) through (7) of subsection (b)—
 (A)$101,000,000 for fiscal year 2018; (B)$102,606,000 for fiscal year 2019; and
 (C)$104,247,856 for fiscal year 2020.; and (3)in subsection (e) by striking—
 (A)each of the following entities and inserting members enumerated in section (b); (B)2007— and inserting 2015. and
 (C)paragraphs (1) through (5). 6005.Rural Domestic Preparedness Consortium (a)In generalThe Secretary of Homeland Security is authorized to establish a Rural Domestic Preparedness Consortium within the Department of Homeland Security consisting of universities and nonprofit organizations qualified to provide training to emergency response providers from rural communities.
 (b)DutiesThe Rural Domestic Preparedness Consortium authorized under subsection (a) shall identify, develop, test, and deliver training to State, local, and Tribal emergency response providers from rural communities, provide on-site and mobile training, and facilitate the delivery of training by the training partners of the Department of Homeland Security.
 (c)Authorization of appropriationsOf amounts appropriated for Continuing Training Grants of the Department of Homeland Security, $5,000,000 is authorized to be used for the Rural Domestic Preparedness Consortium authorized under subsection (a).
 6006.National preparation and response efforts relating to earthquakes and tsunamisThe Administrator of the Federal Emergency Management Agency shall be responsible for the Nation’s efforts to reduce the loss of life and property, and to protect the Nation, from an earthquake, tsunami, or combined earthquake and tsunami event by developing the ability to prepare and plan for, mitigate against, respond to, recover from, and more successfully adapt to such an event.
 6007.AuthoritiesNotwithstanding any other provision of law, the non-federally funded actions of private parties, State, local, or Tribal governments, on State, local, Tribal, and private land, and the effects of those actions, shall not be attributed to the Federal Emergency Management Agency's actions under the National Flood Insurance Act of 1968 (42 U.S.C. 4001 et seq.), the Flood Disaster Protection Act of 1973 (42 U.S.C. 4002 et seq.), the Biggert-Waters Flood Insurance Reform Act of 2012 (subtitle A of title II of division F of Public Law 112–141; 126 Stat. 916), and the Homeowner Flood Insurance Affordability Act of 2014 (Public Law 113–89; 128 Stat. 1020) for the purposes of section 7 (16 U.S.C. 1536) and section 9 (16 U.S.C. 1538) of the Endangered Species Act. Actions taken under the National Flood Insurance Act of 1968, the Flood Disaster Protection Act of 1973, the Biggert Waters Flood Insurance Reform Act of 2012, and the Homeowner Flood Insurance Affordability Act of 2014, that may influence private actions do not create a Federal nexus for the purpose of applying the requirements of section 7 of the Endangered Species Act of 1973 (16 U.S.C. 1536).
			6008.Center for faith-based and neighborhood partnerships
 (a)In generalTitle V of the Homeland Security Act of 2002 (6 U.S.C. 311 et seq.) is amended by adding at the end the following new section:
					
						529.Center for Faith-Based and Neighborhood Partnerships
 (a)In generalThere is established in the Agency a Center for Faith-Based and Neighborhood Partnerships, headed by a Director appointed by the Secretary.
 (b)MissionThe mission of the Center shall be to develop and coordinate Departmental outreach efforts with faith-based and community organizations and serve as a liaison between such organizations and components of the Department for activities related to securing facilities, emergency preparedness and response, and combating human trafficking.
 (c)ResponsibilitiesIn support of the mission of the Center for Faith-Based and Neighborhood Partnerships, the Director shall—
 (1)develop exercises that engage faith-based and community organizations to test capabilities for all hazards, including active shooter incidents;
 (2)coordinate the delivery of guidance and training to faith-based and community organizations related to securing their facilities against natural disasters, acts of terrorism, and other man-made disasters;
 (3)conduct outreach to faith-based and community organizations regarding guidance, training, and exercises and Departmental capabilities available to assist faith-based and community organizations to secure their facilities against natural disasters, acts of terrorism, and other man-made disasters;
 (4)facilitate engagement and coordination among the emergency management community and faith-based and community organizations;
 (5)deliver training and technical assistance to faith-based and community-based organizations and provide subject-matter expertise related to anti-human trafficking efforts to help communities successfully partner with other Blue Campaign components; and
 (6)perform any other duties as assigned by the Administrator.. (b)Clerical amendmentThe table of contents in section 1(b) of such Act is further amended by inserting after the item relating to section 528 the following:
					Sec. 529. Center For Faith-Based And Neighborhood Partnerships..
				6009.Emergency support functions
 (a)UpdateParagraph (13) of section 504(a) of the Homeland Security Act of 2002 (6 U.S.C. 314(a)) is amended by inserting , periodically updating (but not less often than once every five years), after administering.
 (b)Emergency support functionsSection 653 of the Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 753; title VI of the Department of Homeland Security Appropriations Act, 2007; Public Law 109–295) is amended—
 (1)by redesignating subsections (d) and (e) as subsections (e) and (f), respectively; and (2)by inserting after subsection (c) the following new subsection:
						
 (d)CoordinationThe President, acting through the Administrator, shall develop and provide to Federal departments and agencies with coordinating, primary, or supporting responsibilities under the National Response Framework performance metrics to ensure readiness to execute responsibilities under the emergency support functions of such Framework..
 6010.Review of National Incident Management SystemParagraph (2) of section 509(b) of the Homeland Security Act of 2002 (6 U.S.C. 319(b)) is amended, in the matter preceding subparagraph (A), by inserting , but not less often than once every five years, after periodically.
 6011.Remedial action management programSection 650 of the Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 750; title VI of the Department of Homeland Security Appropriations Act, 2007; Public Law 109–295) is amended to read as follows:
				
					650.Remedial action management program
 (a)In generalThe Administrator, in coordination with the National Council on Disability and the National Advisory Council, shall establish a remedial action management program to—
 (1)analyze training, exercises, and real world events to identify lessons learned, corrective actions, and best practices;
 (2)generate and disseminate, as appropriate, the lessons learned, corrective actions, and best practices referred to in paragraph (1); and
 (3)conduct remedial action tracking and long-term trend analysis. (b)Federal corrective actionsThe Administrator, in coordination with the heads of appropriate Federal departments and agencies, shall utilize the program established pursuant to subsection (a) to collect information on corrective actions identified by such Federal departments and agencies during exercises and the response to natural disasters, acts of terrorism, and other man-made disasters, and shall, not later than one year after the date of the enactment of this section and annually thereafter for each of the next four years, submit to Congress a report on the status of such corrective actions.
 (c)Dissemination of after action reportsThe Administrator shall provide electronically, to the maximum extent practicable, to Congress and Federal, State, local, Tribal, and private sector officials after-action reports and information on lessons learned and best practices from responses to acts of terrorism, natural disasters, capstone exercises conducted under the national exercise program under section 648(b), and other emergencies or exercises..
			6012.Center for Domestic Preparedness
 (a)Implementation planThe Administrator of the Federal Emergency Management Agency shall develop an implementation plan, including benchmarks and milestones, to address the findings and recommendations of the 2017 Management Review Team that issued a report on May 8, 2017, regarding live agent training at the Chemical, Ordnance, Biological and Radiological Training Facility and provide to the Committee on Homeland Security and the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate updates and information on efforts to implement recommendations related to the management review of the Chemical, Ordnance, Biological, and Radiological Training Facility of the Center for Domestic Preparedness of the Federal Emergency Management Agency, including, as necessary, information on additional resources or authority needed to implement such recommendations.
 (b)Comptroller General reviewNot later than one year after the date of the enactment of this section, the Comptroller General of the United States shall review and report to Congress on the status of the implementation plan required by subsection (a) and the governance structure at the Chemical, Ordnance, Biological and Radiological Training Facility of the Center for Domestic Preparedness of the Federal Emergency Management Agency.
				6013.FEMA Senior Law Enforcement Advisor
 (a)In generalTitle V of the Homeland Security Act of 2002 (6 U.S.C. 311 et seq.), as amended by this Act, is further amended by adding at the end the following new section:
					
						530.Senior Law Enforcement Advisor
 (a)EstablishmentThere is established in the Agency a Senior Law Enforcement Advisor to serve as a qualified expert to the Administrator for the purpose of strengthening the Agency’s coordination among State, local, and Tribal law enforcement.
 (b)QualificationsThe Senior Law Enforcement Advisor shall have an appropriate background with experience in law enforcement, intelligence, information sharing, and other emergency response functions.
 (c)ResponsibilitiesThe Senior Law Enforcement Advisor shall— (1)coordinate on behalf of the Administrator with the Office for State and Local Law Enforcement under section 2006 for the purpose of ensuring State, local, and Tribal law enforcement receive consistent and appropriate consideration in policies, guidance, training, and exercises related to preventing, preparing for, protecting against, and responding to natural disasters, acts of terrorism, and other man-made disasters within the United States;
 (2)work with the Administrator and the Office for State and Local Law Enforcement under section 2006 to ensure grants to State, local, and Tribal government agencies, including programs under sections 2003, 2004, and 2006(a), appropriately focus on terrorism prevention activities; and
 (3)serve other appropriate functions as determined by the Administrator.. (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002, as amended by this Act, is further amended by inserting after the item relating to section 529 the following new item:
					Sec. 530. Senior Law Enforcement Advisor..
 6014.Technical expert authorizedParagraph (2) of section 503(b) of the Homeland Security Act of 2002 (6 U.S.C. 313(b)) is amended— (1)in subparagraph (G), by striking and at the end;
 (2)in subparagraph (H), by striking the period at the end and inserting ; and; and (3)by adding at the end the following new subparagraph:
					
 (I)identify and integrate the needs of children into activities to prepare for, protect against, respond to, recover from, and mitigate against natural disasters, acts of terrorism, and other man-made disasters, including catastrophic incidents, including by appointing a technical expert, who may consult with relevant outside organizations and experts, as necessary, to coordinate such activities, as necessary..
				6015.Mission support
 (a)EstablishmentThe Administrator of the Federal Emergency Management Agency shall designate an individual to serve as the chief management official and principal advisor to the Administrator on matters related to the management of the Federal Emergency Management Agency, including management integration in support of emergency management operations and programs.
 (b)Mission and responsibilitiesThe Administrator of the Federal Emergency Management Agency, acting through the official designated pursuant to subsection (a), shall be responsible for the management and administration of the Federal Emergency Management Agency, including with respect to the following:
 (1)Procurement. (2)Human resources and personnel.
 (3)Information technology and communications systems. (4)Real property investment and planning, facilities, accountable personal property (including fleet and other material resources), records and disclosure, privacy, safety and health, and sustainability and environmental management.
 (5)Security for personnel, information technology and communications systems, facilities, property, equipment, and other material resources.
 (6)Any other management duties that the Administrator may designate. (c)Mount Weather Emergency Operations and Associated FacilitiesNothing in this section shall be construed as limiting or otherwise affecting the role or responsibility of the Assistant Administrator for National Continuity Programs with respect to the matters described in subsection (b) as such matters relate to the Mount Weather Emergency Operations Center and associated facilities. The management and administration of the Mount Weather Emergency Operations Center and associated facilities remain the responsibility of the Assistant Administrator for National Continuity Programs.
 (d)ReportNot later than 270 days after the date of the enactment of this Act, the Administrator of the Federal Emergency Management Agency shall submit to the Committee on Homeland Security and the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report that includes—
 (1)a review of financial, human capital, information technology, real property planning, and acquisition management of headquarters and all regional offices of the Federal Emergency Management Agency; and
 (2)a strategy for capturing financial, human capital, information technology, real property planning, and acquisition data.
 6016.Systems modernizationNot later than 180 days after the date of the enactment of this Act, the Administrator of the Federal Emergency Management Agency shall submit to the Committee on Homeland Security and the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on the Federal Emergency Management Agency’s efforts to modernize its grants and financial information technology systems, including the following:
 (1)A summary of all previous efforts to modernize such systems. (2)An assessment of long-term cost savings and efficiencies gained through such modernization effort.
 (3)A capability needs assessment. (4)Estimated quarterly costs.
 (5)Estimated acquisition life-cycle dates, including acquisition decision events. 6017.Strategic human capital planSubsection (c) of section 10102 of title 5, United States Code, is amended by striking 2007 and inserting 2018.
			6018.Office of Disability Integration and Coordination of Department of Homeland Security
				(a)Office of Disability Integration and Coordination
 (1)In generalSection 513 of the Homeland Security Act of 2002 (6 U.S.C. 321b) is amended to read as follows:  513.Office of Disability Integration and Coordination (a)In generalThere is established within the Federal Emergency Management Agency an Office of Disability Integration and Coordination, which shall be headed by a Director.
 (b)MissionThe mission of the Office is to ensure that individuals with disabilities and other access and functional needs are included in emergency management activities throughout the Agency by providing guidance, tools, methods, and strategies for the purpose of equal physical program and effective communication access.
 (c)ResponsibilitiesIn support of the mission of the Office, the Director shall— (1)provide guidance and coordination on matters related to individuals with disabilities in emergency planning requirements and relief efforts in the event of a natural disaster, act of terrorism, or other man-made disaster;
 (2)oversee Office staff and personnel responsible for disability integration in each regional office with respect to carrying out the mission of the Office;
 (3)liaise with the staff of the Agency including nonpermanent employees, organizations representing individuals with disabilities, other agencies of the Federal Government, and State, local, and Tribal government authorities regarding the needs of individuals with disabilities in emergency planning requirements and relief efforts in the event of a natural disaster, act of terrorism, or other man-made disaster;
 (4)coordinate with the technical expert on the needs of children within the Agency to provide guidance and coordination on matters related to children with disabilities in emergency planning requirements and relief efforts in the event of a natural disaster, act of terrorism, or other man-made disaster;
 (5)consult with organizations representing individuals with disabilities about access and functional needs in emergency planning requirements and relief efforts in the event of a natural disaster, act of terrorism, or other man-made disaster;
 (6)ensure the coordination and dissemination of best practices and model evacuation plans for individuals with disabilities;
 (7)collaborate with Agency leadership responsible for training to ensure that qualified experts develop easily accessible training materials and a curriculum for the training of emergency response providers, State, local, and Tribal government officials, and others on the needs of individuals with disabilities;
 (8)coordinate with the Emergency Management Institute, Center for Domestic Preparedness, Center for Homeland Defense and Security, U.S. Fire Administration, National Exercise Program, and National Domestic Preparedness Consortium to ensure that content related to persons with disabilities, access and functional needs, and children are integrated into existing and future emergency management trainings;
 (9)promote the accessibility of telephone hotlines and websites regarding emergency preparedness, evacuations, and disaster relief;
 (10)work to ensure that video programming distributors, including broadcasters, cable operators, and satellite television services, make emergency information accessible to individuals with hearing and vision disabilities;
 (11)ensure the availability of accessible transportation options for individuals with disabilities in the event of an evacuation;
 (12)provide guidance and implement policies to ensure that the rights and feedback of individuals with disabilities regarding post-evacuation residency and relocation are respected;
 (13)ensure that meeting the needs of individuals with disabilities are included in the components of the national preparedness system established under section 644 of the Post-Katrina Emergency Management Reform Act of 2006 (Public Law 109–295; 120 Stat. 1425; 6 U.S.C. 744); and
 (14)perform any other duties as assigned by the Administrator. (d)DirectorAfter consultation with organizations representing individuals with disabilities, the Administrator shall appoint a Director. The Director shall report directly to the Administrator, in order to ensure that the needs of individuals with disabilities are being properly addressed in emergency preparedness and disaster relief.
 (e)Organizations representing individuals with disabilities definedFor purposes of this section, organizations representing individuals with disabilities shall mean the National Council on Disabilities and the Interagency Coordinating Council on Preparedness and Individuals with Disabilities, among other appropriate disability organizations..
 (2)Clerical amendmentThe table of contents in section 1(b) of such Act is amended by striking the item relating to section 513 and inserting the following new item:
						513. Office of Disability Integration and Coordination..
					(b)Reporting
 (1)Report to CongressNot later than 120 days after the date of the enactment of this section, the Administrator shall submit to Congress a report on the funding and staffing needs of the Office of Disability Integration and Coordination under section 513 of the Homeland Security Act of 2002, as amended by subsection (a).
 (2)Comptroller General reviewNot later than 120 days after the date of the submittal of the report under paragraph (1), the Comptroller General of the United States shall review the report to evaluate whether the funding and staffing needs described in the report are sufficient to support the activities of the Office of Disability Integration and Coordination.
					6019.Technical amendments to National Emergency Management
 (a)Homeland Security Act of 2002Title V of the Homeland Security Act of 2002 (6 U.S.C. 501 et seq.) is amended— (1)in section 501(8) (6 U.S.C. 311(8))—
 (A)by striking National Response Plan each place it appears and inserting National Response Framework; and (B)by striking 502(a)(6) and inserting 504(a)(6);
 (2)in section 503(b)(2)(A) (6 U.S.C. 313) by inserting and incidents impacting critical infrastructure before the semicolon; (3)in section 504(a) (6 U.S.C. 314(a))—
 (A)in paragraph (3) by striking , including— and inserting (that includes incidents impacting critical infrastructure), including—; (B)in paragraph (4) by inserting , including incidents impacting critical infrastructure before the semicolon;
 (C)in paragraph (5) by striking and local and inserting local, and Tribal; (D)in paragraph (6) by striking national response plan and inserting national response framework, which shall be reviewed and updated as required but not less than every 5 years;
 (E)by redesignating paragraphs (7) through (21) as paragraphs (8) through (22), respectively; (F)by inserting after paragraph (6) the following:
							
 (7)developing integrated frameworks, to include consolidating existing Government plans addressing prevention, protection, mitigation, and recovery with such frameworks reviewed and updated as required, but not less than every 5 years;; and
 (G)in paragraph (14), as redesignated, by striking National Response Plan each place it appears and inserting National Response Framework; (4)in section 507 (6 U.S.C. 317)—
 (A)in subsection (c)— (i)in paragraph (2)(E), by striking National Response Plan and inserting National Response Framework; and
 (ii)in paragraph (3)(A), by striking National Response Plan and inserting National Response Framework; and (B)in subsection (f)(1)(G), by striking National Response Plan and inserting National Response Framework;
 (5)in section 508 (6 U.S.C. 318)— (A)in subsection (b)(1), by striking National Response Plan and inserting National Response Framework; and
 (B)in subsection (d)(2)(A), by striking The Deputy Administrator, Protection and National Preparedness and inserting A Deputy Administrator; (6)in section 509 (6 U.S.C. 319)—
 (A)in subsection (b)— (i)in paragraph (1)—
 (I)by striking National Response Plan and inserting National Response Framework, National Protection Framework, National Prevention Framework, National Mitigation Framework, National Recovery Framework;
 (II)by striking successor and inserting successors; and (III)by striking plan at the end of that paragraph and inserting framework; and
 (ii)in paragraph (2), by striking National Response Plan each place it appears and inserting National Response Framework; and (B)in subsection (c)(1)—
 (i)in subparagraph (A)— (I)by striking National Response Plan in the header and inserting National Response Framework; and
 (II)by striking National Response Plan in the text and inserting National Response Framework; and (ii)in subparagraph (B), by striking National Response Plan and inserting National Response Framework;
 (7)in section 510 (6 U.S.C. 320)— (A)in subsection (a), by striking enter into a memorandum of understanding and inserting partner;
 (B)in subsection (b)(1)(A), by striking National Response Plan and inserting National Response Framework; and (C)in subsection (c), by striking National Response Plan and inserting National Response Framework;
 (8)in section 515(c)(1) (6 U.S.C. 321d(c)(1)), by striking and local each place it appears and inserting , local, and Tribal; (9)by striking section 524 (6 U.S.C. 321m); and
 (10)in section 525(a) (6 U.S.C. 321n), by striking Secretary and inserting Administrator. (b)Post-Katrina Emergency Management Reform Act of 2006 (1)Citation correctionSection 602(13) of the Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 701(13)) is amended by striking 502(a)(6) and inserting 504(a)(6).
 (2)Change of referenceChapter 1 of subtitle C of title VI of the Post-Katrina Emergency Management Reform Act of 2006 (Public Law 109–295) is amended by striking National Response Plan each place it appears and inserting National Response Framework.
 (c)Savings clauseThe amendments made by subsection (a) to section 503(b)(2)(A) and paragraphs (3) and (4) of section 504(a) of the Homeland Security Act of 2002 shall not be construed as affecting the authority, existing on the day before the date of enactment of this division, of any other component of the Department of Homeland Security or any other Federal department or agency.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Department of Homeland Security Authorization Act or the DHS Authorization Act. (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.TITLE I—Department of Homeland Security HeadquartersSubtitle A—Headquarters OperationsSec. 1101. Functions and components of Headquarters of Department of Homeland Security.Sec. 1102. Responsibilities and functions of Chief Privacy and FOIA Officer.Sec. 1103. Responsibilities of Chief Financial Officer.Sec. 1104. Chief Information Officer.Sec. 1105. Quadrennial homeland security review.Sec. 1106. Office of Strategy, Policy, and Plans.Sec. 1107. Chief Procurement Officer.Sec. 1108. Chief Security Officer.Sec. 1109. Office of Inspector General.Sec. 1110. Office for Civil Rights and Civil Liberties.Sec. 1111. Science and technology.Sec. 1112. Department of Homeland Security Rotation Program.Sec. 1113. Future Years Homeland Security Program.Sec. 1114. Field efficiencies plan.Sec. 1115. Management.Sec. 1116. Report to Congress on cost savings and efficiency.Sec. 1117. Countering weapons of mass destruction office.Sec. 1118. Activities related to international agreements; activities related to children.Sec. 1119. Canine detection research and development.Subtitle B—Human Resources and Other MattersSec. 1131. Chief Human Capital Officer responsibilities.Sec. 1132. Employee engagement and retention action plan.Sec. 1133. Report discussing Secretary’s responsibilities, priorities, and an accounting of the
			 Department's work regarding election infrastructure.Sec. 1134. Policy, guidance, training, and communication regarding law enforcement personnel.Sec. 1135. Hack DHS bug bounty pilot program.Sec. 1136. Cost savings enhancements.Sec. 1137. Cybersecurity research and development projects.Sec. 1138. Cybersecurity talent exchange.Subtitle C—Other mattersSec. 1141. Protection of personally identifiable information.Sec. 1142. Technical and conforming amendments.TITLE II—Department of Homeland Security Acquisition Accountability and EfficiencySec. 1201. Definitions.Subtitle A—Acquisition AuthoritiesSec. 1211. Acquisition authorities for Under Secretary for Management of the Department of Homeland
			 Security.Sec. 1212. Acquisition authorities for Chief Financial Officer of the Department of Homeland
			 Security.Sec. 1213. Acquisition authorities for Chief Information Officer of the Department of Homeland
			 Security.Sec. 1214. Acquisition authorities for Program Accountability and Risk Management.Sec. 1215. Acquisition innovation.Subtitle B—Acquisition Program Management DisciplineSec. 1221. Acquisition Review Board.Sec. 1222. Department leadership councils.Sec. 1223. Excluded party list system waivers.Sec. 1224. Inspector General oversight of suspension and debarment.Sec. 1225. Suspension and debarment program and past performance.Subtitle C—Acquisition Program Management Accountability and TransparencySec. 1231. Congressional notification for major acquisition programs.Sec. 1232. Multiyear acquisition strategy.Sec. 1233. Report on bid protests.Sec. 1234. Prohibition and limitations on use of cost-plus contracts.Sec. 1235. Bridge contracts.Sec. 1236. Acquisition reports.TITLE III—Intelligence and Information SharingSubtitle A—Department of Homeland Security Intelligence EnterpriseSec. 1301. Homeland intelligence doctrine.Sec. 1302. Personnel for the Chief Intelligence Officer.Sec. 1303. Annual homeland terrorist threat assessments.Sec. 1304. Department of Homeland Security data framework.Sec. 1305. Establishment of Insider Threat Program.Sec. 1306. Report on applications and threats of blockchain technology.Sec. 1307. Transnational criminal organizations threat assessment.Sec. 1308. Department of Homeland Security Counter Threats Advisory Board.Sec. 1309. Briefing on pharmaceutical-based agent threats.Subtitle B—Stakeholder Information SharingSec. 1311. Department of Homeland Security Fusion Center Partnership Initiative.Sec. 1312. Fusion center personnel needs assessment.Sec. 1313. Strategy for fusion centers supporting counternarcotics initiatives through intelligence
			 information sharing and analysis.Sec. 1314. Program for State and local analyst clearances.Sec. 1315. Information technology assessment.Sec. 1316. Department of Homeland Security classified facility inventory.Sec. 1317. Terror inmate information sharing.Sec. 1318. Annual report on Office for State and Local Law Enforcement.Sec. 1319. Annual catalog on Department of Homeland Security training, publications, programs, and
			 services for State, local, tribal, and territorial law enforcement
			 agencies.Sec. 1320. Chemical, biological, radiological, and nuclear intelligence and information sharing.Sec. 1321. Duty to report.Sec. 1322. Strategy for information sharing regarding narcotics trafficking in international mail.Sec. 1323. Constitutional limitations.TITLE IV—Emergency Preparedness, Response, and CommunicationsSubtitle A—Grants, Training, Exercises, and CoordinationSec. 1401. Urban Area Security Initiative.Sec. 1402. State Homeland Security Grant Program.Sec. 1403. Grants to directly eligible tribes.Sec. 1404. Law enforcement terrorism prevention.Sec. 1405. Prioritization.Sec. 1406. Allowable uses.Sec. 1407. Approval of certain equipment.Sec. 1408. Authority for explosive ordnance disposal units to acquire new or emerging technologies
			 and capabilities.Sec. 1409. Memoranda of understanding.Sec. 1410. Grants metrics.Sec. 1411. Grant management best practices.Sec. 1412. Prohibition on consolidation.Sec. 1413. Maintenance of grant investments.Sec. 1414. Transit security grant program.Sec. 1415. Port security grant program.Sec. 1416. Cyber preparedness.Sec. 1417. Operation Stonegarden.Sec. 1418. Non-Profit Security Grant Program.Sec. 1419. Study of the use of grant funds for cybersecurity.Sec. 1420. Joint counterterrorism awareness workshop series.Sec. 1421. Exercise on terrorist and foreign fighter travel; national exercise program.Sec. 1422. Grants accountability.Subtitle B—CommunicationsSec. 1431. Responsibilities of Assistant Director for Emergency Communications.Sec. 1432. Annual reporting on activities of the Emergency Communications Division.Sec. 1433. National Emergency Communications Plan.Sec. 1434. Technical edit.Sec. 1435. Communications training.Subtitle C—Other mattersSec. 1451. Technical and conforming amendments.TITLE V—Federal Emergency Management AgencySec. 1501. Short title.Sec. 1502. Reauthorization of Federal Emergency Management Agency.Sec. 1503. National Domestic Preparedness Consortium.Sec. 1504. Rural Domestic Preparedness Consortium.Sec. 1505. Center for Faith-Based and Neighborhood Partnerships.Sec. 1506. Emergency support functions.Sec. 1507. Review of National Incident Management System.Sec. 1508. Remedial action management program.Sec. 1509. Center for Domestic Preparedness.Sec. 1510. FEMA Senior Law Enforcement Advisor.Sec. 1511. Technical expert authorized.Sec. 1512. Mission support.Sec. 1513. Strategic human capital plan.Sec. 1514. Office of Disability Integration and Coordination of Department of Homeland Security.Sec. 1515. Management costs.Sec. 1516. Performance of services.Sec. 1517. Study to streamline and consolidate information collection.Sec. 1518. Agency accountability.Sec. 1519. National public infrastructure predisaster hazard mitigation.Sec. 1520. Technical amendments to national emergency management.Sec. 1521. Integrated public alert and warning system subcommittee.TITLE VI—Cybersecurity and Infrastructure Security AgencySec. 1601. Cybersecurity and Infrastructure Security Agency.Sec. 1602. Transfer of other entities.Sec. 1603. DHS report on cloud-based cybersecurity.Sec. 1604. Rule of construction.Sec. 1605. Prohibition on additional funding.TITLE VII—Other MattersSubtitle A—MiscellaneousSec. 1701. Authorization of appropriations for Office of Inspector General.Sec. 1702. Canine teams.Sec. 1703. Report on resource requirements to respond to congressional requests.Sec. 1704. Report on cooperation with the People’s Republic of China to combat illicit opioid
			 shipments.Subtitle B—Commission to Review the Congressional Oversight of the Department of Homeland SecuritySec. 1711. Short title.Sec. 1712. Establishment.Sec. 1713. Members of the Commission.Sec. 1714. Duties of the Commission.Sec. 1715. Operation and powers of the Commission.Sec. 1716. Funding.Sec. 1717. Personnel.Sec. 1718. Termination.Subtitle C—Technical and conforming amendmentsSec. 1731. Technical amendments to the Homeland Security Act of 2002.
			IDepartment of Homeland Security Headquarters
			AHeadquarters Operations
				1101.Functions and components of Headquarters of Department of Homeland Security
 (a)In generalSection 102 of the Homeland Security Act of 2002 (6 U.S.C. 112) is amended— (1)in subsection (c), in the matter preceding paragraph (1), by striking through the Office of State and Local Coordination (established under section 801) and inserting through the Office of Partnership and Engagement; and
 (2)by adding at the end the following:  (h)Headquarters (1)In generalThere is in the Department a Headquarters.
 (2)ComponentsThe Department Headquarters shall include each of the following:
 (A)The Office of the Secretary, which shall include— (i)the Deputy Secretary;
 (ii)the Chief of Staff; and (iii)the Executive Secretary.
 (B)The Management Directorate, including the Office of the Chief Financial Officer. (C)The Science and Technology Directorate.
 (D)The Office of Strategy, Policy, and Plans. (E)The Office of the General Counsel.
 (F)The Office of the Chief Privacy and FOIA Officer. (G)The Office for Civil Rights and Civil Liberties.
 (H)The Office of Operations Coordination. (I)The Office of Intelligence and Analysis.
 (J)The Office of Legislative Affairs. (K)The Office of Public Affairs.
 (L)The Office of the Inspector General. (M)The Office of the Citizenship and Immigration Services Ombudsman.
 (N)The Countering Weapons of Mass Destruction Office. (O)The Office of Partnership and Engagement..
 (b)Conforming amendments relating to Assistant SecretariesSection 103(a) of the Homeland Security Act of 2002 (6 U.S.C. 113(a)) is amended— (1)in the subsection heading, by inserting ; Assistant Secretaries and other Officers after Under Secretaries;
 (2)in paragraph (1), by amending subparagraph (I) to read as follows:  (I)An Administrator of the Transportation Security Administration.;
 (3)by amending paragraph (2) to read as follows:  (2)Assistant SecretariesThe following Assistant Secretaries shall be appointed by the President or the Secretary, as the case may be, without the advice and consent of the Senate:
 (A)Presidential appointmentsThe Department shall have the following Assistant Secretaries appointed by the President: (i)The Assistant Secretary for Public Affairs.
 (ii)The Assistant Secretary for Legislative Affairs. (iii)The Assistant Secretary for the Countering Weapons of Mass Destruction Office.
 (iv)The Chief Medical Officer. (B)Secretarial appointmentsThe Department shall have the following Assistant Secretaries appointed by the Secretary:
 (i)The Assistant Secretary for International Affairs. (ii)The Assistant Secretary for Threat Prevention and Security Policy.
 (iii)The Assistant Secretary for Border, Immigration, and Trade Policy. (iv)The Assistant Secretary for Cybersecurity, Infrastructure, and Resilience Policy.
 (v)The Assistant Secretary for Strategy, Planning, Analysis, and Risk. (vi)The Assistant Secretary for State and Local Law Enforcement.
 (vii)The Assistant Secretary for Partnership and Engagement. (viii)The Assistant Secretary for Private Sector.; and
 (4)by adding at the end the following:  (3)Limitation on creation of positionsNo Assistant Secretary position may be created in addition to the positions provided for by this section unless such position is authorized by a statute enacted after the date of the enactment of the DHS Authorization Act..
 1102.Responsibilities and functions of Chief Privacy and FOIA OfficerSection 222(a) of the Homeland Security Act of 2002 (6 U.S.C. 142(a)) is amended— (1)in the matter preceding paragraph (1)—
 (A)by inserting to be the Chief Privacy and FOIA Officer of the Department, after in the Department,; and (B)by striking to the Secretary, to assume and inserting to the Secretary. Such official shall have;
 (2)in paragraph (5)(B), by striking and at the end; (3)by striking paragraph (6); and
 (4)by inserting after paragraph (5) the following:  (6)developing guidance to assist components of the Department in developing privacy policies and practices;
 (7)establishing a mechanism to ensure such components are in compliance with Federal regulatory and statutory and Department privacy requirements, mandates, directives, and policies, including requirements under section 552 of title 5, United States Code (commonly known as the Freedom of Information Act);
 (8)working with components and offices of the Department to ensure that information sharing and policy development activities incorporate privacy protections;
 (9)serving as the Chief FOIA Officer of the Department for purposes of section 552(j) of title 5, United States Code (commonly known as the Freedom of Information Act);
 (10)preparing an annual report to Congress that includes a description of the activities of the Department that affect privacy during the fiscal year covered by the report, including complaints of privacy violations, implementation of section 552a of title 5, United States Code (commonly known as the Privacy Act of 1974), internal controls, and other matters; and
 (11)carrying out such other responsibilities as the Secretary determines are appropriate, consistent with this section..
					1103.Responsibilities of Chief Financial Officer
 (a)In generalSection 702 of the Homeland Security Act of 2002 (6 U.S.C. 342) is amended— (1)by redesignating subsections (b) and (c) as subsections (c) and (d), respectively; and
 (2)by inserting after subsection (a) the following:  (b)ResponsibilitiesIn carrying out the responsibilities, authorities, and functions specified in section 902 of title 31, United States Code, the Chief Financial Officer shall—
 (1)oversee Department budget formulation and execution; (2)lead and provide guidance on performance-based budgeting practices for the Department to ensure that the Department and its components are meeting missions and goals;
 (3)lead cost-estimating practices for the Department, including the development of policies on cost estimating and approval of life cycle cost estimates;
 (4)coordinate with the Office of Strategy, Policy, and Plans to ensure that the development of the budget for the Department is compatible with the long-term strategic plans, priorities, and policies of the Secretary;
 (5)develop financial management policy for the Department and oversee the implementation of such policy, including the establishment of effective internal controls over financial reporting systems and processes throughout the Department;
 (6)lead financial system modernization efforts throughout the Department; (7)lead the efforts of the Department related to financial oversight, including identifying ways to streamline and standardize business processes;
 (8)oversee the costs of acquisition programs and related activities to ensure that actual and planned costs are in accordance with budget estimates and are affordable, or can be adequately funded, over the lifecycle of such programs and activities;
 (9)fully implement a common accounting structure to be used across the entire Department by fiscal year 2020;
 (10)participate in the selection, performance planning, and review of cost estimating positions with the Department;
 (11)track, approve, oversee, and make public information on expenditures by components of the Department for conferences, as appropriate, including by requiring each component to—
 (A)report to the Inspector General of the Department the expenditures by such component for each conference hosted for which the total expenditures of the Department exceed $100,000, within 15 days after the date of the conference; and
 (B)with respect to such expenditures, provide to the Inspector General— (i)the information described in subsections (a), (b), and (c) of section 739 of title VII of division E of the Consolidated and Further Continuing Appropriations Act, 2015 (Public Law 113–235; 128 Stat. 2389); and
 (ii)documentation of such expenditures; and (12)track and make public information on expenditures by components of the Department for conferences, as appropriate, including by requiring each component to—
 (A)report to the Inspector General of the Department the expenditures by such component for each conference hosted or attended by Department employees for which the total expenditures of the Department are more than $20,000 and less than $100,000, not later than 30 days after the date of the conference; and
 (B)with respect to such expenditures, provide to the Inspector General— (i)the information described in subsections (a), (b), and (c) of section 739 of title VII of division E of the Consolidated and Further Continuing Appropriations Act, 2015 (Public Law 113–235; 128 Stat. 2389); and
 (ii)documentation of such expenditures.. (b)Rule of constructionNothing in the amendment made by this section may be construed as altering or amending the responsibilities, authorities, and functions of the Chief Financial Officer of the Department of Homeland Security under section 902 of title 31, United States Code.
					1104.Chief Information Officer
 (a)In generalSection 703 of the Homeland Security Act of 2002 (6 U.S.C. 343) is amended— (1)in subsection (a)—
 (A)by striking , or to another official of the Department, as the Secretary may direct; and (B)by adding at the end the following: “In addition to the functions under section 3506(a)(2) of title 44, United States Code, and section 11319 of title 40, United States Code, the Chief Information Officer shall—
								
 (1)serve as the lead technical authority for information technology programs of the Department and components of the Department; and
 (2)advise and assist the Secretary, heads of the components of the Department, and other senior officers in carrying out the responsibilities of the Department for all activities relating to the budgets, programs, security, and operations of the information technology functions of the Department.;
 (2)by redesignating subsection (b) as subsection (c); and (3)by inserting after subsection (a) the following:
							
								(b)Strategic plans
 (1)In generalThe Chief Information Officer shall, in coordination with the Chief Financial Officer, develop an information technology strategic plan every 5 years and report to the Committee on Homeland Security and the Committee on Appropriations of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Appropriations of the Senate on the extent to which—
 (A)the budget of the Department aligns with priorities specified in the information technology strategic plan;
 (B)the information technology strategic plan informs the budget process of the Department; (C)the Department has identified and addressed skills gaps needed to implement the information technology strategic plan;
 (D)unnecessary duplicative information technology within and across the components of the Department has been eliminated;
 (E)outcome-oriented goals, quantifiable performance measures, and strategies for achieving those goals and measures have succeeded; and
 (F)internal control weaknesses and how the Department will address those weaknesses. (2)Initial planNot later than 1 year after the date of enactment of this subsection, the Chief Information Officer shall complete the first information technology strategic plan required under paragraph (1)..
						(b)Software licensing
 (1)In generalNot later than 1 year after the date of enactment of this Act and each year thereafter through fiscal year 2021, the Chief Information Officer of the Department of Homeland Security shall submit the comprehensive software license policy developed to meet the requirements of section 2 of the MEGABYTE Act of 2016 (40 U.S.C. 11302 note), including any updates provided to the Director of the Office of Management and Budget, to—
 (A)the Committee on Homeland Security and the Committee of Oversight and Government Reform of the House of Representatives; and
 (B)the Committee on Homeland Security and Governmental Affairs of the Senate. (2)Department inventoryBeginning in fiscal year 2022, and once every 2 fiscal years thereafter, the Chief Information Officer of the Department of Homeland Security, in consultation with the component chief information officers, shall submit to the Committee on Homeland Security and the Committee on Oversight and Government Reform of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report containing—
 (A)a department-wide inventory of all software licenses held by the Department of Homeland Security on unclassified and classified systems, including utilized and unutilized licenses;
 (B)an assessment of the needs of the Department of Homeland Security and the components of the Department of Homeland Security for software licenses for the subsequent 2 fiscal years;
 (C)an explanation as to how the use of shared cloud-computing services or other new technologies will impact the needs for software licenses for the subsequent 2 fiscal years; and
 (D)plans and estimated costs for eliminating unutilized software licenses for the subsequent 2 fiscal years; and
 (E)a plan to expedite licensing of software developed for the Department of Homeland Security to the private sector.
 (3)Plan to reduce software licensesIf the Chief Information Officer of the Department of Homeland Security determines through the inventory conducted under paragraph (2) that the number of software licenses held by the Department of Homeland Security and the components of the Department of Homeland Security exceeds the needs of the Department of Homeland Security, not later than 90 days after the date on which the inventory is completed, the Secretary of Homeland Security shall establish a plan for reducing the number of such software licenses to meet needs of the Department of Homeland Security.
 (c)Comptroller General reviewNot later than the end of fiscal year 2019, the Comptroller General of the United States shall review the extent to which the Chief Information Officer of the Department of Homeland Security fulfilled all requirements established in this section and the amendments made by this section.
					1105.Quadrennial homeland security review
 (a)In generalSection 706 of the Homeland Security Act of 2002, as so redesignated by section 1142 of this Act, is amended—
 (1)in subsection (a)(3)— (A)in subparagraph (B), by striking and at the end;
 (B)by redesignating subparagraph (C) as subparagraph (D); and (C)by inserting after subparagraph (B) the following:
								
 (C)representatives from appropriate advisory committees established pursuant to section 871, including the Homeland Security Advisory Council and the Homeland Security Science and Technology Advisory Committee, or otherwise established, including the Aviation Security Advisory Committee established pursuant to section 44946 of title 49, United States Code; and;
 (2)in subsection (b)— (A)in paragraph (2), by inserting before the semicolon at the end the following: based on the risk assessment required pursuant to subsection (c)(2)(B);
 (B)in paragraph (3)— (i)by inserting , to the extent practicable, after describe; and
 (ii)by striking budget plan and inserting resources required; (C)in paragraph (4)—
 (i)by inserting , to the extent practicable, after identify; (ii)by striking budget plan required to provide sufficient resources to successfully and inserting resources required to; and
 (iii)by striking the semicolon at the end and inserting , including any resources identified from redundant, wasteful, or unnecessary capabilities and capacities that can be redirected to better support other existing capabilities and capacities, as the case may be; and;
 (D)in paragraph (5), by striking ; and and inserting a period; and (E)by striking paragraph (6);
 (3)in subsection (c)— (A)in paragraph (1), by striking December 31 and inserting September 30;
 (B)in paragraph (2)— (i)in subparagraph (B), by striking description of the threats to and inserting risk assessment of;
 (ii)in subparagraph (C), by inserting , as required under subsection (b)(2) before the semicolon at the end; (iii)in subparagraph (D)—
 (I)by inserting to the extent practicable, before a description; and (II)by striking budget plan and inserting resources required;
 (iv)in subparagraph (F)— (I)by inserting to the extent practicable, before a discussion; and
 (II)by striking the status of; (v)in subparagraph (G)—
 (I)by inserting to the extent practicable, before a discussion; (II)by striking the status of;
 (III)by inserting and risks before to national homeland; and (IV)by inserting and after the semicolon at the end;
 (vi)by striking subparagraph (H); and (vii)by redesignating subparagraph (I) as subparagraph (H);
 (C)by redesignating paragraph (3) as paragraph (4); and (D)by inserting after paragraph (2) the following:
								
 (3)DocumentationThe Secretary shall retain, from each quadrennial homeland security review, all information regarding the risk assessment, as required under subsection (c)(2)(B), including—
 (A)the risk model utilized to generate the risk assessment; (B)information, including data used in the risk model, utilized to generate the risk assessment; and
 (C)sources of information, including other risk assessments, utilized to generate the risk assessment.;  (4)by redesignating subsection (d) as subsection (e); and
 (5)by inserting after subsection (c) the following:  (d)ReviewNot later than 90 days after the submission of each report required under subsection (c)(1), the Secretary shall provide to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate information on the degree to which the findings and recommendations developed in the quadrennial homeland security review covered by the report were integrated into the acquisition strategy and expenditure plans for the Department..
 (b)Effective dateThe amendments made by this section shall apply with respect to a quadrennial homeland security review conducted under section 706 of the Homeland Security Act of 2002, as so redesignated, after December 31, 2017.
					1106.Office of Strategy, Policy, and Plans
					(a)Abolishment of Office of International Affairs
 (1)In generalThe Office of International Affairs within the Office of the Secretary of Homeland Security is abolished.
 (2)Transfer of assets and personnelThe functions authorized to be performed by the office described in paragraph (1) as of the day before the date of enactment of this Act, and the assets and personnel associated with such functions, are transferred to the Under Secretary for Strategy, Policy, and Plans of the Department of Homeland Security under section 708 of the Homeland Security Act of 2002, as so redesignated by section 1142 of this Act.
 (3)Conforming amendmentsThe Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended— (A)in section 317(b) (6 U.S.C. 195c(b))—
 (i)in paragraph (2)(A), by striking , in consultation with the Assistant Secretary for International Affairs,; and (ii)in paragraph (4), by striking the Office of International Affairs and; and
 (B)by striking section 879 (6 U.S.C. 459).
 (4)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (Public Law 107–296; 116 Stat. 2135) is amended by striking the item relating to section 879.
 (b)Homeland Security Advisory CouncilSection 102(b) of the Homeland Security Act of 2002 (6 U.S.C. 112(b)) is amended— (1)in paragraph (2), by striking and at the end;
 (2)in paragraph (3), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
							
 (4)shall establish a Homeland Security Advisory Council to provide advice and recommendations on homeland security-related matters, including advice with respect to the preparation of the quadrennial homeland security review under section 706..
 (c)Office of Legislative AffairsSection 103 of the Homeland Security Act of 2002 (6 U.S.C. 113) is amended by adding at the end the following:
						
							(h)Office of Legislative Affairs
 (1)In generalNotwithstanding any other provision of law, any report that the Department or a component of the Department is required to submit to the Committee on Appropriations of the Senate or the Committee on Appropriations of the House of Representatives under any provision of law shall be submitted concurrently to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives.
 (2)ApplicabilityParagraph (1) shall apply with respect to any report described in paragraph (1) that is submitted on or after the date of enactment of the DHS Authorization Act.
 (3)NoticeThe Secretary shall notify, in writing, the chairmen and ranking members of the authorizing and appropriating committees of jurisdiction regarding policy memoranda, management directives, and reprogramming notifications issued by the Department..
					(d)Office of Private Sector
 (1)In generalSection 103 of the Homeland Security Act of 2002 (6 U.S.C. 113), as amended, is amended by adding at the end the following:
							
 (i)Office of Private SectorThe Assistant Secretary for Private Sector shall be responsible for— (1)creating and fostering strategic communications with the private sector to enhance the primary mission of the Department to protect the American homeland;
 (2)advising the Secretary on the impact of the Department’s policies, regulations, processes, and actions on the private sector;
 (3)interfacing with other relevant Federal agencies with homeland security missions to assess the impact of these agencies’ actions on the private sector;
 (4)creating and managing private sector advisory councils composed of representatives of industries and associations designated by the Secretary to—
 (A)advise the Secretary on private sector products, applications, and solutions as they relate to homeland security challenges; and
 (B)advise the Secretary on homeland security policies, regulations, processes, and actions that affect the participating industries and associations;
 (5)working with Federal laboratories, federally funded research and development centers, other federally funded organizations, academia, and the private sector to develop innovative approaches to address homeland security challenges to produce and deploy the best available technologies for homeland security missions;
 (6)promoting existing public-private partnerships and developing new public-private partnerships to provide for collaboration and mutual support to address homeland security challenges; and
 (7)assisting in the development and promotion of private sector best practices to secure critical infrastructure..
 (2)Conforming amendmentSection 102(f) of the Homeland Security Act of 2002 (6 U.S.C. 112(f)) is amended— (A)by striking paragraphs (1) through (7); and
 (B)by redesignating paragraphs (8), (9), (10), and (11) as paragraphs (1), (2), (3), and (4), respectively.
 (e)DefinitionsIn this section each of the terms assets, functions, and personnel have the meanings given those terms under section 2 of the Homeland Security Act of 2002 (6 U.S.C. 101).
					(f)Duplication review
 (1)Review requiredNot later than 1 year after the date of enactment of this Act, the Secretary of Homeland Security shall complete a review of the functions and responsibilities of each Department of Homeland Security component responsible for international affairs to identify and eliminate areas of unnecessary duplication.
 (2)Submission to CongressNot later than 30 days after the completion of the review required under paragraph (1), the Secretary of Homeland Security shall provide the results of the review to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate.
 (3)Action planNot later than 1 year after the date of enactment of this Act, the Secretary of Homeland Security shall submit to the congressional homeland security committees, as defined in section 2 of the Homeland Security Act of 2002 (6 U.S.C. 101, as amended by this Act, an action plan, including corrective steps and an estimated date of completion, to address areas of duplication, fragmentation, and overlap and opportunities for cost savings and revenue enhancement, as identified by the Government Accountability Office based on the annual report of the Government Accountability Office entitled Additional Opportunities to Reduce Fragmentation, Overlap, and Duplication and Achieve Other Financial Benefits.
						1107.Chief Procurement Officer
 (a)In generalTitle VII of the Homeland Security Act of 2002 (6 U.S.C. 341 et seq.), as amended by section 1142, is amended by adding at the end the following:
						
							709.Chief Procurement Officer
 (a)In generalThere is in the Department a Chief Procurement Officer, who shall serve as a senior business advisor to agency officials on procurement-related matters and report directly to the Under Secretary for Management. The Chief Procurement Officer is the senior procurement executive for purposes of subsection (c) of section 1702 of title 41, United States Code, and shall perform procurement functions as specified in such subsection.
 (b)ResponsibilitiesThe Chief Procurement Officer shall— (1)delegate or retain contracting authority, as appropriate;
 (2)issue procurement policies and oversee the heads of contracting activity of the Department to ensure compliance with those policies;
 (3)serve as the main liaison of the Department to industry on procurement-related issues; (4)account for the integrity, performance, and oversight of Department procurement and contracting functions;
 (5)ensure that procurement contracting strategies and plans are consistent with the intent and direction of the Acquisition Review Board;
 (6)oversee a centralized acquisition workforce certification and training program using, as appropriate, existing best practices and acquisition training opportunities from the Federal Government, private sector, or universities and colleges to include training on how best to identify actions that warrant referrals for suspension or debarment;
 (7)approve the selection and organizational placement of each head of contracting activity within the Department and participate in the periodic performance reviews of each head of contracting activity of the Department;
 (8)ensure that a fair proportion of the value of Federal contracts and subcontracts are awarded to small business concerns, as defined under section 3 of the Small Business Act (15 U.S.C. 632), (in accordance with the procurement contract goals under section 15(g) of the Small Business Act (15 U.S.C. 644(g)), maximize opportunities for small business participation in such contracts, and ensure, to the extent practicable, small business concerns that achieve qualified vendor status for security-related technologies are provided an opportunity to compete for contracts for such technology; and
 (9)carry out any other procurement duties that the Under Secretary for Management may designate. (c)Head of contracting activity definedIn this section the term head of contracting activity means an official who is delegated, by the Chief Procurement Officer and Senior Procurement Executive, the responsibility for the creation, management, and oversight of a team of procurement professionals properly trained, certified, and warranted to accomplish the acquisition of products and services on behalf of the designated components, offices, and organizations of the Department, and as authorized, other government entities..
 (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (Public Law 107–296; 116 Stat. 2135), as amended by section 1142, is amended by inserting after the item relating to section 708 the following:
						Sec. 709. Chief Procurement Officer..
					1108.Chief Security Officer
 (a)In generalTitle VII of the Homeland Security Act of 2002 (6 U.S.C. 341 et seq.), as amended by section 1107, is amended by adding at the end the following:
						
							710.Chief Security Officer
 (a)In generalThere is in the Department a Chief Security Officer, who shall report directly to the Under Secretary for Management.
 (b)ResponsibilitiesThe Chief Security Officer shall— (1)develop, implement, and oversee compliance with the security policies, programs, and standards of the Department;
 (2)participate in— (A)the selection and organizational placement of each senior security official of a component, and the deputy for each such official, and any other senior executives responsible for security-related matters; and
 (B)the periodic performance planning and reviews; (3)identify training requirements, standards, and oversight of education to Department personnel on security-related matters;
 (4)develop security programmatic guidelines; (5)review contracts and interagency agreements associated with major security investments within the Department; and
 (6)provide support to Department components on security-related matters.. (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (Public Law 107–296; 116 Stat. 2135) is amended, as amended by section 1107, by inserting after the item relating to section 709 the following:
						Sec. 710. Chief Security Officer..
					1109.Office of Inspector General
 (a)NotificationThe heads of offices and components of the Department of Homeland Security shall promptly advise the Inspector General of the Department of all allegations of misconduct with respect to which the Inspector General has investigative authority under the Inspector General Act of 1978 (5 U.S.C. App.).
 (b)WaiverThe Inspector General may waive the notification requirement under this section with respect to any category or subset of allegations of misconduct.
 (c)Rule of constructionNothing in this section may be construed as affecting the authority of the Secretary of Homeland Security under the Inspector General Act of 1978 (5 U.S.C. App.).
					1110.Office for Civil Rights and Civil Liberties
 (a)In generalSection 705 of the Homeland Security Act of 2002 (6 U.S.C. 345) is amended— (1)in the section heading, by striking Establishment of officer for;
 (2)in subsection (a)— (A)in the matter preceding paragraph (1), by striking Officer for Civil Rights and Civil Liberties and inserting Chief Civil Rights and Civil Liberties Officer; and
 (B)in paragraph (2), by inserting Chief before Officer; (3)by redesignating subsection (b) as subsection (d); and
 (4)by inserting after subsection (a) the following:  (b)Office for Civil Rights and Civil LibertiesThere is in the Department an Office for Civil Rights and Civil Liberties. Under the direction of the Chief Civil Rights and Civil Liberties Officer, the Office shall support the Chief Civil Rights and Civil Liberties Officer in the following:
 (1)Integrating civil rights and civil liberties into activities of the Department by conducting programs and providing policy advice and other technical assistance.
 (2)Investigating complaints and information indicating possible abuses of civil rights or civil liberties, unless the Inspector General of the Department determines that any such complaint or information should be investigated by the Inspector General.
 (3)Directing the Department’s equal employment opportunity and diversity policies and programs, including complaint management and adjudication.
 (4)Communicating with individuals and communities whose civil rights and civil liberties may be affected by Department activities.
 (5)Any other activities as assigned by the Chief Civil Rights and Civil Liberties Officer. (c)Component Civil Rights and Civil Liberties Officers (1)In generalIn consultation with the Chief Civil Rights and Civil Liberties Officer, the head of each component of the Department shall appoint a senior-level Federal employee with experience and background in civil rights and civil liberties as the Civil Rights and Civil Liberties Officer for the component.
 (2)ResponsibilitiesEach Civil Rights and Civil Liberties Officer appointed under paragraph (1) shall— (A)serve as the main point of contact for the Chief Civil Rights and Civil Liberties Officer; and
 (B)coordinate with the Chief Civil Rights and Civil Liberties Officer to oversee the integration of civil rights and civil liberties into the activities of the component..
 (b)Technical and conforming amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (Public Law 107–296; 116 Stat. 2135) is amended by striking the item relating to section 705 and inserting the following:
						Sec. 705. Civil Rights and Civil Liberties..
					1111.Science and technology
					(a)Responsibilities of the Under Secretary for Science and Technology
 (1)Directorate for Science and TechnologySection 302 of the Homeland Security Act of 2002 (6 U.S.C. 182) is amended— (A)in the matter preceding paragraph (1), by striking The Secretary, acting through the Under and inserting The Under; and
 (B)in paragraph (4), by striking and evaluation and inserting evaluation, and standards coordination and development. (2)Technical and conforming amendmentSection 315(a)(2)(A) of the Homeland Security Act of 2002 (Public Law 107–296; 116 Stat. 2135) is amended by striking Directorate of Science and Technology and Homeland Security Advanced Research Projects Agency and inserting Directorate Science and Technology and the Chief Scientist.
						(b)Office of the Chief Scientist
 (1)In generalSection 307 of the Homeland Security Act of 2002 (6 U.S.C. 187) is amended— (A)in the section heading, by striking Homeland Security Advanced Research Projects Agency and inserting Office of the Chief Scientist;
 (B)in subsection (a)— (i)by striking paragraphs (1) and (3); and
 (ii)by redesignating paragraphs (2) and (4) as paragraphs (1) and (2), respectively; and (C)by striking subsections (b) and (c) and inserting the following:
								
									(b)Office of the Chief Scientist
 (1)EstablishmentThere is established the Office of the Chief Scientist. (2)Chief ScientistThe Office of the Chief Scientist shall be headed by a Chief Scientist, who shall be appointed by the Secretary.
 (3)QualificationsThe Chief Scientist shall— (A)be appointed from among distinguished scientists with specialized training or significant experience in a field related to counterterrorism, traditional homeland security missions, or national defense; and
 (B)have earned an advanced degree at an institution of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)).
 (4)ResponsibilitiesThe Chief Scientist shall oversee all research and development to— (A)support basic and applied homeland security research to promote revolutionary changes in technologies that would promote homeland security;
 (B)advance the development, testing and evaluation, standards coordination and development, and deployment of critical homeland security technologies;
 (C)accelerate the prototyping and deployment of technologies that would address homeland security vulnerabilities;
 (D)promote the award of competitive, merit-reviewed grants, cooperative agreements or contracts to public or private entities, including business, federally funded research and development centers, and universities; and
 (E)oversee research and development for the purpose of advancing technology for the investigation of child exploitation crimes, including child victim identification, trafficking in persons, and child pornography, and for advanced forensics.
 (5)CoordinationThe Chief Scientist shall ensure that the activities of the Directorate for Testing and Evaluation of Science and Technology are coordinated with those of other relevant research agencies, and may oversee projects jointly with other agencies.
 (6)PersonnelIn hiring personnel for the Science and Technology Directorate, the Secretary shall have the hiring and management authorities described in section 1599h of title 10, United States Code. The term of appointments for employees under subsection (c)(1) of that section may not exceed 5 years before the granting of any extension under subsection (c)(2) of that section.
 (7)DemonstrationsThe Chief Scientist, periodically, shall hold homeland security technology demonstrations, pilots, field assessments, and workshops to improve contact among technology developers, vendors, component personnel, State, local, and tribal first responders, and acquisition personnel..
 (2)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (Public Law 107–296; 116 Stat. 2135) is amended by striking the item relating to section 307 and inserting the following:
							Sec. 307. Office of the Chief Scientist..
						1112.Department of Homeland Security Rotation Program
 (a)Enhancements to the rotation programSection 844 of the Homeland Security Act of 2002 (6 U.S.C. 414) is amended— (1)by striking (a) Establishment.—;
 (2)by redesignating paragraphs (1) through (5) as subsections (a) through (e), respectively, and adjusting the margins and the heading typeface accordingly;
 (3)in subsection (a), as so redesignated— (A)by striking Not later than 180 days after the date of enactment of this section, the and inserting The; and
 (B)by striking for employees of the Department and inserting for certain personnel within the Department; (4)in subsection (b), as so redesignated—
 (A)by redesignating subparagraphs (A) through (G) as paragraphs (3) through (9), respectively, and adjusting the margins accordingly;
 (B)by inserting before paragraph (3), as so redesignated, the following:  (1)seek to foster greater departmental integration and unity of effort;
 (2)seek to help enhance the knowledge, skills, and abilities of participating personnel with respect to the programs, policies, and activities of the Department;;
 (C)in paragraph (4), as so redesignated, by striking middle and senior level; and (D)in paragraph (7), as so redesignated, by inserting before invigorate the following: seek to improve morale and retention throughout the Department and;
 (5)in subsection (c), as redesignated by paragraph (2)— (A)by redesignating subparagraphs (A) and (B) as paragraphs (1) and (2), respectively, and adjusting the margins accordingly; and
 (B)in paragraph (2), as so redesignated— (i)by striking clause (iii); and
 (ii)by redesignating clauses (i), (ii), and (iv) through (viii) as subparagraphs (A) through (G), respectively, and adjusting the margins accordingly;
 (6)by redesignating subsections (d) and (e), as redesignated by paragraph (2), as subsections (e) and (f), respectively;
 (7)by inserting after subsection (c) the following new subsection:  (d)Administrative mattersIn carrying out the Rotation Program the Secretary shall—
 (1)before selecting employees for participation in the Rotation Program, disseminate information broadly within the Department about the availability of the Rotation Program, qualifications for participation in the Rotation Program, including full-time employment within the employing component or office not less than 1 year, and the general provisions of the Rotation Program;
 (2)require as a condition of participation in the Rotation Program that an employee— (A)is nominated by the head of the component or office employing the employee; and
 (B)is selected by the Secretary, or the Secretary’s designee, solely on the basis of relative ability, knowledge, and skills, after fair and open competition that assures that all candidates receive equal opportunity;
 (3)ensure that each employee participating in the Rotation Program shall be entitled to return, within a reasonable period of time after the end of the period of participation, to the position held by the employee, or a corresponding or higher position, in the component or office that employed the employee prior to the participation of the employee in the Rotation Program;
 (4)require that the rights that would be available to the employee if the employee were detailed from the employing component or office to another Federal agency or office remain available to the employee during the employee participation in the Rotation Program; and
 (5)require that, during the period of participation by an employee in the Rotation Program, performance evaluations for the employee—
 (A)shall be conducted by officials in the office or component employing the employee with input from the supervisors of the employee at the component or office in which the employee is placed during that period; and
 (B)shall be provided the same weight with respect to promotions and other rewards as performance evaluations for service in the office or component employing the employee.; and
 (8)by adding at the end the following:  (g)Intelligence rotational assignment program (1)EstablishmentThe Secretary shall establish an Intelligence Rotational Assignment Program as part of the Rotation Program under subsection (a).
 (2)AdministrationThe Chief Human Capital Officer, in conjunction with the Chief Intelligence Officer, shall administer the Intelligence Rotational Assignment Program established pursuant to paragraph (1).
 (3)EligibilityThe Intelligence Rotational Assignment Program established pursuant to paragraph (1) shall be open to employees serving in existing analyst positions within the Department’s intelligence enterprise and other Department employees as determined appropriate by the Chief Human Capital Officer and the Chief Intelligence Officer.
 (4)CoordinationThe responsibilities specified in subsection (c)(2) that apply to the Rotation Program under such subsection shall, as applicable, also apply to the Intelligence Rotational Assignment Program under this subsection.
 (h)EvaluationThe Chief Human Capital Officer, acting through the Under Secretary for Management, shall— (1)perform regular evaluations of the Homeland Security Rotation Program; and
 (2)not later than 90 days after the end of each fiscal year, submit to the Secretary a report detailing the findings of the evaluations under paragraph (1) during that fiscal year, which shall include—
 (A)an analysis of the extent to which the program meets the goals under subsection (b); (B)feedback from participants in the program, including the extent to which rotations have enhanced their performance in their current role and opportunities to improve the program;
 (C)aggregated information about program participants; and (D)a discussion of how rotations can be aligned with the needs of the Department with respect to employee training and mission needs..
 (b)Congressional notification and oversightNot later than 120 days after the date of the enactment of this Act, the Secretary of Homeland Security shall provide to the Committee on Homeland Security and the Permanent Select Committee on Intelligence of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Select Committee on Intelligence of the Senate information about the status of the Homeland Security Rotation Program authorized by section 844 of the Homeland Security Act of 2002, as amended by subsection (a) of this section.
					1113.Future Years Homeland Security Program
 (a)In generalSection 874 of the Homeland Security Act of 2002 (6 U.S.C. 454) is amended— (1)in the section heading, by striking year and inserting years;
 (2)by striking subsection (a) and inserting the following:  (a)In generalNot later than 60 days after the date on which the budget of the President is submitted to Congress under section 1105(a) of title 31, United States Code, the Secretary shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives (referred to in this section as the appropriate committees) a Future Years Homeland Security Program that covers the fiscal year for which the budget is submitted and the 4 succeeding fiscal years.; and
 (3)by striking subsection (c) and inserting the following new subsections:  (c)Projection of acquisition estimatesOn and after February 1, 2019, each Future Years Homeland Security Program shall project—
 (1)acquisition estimates for the fiscal year for which the budget is submitted and the 4 succeeding fiscal years, with specified estimates for each fiscal year, for all major acquisitions by the Department and each component of the Department; and
 (2)estimated annual deployment schedules for all physical asset major acquisitions over the 5-fiscal-year period described in paragraph (1), estimated costs and number of service contracts, and the full operating capability for all information technology major acquisitions.
 (d)Sensitive and classified informationThe Secretary may include with each Future Years Homeland Security Program a classified or other appropriately controlled document containing information required to be submitted under this section that is restricted from public disclosure in accordance with Federal law or Executive order.
 (e)Availability of information to the publicThe Secretary shall make available to the public in electronic form the information required to be submitted to the appropriate committees under this section, other than information described in subsection (d)..
 (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (Public Law 107–296; 116 Stat. 2135) is amended by striking the item relating to section 874 and inserting the following:
						Sec. 874. Future Years Homeland Security Program..
					1114.Field efficiencies plan
 (a)In generalNot later than 270 days after the date of enactment of this Act, the Secretary of Homeland Security shall submit to the Committee on Homeland Security and the Committee on Transportation and Infrastructure of the House of Representatives and Committee on Homeland Security and Governmental Affairs of the Senate a field efficiencies plan that—
 (1)examines the facilities and administrative and logistics functions of components of the Department of Homeland Security located within designated geographic areas; and
 (2)provides specific recommendations and an associated cost-benefit analysis for the consolidation of the facilities and administrative and logistics functions of components of the Department of Homeland Security within each designated geographic area.
 (b)ContentsThe field efficiencies plan submitted under subsection (a) shall include the following: (1)An accounting of leases held by the Department of Homeland Security or the components of the Department of Homeland Security that have expired in the current fiscal year or will be expiring in the next fiscal year, that have begun or been renewed in the current fiscal year, or that the Department of Homeland Security or the components of the Department of Homeland Security plan to sign or renew in the next fiscal year.
 (2)For each designated geographic area: (A)An evaluation of specific facilities at which components, or operational entities of components, of the Department of Homeland Security may be closed or consolidated, including consideration of when leases expire or facilities owned by the Government become available.
 (B)An evaluation of potential consolidation with facilities of other Federal, State, or local entities, including—
 (i)offices; (ii)warehouses;
 (iii)training centers; (iv)housing;
 (v)ports, shore facilities, and airfields; (vi)laboratories;
 (vii)continuity of government facilities; and (viii)other assets as determined by the Secretary.
 (C)An evaluation of the potential for the consolidation of administrative and logistics functions, including—
 (i)facility maintenance; (ii)fleet vehicle services;
 (iii)mail handling and shipping and receiving; (iv)facility security;
 (v)procurement of goods and services; (vi)information technology and telecommunications services and support; and
 (vii)additional ways to improve unity of effort and cost savings for field operations and related support activities as determined by the Secretary.
 (3)An implementation plan, including— (A)near-term actions that can co-locate, consolidate, or dispose of property within 24 months;
 (B)identifying long-term occupancy agreements or leases that cannot be changed without a significant cost to the Government; and
 (C)how the Department of Homeland Security can ensure it has the capacity, in both personnel and funds, needed to cover up-front costs to achieve consolidation and efficiencies.
 (4)An accounting of any consolidation of the real estate footprint of the Department or any component of the Department, including the co-location of personnel from different components, offices, and agencies within the Department.
						1115.Management
					(a)Submission to Congress of information regarding reprogramming or transfer of Department of Homeland
 Security resources to respond to operational surgesTitle VII of the Homeland Security Act of 2002 (6 U.S.C. 341 et seq.), as amended by section 1108, is amended by adding at the end the following:
						
							711.Annual submittal to Congress of information on reprogramming or transfers of funds to respond to
 operational surgesFor each fiscal year until fiscal year 2023, the Secretary shall provide to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate, together with the annual budget request for the Department, information on—
 (1)any circumstance during the fiscal year covered by the report in which the Secretary exercised the authority to reprogram or transfer funds to address unforeseen costs, including costs associated with operational surges; and
 (2)any circumstance in which any limitation on the transfer or reprogramming of funds affected the ability of the Secretary to address such unforeseen costs..
 (b)Long term real property strategiesTitle VII of the Homeland Security Act of 2002 (6 U.S.C. 341 et seq.), as amended by subsection (a), is amended by adding at the end the following:
						
							712.Chief Facilities and Logistics Officer
 (a)In generalThere is a Chief Facilities and Logistics Officer of the Department who shall report directly to the Under Secretary for Management. The Chief Facilities and Logistics Officer shall be career reserved for a member of the senior executive service.
 (b)ResponsibilitiesThe Chief Facilities and Logistics Officer shall— (1)develop policies and procedures and provide program oversight to manage real property, facilities, environmental and energy programs, personal property, mobile assets, equipment, and other material resources of the Department;
 (2)manage and execute, in consultation with the component heads, mission support services within the National Capital Region for real property, facilities, environmental and energy programs, and other common headquarters and field activities for the Department; and
 (3)provide tactical and transactional services for the Department in the National Capital Region, including transportation, facility operations, and maintenance.
									713.Long term real property strategies
								(a)In general
 (1)First strategyNot later than 180 days after the date of enactment of this section, the Under Secretary for Management, in consultation with the Administrator of General Services, shall develop an initial 5-year regional real property strategy for the Department that covers the 5-fiscal-year period immediately following such date of enactment. Such strategy shall be geographically organized, as designated by the Under Secretary for Management.
 (2)Second strategyNot later than the first day of the fourth fiscal year covered by the first strategy under paragraph (1), the Under Secretary for Management, in consultation with the Administrator of General Services, shall develop a second 5-year real property strategy for the Department that covers the 5 fiscal years immediately following the conclusion of the first strategy.
									(b)Requirements
 (1)Initial strategyThe initial 5-year strategy developed in accordance with subsection (a)(1) shall— (A)identify opportunities to consolidate real property, optimize the usage of Federal assets, and decrease the number of commercial leases and square footage within the Department’s real property portfolio;
 (B)provide alternate housing and consolidation plans to increase efficiency through joint use of Department spaces while decreasing the cost of leased space;
 (C)concentrate on geographical areas with a significant Department presence, as identified by the Under Secretary for Management;
 (D)examine the establishment of central Department locations in each such geographical region and the co-location of Department components based on the mission sets and responsibilities of such components;
 (E)identify opportunities to reduce overhead costs through co-location or consolidation of real property interests or mission support activities, such as shared mail screening and processing, centralized transportation and shuttle services, regional transit benefit programs, common contracting for custodial and other services, and leveraging strategic sourcing contracts and sharing of specialized facilities, such as training facilities and resources;
 (F)manage the current Department Workspace Standard for Office Space in accordance with the Department office workspace design process to develop the most efficient and effective spaces within the workspace standard usable square foot ranges for all leased for office space entered into on or after the date of the enactment of this section, including the renewal of any leases for office space existing as of such date;
 (G)define, based on square footage, what constitutes a major real property acquisition; (H)prioritize actions to be taken to improve the operations and management of the Department’s real property inventory, based on life-cycle cost estimations, in consultation with component heads;
 (I)include information on the headquarters consolidation project of the Department, including— (i)an updated list of the components and offices to be included in the project;
 (ii)a comprehensive assessment of the current and future real property required by the Department at the site; and
 (iii)updated cost and schedule estimates; and (J)include any additional information determined appropriate or relevant by the Under Secretary for Management.
 (2)Second strategyThe second 5-year strategy developed in accordance with subsection (a)(2) shall include information required in subparagraphs (A), (B), (C), (E), (F), (G), (H), (I), and (J) of paragraph (1) and information on the effectiveness of implementation efforts pursuant to the Department-wide policy required in accordance with subsection (c), including—
 (A)the impact of such implementation on departmental operations and costs; and (B)the degree to which the Department established central Department locations and co-located Department components pursuant to the results of the examination required by paragraph (1)(D).
 (c)Implementation policiesNot later than 90 days after the development of each of the regional real property strategies developed in accordance with subsection (a), the Under Secretary for Management shall develop or update, as applicable, a Department-wide policy implementing such strategies.
 (d)CertificationsSubject to subsection (g)(3), the implementation policies developed pursuant to subsection (c) shall require component heads to certify to the Under Secretary for Management that such heads have complied with the requirements specified in subsection (b) before making any major real property decision or recommendation, as defined by the Under Secretary, including matters related to new leased space, renewing any existing leases, or agreeing to extend or newly occupy any Federal space or new construction, in accordance with the applicable regional real property strategy developed in accordance with subsection (a).
								(e)Underutilized space
 (1)In generalThe implementation policies developed pursuant to subsection (c) shall require component heads, acting through regional property managers under subsection (f), to annually report to the Under Secretary for Management on underutilized space and identify space that may be made available for use, as applicable, by other components or Federal agencies.
 (2)ExceptionThe Under Secretary for Management may grant an exception to the workspace standard usable square foot ranges described in subsection (b)(1)(F) for specific office locations at which a reduction or elimination of otherwise underutilized space would negatively impact a component’s ability to execute its mission based on readiness performance measures or would increase the cost of such space.
 (3)Underutilized space definedIn this subsection, the term underutilized space means any space with respect to which utilization is greater than the workplace standard usable square foot ranges described in subsection (b)(1)(F).
									(f)Component responsibilities
 (1)Regional property managersEach component head shall identify a senior career employee of each such component for each geographic region included in the regional real property strategies developed in accordance with subsection (a) to serve as each such component’s regional property manager. Each such regional property manager shall serve as a single point of contact for Department headquarters and other Department components for all real property matters relating to each such component within the region in which each such component is located, and provide data and any other support necessary for the Department of Homeland Security Regional Mission Support Coordinator strategic asset and portfolio planning and execution.
 (2)DataRegional property managers under paragraph (1) shall provide annually to the Under Secretary for Management, via a standardized and centralized system, data on each component’s real property holdings, as specified by the Undersecretary for Management, including relating to underutilized space under subsection (e) (as such term is defined in such subsection), total square footage leased, annual cost, and total number of staff, for each geographic region included in the regional real property strategies developed in accordance with subsection (a).
									(g)Ongoing oversight
 (1)In generalThe Under Secretary for Management shall monitor components’ adherence to the regional real property strategies developed in accordance with subsection (a) and the implementation policies developed pursuant to subsection (c).
 (2)Annual reviewThe Under Secretary for Management shall annually review the data submitted pursuant to subsection (f)(2) to ensure all underutilized space (as such term is defined in subsection (e)) is properly identified.
 (3)Certification reviewThe Under Secretary for Management shall review, and if appropriate, approve, component certifications under subsection (d) before such components may make any major real property decision, including matters related to new leased space, renewing any existing leases, or agreeing to extend or newly occupy any Federal space or new construction, in accordance with the applicable regional real property strategy developed in accordance with subsection (a).
 (4)Congressional reportingThe Under Secretary for Management shall annually provide information to the Committee on Homeland Security and the Committee on Transportation and Infrastructure of the House of Representatives, the Committee on Homeland Security and Governmental Affairs of the Senate, and the Inspector General of the Department on the real property portfolio of the Department, including information relating to the following:
 (A)A summary of the Department’s real property holdings in each region described in the regional strategies developed in accordance with subsection (a), and for each such property, information including the total square footage leased, the total cost, the total number of staff at each such property, and the square foot per person utilization rate for office space (and whether or not it conforms with the workspace standard usable square foot ranges established described in subsection (b)(1)(F)).
 (B)An accounting of all underutilized space (as such term is defined in subsection (e)). (C)An accounting of all instances in which the Department or its components consolidated their real property holdings or co-located with another entity within the Department.
 (D)A list of all certifications provided pursuant to subsection (d) and all such certifications approved pursuant to paragraph (3) of this subsection.
 (5)Inspector General reviewNot later than 120 days after the last day of the fifth fiscal year covered in each of the initial and second regional real property strategies developed in accordance with subsection (a), the Inspector General of the Department shall review the information submitted pursuant to paragraph (4) and issue findings regarding the effectiveness of the implementation of the Department-wide policy and oversight efforts of the management of real property facilities, personal property, mobile assets, equipment and the Department’s other material resources as required under this section..
 (c)ReportingThe Secretary of Homeland Security shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate copies of the regional strategies developed in accordance with section 713(a) of the Homeland Security Act of 2002, as added by this Act, not later than 90 days after the date of the development of each such strategy.
 (d)Rules of constructionNothing in this Act or an amendment made by this Act shall be construed to effect, modify, or supersede—
 (1)the responsibility of agencies for management of their real property holdings pursuant to title 40 of the United States Code; or
 (2)the reporting requirements included in the Department of Homeland Security Headquarters Consolidation Accountability Act of 2015 (Public Law 114–150; 130 Stat. 366).
 (e)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (Public Law 107–296; 116 Stat. 2135), as amended by section 1108, is amended by inserting after the item relating to section 710 the following:
						Sec. 711. Annual submittal to Congress of information on reprogramming or transfers of funds to
			 respond to operational surges.Sec. 712. Chief Facilities and Logistics Officer.Sec. 713. Long term real property strategies..
					1116.Report to Congress on cost savings and efficiency
 (a)In generalNot later than 2 years after the date of the enactment of this Act, the Secretary of Homeland Security shall submit to the congressional homeland security committees (as defined in section 2 of the Homeland Security Act of 2002, as amended by this Act) a report that includes each of the following:
 (1)A detailed accounting of the management and administrative expenditures and activities of each component of the Department of Homeland Security and identifies potential cost savings, avoidances, and efficiencies for those expenditures and activities.
 (2)An examination of major physical assets of the Department of Homeland Security, as defined by the Secretary of Homeland Security.
 (3)A review of the size, experience level, and geographic distribution of the operational personnel of the Department of Homeland Security.
 (4)Recommendations for adjustments in the management and administration of the Department of Homeland Security that would reduce deficiencies in the capabilities of the Department of Homeland Security, reduce costs, and enhance efficiencies.
 (b)Form of reportThe report required under subsection (a) shall be submitted in unclassified form, but may include a classified annex.
					1117.Countering weapons of mass destruction office
 (a)In generalTitle XIX of the Homeland Security Act of 2002 (6 U.S.C. 591 et seq.) is amended— (1)in the title heading, by striking Domestic Nuclear Detection Office and inserting Countering Weapons of Mass Destruction Office;
 (2)by striking section 1901 and inserting the following:  1900.DefinitionsIn this title:
 (1)Assistant SecretaryThe term Assistant Secretary means the Assistant Secretary for the Countering Weapons of Mass Destruction Office. (2)OfficeThe term Office means the Countering Weapons of Mass Destruction Office established under section 1901(a).
 (3)Weapon of mass destructionThe term weapon of mass destruction has the meaning given the term in section 101 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801).
									ACountering Weapons of Mass Destruction Office;
							
								1901.Countering Weapons of Mass Destruction Office
 (a)EstablishmentThere is established in the Department a Countering Weapons of Mass Destruction Office. (b)Assistant secretaryThe Office shall be headed by an Assistant Secretary for the Countering Weapons of Mass Destruction Office, who shall be appointed by the President.
 (c)ResponsibilitiesThe Assistant Secretary shall serve as the Secretary’s principal advisor on— (1)weapons of mass destruction matters and strategies; and
 (2)coordinating the efforts to counter weapons of mass destruction.;  (3)by adding at the end the following:
							
								BMission of the Office
 1921.Mission of the OfficeThe Office shall be responsible for coordinating with other Federal efforts and developing departmental strategy and policy to plan, detect, or protect against the importation, possession, storage, transportation, development, or use of unauthorized chemical, biological, radiological, or nuclear materials, devices, or agents, in the United States and to protect against an attack using such materials, devices, or agents against the people, territory, or interests of the United States.
									1922.Relationship to other department entities and Federal agencies
 (a)In generalThe authority of the Assistant Secretary under this title shall neither affect nor diminish the authority or the responsibility of any officer of the Department or of any officer of any other department or agency of the United States with respect to the command, control, or direction of the functions, personnel, funds, assets, and liabilities of any entity within the Department or any Federal department or agency.
 (b)Federal emergency management agencyNothing in this title or any other provision of law may be construed to affect or reduce the responsibilities of the Federal Emergency Management Agency or the Administrator of the Agency, including the diversion of any asset, function, or mission of the Agency or the Administrator of the Agency.; 
 (4)by striking section 1905; (5)by redesignating sections 1902, 1903, 1904, 1906, and 1907 as sections 1923, 1924, 1925, 1926, and 1927, respectively, and transferring such sections to appear after section 1922, as added by paragraph (3);
 (6)in section 1923, as so redesignated— (A)in the section heading by striking Mission of Office and inserting Responsibilities; and
 (B)in subsection (a)(11), by striking Domestic Nuclear Detection Office and inserting Countering Weapons of Mass Destruction Office; (7)in section 1925(a), as so redesignated, by striking section 1902 and inserting section 1923;
 (8)in section 1926, as so redesignated— (A)by striking section 1902(a) each place it appears and inserting section 1923(a); and
 (B)in the matter preceding paragraph (1), by striking Director for Domestic Nuclear Detection and inserting Assistant Secretary for the Countering Weapons of Mass Destruction Office; and (9)in section 1927, as so redesignated—
 (A)in subsection (a)(1)(C), in the matter preceding clause (i), by striking Director of the Domestic Nuclear Detection Office and inserting Assistant Secretary for the Countering Weapons of Mass Destruction Office; and (B)in subsection (c), by striking section 1902 and inserting section 1923.
							(b)References and construction
 (1)In generalAny reference in law, regulation, document, paper, or other record of the United States to— (A)the Domestic Nuclear Detection Office shall be deemed to be a reference to the Countering Weapons of Mass Destruction Office; and
 (B)the Director for Domestic Nuclear Detection shall be deemed to be a reference to the Assistant Secretary for the Countering Weapons of Mass Destruction Office.
 (2)ConstructionSections 1923 through 1927 of the Homeland Security Act of 2002, as so redesignated by subsection (a), shall be construed to cover the chemical and biological responsibilities of the Assistant Secretary for the Countering Weapons of Mass Destruction Office.
 (3)AuthorityThe authority of the Director of the Domestic Nuclear Detection Office to make grants is transferred to the Assistant Secretary for the Countering Weapons of Mass Destruction, and such authority shall be construed to include grants for all purposes of title XIX of the Homeland Security Act of 2002, as amended by this Act.
						(c)Chief medical officer
 (1)RepealTitle V of the Homeland Security Act of 2002 (6 U.S.C. 311 et seq.) is amended by striking section 516.
 (2)AmendmentTitle XIX of the Homeland Security Act of 2002 (6 U.S.C. 591 et seq.), as amended by subsection (a), is amended by adding at the end the following:
							
								CChief Medical Officer
									1931.Chief Medical Officer
 (a)In generalThere is in the Department a Chief Medical Officer, who shall be appointed by the Secretary. The Chief Medical Officer shall report to the Assistant Secretary.
 (b)QualificationsThe individual appointed as Chief Medical Officer shall be a licensed physician possessing a demonstrated ability in and knowledge of medicine and public health.
 (c)ResponsibilitiesThe Chief Medical Officer shall have the responsibility within the Department for medical issues related to natural disasters, acts of terrorism, and other man-made disasters including—
 (1)serving as the principal advisor to the Secretary, the Assistant Secretary, and other Department officials on medical and public health issues;
 (2)providing operational medical support to all components of the Department; (3)as appropriate provide medical liaisons to the components of the Department, on a reimbursable basis, to provide subject matter expertise on operational medical issues;
 (4)coordinating with State, local, and tribal governments, the medical community, and others within and outside the Department, including the Department of Health and Human Services Centers for Disease Control, with respect to medical and public health matters; and
 (5)performing such other duties relating to such responsibilities as the Secretary may require.. (3)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (Public Law 107–296; 116 Stat. 2135) is amended by striking the item relating to section 516.
						(d)Workforce health and medical support
 (1)In generalTitle VII of the Homeland Security Act of 2002 (6 U.S.C. 341 et seq.), as amended by section 1115, is amended by adding at the end the following:
							
								714.Workforce health and medical support
 (a)In generalThe Under Secretary for Management shall be responsible for workforce-focused health and medical activities of the Department. The Under Secretary for Management may further delegate these responsibilities as appropriate.
 (b)ResponsibilitiesThe Under Secretary for Management, in coordination with the Chief Medical Officer, shall— (1)provide oversight and coordinate the medical and health activities of the Department for the human and animal personnel of the Department;
 (2)establish medical, health, veterinary, and occupational health exposure policy, guidance, strategies, and initiatives for the human and animal personnel of the Department;
 (3)as deemed appropriate by the Under Secretary, provide medical liaisons to the components of the Department, on a reimbursable basis, to provide subject matter expertise on occupational medical and public health issues;
 (4)serve as the primary representative for the Department on agreements regarding the detail of Department of Health and Human Services Public Health Service Commissioned Corps Officers to the Department, except that components and offices of the Department shall retain authority for funding, determination of specific duties, and supervision of Commissioned Corps officers detailed to a Department component; and
 (5)perform such other duties relating to such responsibilities as the Secretary may require.. (e)Transfers; abolishment (1)TransfersThe Secretary of Homeland Security shall transfer—
 (A)to the Countering Weapons of Mass Destruction Office all functions, personnel, budget authority, and assets of—
 (i)the Domestic Nuclear Detection Office, as in existence on the day before the date of enactment of this Act; and
 (ii)the Office of Health Affairs, as in existence on the day before the date of enactment of this Act, other than the functions, personnel, budget authority, and assets of such office necessary to perform the functions of section 714 of the Homeland Security Act of 2002, as added by this Act; and
 (B)to the Directorate of Management all functions, personnel, budget authority, and assets of the Office of Health Affairs, as in existence on the day before the date of enactment of this Act, that are necessary to perform the functions of section 714 of the Homeland Security Act of 2002, as added by this Act.
 (2)AbolishmentUpon completion of all transfers pursuant to paragraph (1)— (A)the Domestic Nuclear Detection Office of the Department of Homeland Security and the Office of Health Affairs of the Department of Homeland Security are abolished;
 (B)the positions of Assistant Secretary for Health Affairs and Director for Domestic Nuclear Detection are abolished.
							(f)Conforming amendments
 (1)Other officersSection 103(d) of the Homeland Security Act of 2002 (6 U.S.C. 113(d)) is amended— (A)by striking paragraph (4); and
 (B)by redesignating paragraph (5) as paragraph (4). (2)National biosurveillance integration centerSection 316(a) of the Homeland Security Act of 2002 (6 U.S.C. 195b(a)) is amended by striking Secretary shall and inserting Secretary, acting through the Assistant Secretary for the Countering Weapons of Mass Destruction Office, shall.
 (3)International cooperationSection 317(f) of the Homeland Security Act of 2002 (6 U.S.C. 195c(f)) is amended by striking the Chief Medical Officer, and inserting the Assistant Secretary for the Countering Weapons of Mass Destruction Office,. (4)Functions transferredSection 505(b) of the Homeland Security Act of 2002 (6 U.S.C. 315(b)) is amended—
 (A)by striking paragraph (4); (B)by redesignating paragraph (5) as paragraph (4); and
 (C)in paragraph (4), as so redesignated, by striking through (4) and inserting through (3). (5)Coordination of Department of Homeland Security efforts related to food, agriculture, and veterinary defense against terrorismSection 528(a) of the Homeland Security Act of 2002 (6 U.S.C. 321q(a)) is amended by striking Health Affairs, and inserting the Countering Weapons of Mass Destruction Office,.
 (g)Department of homeland security chemical, biological, radiological, and nuclear activitiesNot later than 1 year after the date of enactment of this Act and once every year thereafter, the Secretary of Homeland Security shall provide a briefing and report to the appropriate congressional committees (as defined in section 2 of the Homeland Security Act of 2002 (6 U.S.C. 101) on—
 (1)the organization and management of the chemical, biological, radiological, and nuclear activities of the Department of Homeland Security, including research and development activities, and the location of each activity under the organizational structure of the Countering Weapons of Mass Destruction Office;
 (2)a comprehensive inventory of chemical, biological, radiological, and nuclear activities, including research and development activities, of the Department of Homeland Security, highlighting areas of collaboration between components, coordination with other agencies, and the effectiveness and accomplishments of consolidated chemical, biological, radiological, and nuclear activities of the Department of Homeland Security, including research and development activities;
 (3)information relating to how the organizational structure of the Countering Weapons of Mass Destruction Office will enhance the development of chemical, biological, radiological, and nuclear priorities and capabilities across the Department of Homeland Security;
 (4)a discussion of any resulting cost savings and efficiencies gained through activities described in paragraphs (1) and (2); and
 (5)recommendations for any necessary statutory changes, or, if no statutory changes are necessary, an explanation of why no statutory or organizational changes are necessary.
 (h)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (Public Law 107–296; 116 Stat. 2135), as amended by subsection (b), is amended—
 (1)by inserting after the item relating to section 713 the following: Sec. 714. Workforce health and medical support.; and(2)by striking the item relating to title XIX (including items relating to section 1901 through section 1907) and inserting the following:
							TITLE XIX—Countering Weapons of Mass Destruction OfficeSec. 1900. Definitions.Subtitle A—Countering Weapons of Mass Destruction OfficeSec. 1901. Countering Weapons of Mass Destruction Office.Subtitle B—Mission of the OfficeSec. 1921. Mission of the Office.Sec. 1922. Relationship to other department entities and Federal agencies.Sec. 1923. Responsibilities.Sec. 1924. Hiring authority.Sec. 1925. Testing authority.Sec. 1926. Contracting and grant making authorities.Sec. 1927. Joint annual interagency review of global nuclear detection architecture.Subtitle C—Chief Medical OfficerSec. 1931. Chief Medical Officer..
						(i)Sunset
 (1)DefinitionIn this subsection, the term sunset date means the date that is 5 years after the date of enactment of this Act. (2)AmendmentsEffective on the sunset date:
 (A)Title XIX of the Homeland Security Act of 2002 (6 U.S.C. 591 et seq.) is amended— (i)in the title heading, by striking Countering Weapons of Mass Destruction Office and inserting Domestic Nuclear Detection Office;
 (ii)by striking section 1900 and all that follows through the end of section 1901 and inserting the following:
									
										1901.Domestic nuclear detection office
 (a)EstablishmentThere shall be established in the Department a Domestic Nuclear Detection Office (referred to in this title as the Office). The Secretary may request that the Secretary of Defense, the Secretary of Energy, the Secretary of State, the Attorney General, the Nuclear Regulatory Commission, and the directors of other Federal agencies, including elements of the Intelligence Community, provide for the reimbursable detail of personnel with relevant expertise to the Office.
 (b)DirectorThe Office shall be headed by a Director for Domestic Nuclear Detection, who shall be appointed by the President.; 
 (iii)by redesignating sections 1923, 1924, 1925, 1926, and 1927 as sections 1902, 1903, 1904, 1906, and 1907, respectively, and transferring such sections to appear after section 1901, as added by clause (ii);
 (iv)in section 1902, as so redesignated— (I)in the section heading by striking responsibilities and inserting mission of office; and
 (II)in subsection (a)(11), by striking Countering Weapons of Mass Destruction Office and inserting Domestic Nuclear Detection Office; (v)in section 1904(a), as so redesignated, by striking section 1923 and inserting section 1902;
 (vi)by inserting after section 1904, as redesignated and transferred by clause (iii), the following:  1905.Relationship to other department entities and federal agenciesThe authority of the Director under this title shall not affect the authorities or responsibilities of any officer of the Department or of any officer of any other department or agency of the United States with respect to the command, control, or direction of the functions, personnel, funds, assets, and liabilities of any entity within the Department or any Federal department or agency.; 
 (vii)in section 1906, as so redesignated— (I)by striking section 1923(a) each place it appears and inserting section 1902(a); and
 (II)in the matter preceding paragraph (1), by striking Assistant Secretary for the Countering Weapons of Mass Destruction Office and inserting Director for Domestic Nuclear Detection; and (viii)in section 1907, as so redesignated—
 (I)in subsection (a)(1)(C), in the matter preceding clause (i), by striking Assistant Secretary for the Countering Weapons of Mass Destruction Office and inserting Director of the Domestic Nuclear Detection Office; and (II)in subsection (c), by striking section 1923 and inserting section 1902; and
 (ix)by striking the heading for subtitle B and all that follows through the end of section 1931. (B)Title V of the Homeland Security Act of 2002 (6 U.S.C. 311 et seq.) is amended by inserting after section 515 the following:
								
									516.Chief medical officer
 (a)In generalThere is in the Department a Chief Medical Officer, who shall be appointed by the President. (b)QualificationsThe individual appointed as Chief Medical Officer shall possess a demonstrated ability in and knowledge of medicine and public health.
 (c)ResponsibilitiesThe Chief Medical Officer shall have the primary responsibility within the Department for medical issues related to natural disasters, acts of terrorism, and other man-made disasters, including—
 (1)serving as the principal advisor to the Secretary and the Administrator on medical and public health issues;
 (2)coordinating the biodefense activities of the Department; (3)ensuring internal and external coordination of all medical preparedness and response activities of the Department, including training, exercises, and equipment support;
 (4)serving as the Department's primary point of contact with the Department of Agriculture, the Department of Defense, the Department of Health and Human Services, the Department of Transportation, the Department of Veterans Affairs, and other Federal departments or agencies, on medical and public health issues;
 (5)serving as the Department's primary point of contact for State, local, and tribal governments, the medical community, and others within and outside the Department, with respect to medical and public health matters;
 (6)discharging, in coordination with the Under Secretary for Science and Technology, the responsibilities of the Department related to Project Bioshield; and
 (7)performing such other duties relating to such responsibilities as the Secretary may require.. (C)Title VII of the Homeland Security Act of 2002 (6 U.S.C. 341 et seq.) is amended by striking section 714.
 (D)Section 103(d) of the Homeland Security Act of 2002 (6 U.S.C. 113(d)) is amended— (i)by redesignating paragraph (4) as paragraph (5); and
 (ii)by inserting after paragraph (3) the following:  (4)A Director for Domestic Nuclear Detection..
 (E)Section 316(a) of the Homeland Security Act of 2002 (6 U.S.C. 195b(a)) is amended by striking , acting through the Assistant Secretary for the Countering Weapons of Mass Destruction Office,. (F)Section 317(f) of the Homeland Security Act of 2002 (6 U.S.C. 195c(f)) is amended by striking the Assistant Secretary for the Countering Weapons of Mass Destruction Office, and inserting the Chief Medical Officer,.
 (G)Section 505(b) of the Homeland Security Act of 2002 (6 U.S.C. 315(b)) is amended— (i)by redesignating paragraph (4) as paragraph (5);
 (ii)by inserting after paragraph (3) the following:  (4)The Office of the Chief Medical Officer.; and
 (iii)in paragraph (5), as so redesignated, by striking through (3) and inserting through (4). (H)Section 528(a) of the Homeland Security Act of 2002 (6 U.S.C. 321q(a)) is amended by striking Health Affairs, and inserting the Countering Weapons of Mass Destruction Office,.
 (I)The table of contents in section 1(b) of the Homeland Security Act of 2002 (Public Law 107–296; 116 Stat. 2135) is amended—
 (i)by inserting after the item relating to section 515 the following: Sec. 516. Chief medical officer.;  (ii)by striking the item relating to section 714; and
 (iii)by striking the item relating to title XIX (including items relating to section 1900 through section 1931) and inserting the following:
									TITLE XIX—Domestic Nuclear Detection OfficeSec. 1901. Domestic Nuclear Detection Office.Sec. 1902. Mission of Office.Sec. 1903. Hiring authority.Sec. 1904. Testing authority.Sec. 1905. Relationship to other Department entities and Federal agencies.Sec. 1906. Contracting and grant making authorities.Sec. 1907. Joint annual interagency review of global nuclear detection architecture..
 (3)This ActEffective on the sunset date, subsections (a) through (h) of this section, and the amendments made by such subsections, shall have no force or effect.
						(4)Transfers; abolishment
 (A)TransfersThe Secretary of Homeland Security shall transfer— (i)to the Domestic Nuclear Detection Office, all functions, personnel, budget authority, and assets of the Countering Weapons of Mass Destruction Office, as in existence on the day before the sunset date, except for the functions, personnel, budget authority, and assets that were transferred to the Countering Weapons of Mass Destruction Office under subsection (e)(1)(A)(i); and
 (ii)to the Office of Health Affairs, the functions, personnel, budget authority, and assets that were transferred to the Countering Weapons of Mass Destruction Office under subsection (e)(1)(A)(ii) or to the Directorate of Management under subsection (e)(1)(B).
 (B)AbolishmentUpon completion of all transfers pursuant to subparagraph (A)— (i)the Countering Weapons of Mass Destruction Office of the Department of Homeland Security is abolished; and
 (ii)the position of Assistant Secretary for the Countering Weapons of Mass Destruction Office is abolished.
 1118.Activities related to international agreements; activities related to childrenSection 708(c) of the Homeland Security Act of 2002, as so redesignated by section 1142 of this Act, is amended—
 (1)by redesignating paragraphs (6) and (7) as paragraphs (7) and (8), respectively; (2)by inserting after paragraph (5) the following:
						
 (6)enter into agreements with governments of other countries, in consultation with the Secretary of State or the head of another agency, as appropriate, international organizations, and international nongovernmental organizations in order to achieve the missions of the Department;; and
 (3)in paragraph (7), as so redesignated, by inserting , including feedback from organizations representing the needs of children, after stakeholder feedback.
					1119.Canine detection research and development
 (a)In generalTitle III of the Homeland Security Act of 2002 (6 U.S.C. 181 et seq.), as amended by section 1601 of this Act, is amended by adding at the end the following:
						
							321.Canine detection research and development
 (a)In generalIn furtherance of domestic preparedness and response, the Secretary, acting through the Under Secretary for Science and Technology, and in consultation with other relevant executive agencies, relevant State, local, and tribal governments, and academic and industry stakeholders, shall, to the extent practicable, conduct research and development of canine detection technology to mitigate the risk of the threats of existing and emerging weapons of mass destruction.
 (b)ScopeThe scope of the research and development under subsection (a) may include the following: (1)Canine-based sensing technologies.
 (2)Chem-Bio defense technologies. (3)New dimensions of olfaction biology.
 (4)Novel chemical sensing technologies. (5)Advances in metabolomics and volatilomics.
 (6)Advances in gene therapy, phenomics, and molecular medicine. (7)Reproductive science and technology.
 (8)End user techniques, tactics, and procedures. (9)National security policies, standards and practices for canine sensing technologies.
 (10)Protective technology, medicine, and treatments for the canine detection platform. (11)Domestic capacity and standards development.
 (12)Emerging threat detection. (13)Training aids.
 (14)Genetic, behavioral, and physiological optimization of the canine detection platform. (c)Coordination and collaborationThe Secretary, acting through the Under Secretary for Science and Technology, shall ensure research and development activities are conducted in coordination and collaboration with academia, all levels of government, and private sector stakeholders.
 (d)Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this section.. (b)Table of contents amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (Public Law 107–296; 116 Stat. 2135), as amended by this Act, is amended by inserting after the item relating to section 320 the following:
						Sec. 321. Canine detection research and development..
					BHuman Resources and Other Matters
 1131.Chief Human Capital Officer responsibilitiesSection 704 of the Homeland Security Act of 2002 (6 U.S.C. 344) is amended— (1)in subsection (b)—
 (A)in paragraph (1)— (i)by striking and in line and inserting , in line; and
 (ii)by inserting and informed by successful practices within the Federal Government and the private sector, after priorities,; (B)in paragraph (2), by striking develop performance measures to provide a basis for monitoring and evaluating and inserting develop performance measures to monitor and evaluate on an ongoing basis,;
 (C)in paragraph (4), by inserting including leader development and employee engagement programs, before in coordination; (D)by redesignating paragraphs (9) and (10) as paragraphs (14) and (15), respectively;
 (E)by redesignating paragraphs (3) through (8) as paragraphs (4) through (9), respectively; (F)by inserting after paragraph (2) the following:
							
 (3)assess the need of administrative and mission support staff across the Department, to identify and eliminate the unnecessary use of mission-critical staff for administrative and mission support positions;;
 (G)in paragraph (6), as so redesignated, by inserting before the semicolon at the end the following: that is informed by appropriate workforce planning initiatives; and (H)by inserting after paragraph (9), as so redesignated, the following:
							
 (10)maintain a catalogue of available employee development opportunities easily accessible to employees of the Department, including departmental leadership development programs, interagency development programs, and rotational programs;
 (11)approve the selection and organizational placement of each senior human capital official of each component of the Department and participate in the periodic performance reviews of each such senior human capital official;
 (12)assess the success of the Department and the components of the Department regarding efforts to recruit and retain employees in rural and remote areas, and make policy recommendations as appropriate to the Secretary and to Congress;
 (13)develop performance measures to monitor and evaluate on an ongoing basis any significant contracts issued by the Department or a component of the Department to a private entity regarding the recruitment, hiring, or retention of employees;.
						1132.Employee engagement and retention action plan
 (a)In generalTitle VII of the Homeland Security Act of 2002 (6 U.S.C. 341 et seq.), as amended by section 1117, is amended by adding at the end the following:
						
							715.Employee engagement and retention action plan
 (a)In generalThe Secretary shall— (1)not later than 180 days after the date of enactment of this section, and not later than September 30 of each fiscal year thereafter, issue a Department-wide employee engagement and retention action plan to inform and execute strategies for improving employee engagement, employee retention, Department management and leadership, diversity and inclusion efforts, employee morale, training and development opportunities, and communications within the Department, which shall reflect—
 (A)input from representatives from operational components, headquarters, and field personnel, including supervisory and non-supervisory personnel, and employee labor organizations that represent employees of the Department;
 (B)employee feedback provided through annual employee surveys, questionnaires, and other communications; and
 (C)performance measures, milestones, and objectives that reflect the priorities and strategies of the action plan to improve employee engagement and retention; and
 (2)require the head of each operational component of the Department to— (A)develop and implement a component-specific employee engagement and retention plan to advance the action plan required under paragraph (1) that includes performance measures and objectives, is informed by employee feedback provided through annual employee surveys, questionnaires, and other communications, as appropriate, and sets forth how employees and, if applicable, their labor representatives are to be integrated in developing programs and initiatives;
 (B)monitor progress on implementation of such action plan; and (C)provide to the Chief Human Capital Officer quarterly reports on actions planned and progress made under this paragraph.
 (b)Rule of constructionNothing in this section shall be construed to limit the ability of the departmental or component leadership from developing innovative approaches and strategies to employee engagement or retention not specifically required under this section.
 (c)RepealThis section shall be repealed on the date that is 5 years after the date of enactment of this section..
					(b)Clerical amendment
 (1)In generalThe table of contents in section 1(b) of the Homeland Security Act of 2002 (Public Law 107–296; 116 Stat. 2135), as amended by section 1117, is amended by inserting after the item related to section 714 the following:
							Sec. 715. Employee engagement and retention plan..
 (2)RepealThe amendment made by paragraph (1) shall be repealed on the date that is 5 years after the date of enactment of this Act.
						(c)Submissions to Congress
 (1)Department-wide employee engagement action planNot later than 2 years after the date of enactment of this Act, and once 2 years thereafter, the Secretary of Homeland Security shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate the Department-wide employee engagement action plan required under section 715 of the Homeland Security Act of 2002, as added by subsection (a).
 (2)Component-specific employee engagement plansEach head of a component of the Department of Homeland Security shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate the component-specific employee engagement plan of each such component required under section 715(a)(2) of the Homeland Security Act of 2002 (as added by subsection (a)) not later than 30 days after the issuance of each such plan under such section 715(a)(2).
						1133.Report discussing Secretary’s responsibilities, priorities, and an accounting of the Department's
			 work regarding election infrastructure
 (a)In generalThe Secretary of Homeland Security shall continue to prioritize the provision of assistance, as appropriate and on a voluntary basis, to State and local election officials in recognition of the importance of election infrastructure to the United States.
 (b)ReportsNot later than 1 year after the date of enactment of this Act, and once each year thereafter, the Secretary of Homeland Security shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives a report detailing—
 (1)the responsibilities of the Secretary of Homeland Security for coordinating the election infrastructure critical infrastructure subsector;
 (2)the priorities of the Secretary of Homeland Security for enhancing the security of election infrastructure over the next 1- and 5-year periods that incorporates lessons learned, best practices, and obstacles from the previous year; and
 (3)a summary of the election infrastructure work of the Department with each State, unit of local government, and tribal and territorial government, as well as with the Government Coordinating Council and the Sector Coordinating Council, and interaction with other Federal departments and agencies.
 (c)Form of reportsEach report submitted under subsection (b) shall be unclassified, but may be accompanied by a classified annex, if necessary.
 (d)Initial reportThe first report submitted under subsection (b) shall examine the period beginning on January 6, 2017 through the required reporting period.
					1134.Policy, guidance, training, and communication regarding law enforcement personnel
 (a)In generalThe Secretary of Homeland Security (in this section referred to as the Secretary) shall conduct an inventory and assessment of training provided to all law enforcement personnel of the Department of Homeland Security (referred to in this section as the Department), including use of force training, and develop and implement a strategic plan to—
 (1)enhance, modernize, and expand training and continuing education for law enforcement personnel; and (2)eliminate duplication and increase efficiencies in training and continuing education programs.
 (b)FactorsIn carrying out subsection (a), the Secretary shall take into account the follow factors: (1)The hours of training provided to law enforcement personnel and whether such hours should be increased.
 (2)The hours of continuing education provided to law enforcement personnel, and whether such hours should be increased.
 (3)The quality of training and continuing education programs and whether the programs are in line with current best practices and standards.
 (4)The use of technology for training and continuing education purposes, and whether such technology should be modernized and expanded.
 (5)Reviews of training and education programs by law enforcement personnel, and whether such programs maximize their ability to carry out the mission of their components and meet the highest standards of professionalism and integrity.
 (6)Whether there is duplicative or overlapping training and continuing education programs, and whether such programs can be streamlined to reduce costs and increase efficiencies.
 (c)InputThe Secretary shall work with relevant components of the Department to take into account feedback provided by law enforcement personnel (including nonsupervisory personnel and employee labor organizations), community stakeholders, the Office of Science and Technology, and the Office for Civil Rights and Civil Liberties in carrying out the assessment of, and developing and implementing the strategic plan with respect to, training and continuing education programs under subsection (a).
 (d)ReportNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to the Chairman and Ranking Minority Member of the Committee on Homeland Security and Governmental Affairs of the Senate and the Chairman and Ranking Minority Member of the Committee on Homeland Security of the House of Representatives an evaluation of the assessment of, and the development and implementation of the strategic plan with respect to, training and continuing education programs under subsection (a).
 (e)AssessmentNot later than 2 years after the date of enactment of this Act, the Comptroller General of the United States shall submit to the Chairman and Ranking Minority Member of the Committee on Homeland Security and Governmental Affairs of the Senate and the Chairman and Ranking Minority Member of the Committee on Homeland Security of the House of Representatives a report that evaluates the assessment of, and the development and implementation of the strategic plan with respect to, training and continuing education programs under subsection (a).
					(f)Timely guidance, communications, and training regarding policy changes affecting the conduct of law
			 enforcement and engagement with members of the public
 (1)DefinitionIn this subsection, the term covered order means any executive order, guidance, directive, or memorandum that changes policies regarding the conduct of law enforcement or engagement with members of the public by law enforcement personnel.
 (2)RequirementsThe Secretary, in coordination with the head of each affected law enforcement component of the Department and in consultation with career executives in each affected component, shall—
 (A)as expeditiously as possible, and not later than 45 days following the effective date of any covered order—
 (i)publish written documents detailing plans for the implementation of the covered order; (ii)develop and implement a strategy to communicate clearly with all law enforcement personnel actively engaged in core law enforcement activities, both in supervisory and nonsupervisory positions, and to provide prompt responses to questions and concerns raised by such personnel, about the covered order; and
 (iii)develop and implement a detailed plan to ensure that all law enforcement personnel actively engaged in core law enforcement activities are sufficiently and appropriately trained on any new policies regarding the conduct of law enforcement or engagement with members of the public resulting from the covered order; and
 (B)submit to the Chairman and Ranking Minority Member of the Committee on Homeland Security and Governmental Affairs of the Senate and the Chairman and Ranking Minority Member of the Committee on Homeland Security of the House of Representatives a report—
 (i)not later than 30 days after the effective date of any covered order, that explains and provides a plan to remedy any delay in taking action under subparagraph (A); and
 (ii)not later than 60 days after the effective date of any covered order, that describes the actions taken by the Secretary under subparagraph (A).
								1135.Hack DHS bug bounty pilot program
 (a)DefinitionsIn this section: (1)Bug bounty programThe term bug bounty program means a program under which an approved individual, organization, or company is temporarily authorized to identify and report vulnerabilities of Internet-facing information technology of the Department in exchange for compensation.
 (2)DepartmentThe term Department means the Department of Homeland Security. (3)Information technologyThe term information technology has the meaning given the term in section 11101 of title 40, United States Code.
 (4)Pilot programThe term pilot program means the bug bounty pilot program required to be established under subsection (b)(1). (5)SecretaryThe term Secretary means the Secretary of Homeland Security.
						(b)Establishment of pilot program
 (1)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall establish, within the Office of the Chief Information Officer, a bug bounty pilot program to minimize vulnerabilities of Internet-facing information technology of the Department.
 (2)RequirementsIn establishing the pilot program, the Secretary shall— (A)provide compensation for reports of previously unidentified security vulnerabilities within the websites, applications, and other Internet-facing information technology of the Department that are accessible to the public;
 (B)award a competitive contract to an entity, as necessary, to manage the pilot program and for executing the remediation of vulnerabilities identified as a consequence of the pilot program;
 (C)designate mission-critical operations within the Department that should be excluded from the pilot program;
 (D)consult with the Attorney General on how to ensure that approved individuals, organizations, or companies that comply with the requirements of the pilot program are protected from prosecution under section 1030 of title 18, United States Code, and similar provisions of law for specific activities authorized under the pilot program;
 (E)consult with the relevant offices at the Department of Defense that were responsible for launching the 2016 Hack the Pentagon pilot program and subsequent Department of Defense bug bounty programs;
 (F)develop an expeditious process by which an approved individual, organization, or company can register with the entity described in subparagraph (B), submit to a background check as determined by the Department, and receive a determination as to eligibility for participation in the pilot program; and
 (G)engage qualified interested persons, including non-government sector representatives, about the structure of the pilot program as constructive and to the extent practicable.
 (c)ReportNot later than 180 days after the date on which the pilot program is completed, the Secretary shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives a report on the pilot program, which shall include—
 (1)the number of approved individuals, organizations, or companies involved in the pilot program, broken down by the number of approved individuals, organizations, or companies that—
 (A)registered; (B)were approved;
 (C)submitted security vulnerabilities; and (D)received compensation;
 (2)the number and severity of vulnerabilities reported as part of the pilot program; (3)the number of previously unidentified security vulnerabilities remediated as a result of the pilot program;
 (4)the current number of outstanding previously unidentified security vulnerabilities and Department remediation plans;
 (5)the average length of time between the reporting of security vulnerabilities and remediation of the vulnerabilities;
 (6)the types of compensation provided under the pilot program; and (7)the lessons learned from the pilot program.
 (d)Authorization of appropriationsThere are authorized to be appropriated to the Department $250,000 for fiscal year 2018 to carry out this section.
					1136.Cost savings
			 enhancements
					(a)In general
 (1)AmendmentSubchapter II of chapter 45 of title 5, United States Code, is amended by inserting after section 4512 the following:
							
								4512A.Department of Homeland Security awards for cost savings disclosures
 (a)In this section, the term surplus operations and support funds means amounts made available for the operations and support account, or equivalent account, of the Department of Homeland Security, or a component thereof—
 (1)that are identified by an employee of the Department of Homeland Security under subsection (b) as unnecessary;
 (2)that the Inspector General of the Department of Homeland Security determines are not required for the purpose for which the amounts were made available;
 (3)that the Chief Financial Officer of the Department of Homeland Security determines are not required for the purpose for which the amounts were made available; and
 (4)the rescission of which would not be detrimental to the full execution of the purposes for which the amounts were made available.
 (b)The Inspector General of the Department of Homeland Security may pay a cash award to any employee of the Department of Homeland Security whose disclosure of fraud, waste, or mismanagement or identification of surplus operations and support funds to the Inspector General of the Department of Homeland Security has resulted in cost savings for the Department of Homeland Security. The amount of an award under this section may not exceed the lesser of—
 (1)$10,000; or (2)an amount equal to 1 percent of the Department of Homeland Security's cost savings which the Inspector General determines to be the total savings attributable to the employee's disclosure or identification.
										For purposes of paragraph (2), the Inspector General may take into
			 account Department of Homeland Security cost savings projected for
			 subsequent fiscal years which
 will be attributable to such disclosure or identification.(c)(1)The Inspector General of the Department of Homeland Security shall refer to the Chief Financial Officer of the Department of Homeland Security any potential surplus operations and support funds identified by an employee that the Inspector General determines meets the requirements under paragraphs (2) and (4) of subsection (a), along with any recommendations of the Inspector General.
 (2)(A)If the Chief Financial Officer of the Department of Homeland Security determines that potential surplus operations and support funds referred under paragraph (1) meet the requirements under subsection (a), except as provided in subsection (d), the Secretary of Homeland Security shall transfer the amount of the surplus operations and support funds from the applicable appropriations account to the general fund of the Treasury.
 (B)Any amounts transferred under subparagraph (A) shall be deposited in the Treasury and used for deficit reduction, except that in the case of a fiscal year for which there is no Federal budget deficit, such amounts shall be used to reduce the Federal debt (in such manner as the Secretary of the Treasury considers appropriate).
 (3)The Inspector General of the Department of Homeland Security and the Chief Financial Officer of the Department of Homeland Security shall issue standards and definitions for purposes of making determinations relating to potential surplus operations and support funds identified by an employee under this subsection.
 (d)(1)The Secretary of Homeland Security may retain not more than 10 percent of amounts to be transferred to the general fund of the Treasury under subsection (c)(2).
 (2)Amounts retained by the Secretary of Homeland Security under paragraph (1) may be— (A)used for the purpose of paying a cash award under subsection (b) to one or more employees who identified the surplus operations and support funds; and
 (B)to the extent amounts remain after paying cash awards under subsection (b), transferred or reprogrammed for use by the Department of Homeland Security, in accordance with any limitation on such a transfer or reprogramming under any other provision of law.
 (e)(1)Not later than October 1 of each fiscal year, the Secretary of Homeland Security shall submit to the Secretary of the Treasury a report identifying the total savings achieved during the previous fiscal year through disclosures of possible fraud, waste, or mismanagement and identifications of surplus operations and support funds by an employee.
 (2)Not later than September 30 of each fiscal year, the Secretary of Homeland Security shall submit to the Secretary of the Treasury a report that, for the previous fiscal year—
 (A)describes each disclosure of possible fraud, waste, or mismanagement or identification of potentially surplus operations and support funds by an employee of the Department of Homeland Security determined by the Department of Homeland Security to have merit; and
 (B)provides the number and amount of cash awards by the Department of Homeland Security under subsection (b).
 (3)The Secretary of Homeland Security shall include the information described in paragraphs (1) and (2) in each budget request of the Department of Homeland Security submitted to the Office of Management and Budget as part of the preparation of the budget of the President submitted to Congress under section 1105(a) of title 31.
 (4)The Secretary of the Treasury shall submit to the Committee on Appropriations of the Senate, the Committee on Appropriations of the House of Representatives, and the Government Accountability Office an annual report on Federal cost saving and awards based on the reports submitted under paragraphs (1) and (2).
 (f)The Director of the Office of Personnel Management shall—
 (1)ensure that the cash award program of the Department of Homeland Security complies with this section; and
 (2)submit to Congress an annual certification indicating whether the cash award program of the Department of Homeland Security complies with this section.
 (g)Not later than 3 years after the date of enactment of this section, and every 3 years thereafter, the Comptroller General of the United States shall submit to Congress a report on the operation of the cost savings and awards program under this section, including any recommendations for legislative changes..
 (2)Technical and conforming amendmentThe table of sections for subchapter II of chapter 45 of title 5, United States Code, is amended by inserting after the item relating to section 4512 the following:
							4512A. Department of Homeland Security awards for cost savings disclosures..
 (3)SunsetEffective 6 years after the date of enactment of this Act, subchapter II of chapter 45 of title 5, United States Code, is amended—
 (A)by striking section 4512A; and
 (B)in the table of sections, by striking the item relating to section 4512A. (b)Officers eligible for cash awardsSection 4509 of title 5, United States Code, is amended—
 (1)by inserting (a) before No officer; and (2)by adding at the end the following:
							
 (b)The Secretary of Homeland Security may not receive a cash award under this subchapter.. 1137.Cybersecurity research and development projects (a)Cybersecurity research and development (1)In generalTitle III of the Homeland Security Act of 2002 (6 U.S.C. 181 et seq.), as amended by section 1119 of this Act, is amended by adding at the end the following:
							
								322.Cybersecurity research and development
 (a)In generalThe Under Secretary for Science and Technology shall support the research, development, testing, evaluation, and transition of cybersecurity technologies, including fundamental research to improve the sharing of information, information security, analytics, and methodologies related to cybersecurity risks and incidents, consistent with current law.
 (b)ActivitiesThe research and development supported under subsection (a) shall serve the components of the Department and shall—
 (1)advance the development and accelerate the deployment of more secure information systems; (2)improve and create technologies for detecting and preventing attacks or intrusions, including real-time continuous diagnostics, real-time analytic technologies, and full life cycle information protection;
 (3)improve and create mitigation and recovery methodologies, including techniques and policies for real-time containment of attacks and development of resilient networks and information systems;
 (4)assist the development and support infrastructure and tools to support cybersecurity research and development efforts, including modeling, testbeds, and data sets for assessment of new cybersecurity technologies;
 (5)assist the development and support of technologies to reduce vulnerabilities in industrial control systems;
 (6)assist the development and support cyber forensics and attack attribution capabilities; (7)assist the development and accelerate the deployment of full information life cycle security technologies to enhance protection, control, and privacy of information to detect and prevent cybersecurity risks and incidents;
 (8)assist the development and accelerate the deployment of information security measures, in addition to perimeter-based protections;
 (9)assist the development and accelerate the deployment of technologies to detect improper information access by authorized users;
 (10)assist the development and accelerate the deployment of cryptographic technologies to protect information at rest, in transit, and in use;
 (11)assist the development and accelerate the deployment of methods to promote greater software assurance;
 (12)assist the development and accelerate the deployment of tools to securely and automatically update software and firmware in use, with limited or no necessary intervention by users and limited impact on concurrently operating systems and processes; and
 (13)assist in identifying and addressing unidentified or future cybersecurity threats. (c)CoordinationIn carrying out this section, the Under Secretary for Science and Technology shall coordinate activities with—
 (1)the Director of Cybersecurity and Infrastructure Security; (2)the heads of other relevant Federal departments and agencies, as appropriate; and
 (3)industry and academia. (d)Transition to practiceThe Under Secretary for Science and Technology shall—
 (1)support projects carried out under this title through the full life cycle of such projects, including research, development, testing, evaluation, pilots, and transitions;
 (2)identify mature technologies that address existing or imminent cybersecurity gaps in public or private information systems and networks of information systems, protect sensitive information within and outside networks of information systems, identify and support necessary improvements identified during pilot programs and testing and evaluation activities, and introduce new cybersecurity technologies throughout the homeland security enterprise through partnerships and commercialization; and
 (3)target federally funded cybersecurity research that demonstrates a high probability of successful transition to the commercial market within 2 years and that is expected to have a notable impact on the public or private information systems and networks of information systems.
 (e)DefinitionsIn this section: (1)Cybersecurity riskThe term cybersecurity risk has the meaning given the term in section 2209.
 (2)Homeland security enterpriseThe term homeland security enterprise means relevant governmental and nongovernmental entities involved in homeland security, including Federal, State, local, and tribal government officials, private sector representatives, academics, and other policy experts.
 (3)IncidentThe term incident has the meaning given the term in section 2209. (4)Information systemThe term information system has the meaning given the term in section 3502 of title 44, United States Code.
 (5)Software assuranceThe term software assurance means confidence that software— (A)is free from vulnerabilities, either intentionally designed into the software or accidentally inserted at any time during the life cycle of the software; and
 (B)functioning in the intended manner.. (2)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (Public Law 107–296; 116 Stat. 2135), as amended by this Act, is amended by inserting after the item relating to section 321 the following:
							Sec. 322. Cybersecurity research and development..
 (b)Research and development projectsSection 831 of the Homeland Security Act of 2002 (6 U.S.C. 391) is amended— (1)in subsection (a)—
 (A)in the matter preceding paragraph (1), by striking 2017 and inserting 2022; and (B)in paragraph (2), by striking under section 845 of the National Defense Authorization Act for Fiscal Year 1994 (Public Law 103–160). In applying the authorities of that section 845, subsection (c) of that section shall apply with respect to prototype projects under this paragraph, and the Secretary shall perform the functions of the Secretary of Defense under subsection (d) thereof and inserting under section 2371b of title 10, United States Code, and the Secretary shall perform the functions of the Secretary of Defense as prescribed.;
 (2)in subsection (c)— (A)in paragraph (1), in the matter preceding subparagraph (A), by striking 2017 and inserting 2022; and
 (B)by amending paragraph (2) to read as follows:  (2)ReportThe Secretary shall annually submit to the Committee on Homeland Security and the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report detailing the projects for which the authority granted by subsection (a) was utilized, the rationale for such utilizations, the funds spent utilizing such authority, the extent of cost-sharing for such projects among Federal and non-Federal sources, the extent to which utilization of such authority has addressed a homeland security capability gap or threat to the homeland identified by the Department, the total amount of payments, if any, that were received by the Federal Government as a result of the utilization of such authority during the period covered by each such report, the outcome of each project for which such authority was utilized, and the results of any audits of such projects.; 
 (3)in subsection (d), by striking as defined in section 845(e) of the National Defense Authorization Act for Fiscal Year 1994 (Public Law 103–160; 10 U.S.C. 2371 note) and inserting as defined in section 2371b(e) of title 10, United States Code.; and
 (4)by adding at the end the following:  (e)TrainingThe Secretary shall develop a training program for acquisitions staff on the utilization of the authority provided under subsection (a) to ensure accountability and effective management of projects consistent with the Program Management Improvement Accountability Act (Public Law 114–264; 130 Stat. 1371) and the amendments made by such Act..
 (c)No additional funds authorizedNo additional funds are authorized to carry out the requirements of this section and the amendments made by this section. Such requirements shall be carried out using amounts otherwise authorized.
					1138.Cybersecurity talent exchange
 (a)DefinitionsIn this section— (1)the term congressional homeland security committees means—
 (A)the Committee on Homeland Security and Governmental Affairs and the Committee on Appropriations of the Senate; and
 (B)the Committee on Homeland Security and the Committee on Appropriations of the House of Representatives;
 (2)the term Department means the Department of Homeland Security; and (3)the term Secretary means the Secretary of Homeland Security.
						(b)Cybersecurity talent exchange pilot program
 (1)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall commence carrying out a cybersecurity talent exchange pilot program.
 (2)DelegationThe Secretary may delegate any authority under this section to the Director of the Cybersecurity and Infrastructure Security Agency of the Department.
						(c)Appointment authority
 (1)In generalUnder regulations prescribed by the Secretary for the purpose of carrying out the pilot program established under subsection (b), the Secretary may, with the agreement of a private-sector organization and the consent of the employee, arrange for the temporary assignment of an employee to the private-sector organization, or from the private-sector organization to a Department organization under this section.
 (2)Eligible employeesEmployees participating in the pilot program established under subsection (b) shall have significant education, skills, or experience relating to cybersecurity.
						(3)Agreements
 (A)In generalThe Secretary shall provide for a written agreement among the Department, the private-sector organization, and the employee concerned regarding the terms and conditions of the assignment of the employee under this section, which—
 (i)shall require that the employee of the Department, upon completion of the assignment, will serve in the Department, or elsewhere in the civil service if approved by the Secretary, for a period equal to twice the length of the assignment;
 (ii)shall provide that if the employee of the Department or of the private-sector organization, as the case may be, fails to carry out the agreement, the employee shall be liable to the United States for payment of all expenses of the assignment, unless that failure was for good and sufficient reason, as determined by the Secretary;
 (iii)shall contain language ensuring that the employee of the Department does not improperly use pre-decisional or draft deliberative information that the employee may be privy to or aware of related to Department programing, budgeting, resourcing, acquisition, or procurement for the benefit or advantage of the private-sector organization; and
 (iv)shall cover matters relating to confidentiality, intellectual property rights, and such other matters as the Secretary considers appropriate.
 (B)LiabilityAn amount for which an employee is liable under subparagraph (A)(ii) shall be treated as a debt due the United States.
 (C)WaiverThe Secretary may waive, in whole or in part, collection of a debt described in subparagraph (B) based on a determination that the collection would be against equity and good conscience and not in the best interests of the United States, after taking into account any indication of fraud, misrepresentation, fault, or lack of good faith on the part of the employee.
 (4)TerminationAn assignment under this subsection may, at any time and for any reason, be terminated by the Department or the private-sector organization concerned.
						(5)Duration
 (A)In generalExcept as provided in subparagraph (B), an assignment under this subsection shall be for a period of not less than 3 months and not more than 2 years, and renewable up to a total of 4 years.
 (B)ExceptionAn assignment under this subsection may be for a period in excess of 2 years, but not more than 4 years, if the Secretary determines that the assignment is necessary to meet critical mission or program requirements.
 (C)LimitationNo employee of the Department may be assigned under this subsection for more than a total of 4 years inclusive of all assignments.
							(6)Status of federal employees assigned to private-sector organizations
 (A)In generalAn employee of the Department who is assigned to a private-sector organization under this subsection shall be considered, during the period of assignment, to be on detail to a regular work assignment in the Department for all purposes.
 (B)Written agreementThe written agreement established under paragraph (3) shall address the specific terms and conditions related to the continued status of the employee as a Federal employee.
 (C)CertificationIn establishing a temporary assignment of an employee of the Department to a private-sector organization, the Secretary shall—
 (i)ensure that the normal duties and functions of the employee can be reasonably performed by other employees of the Department without the transfer or reassignment of other personnel of the Department; and
 (ii)certify that the temporary assignment of the employee shall not have an adverse or negative impact on organizational capabilities associated with the assignment.
 (7)Terms and conditions for private-sector employeesAn employee of a private-sector organization who is assigned to a Department organization under this subsection—
 (A)shall continue to receive pay and benefits from the private-sector organization from which the employee is assigned and shall not receive pay or benefits from the Department, except as provided in subparagraph (B);
 (B)is deemed to be an employee of the Department for the purposes of— (i)chapters 73 and 81 of title 5, United States Code;
 (ii)sections 201, 203, 205, 207, 208, 209, 603, 606, 607, 643, 654, 1905, and 1913 of title 18, United States Code;
 (iii)sections 1343, 1344, and 1349(b) of title 31, United States Code; (iv)chapter 171 of title 28, United States Code (commonly known as the Federal Tort Claims Act) and any other Federal tort liability statute;
 (v)the Ethics in Government Act of 1978 (5 U.S.C. App.); and (vi)chapter 21 of title 41, United States Code;
 (C)shall not have access to any trade secrets or to any other nonpublic information which is of commercial value to the private-sector organization from which the employee is assigned;
 (D)may perform work that is considered inherently governmental in nature only when requested in writing by the Secretary; and
 (E)may not be used to circumvent any limitation or restriction on the size of the workforce of the Department.
 (8)Prohibition against charging certain costs to the federal governmentA private-sector organization may not charge the Department or any other agency of the Federal Government, as direct or indirect costs under a Federal contract, the costs of pay or benefits paid by the organization to an employee assigned to a Department organization under this subsection for the period of the assignment.
						(9)Expenses
 (A)In generalThe Secretary may pay for travel and other work-related expenses associated with individuals participating in the pilot program established under subsection (b). The Secretary shall not pay for lodging or per diem expenses for employees of a private sector organization, unless such expenses are in furtherance of work-related travel other than participating in the pilot program.
 (B)Background investigationA private person supporting an individual participating in the pilot program may pay for a background investigation associated with the participation of the individual in the pilot program.
 (10)Maximum number of participantsNot more than 250 individuals may concurrently participate in the pilot program established under subsection (b).
 (d)Detailing of participantsWith the consent of an individual participating in the pilot program established under subsection (b), the Secretary may, under the pilot program, detail the individual to another Federal department or agency.
 (e)SunsetThe pilot program established under subsection (b) shall terminate on the date that is 7 years after the date of enactment of this Act.
					(f)Reports
 (1)Preliminary reportNot later than 2 years after the date of enactment of this Act, the Secretary shall submit to the congressional homeland security committees a preliminary report describing the implementation of the pilot program established under subsection (b), including the number of participating employees from the Department and from private sector organizations, the departmental missions or programs carried out by employees participating in the pilot program, and recommendations to maximize efficiencies and the effectiveness of the pilot program in order to support Department cybersecurity missions and objectives.
 (2)Final reportNot later than 6 years after the date of enactment of this Act, the Secretary shall submit to the congressional homeland security committees a final report describing the implementation of the pilot program established under subsection (b), including the number of participating employees from the Department and from private sector organizations, the departmental missions or programs carried out by employees participating in the pilot program, and providing a recommendation on whether the pilot program should be made permanent.
						COther matters
 1141.Protection of personally identifiable informationParagraph (2) of section 431(c) of the Tariff Act of 1930 (19 U.S.C. 1431(c)) is amended to read as follows:
					
 (2)(A)The information listed in paragraph (1) shall not be available for public disclosure if— (i)the Secretary of the Treasury makes an affirmative finding on a shipment-by-shipment basis that disclosure is likely to pose a threat of personal injury or property damage; or
 (ii)the information is exempt under the provisions of section 552(b)(1) of title 5, United States Code.
 (B)The Commissioner of U.S. Customs and Border Protection shall ensure that any personally identifiable information, including social security numbers, passport numbers, and residential addresses, is removed from any manifest signed, produced, delivered, or transmitted under this section before the manifest is disclosed to the public..
				1142.Technical and conforming amendments
					(a)Repeal of Director of Shared Services and Office of Counternarcotics Enforcement of Department of
			 Homeland Security
						(1)Abolishment of Director of Shared Services
 (A)AbolishmentThe position of Director of Shared Services of the Department of Homeland Security is abolished. (B)Conforming amendmentThe Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by striking section 475 (6 U.S.C. 295).
 (C)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (Public Law 107–296; 116 Stat. 2135) is amended by striking the item relating to section 475.
							(2)Abolishment of the Office of Counternarcotics Enforcement
 (A)AbolishmentThe Office of Counternarcotics Enforcement is abolished. (B)Conforming amendmentsThe Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended—
 (i)in subparagraph (B) of section 843(b)(1) (6 U.S.C. 413(b)(1)), by striking by— and all that follows through the end of that subparagraph and inserting by the Secretary; and; and (ii)by striking section 878 (6 U.S.C. 458).
 (C)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (Public Law 107–296; 116 Stat. 2135) is amended by striking the item relating to section 878.
							(b)Other technical and conforming amendments
 (1)Title iSection 103 of the Homeland Security Act of 2002 (6 U.S.C. 113), as amended by this Act, is further amended—
 (A)in subsection (a)(1)(E), by striking the Bureau of and inserting United States; and (B)in subsection (d)(4), as redesignated by section 1117(f), by striking section 708 and inserting section 707.
 (2)Title VIITitle VII of the Homeland Security Act of 2002 (6 U.S.C. 341 et seq.) is amended— (A)in subsection (c) of section 702 (6 U.S.C. 342), as redesignated by section 1103, strike paragraph (4);
 (B)by striking section 706 (6 U.S.C. 346); (C)by redesignating sections 707, 708, and 709 as sections 706, 707, and 708, respectively; and
 (D)in section 708(c)(3), as so redesignated, by striking section 707 and inserting section 706. (3)Title VIIITitle VIII of the Homeland Security Act of 2002 (6 U.S.C. 361 et seq.) is amended—
 (A)by striking section 857 (6 U.S.C. 427); (B)by redesignating section 858 as section 857;
 (C)by striking section 872 (6 U.S.C. 452); and (D)by striking section 881 (6 U.S.C. 461).
 (4)Title XVISection 1611(d)(1) of the Homeland Security Act of 2002 (6 U.S.C. 563(d)(1)) is amended by striking section 707 and inserting section 706. (5)Table of contentsThe table of contents in section 1(b) of the Homeland Security Act of 2002 (Public Law 107–296; 116 Stat. 2135) is amended—
 (A)by striking the items relating to sections 706 through 709 and inserting the following: Sec. 706. Quadrennial homeland security review. Sec. 707. Joint task forces.Sec. 708. Office of Strategy, Policy, and Plans.; (B)by striking the items relating to sections 857 and 858 and inserting the following:
								Sec. 857. Identification of new entrants into the Federal marketplace.; 
 (C)by striking the item relating to section 872; and (D)by striking the item relating to section 881.
							IIDepartment of Homeland Security Acquisition Accountability and Efficiency
			1201.Definitions
 (a)In generalSection 2 of the Homeland Security Act of 2002 (6 U.S.C. 101) is amended— (1)by redesignating paragraphs (14) through (20) as paragraphs (28) through (34), respectively;
 (2)by redesignating paragraph (13) as paragraph (26); (3)by redesignating paragraphs (9) through (12) as paragraphs (21) through (24), respectively;
 (4)by redesignating paragraphs (4) through (8) as paragraphs (15) through (19), respectively; (5)by redesignating paragraphs (1), (2), and (3) as paragraphs (7), (8), and (9), respectively;
 (6)by inserting before paragraph (7), as so redesignated, the following:  (1)The term acquisition has the meaning given the term in section 131 of title 41, United States Code.
 (2)The term acquisition decision authority means the authority held by the Secretary, acting through the Under Secretary for Management, to—
 (A)ensure compliance with Federal law, the Federal Acquisition Regulation, and Department acquisition management directives;
 (B)review, including approving, pausing, modifying, or canceling, an acquisition throughout the life cycle of the acquisition;
 (C)ensure that acquisition program managers have the resources necessary to successfully execute an approved acquisition program;
 (D)ensure good acquisition program management of cost, schedule, risk, and system performance of the acquisition program at issue, including assessing acquisition program baseline breaches and directing any corrective action for those breaches; and
 (E)ensure that acquisition program managers, on an ongoing basis, monitor cost, schedule, and performance against established baselines and use tools to assess risks to an acquisition program at all phases of the life cycle of the acquisition program to avoid and mitigate acquisition program baseline breaches.
 (3)The term acquisition decision event means, with respect to an acquisition program, a predetermined point within each of the acquisition phases at which the person exercising the acquisition decision authority determines whether the acquisition program shall proceed to the next phase.
 (4)The term acquisition decision memorandum means, with respect to an acquisition, the official acquisition decision event record that includes a documented record of decisions and assigned actions for the acquisition, as determined by the person exercising acquisition decision authority for the acquisition.
 (5)The term acquisition program means the totality of activities directed to accomplish specific goals and objectives, which may— (A)provide new or improved capabilities in response to approved requirements or sustain existing capabilities; and
 (B)have multiple projects to obtain specific capability requirements or capital assets. (6)The term acquisition program baseline, with respect to an acquisition program, means a summary of the cost, schedule, and performance parameters, expressed in standard, measurable, quantitative terms, which must be met in order to accomplish the goals of the program.; 
 (7)by inserting after paragraph (9), as so redesignated, the following:  (10)The term best practices, with respect to acquisition, means a knowledge-based approach to capability development that includes, at a minimum—
 (A)identifying and validating needs; (B)assessing alternatives to select the most appropriate solution;
 (C)establishing requirements; (D)developing cost estimates and schedules that consider the work necessary to develop, plan, support, and install a program or solution;
 (E)identifying sources of funding that match resources to requirements; (F)demonstrating technology, design, and manufacturing maturity;
 (G)using milestones and exit criteria or specific accomplishments that demonstrate progress; (H)adopting and executing standardized processes with known success across programs;
 (I)ensuring an adequate, well-trained, and diverse workforce that is qualified and sufficient in number to perform necessary functions;
 (J)developing innovative, effective, and efficient processes and strategies; (K)integrating risk management and mitigation techniques for national security considerations; and
 (L)integrating the capabilities described in subparagraphs (A) through (K) into the mission and business operations of the Department.
 (11)The term breach means a failure to meet any cost, schedule, or performance threshold specified in the most recently approved acquisition program baseline.
 (12)The term congressional homeland security committees means— (A)the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate; and
 (B)the Committee on Appropriations of the House of Representatives and the Committee on Appropriations of the Senate.
 (13)The term Component Acquisition Executive means the senior acquisition official within a component who is designated in writing by the Under Secretary for Management, in consultation with the component head, with authority and responsibility for leading a process and staff to provide acquisition and program management oversight, policy, and guidance to ensure that statutory, regulatory, and higher level policy requirements are fulfilled, including compliance with Federal law, the Federal Acquisition Regulation, and Department acquisition management directives established by the Under Secretary for Management.
 (14)The term cost-type contract means a contract that— (A)provides for payment of allowable incurred costs, to the extent prescribed in the contract; and
 (B)establishes an estimate of total cost for the purpose of obligating funds and establishing a ceiling that the contractor may not exceed, except at the risk of the contractor, without the approval of the contracting officer.; 
 (8)by inserting after paragraph (19), as so redesignated, the following:  (20)The term fixed-price contract means a contract that provides for a firm price or, in appropriate cases, an adjustable price.; 
 (9)by inserting after paragraph (24), as so redesignated, the following:  (25)The term life cycle cost means the total cost of an acquisition, including all relevant costs related to acquiring, owning, operating, maintaining, and disposing of the system, project, service, or product over a specified period of time.; and
 (10)by inserting after paragraph (26), as so redesignated, the following:  (27)The term major acquisition program means a Department acquisition program that is estimated by the Secretary or a designee of the Secretary to require an eventual total expenditure of not less than $300,000,000 (based on fiscal year 2017 constant dollars) over the life cycle cost of the program..
 (b)Technical and conforming amendmentSection 501(13) of the Homeland Security Act of 2002 (6 U.S.C. 311(13)) is amended by striking section 2(13)(B) and inserting section 2(26)(B). AAcquisition Authorities 1211.Acquisition authorities for Under Secretary for Management of the Department of Homeland SecuritySection 701 of the Homeland Security Act of 2002 (6 U.S.C. 341) is amended—
 (1)in subsection (a)(2), by inserting and acquisition management after Procurement; (2)by redesignating subsection (d), the first subsection (e) (relating to the system for award management consultation), and the second subsection (e) (relating to the definition of interoperable communications) as subsections (e), (f), and (g), respectively; and
 (3)by inserting after subsection (c) the following:  (d)Acquisition and related responsibilities (1)In generalNotwithstanding subsection (a) of section 1702 of title 41, United States Code, the Under Secretary for Management—
 (A)is the Chief Acquisition Officer of the Department; (B)shall have the authorities and perform the functions specified in subsection (b) of such section; and
 (C)shall perform all other functions and responsibilities delegated by the Secretary or described in this subsection.
 (2)Functions and responsibilitiesIn addition to the authorities and functions specified in section 1702(b) of title 41, United States Code, the functions and responsibilities of the Under Secretary for Management related to acquisition include the following:
 (A)Advising the Secretary regarding acquisition management activities, taking into account risks of failure to achieve cost, schedule, or performance parameters, to ensure that the Department achieves the mission of the Department through the adoption of widely accepted program management best practices and standards and, where appropriate, acquisition innovation best practices.
 (B)Leading the acquisition oversight body of the Department, the Acquisition Review Board, and exercising the acquisition decision authority to approve, pause, modify, including the rescission of approvals of program milestones, or cancel major acquisition programs, unless the Under Secretary delegates that authority to a Component Acquisition Executive pursuant to paragraph (3).
 (C)Establishing policies for acquisition that implement an approach that takes into account risks of failure to achieve cost, schedule, or performance parameters that all components of the Department shall comply with, including outlining relevant authorities for program managers to effectively manage acquisition programs.
 (D)Ensuring that each major acquisition program has a Department-approved acquisition program baseline pursuant to the acquisition management policy of the Department.
 (E)Ensuring that the heads of components and Component Acquisition Executives comply with Federal law, the Federal Acquisition Regulation, and Department acquisition management directives.
 (F)Providing additional scrutiny and oversight for an acquisition that is not a major acquisition if— (i)the acquisition is for a program that is important to departmental strategic and performance plans;
 (ii)the acquisition is for a program with significant program or policy implications; and (iii)the Secretary determines that the scrutiny and oversight for the acquisition is proper and necessary.
 (G)Ensuring that grants and financial assistance are provided only to individuals and organizations that are not suspended or debarred.
 (H)Distributing guidance throughout the Department to ensure that contractors involved in acquisitions, particularly contractors that access the information systems and technologies of the Department, adhere to relevant Department policies related to physical and information security as identified by the Under Secretary for Management.
 (I)Overseeing the Component Acquisition Executive organizational structure to ensure Component Acquisition Executives have sufficient capabilities and comply with Department acquisition policies.
 (J)Ensuring acquisition decision memoranda adequately document decisions made at acquisition decision events, including the rationale for decisions made to allow programs to deviate from the requirement to obtain approval by the Department for certain documents at acquisition decision events.
									(3)Delegation of acquisition decision authority
 (A)Level 3 acquisitionsThe Under Secretary for Management may delegate acquisition decision authority in writing to the relevant Component Acquisition Executive for an acquisition program that has a life cycle cost estimate of less than $300,000,000.
 (B)Level 2 acquisitionsThe Under Secretary for Management may delegate acquisition decision authority in writing to the relevant Component Acquisition Executive for a major acquisition program that has a life cycle cost estimate of not less than $300,000,000 but not more than $1,000,000,000 if all of the following requirements are met:
 (i)The component concerned possesses working policies, processes, and procedures that are consistent with Department-level acquisition policy.
 (ii)The Component Acquisition Executive concerned has a well-trained and experienced workforce, commensurate with the size of the acquisition program and related activities delegated to the Component Acquisition Executive by the Under Secretary for Management.
 (iii)Each major acquisition concerned has written documentation showing that the acquisition has a Department-approved acquisition program baseline and the acquisition is meeting agreed-upon cost, schedule, and performance thresholds.
										(4)Relationship to Under Secretary for Science and Technology
 (A)In generalNothing in this subsection shall diminish the authority granted to the Under Secretary for Science and Technology under this Act. The Under Secretary for Management and the Under Secretary for Science and Technology shall cooperate in matters related to the coordination of acquisitions across the Department so that investments of the Directorate of Science and Technology are able to support current and future requirements of the components of the Department.
 (B)Testing and evaluation acquisition supportThe Under Secretary for Science and Technology shall— (i)ensure, in coordination with relevant component heads, that all relevant acquisition programs—
 (I)complete reviews of operational requirements to ensure the requirements are measurable, testable, and achievable within the constraints of cost and schedule;
 (II)integrate applicable standards into development specifications; (III)complete systems engineering reviews and technical assessments during development to inform production and deployment decisions;
 (IV)complete independent testing and evaluation of technologies and systems; (V)use independent verification and validation of operational testing and evaluation implementation and results; and
 (VI)document whether such programs meet all performance requirements included in their acquisition program baselines;
 (ii)ensure that such operational testing and evaluation includes all system components and incorporates operators into the testing to ensure that systems perform as intended in the appropriate operational setting; and
 (iii)determine if testing conducted by other Federal agencies and private entities is relevant and sufficient in determining whether systems perform as intended in the operational setting..
 1212.Acquisition authorities for Chief Financial Officer of the Department of Homeland SecuritySection 702(a) of the Homeland Security Act of 2002 (6 U.S.C. 342(a)) is amended— (1)by striking The Chief and inserting the following:
						
 (1)FunctionsThe Chief; and (2)by adding at the end the following:
						
 (2)Acquisition authoritiesThe Chief Financial Officer, in coordination with the Under Secretary for Management, shall oversee the costs of acquisition programs and related activities to ensure that actual and planned costs are in accordance with budget estimates and are affordable, or can be adequately funded, over the life cycle of such programs and activities..
 1213.Acquisition authorities for Chief Information Officer of the Department of Homeland SecuritySection 703 of the Homeland Security Act of 2002 (6 U.S.C. 343), as amended by section 1104, is amended by adding at the end the following:
					
 (d)Acquisition responsibilitiesThe acquisition responsibilities of the Chief Information Officer shall include— (1)overseeing the management of the Homeland Security Enterprise Architecture and ensuring that, before each acquisition decision event, approved information technology acquisitions comply with departmental information technology management processes, technical requirements, and the Homeland Security Enterprise Architecture, and in any case in which information technology acquisitions do not comply with the management directives of the Department, making recommendations to the Acquisition Review Board regarding that noncompliance; and
 (2)being responsible for— (A)providing recommendations to the Acquisition Review Board regarding information technology programs; and
 (B)developing information technology acquisition strategic guidance..
				1214.Acquisition authorities for Program Accountability and Risk Management
 (a)In generalTitle VII of the Homeland Security Act of 2002 (6 U.S.C. 341 et seq.), as amended by section 1132, is amended by adding at the end the following:
						
							716.Acquisition authorities for Program Accountability and Risk Management
 (a)Establishment of OfficeThere is in the Management Directorate of the Department an office to be known as Program Accountability and Risk Management, which shall— (1)provide accountability, standardization, and transparency of major acquisition programs of the Department; and
 (2)serve as the central oversight function for all Department acquisition programs. (b)Responsibilities of Executive DirectorThe Program Accountability and Risk Management shall be led by an Executive Director to oversee the requirement under subsection (a), who shall report directly to the Under Secretary for Management, serve as the executive secretary for the Acquisition Review Board, and carry out the following responsibilities:
 (1)Monitor the performance of Department acquisition programs between acquisition decision events to identify problems with cost, performance, or schedule that components may need to address to prevent cost overruns, performance issues, or schedule delays.
 (2)Assist the Under Secretary for Management in managing the acquisition programs and related activities of the Department.
 (3)Conduct oversight of individual acquisition programs to implement Department acquisition program policy, procedures, and guidance with a priority on ensuring the data the office collects and maintains from Department components is accurate and reliable.
 (4)Coordinate the acquisition life cycle review process for the Acquisition Review Board. (5)Advise the persons having acquisition decision authority in making acquisition decisions consistent with all applicable laws and in establishing lines of authority, accountability, and responsibility for acquisition decision making within the Department.
 (6)Support the Chief Procurement Officer in developing strategies and specific plans for hiring, training, and professional development in order to improve the acquisition workforce of the Department.
 (7)In consultation with Component Acquisition Executives— (A)develop standards for the designation of key acquisition positions with major acquisition program management offices and on the Component Acquisition Executive support staff; and
 (B)provide requirements and support to the Chief Procurement Officer in the planning, development, and maintenance of the Acquisition Career Management Program of the Department.
 (8)In the event that a certification or action of an acquisition program manager needs review for purposes of promotion or removal, provide input, in consultation with the relevant Component Acquisition Executive, into the performance evaluation of the relevant acquisition program manager and report positive or negative experiences to the relevant certifying authority.
 (9)Provide technical support and assistance to Department acquisition programs and acquisition personnel and coordinate with the Chief Procurement Officer on workforce training and development activities.
 (c)Responsibilities of componentsEach head of a component shall— (1)comply with Federal law, the Federal Acquisition Regulation, and Department acquisition management directives established by the Under Secretary for Management; and
 (2)for each major acquisition program— (A)define baseline requirements and document changes to such requirements, as appropriate;
 (B)develop a life cycle cost estimate that is consistent with best practices identified by the Comptroller General of the United States and establish a complete life cycle cost estimate with supporting documentation, including an acquisition program baseline;
 (C)verify each life cycle cost estimate against independent cost estimates, and reconcile any differences;
 (D)complete a cost-benefit analysis with supporting documentation; (E)develop and maintain a schedule that is consistent with scheduling best practices as identified by the Comptroller General of the United States, including, in appropriate cases, an integrated master schedule; and
 (F)ensure that all acquisition program information provided by the component is complete, accurate, timely, and valid.
										717.Acquisition documentation
 (a)In generalFor each major acquisition program, the Secretary, acting through the Under Secretary for Management, shall require the head of a relevant component or office to—
 (1)maintain acquisition documentation that is complete, accurate, timely, and valid, and that includes, at a minimum—
 (A)operational requirements that are validated consistent with departmental policy and changes to those requirements, as appropriate;
 (B)a complete life cycle cost estimate with supporting documentation; (C)verification of the life cycle cost estimate against independent cost estimates, and reconciliation of any differences;
 (D)a cost-benefit analysis with supporting documentation; and (E)a schedule, including, as appropriate, an integrated master schedule;
 (2)prepare cost estimates and schedules for major acquisition programs under subparagraphs (B) and (E) of paragraph (1) in a manner consistent with best practices as identified by the Comptroller General of the United States; and
 (3)submit certain acquisition documentation to the Secretary to produce a semi-annual Acquisition Program Health Assessment of departmental acquisitions for submission to Congress.
 (b)WaiverThe Secretary may waive the requirement under subsection (a)(3) on a case-by-case basis with respect to any major acquisition program under this section for a fiscal year if—
 (1)the major acquisition program has not— (A)entered the full rate production phase in the acquisition life cycle;
 (B)had a reasonable cost estimate established; and (C)had a system configuration defined fully; or
 (2)the major acquisition program does not meet the definition of capital asset, as defined by the Director of the Office of Management and Budget.
 (c)Congressional oversightAt the same time the budget of the President is submitted for a fiscal year under section 1105(a) of title 31, United States Code, the Secretary shall make information available, as applicable, to the congressional homeland security committees regarding the requirement described in subsection (a) in the prior fiscal year that includes, with respect to each major acquisition program for which the Secretary has issued a waiver under subsection (b)—
 (1)the grounds for granting a waiver for the program; (2)the projected cost of the program;
 (3)the proportion of the annual acquisition budget of each component or office attributed to the program, as available; and
 (4)information on the significance of the program with respect to the operations and the execution of the mission of each component or office described in paragraph (3)..
 (b)Technical and conforming amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (Public Law 107–296; 116 Stat. 2135), as amended by section 1132, is amended by inserting after the item relating to section 715 the following:
						Sec. 716. Acquisition authorities for Program Accountability and Risk Management.Sec. 717. Acquisition documentation..
					1215.Acquisition innovation
 (a)In generalTitle VII of the Homeland Security Act of 2002 (6 U.S.C. 341 et seq.) as amended by section 1214, is amended by adding at the end the following:
						
 718.Acquisition innovationThe Under Secretary for Management shall— (1)encourage each of the officers under the direction of the Under Secretary for Management to promote innovation and shall designate an individual to promote innovation;
 (2)establish an acquisition innovation lab or similar mechanism to improve the acquisition programs, acquisition workforce training, and existing practices of the Department through methods identified in this section;
 (3)test emerging and established acquisition best practices for carrying out acquisitions, consistent with applicable laws, regulations, and Department directives, as appropriate;
 (4)develop and distribute best practices and lessons learned regarding acquisition innovation throughout the Department;
 (5)establish metrics to measure the effectiveness of acquisition innovation efforts with respect to cost, operational efficiency of the acquisition program, including timeframes for executing contracts, and collaboration with the private sector, including small- and medium-sized businesses; and
 (6)determine impacts of acquisition innovation efforts on the private sector by— (A)engaging with the private sector, including small- and medium-sized businesses, to provide information and obtain feedback on procurement practices and acquisition innovation efforts of the Department;
 (B)obtaining feedback from the private sector on the impact of acquisition innovation efforts of the Department; and
 (C)incorporating the feedback described in subparagraphs (A) and (B), as appropriate, into future acquisition innovation efforts of the Department..
 (b)Technical and conforming amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (Public Law 107–296; 116 Stat. 2135), as amended by section 1214, is amended by inserting after the item relating to section 717 the following:
						Sec. 718. Acquisition innovation..
					(c)Information
 (1)DefinitionsIn this subsection— (A)the term congressional homeland security committees means—
 (i)the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate; and
 (ii)the Committee on Appropriations of the House of Representatives and the Committee on Appropriations of the Senate; and
 (B)the term Department means the Department of Homeland Security. (2)RequirementNot later than 90 days after the date on which the Secretary of Homeland Security submits the annual budget justification for the Department for fiscal year 2020 and every fiscal year thereafter through fiscal year 2025, the officers under the director of the Under Secretary for Management of the Department shall provide a briefing to the congressional homeland security committees on the activities undertaken in the previous fiscal year in furtherance of section 718 of the Homeland Security Act of 2002, as added by subsection (a), which shall include:
 (A)Emerging and existing acquisition best practices that were tested within the Department during that fiscal year.
 (B)Efforts to distribute best practices and lessons learned within the Department, including through web-based seminars, training, and forums, during that fiscal year.
 (C)Metrics captured by the Department and aggregate performance information for innovation efforts. (D)Performance as measured by the metrics established under paragraph (5) of such section 718.
 (E)Outcomes of efforts to distribute best practices and lessons learned within the Department, including through web-based seminars, training, and forums.
 (F)A description of outreach and engagement efforts with the private sector and any impacts of innovative acquisition mechanisms on the private sector, including small- and medium-sized businesses.
 (G)The criteria used to identify specific acquisition programs or activities to be included in acquisition innovation efforts and the outcomes of those programs or activities.
 (H)Recommendations, as necessary, to enhance acquisition innovation in the Department. BAcquisition Program Management Discipline 1221.Acquisition Review Board (a)In generalSubtitle D of title VIII of the Homeland Security Act of 2002 (6 U.S.C. 391 et seq.) is amended by adding at the end the following:
						
							836.Acquisition Review Board
 (a)In generalThe Secretary shall establish an Acquisition Review Board (in this section referred to as the Board) to— (1)strengthen accountability and uniformity within the Department acquisition review process;
 (2)review major acquisition programs; and (3)review the use of best practices.
									(b)Composition
 (1)ChairpersonThe Under Secretary for Management shall serve as chairperson of the Board. (2)Other membersThe Secretary shall ensure participation by other relevant Department officials.
									(c)Meetings
 (1)Regular meetingsThe Board shall meet regularly for purposes of ensuring all acquisition programs proceed in a timely fashion to achieve mission readiness.
 (2)Other meetingsThe Board shall convene— (A)at the discretion of the Secretary; and
 (B)at any time— (i)a major acquisition program—
 (I)requires authorization to proceed from one acquisition decision event to another throughout the acquisition life cycle;
 (II)is in breach of the approved acquisition program baseline of the major acquisition program; or (III)requires additional review, as determined by the Under Secretary for Management; or
 (ii)a non-major acquisition program requires review, as determined by the Under Secretary for Management.
 (d)ResponsibilitiesThe responsibilities of the Board are as follows: (1)Determine whether a proposed acquisition program has met the requirements of phases of the acquisition life cycle framework and is able to proceed to the next phase and eventual full production and deployment.
 (2)Oversee whether the business strategy, resources, management, and accountability of a proposed acquisition are executable and are aligned to strategic initiatives.
 (3)Support the person with acquisition decision authority for an acquisition program in determining the appropriate direction for the acquisition at key acquisition decision events.
 (4)Conduct reviews of acquisitions to ensure that the acquisitions are progressing in compliance with the approved documents for their current acquisition phases.
 (5)Review the acquisition program documents of each major acquisition program, including the acquisition program baseline and documentation reflecting consideration of tradeoffs among cost, schedule, and performance objectives, to ensure the reliability of underlying data.
 (6)Ensure that practices are adopted and implemented to require consideration of tradeoffs among cost, schedule, and performance objectives as part of the process for developing requirements for major acquisition programs prior to the initiation of the second acquisition decision event, including, at a minimum, the following practices:
 (A)Department officials responsible for acquisition, budget, and cost estimating functions are provided with the appropriate opportunity to develop estimates and raise cost and schedule matters before performance objectives are established for capabilities when feasible.
 (B)Full consideration is given to possible trade-offs among cost, schedule, and performance objectives for each alternative.
 (e)Acquisition program baseline report requirementIf the person exercising acquisition decision authority over a major acquisition program approves the major acquisition program to proceed before the major acquisition program has a Department-approved acquisition program baseline, as required by Department policy—
 (1)the Under Secretary for Management shall create and approve an acquisition program baseline report regarding such approval; and
 (2)the Secretary shall— (A)not later than 7 days after the date on which the acquisition decision memorandum is signed, provide written notice of the decision to the appropriate committees of Congress; and
 (B)not later than 60 days after the date on which the acquisition decision memorandum is signed, provide the memorandum and a briefing to the appropriate committees of Congress.
 (f)ReportNot later than 1 year after the date of enactment of this section and every year thereafter through fiscal year 2022, the Under Secretary for Management shall provide information to the appropriate committees of Congress on the activities of the Board for the prior fiscal year that includes information relating to—
 (1)for each meeting of the Board, any acquisition decision memoranda; (2)the results of the systematic reviews conducted under subsection (d)(4);
 (3)the results of acquisition document reviews required under subsection (d)(5); and (4)activities to ensure that practices are adopted and implemented throughout the Department under subsection (d)(6)..
 (b)Technical and conforming amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (Public Law 107–296; 116 Stat. 2135) is amended by inserting after the item relating to section 835 the following:
						Sec. 836. Acquisition Review Board..
					1222.Department leadership councils
 (a)In generalSubtitle H of title VIII of the Homeland Security Act of 2002 (6 U.S.C. 451 et seq.) is amended by adding at the end the following:
						
							890B.Department leadership councils
								(a)Department leadership councils
 (1)EstablishmentThe Secretary may establish Department leadership councils as the Secretary determines necessary to ensure coordination and improve programs and activities of the Department.
 (2)FunctionA Department leadership council shall— (A)serve as a coordinating forum;
 (B)advise the Secretary and Deputy Secretary on Department strategy, operations, and guidance; (C)establish policies to reduce duplication in acquisition programs; and
 (D)consider and report on such other matters as the Secretary or Deputy Secretary may direct. (3)Relationship to other forumsThe Secretary or Deputy Secretary may delegate the authority to direct the implementation of any decision or guidance resulting from the action of a Department leadership council to any office, component, coordinator, or other senior official of the Department.
									(b)Joint Requirements Council
 (1)Definition of joint requirementIn this subsection, the term joint requirement means a condition or capability of multiple operating components of the Department that is required to be met or possessed by a system, product, service, result, or component to satisfy a contract, standard, specification, or other formally imposed document.
 (2)EstablishmentThe Secretary shall establish within the Department a Joint Requirements Council. (3)MissionIn addition to other matters assigned to the Joint Requirements Council by the Secretary and Deputy Secretary, the Joint Requirements Council shall—
 (A)identify, assess, and validate joint requirements, including existing systems and associated capability gaps, to meet mission needs of the Department;
 (B)ensure that appropriate efficiencies are made among life cycle cost, schedule, and performance objectives, and procurement quantity objectives, in the establishment and approval of joint requirements; and
 (C)make prioritized capability recommendations for the joint requirements validated under subparagraph (A) to the Secretary, the Deputy Secretary, or the chairperson of a Department leadership council designated by the Secretary to review decisions of the Joint Requirements Council.
 (4)ChairpersonThe Secretary shall appoint a chairperson of the Joint Requirements Council, for a term of not more than 2 years, from among senior officials of the Department as designated by the Secretary.
 (5)CompositionThe Joint Requirements Council shall be composed of senior officials representing components of the Department and other senior officials as designated by the Secretary.
 (6)Relationship to future years homeland security programThe Secretary shall ensure that the Future Years Homeland Security Program required under section 874 is consistent with the recommendations of the Joint Requirements Council required under paragraph (3)(C), as affirmed by the Secretary, the Deputy Secretary, or the chairperson of a Department leadership council designated by the Secretary under that paragraph..
 (b)Technical and conforming amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (Public Law 107–296; 116 Stat. 2135) is amended by inserting after the item relating to section 890A the following:
						Sec. 890B. Department Joint Requirements Council..
 1223.Excluded party list system waiversNot later than 5 days after the date on which the Chief Procurement Officer or Chief Financial Officer of the Department of Homeland Security issues a waiver of the requirement that an agency not engage in business with a contractor or other recipient of funds listed in the System for Award Management, or a successor system, as maintained by the General Services Administration, the Office of Legislative Affairs of the Department of Homeland Security shall submit to Congress notice of such waiver and an explanation for a finding by the Under Secretary for Management that a compelling reason exists for issuing the waiver.
 1224.Inspector General oversight of suspension and debarmentThe Inspector General of the Department of Homeland Security shall— (1)conduct audits as determined necessary by the Inspector General regarding grant and procurement awards to identify instances in which a contract or grant was improperly awarded to a suspended or debarred entity and whether corrective actions were taken to prevent recurrence; and
 (2)review the suspension and debarment program throughout the Department of Homeland Security to assess whether suspension and debarment criteria are consistently applied throughout the Department of Homeland Security and whether disparities exist in the application of such criteria, particularly with respect to business size and categories.
					1225.Suspension and debarment program and past performance
 (a)DefinitionsIn this section— (1)the term congressional homeland security committees has the meaning given the term in section 2 of the Homeland Security Act of 2002, as amended by this Act;
 (2)the term Department means the Department of Homeland Security; and (3)the term Secretary means the Secretary of Homeland Security.
						(b)Establishment
 (1)In generalThe Secretary shall establish a suspension and debarment program that ensures the Department and each of the components of the Department comply with the laws, regulations, and guidance related to the suspension, debarment, and ineligibility of contractors.
 (2)RequirementsThe program required to be established under paragraph (1) shall include policies and processes for—
 (A)tracking, reviewing, and documenting suspension and debarment decisions, including those related to poor performance, fraud, national security considerations, and other criteria determined appropriate by the Secretary;
 (B)ensuring consideration of and referral for suspension, debarment, or other necessary actions that protect the interests of the Federal Government;
 (C)managing and sharing relevant documents and information on contractors for use across the Department;
 (D)requiring timely reporting into departmental and Government-wide databases by the suspension and debarment officials of contractor suspensions, debarments, or determinations of ineligibility, or other relevant information; and
 (E)issuing guidance to implement these policies and for the timely implementation of agreed upon recommendations from the Inspector General of the Department or the Comptroller General of the United States.
 (3)Additional requirementsThe program required to be established under subsection (b)(1) shall— (A)require that any referral made by a contracting official for consideration of actions to protect the interests of the Federal Government be evaluated by the Suspension and Debarment Official in writing in accordance with applicable regulations; and
 (B)develop and require training for all contracting officials of the Department on the causes for suspension and debarment and complying with departmental and Government-wide policies and processes.
							(c)Past performance review
 (1)In generalThe Chief Procurement Officer of the Department shall require for any solicitation for a competitive contract by a component of the Department that the head of contracting activity for the component shall include past performance as an evaluation factor in the solicitation, consistent with applicable laws and regulations and policies established by the Chief Procurement Officer.
 (2)RequirementsIn carrying out the requirements of paragraph (1), the Chief Procurement Officer shall establish departmental policies and procedures, consistent with applicable laws and regulations, to assess the past performance of contractors and relevant subcontractors (including contracts performed at the State or local level) as part of the source selection process.
						(3)Waivers
 (A)In generalThe Chief Procurement Officer of the Department may waive a requirement under paragraph (1) with respect to a solicitation if the Chief Procurement Officer determines that the waiver is in the best interest of the Government.
 (B)NotificationNot later than 30 days after the date on which the Chief Procurement Officer issues a waiver under subparagraph (A), the Secretary shall submit to the congressional homeland security committees written notice of the waiver, which shall include a description of the reasons for the waiver.
							CAcquisition Program Management Accountability and Transparency
				1231.Congressional notification for major acquisition programs
 (a)In generalSubtitle D of title VIII of the Homeland Security Act of 2002 (6 U.S.C. 391 et seq.), as amended by section 1221, is amended by adding at the end the following:
						
							837.Congressional notification and other requirements for major acquisition program breach
 (a)Definition of appropriate committees of CongressIn this section, the term appropriate committees of Congress means— (1)the Committee on Homeland Security and the Committee on Appropriations of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Appropriations of the Senate; and
 (2)in the case of notice or a report relating to the Coast Guard or the Transportation Security Administration, the committees described in paragraph (1) and the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate.
									(b)Requirements within department in event of breach
									(1)Notifications
 (A)Notification of breachIf a breach occurs in a major acquisition program, the program manager for the program shall notify the Component Acquisition Executive for the program, the head of the component concerned, the Executive Director of the Program Accountability and Risk Management division, the Under Secretary for Management, and the Deputy Secretary not later than 30 calendar days after the date on which the breach is identified.
 (B)Notification to secretaryIf a breach occurs in a major acquisition program and the breach results in a cost overrun greater than 15 percent, a schedule delay greater than 180 days, or a failure to meet any of the performance thresholds from the cost, schedule, or performance parameters specified in the most recently approved acquisition program baseline for the program, the Component Acquisition Executive for the program shall notify the Secretary and the Inspector General of the Department not later than 5 business days after the date on which the Component Acquisition Executive for the program, the head of the component concerned, the Executive Director of the Program Accountability and Risk Management Division, the Under Secretary for Management, and the Deputy Secretary are notified of the breach under subparagraph (A).
										(2)Remediation plan and root cause analysis
 (A)In generalIf a breach occurs in a major acquisition program, the program manager for the program shall submit in writing to the head of the component concerned, the Executive Director of the Program Accountability and Risk Management division, and the Under Secretary for Management, at a date established by the Under Secretary for Management, a remediation plan and root cause analysis relating to the breach and program.
 (B)Remediation planThe remediation plan required under subparagraph (A) shall— (i)explain the circumstances of the breach at issue;
 (ii)provide prior cost estimating information; (iii)include a root cause analysis that determines the underlying cause or causes of shortcomings in cost, schedule, or performance of the major acquisition program with respect to which the breach has occurred, including the role, if any, of—
 (I)unrealistic performance expectations; (II)unrealistic baseline estimates for cost or schedule or changes in program requirements;
 (III)immature technologies or excessive manufacturing or integration risk; (IV)unanticipated design, engineering, manufacturing, or technology integration issues arising during program performance;
 (V)changes to the scope of the program; (VI)inadequate program funding or changes in planned out-year funding from one 5-year funding plan to the next 5-year funding plan as outlined in the Future Years Homeland Security Program required under section 874;
 (VII)legislative, legal, or regulatory changes; or (VIII)inadequate program management personnel, including lack of sufficient number of staff, training, credentials, certifications, or use of best practices;
 (iv)propose corrective action to address cost growth, schedule delays, or performance issues; (v)explain the rationale for why a proposed corrective action is recommended; and
 (vi)in coordination with the Component Acquisition Executive for the program, discuss all options considered, including—
 (I)the estimated impact on cost, schedule, or performance of the program if no changes are made to current requirements;
 (II)the estimated cost of the program if requirements are modified; and (III)the extent to which funding from other programs will need to be reduced to cover the cost growth of the program.
												(3)Review of corrective actions
 (A)In generalThe Under Secretary for Management— (i)shall review each remediation plan required under paragraph (2); and
 (ii)not later than 30 days after submission of a remediation plan under paragraph (2), may approve the plan or provide an alternative proposed corrective action.
 (B)Submission to congressNot later than 30 days after the date on which the Under Secretary for Management completes a review of a remediation plan under subparagraph (A), the Under Secretary for Management shall submit to the appropriate committees of Congress a copy of the remediation plan.
										(c)Requirements relating to congressional notification if breach occurs
 (1)Notification to congressIf a notification to the Secretary is made under subsection (b)(1)(B) relating to a breach in a major acquisition program, the Under Secretary for Management shall notify the appropriate committees of Congress of the breach in the next semi-annual Acquisition Program Health Assessment described in section 717(a)(3) after receipt by the Under Secretary for Management of the notification under subsection (b)(1)(B).
 (2)Significant variances in costs or scheduleIf a likely cost overrun is greater than 20 percent or a likely delay is greater than 12 months from the costs and schedule specified in the acquisition program baseline for a major acquisition program, the Under Secretary for Management shall include in the notification required under paragraph (1) a written certification, with supporting explanation, that—
 (A)the program is essential to the accomplishment of the mission of the Department; (B)there are no alternatives to the capability or asset provided by the program that will provide equal or greater capability in a more cost-effective and timely manner;
 (C)the management structure for the program is adequate to manage and control cost, schedule, and performance; and
 (D)includes the date on which the new acquisition schedule and estimates for total acquisition cost will be completed..
 (b)Technical and conforming amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (Public Law 107–296; 116 Stat. 2135), as amended by section 1221, is amended by inserting after the item relating to section 836 the following:
						Sec. 837. Congressional notification and other requirements for major acquisition program breach..
					1232.Multiyear acquisition strategy
 (a)In generalSubtitle D of title VIII of the Homeland Security Act of 2002 (6 U.S.C. 391 et seq.), as amended by section 1231, is amended by adding at the end the following:
						
							838.Multiyear acquisition strategy
 (a)In generalNot later than 1 year after the date of enactment of this section, the Under Secretary for Management shall brief the appropriate congressional committees on a multiyear acquisition strategy to—
 (1)guide the overall direction of the acquisitions of the Department while allowing flexibility to deal with ever-changing threats and risks;
 (2)keep pace with changes in technology that could impact deliverables; and (3)help industry better understand, plan, and align resources to meet the future acquisition needs of the Department.
 (b)UpdatesThe strategy required under subsection (a) shall be updated and included in each Future Years Homeland Security Program required under section 874.
 (c)ConsultationIn developing the strategy required under subsection (a), the Secretary shall, as the Secretary determines appropriate, consult with headquarters, components, employees in the field, and individuals from industry and the academic community..
 (b)Technical and conforming amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (Public Law 107–296; 116 Stat. 2135), as amended by section 1231, is amended by inserting after the item relating to section 837 the following:
						Sec. 838. Multiyear acquisition strategy..
					1233.Report on bid protests
 (a)DefinitionsIn this section— (1)the term appropriate committees of Congress has the meaning given the term in section 837(a) of the Homeland Security Act of 2002, as added by section 1231(a); and
 (2)the term Department means the Department of Homeland Security. (b)Study and reportNot later than 1 year after the date of enactment of this Act, the Inspector General of the Department shall conduct a study, in consultation with the Government Accountability Office when necessary, and submit to the appropriate committees of Congress a report on the prevalence and impact of bid protests on the acquisition process of the Department, in particular bid protests filed with the Government Accountability Office and the United States Court of Federal Claims.
 (c)ContentsThe report required under subsection (b) shall include— (1)with respect to contracts with the Department—
 (A)trends in the number of bid protests filed with Federal agencies, the Government Accountability Office, and Federal courts and the rate of those bid protests compared to contract obligations and the number of contracts;
 (B)an analysis of bid protests filed by incumbent contractors, including the rate at which those contractors are awarded bridge contracts or contract extensions over the period during which the bid protest remains unresolved;
 (C)a comparison of the number of bid protests and the outcome of bid protests for— (i)awards of contracts compared to awards of task or delivery orders;
 (ii)contracts or orders primarily for products compared to contracts or orders primarily for services; (iii)protests filed pre-award to challenge the solicitation compared to those filed post-award;
 (iv)contracts or awards with single protestors compared to multiple protestors; and (v)contracts with single awards compared to multiple award contracts;
 (D)a description of trends in the number of bid protests filed as a percentage of contracts and as a percentage of task or delivery orders by the value of the contract or order with respect to—
 (i)contracts valued at more than $300,000,000; (ii)contracts valued at not less than $50,000,000 and not more than $300,000,000;
 (iii)contracts valued at not less than $10,000,000 and not more than $50,000,000; and (iv)contracts valued at less than $10,000,000;
 (E)an assessment of the cost and schedule impact of successful and unsuccessful bid protests, as well as delineation of litigation costs, filed on major acquisitions with more than $100,000,000 in annual expenditures or $300,000,000 in life cycle costs;
 (F)an analysis of how often bid protestors are awarded the contract that was the subject of the bid protest;
 (G)a summary of the results of bid protests in which the Department took unilateral corrective action, including the average time for remedial action to be completed;
 (H)the time it takes the Department to implement corrective actions after a ruling or decision with respect to a bid protest, and the percentage of those corrective actions that are subsequently protested, including the outcome of any subsequent bid protest;
 (I)an analysis of those contracts with respect to which a company files a bid protest and later files a subsequent bid protest; and
 (J)an assessment of the overall time spent on preventing and responding to bid protests as it relates to the procurement process; and
 (2)any recommendations by the Inspector General of the Department relating to the study conducted under this section.
						1234.Prohibition and limitations on use of cost-plus contracts
 (a)DefinitionsIn this section— (1)the term Department means the Department of Homeland Security; and
 (2)the term major acquisition program has the meaning given the term in section 2 of the Homeland Security Act of 2002 (6 U.S.C. 101), as amended by this Act.
 (b)ProhibitionNot later than 120 days after the date of enactment of this Act, the Secretary of Homeland Security shall modify the acquisition regulations of the Department to prohibit the use of cost-type contracts, unless the head of contracting activity determines in writing that—
 (1)a cost-type contract is required by the level of program risk; and (2)appropriate steps will be taken as soon as practicable to reduce that risk so that follow-on contracts for the same product or service can be awarded on a fixed-price basis, and delineates those steps in writing.
						(c)Major acquisition programs
 (1)ProhibitionThe Department shall prohibit the use of cost-plus contracts with respect to procurements for the production of major acquisition programs.
 (2)Limitation on authorizing of cost-type contractsThe Chief Procurement Officer of the Department, in consultation with the Acquisition Review Board required to be established under section 836 of the Homeland Security Act of 2002, as added by section 1221(a), may authorize the use of a cost-type contract for a major acquisition program only upon a written determination that—
 (A)the major acquisition program is so complex and technically challenging that it is not practicable to use a contract type other than a cost-plus reimbursable contract for the development of the major acquisition program;
 (B)all reasonable efforts have been made to define the requirements sufficiently to allow for the use of a contract type other than a cost-plus reimbursable contract for the development of the major acquisition program; and
 (C)despite the efforts described in subparagraph (B), the Department cannot define requirements sufficiently to allow for the use of a contract type other than a cost-plus reimbursable contract for the development of the major acquisition program.
							1235.Bridge contracts
 (a)DefinitionsIn this section— (1)the terms acquisition program and congressional homeland security committees have the meanings given those terms in section 2 of the Homeland Security Act of 2002, as amended by this Act;
 (2)the term Department means the Department of Homeland Security; and (3)the term Executive agency has the meaning given the term in section 105 of title 5, United States Code.
 (b)Policies and proceduresThe Chief Procurement Officer of the Department shall develop, in consultation with the Office of Federal Procurement Policy—
 (1)a common definition of a bridge contract; and (2)policies and procedures for the Department that, to the greatest extent practicable, seek to—
 (A)minimize the use of bridge contracts while providing for continuation of services to be performed through contracts; and
 (B)ensure appropriate planning by contracting officials. (c)Required elementsThe policies and procedures developed under subsection (b) shall include the following elements:
 (1)Sufficient time and planning to review contract requirements, compete contracts as appropriate, enter into contracts, and consider the possibility of bid protests.
 (2)For contracts that do not meet timeliness standards or that require entering into bridge contracts, contracting officials shall notify the Chief Procurement Officer of the Department and the head of the component agency of the Department.
 (3)The Chief Procurement Officer of the Department shall approve any bridge contract that lasts longer than 6 months, and the head of the component agency of the Department shall approve any bridge contract that lasts longer than 1 year.
 (d)Public noticeThe Chief Procurement Officer of the Department shall provide public notice not later than 30 days after entering into a bridge contract, which shall include the notice required under subsection (c)(2) to the extent that information is available.
 (e)ExceptionsThe policies and procedures developed under subsection (b) shall not apply to— (1)service contracts in support of contingency operations, humanitarian assistance, or disaster relief;
 (2)service contracts in support of national security emergencies declared with respect to named operations; or
 (3)service contracts entered into pursuant to international agreements. (f)ReportsNot later than September 30, 2020, and by September 30 of each subsequent year thereafter until 2025, the Chief Procurement Officer of the Department shall submit to the congressional homeland security committees and make publicly available on the website of the Department a report on the use of bridge contracts for all acquisition programs, which shall include—
 (1)a common definition for a bridge contract, if in existence, that is used by contracting offices of Executive agencies;
 (2)the total number of bridge contracts entered into during the previous fiscal year; (3)the estimated value of each contract that required the use of a bridge contract and the cost of each such bridge contract;
 (4)the reasons for and cost of each bridge contract; (5)the types of services or goods being acquired under each bridge contract;
 (6)the length of the initial contract that required the use of a bridge contract, including the base and any exercised option years, and the cumulative length of any bridge contract or contracts related to the initial contract;
 (7)a description of how many of the contracts that required bridge contracts were the result of bid protests;
 (8)a description of existing statutory, regulatory, or agency guidance that the Department followed to execute each bridge contract; and
 (9)any other matters determined to be relevant by the Chief Procurement Officer of the Department.
						1236.Acquisition reports
 (a)In generalSubtitle D of title VIII of the Homeland Security Act of 2002 (6 U.S.C. 391 et seq.), as amended by section 1232, is amended by adding at the end the following:
						
							839.Acquisition policies and guidance
 (a)Program accountability reportThe Under Secretary for Management shall prepare and submit to the congressional homeland security committees a semi-annual program accountability report to meet the mandate of the Department to perform program health assessments and improve program execution and governance.
								(b)Level 3 acquisition programs of components of the Department
 (1)IdentificationNot later than 60 days after the date of enactment of this section, component heads of the Department shall identify to the Under Secretary for Management all level 3 acquisition programs of each respective component.
 (2)CertificationNot later than 30 days after receipt of the information under paragraph (1), the Under Secretary for Management shall certify in writing to the congressional homeland security committees whether the heads of the components of the Department have properly identified the programs described in that paragraph.
 (3)MethodologyTo carry out this subsection, the Under Secretary shall establish a process with a repeatable methodology to continually identify level 3 acquisition programs.
									(c)Policies and guidance
 (1)SubmissionNot later than 180 days after the date of enactment of this section, the Component Acquisition Executives shall submit to the Under Secretary for Management the policies and relevant guidance for the level 3 acquisition programs of each component.
 (2)CertificationNot later than 90 days after receipt of the policies and guidance under subparagraph (A), the Under Secretary shall certify in writing to the congressional homeland security committees that the policies and guidance of each component adhere to Department-wide acquisition policies..
 (b)Technical and conforming amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (Public Law 107–296; 116 Stat. 2135), as amended by section 1232, is amended by inserting after the item relating to section 838 the following:
						Sec. 839. Acquisition policies and guidance..
					IIIIntelligence and Information Sharing
			ADepartment of Homeland Security Intelligence Enterprise
				1301.Homeland intelligence doctrine
 (a)In generalSubtitle A of title II of the Homeland Security Act of 2002 (6 U.S.C. 121 et seq.), as amended by section 1601(g) of this Act, is amended by adding at the end the following new section:
						
							210F.Homeland intelligence doctrine
 (a)In generalNot later than 180 days after the date of the enactment of this section, the Secretary, acting through the Chief Intelligence Officer of the Department, in coordination with intelligence components of the Department, the Office of the General Counsel, the Privacy Office, and the Office for Civil Rights and Civil Liberties, shall develop and disseminate written Department-wide guidance for the processing, analysis, production, and dissemination of homeland security information (as such term is defined in section 892) and terrorism information (as such term is defined in section 1016 of the Intelligence Reform and Terrorism Prevention Act of 2004 (6 U.S.C. 485)).
 (b)ContentsThe guidance required under subsection (a) shall, at a minimum, include the following: (1)A description of guiding principles and purposes of the Department’s intelligence enterprise.
 (2)A summary of the roles and responsibilities, if any, of each intelligence component of the Department and programs of the intelligence components of the Department in the processing, analysis, production, and dissemination of homeland security information and terrorism information, including relevant authorities and restrictions applicable to each intelligence component of the Department and programs of each such intelligence component.
 (3)Guidance for the processing, analysis, and production of such information, including descriptions of component or program specific datasets that facilitate the processing, analysis, and production.
 (4)Guidance for the dissemination of such information, including within the Department, among and between Federal departments and agencies, among and between State, local, tribal, and territorial governments, including law enforcement agencies, and with foreign partners and the private sector.
 (5)A statement of intent regarding how the dissemination of homeland security information and terrorism information to the intelligence community (as such term is defined in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4))) and Federal law enforcement agencies should assist the intelligence community and Federal law enforcement agencies in carrying out their respective missions.
 (6)A statement of intent regarding how the dissemination of homeland security information and terrorism information to State, local, tribal, and territorial government agencies, including law enforcement agencies, should assist the agencies in carrying out their respective missions.
 (c)FormThe guidance required under subsection (a) shall be disseminated in unclassified form, but may include a classified annex.
 (d)Annual reviewFor each of the 5 fiscal years beginning with the first fiscal year that begins after the date of the enactment of this section, the Secretary shall conduct a review of the guidance required under subsection (a) and, as appropriate, revise such guidance..
 (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (Public Law 107–296; 116 Stat. 2135), as amended by section 1601(i) of this Act, is amended by inserting after the item relating to section 210E the following new item:
						Sec. 210F. Homeland intelligence doctrine..
 1302.Personnel for the Chief Intelligence OfficerSection 201(e)(1) of the Homeland Security Act of 2002 (6 U.S.C. 121(e)(1)) is amended by adding at the end the following: The Secretary shall also provide the Chief Intelligence Officer with a staff having appropriate component intelligence program expertise and experience to assist the Chief Intelligence Officer..
				1303.Annual homeland terrorist threat assessments
 (a)In generalSubtitle A of title II of the Homeland Security Act of 2002 (6 U.S.C. 121 et seq.), as amended by this Act, is further amended by adding at the end the following new sections:
						
							210G.Homeland terrorist threat assessments
 (a)In generalNot later than 180 days after the date of the enactment of this section and for each of the following 5 fiscal years (beginning in the first fiscal year that begins after the date of the enactment of this section), the Secretary, acting through the Under Secretary for Intelligence and Analysis, and using departmental information, including component information coordinated with each intelligence component of the Department and programs of each such intelligence component, and information provided through State and major urban area fusion centers, shall conduct an assessment of the terrorist threat to the homeland.
 (b)ContentsEach assessment under subsection (a) shall include the following: (1)Empirical data assessing terrorist activities and incidents over time in the United States, including terrorist activities and incidents planned or supported by foreign or domestic terrorists or persons outside of the United States to occur in the homeland.
 (2)An evaluation of current terrorist tactics, as well as ongoing and possible future changes in terrorist tactics.
 (3)An assessment of criminal activity encountered or observed by officers or employees of components which is suspected of financing terrorist activity.
 (4)Detailed information on all individuals suspected of involvement in terrorist activity and subsequently—
 (A)prosecuted for a Federal criminal offense, including details of the criminal charges involved; (B)placed into removal proceedings, including details of the removal processes and charges used;
 (C)denied entry into the United States, including details of the denial processes used; or (D)subjected to civil proceedings for revocation of naturalization.
 (5)The efficacy and reach of foreign and domestic terrorist organization propaganda, messaging, or recruitment, including details of any specific propaganda, messaging, or recruitment that contributed to terrorist activities identified pursuant to paragraph (1).
 (6)An assessment of threats, including cyber threats, to the homeland, including to critical infrastructure and Federal civilian networks.
 (7)An assessment of current and potential terrorism and criminal threats posed by individuals and organized groups seeking to unlawfully enter the United States.
 (8)An assessment of threats to the transportation sector, including surface and aviation transportation systems.
 (c)Additional informationThe assessments required under subsection (a)— (1)shall, to the extent practicable, utilize existing component data collected and existing component threat assessments; and
 (2)may incorporate relevant information and analysis from other agencies of the Federal Government, agencies of State and local governments (including law enforcement agencies), as well as the private sector, disseminated in accordance with standard information sharing procedures and policies.
 (d)FormThe assessments required under subsection (a) shall be shared with the appropriate congressional committees and submitted in unclassified form, but may include separate classified annexes, if appropriate.
								210H.Report on terrorism prevention activities of the Department
 (a)Annual reportNot later than 1 year after the date of enactment of this section, and annually thereafter, the Secretary shall submit to Congress an annual report that shall include the following:
 (1)A description of the status of the programs and policies of the Department for countering violent extremism and similar activities in the United States.
 (2)A description of the efforts of the Department to cooperate with and provide assistance to other Federal departments and agencies.
 (3)Qualitative and quantitative metrics for evaluating the success of the programs and policies described in paragraph (1) and the steps taken to evaluate the success of those programs and policies.
 (4)An accounting of— (A)grants and cooperative agreements awarded by the Department to counter violent extremism; and
 (B)all training specifically aimed at countering violent extremism sponsored by the Department. (5)In coordination with the Under Secretary for Intelligence and Analysis, an analysis of how the activities of the Department to counter violent extremism correspond and adapt to the threat environment.
 (6)A summary of how civil rights and civil liberties are protected in the activities of the Department to counter violent extremism.
 (7)An evaluation of the use of grants and cooperative agreements awarded under sections 2003 and 2004 to support efforts of local communities in the United States to counter violent extremism, including information on the effectiveness of those grants and cooperative agreements in countering violent extremism.
 (8)A description of how the Department incorporated lessons learned from the countering violent extremism programs and policies and similar activities of foreign, State, local, tribal, and territorial governments and stakeholder communities.
 (9)A description of the decision process used by the Department to rename or refocus the entities within the Department that are focused on the issues described in this subsection, including a description of the threat basis for that decision.
 (b)Annual reviewNot later than 1 year after the date of enactment of this section, and annually thereafter, the Office for Civil Rights and Civil Liberties of the Department shall—
 (1)conduct a review of the countering violent extremism and similar activities of the Department to ensure that all such activities of the Department respect the privacy, civil rights, and civil liberties of all persons; and
 (2)make publicly available on the website of the Department a report containing the results of the review conducted under paragraph (1)..
 (b)Conforming amendmentsThe Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended— (1)in section 201(d) (6 U.S.C. 121(d)), by adding at the end the following:
							
 (27)To carry out section 210G (relating to homeland terrorist threat assessments) and section 210H (relating to terrorism prevention activities).; and
 (2)in section 2008(b)(1) (6 U.S.C. 609(b)(1))— (A)in subparagraph (A), by striking or at the end;
 (B)in subparagraph (B), by striking the period at the end and inserting ; or; and (C)by adding at the end the following:
								
 (C)to support any organization or group which has knowingly or recklessly funded domestic terrorism or international terrorism (as those terms are defined in section 2331 of title 18, United States Code) or organization or group known to engage in or recruit to such activities, as determined by the Secretary in consultation with the Administrator, the Under Secretary for Intelligence and Analysis, and the heads of other appropriate Federal departments and agencies..
 (c)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (Public Law 107–296; 116 Stat. 2135), as amended by section 1301, is amended by inserting after the item relating to section 210F the following:
						Sec. 210G. Homeland terrorist threat assessments.Sec. 210H. Report on terrorism prevention activities..
 (d)SunsetEffective on the date that is 5 years after the date of enactment of this Act— (1)section 210H of the Homeland Security Act of 2002, as added by subsection (a), is repealed; and
 (2)the table of contents in section 1(b) of the Homeland Security Act of 2002 (Public Law 107–296; 116 Stat. 2135) is amended by striking the item relating to section 210H.
						1304.Department of Homeland Security data framework
					(a)In general
 (1)DevelopmentThe Secretary of Homeland Security shall develop a data framework to integrate existing Department of Homeland Security datasets and systems, as appropriate, for access by authorized personnel in a manner consistent with relevant legal authorities and privacy, civil rights, and civil liberties policies and protections.
 (2)RequirementsIn developing the framework required under paragraph (1), the Secretary of Homeland Security shall ensure, in accordance with all applicable statutory and regulatory requirements, the following information is included:
 (A)All information acquired, held, or obtained by an office or component of the Department of Homeland Security that falls within the scope of the information sharing environment, including homeland security information, terrorism information, weapons of mass destruction information, and national intelligence.
 (B)Any information or intelligence relevant to priority mission needs and capability requirements of the homeland security enterprise, as determined appropriate by the Secretary.
							(b)Data framework access
 (1)In generalThe Secretary of Homeland Security shall ensure that the data framework required under this section is accessible to employees of the Department of Homeland Security who the Secretary determines—
 (A)have an appropriate security clearance; (B)are assigned to perform a function that requires access to information in such framework; and
 (C)are trained in applicable standards for safeguarding and using such information. (2)GuidanceThe Secretary of Homeland Security shall—
 (A)issue guidance for Department of Homeland Security employees authorized to access and contribute to the data framework pursuant to paragraph (1); and
 (B)ensure that such guidance enforces a duty to share between offices and components of the Department when accessing or contributing to such framework for mission needs.
 (3)EfficiencyThe Secretary of Homeland Security shall promulgate data standards and instruct components of the Department of Homeland Security to make available information through the data framework required under this section in a machine-readable standard format, to the greatest extent practicable.
 (c)Exclusion of informationThe Secretary of Homeland Security may exclude information from the data framework if the Secretary determines inclusion of such information may—
 (1)jeopardize the protection of sources, methods, or activities; (2)compromise a criminal or national security investigation;
 (3)be inconsistent with other Federal laws or regulations; or (4)be duplicative or not serve an operational purpose if included in such framework.
 (d)SafeguardsThe Secretary of Homeland Security shall incorporate into the data framework required under this section systems capabilities for auditing and ensuring the security of information included in such framework. Such capabilities shall include the following:
 (1)Mechanisms for identifying insider threats. (2)Mechanisms for identifying security risks.
 (3)Safeguards for privacy, civil rights, and civil liberties. (e)Deadline for implementationNot later than 2 years after the date of the enactment of this Act, the Secretary of Homeland Security shall ensure the data framework required under this section has the ability to include the information described in subsection (a).
					(f)Notice to Congress
 (1)Status updatesThe Secretary of Homeland Security shall submit to the appropriate congressional committees regular updates on the status of the data framework until such framework is fully operational.
 (2)Operational notificationNot later than 60 days after the date on which the data framework required under this section is fully operational, the Secretary of Homeland Security shall provide notice to the appropriate congressional committees that the data framework is fully operational.
 (3)Value addedThe Secretary of Homeland Security shall include in each assessment required under section 210G(a) of the Homeland Security Act of 2002, as added by this Act, if applicable, a description of the use of the data framework required under this section to support operations that disrupt terrorist activities and incidents in the homeland.
 (g)DefinitionsIn this section: (1)Appropriate congressional committee; homelandThe terms appropriate congressional committee and homeland have the meaning given those terms in section 2 of the Homeland Security Act of 2002 (6 U.S.C. 101).
 (2)Homeland security informationThe term homeland security information has the meaning given such term in section 892 of the Homeland Security Act of 2002 (6 U.S.C. 482).
 (3)Insider threatThe term insider threat has the meaning given such term in section 104 of the Homeland Security Act of 2002, as added by section 1305.
 (4)National intelligenceThe term national intelligence has the meaning given such term in section 3(5) of the National Security Act of 1947 (50 U.S.C. 3003(5)).
 (5)Terrorism informationThe term terrorism information has the meaning given such term in section 1016 of the Intelligence Reform and Terrorism Prevention Act of 2004 (6 U.S.C. 485).
						1305.Establishment of Insider Threat Program
 (a)In generalTitle I of the Homeland Security Act of 2002 (6 U.S.C. 111 et seq.) is amended by adding at the end the following:
						
							104.Insider Threat Program
 (a)EstablishmentThe Secretary shall establish an Insider Threat Program within the Department, which shall— (1)provide training and education for employees of the Department to identify, prevent, mitigate, and respond to insider threat risks to the Department’s critical assets;
 (2)provide investigative support regarding potential insider threats that may pose a risk to the Department’s critical assets; and
 (3)conduct risk mitigation activities for insider threats. (b)Steering Committee (1)In general (A)EstablishmentThe Secretary shall establish a Steering Committee within the Department.
 (B)MembershipThe membership of the Steering Committee shall be as follows: (i)The Under Secretary for Management and the Under Secretary for Intelligence and Analysis shall serve as the Co-Chairpersons of the Steering Committee.
 (ii)The Chief Security Officer, as the designated Senior Insider Threat Official, shall serve as the Vice Chairperson of the Steering Committee.
 (iii)The other members of the Steering Committee shall be comprised of representatives of—
 (I)the Office of Intelligence and Analysis;
 (II)the Office of the Chief Information Officer; (III)the Office of the General Counsel;
 (IV)the Office for Civil Rights and Civil Liberties;
 (V)the Privacy Office; (VI)the Office of the Chief Human Capital Officer;
 (VII)the Office of the Chief Financial Officer; (VIII)the Federal Protective Service;
 (IX)the Office of the Chief Procurement Officer; (X)the Science and Technology Directorate; and
 (XI)other components or offices of the Department as appropriate.
 (C)MeetingsThe members of the Steering Committee shall meet on a regular basis to discuss cases and issues related to insider threats to the Department’s critical assets, in accordance with subsection (a).
 (2)ResponsibilitiesNot later than 1 year after the date of the enactment of this section, the Under Secretary for Management, the Under Secretary for Intelligence and Analysis, and the Chief Security Officer, in coordination with the Steering Committee, shall—
 (A)develop a holistic strategy for Department-wide efforts to identify, prevent, mitigate, and respond to insider threats to the Department’s critical assets;
 (B)develop a plan to implement the insider threat measures identified in the strategy developed under subparagraph (A) across the components and offices of the Department;
 (C)document insider threat policies and controls; (D)conduct a baseline risk assessment of insider threats posed to the Department’s critical assets;
 (E)examine programmatic and technology best practices adopted by the Federal Government, industry, and research institutions to implement solutions that are validated and cost-effective;
 (F)develop a timeline for deploying workplace monitoring technologies, employee awareness campaigns, and education and training programs related to identifying, preventing, mitigating, and responding to potential insider threats to the Department’s critical assets;
 (G)consult with the Under Secretary for Science and Technology and other appropriate stakeholders to ensure the Insider Threat Program is informed, on an ongoing basis, by current information regarding threats, best practices, and available technology; and
 (H)develop, collect, and report metrics on the effectiveness of the Department’s insider threat mitigation efforts.
										(c)Preservation of merit system rights
 (1)In generalThe Steering Committee shall not seek to, and the authorities provided under this section shall not be used to, deter, detect, or mitigate disclosures of information by Government employees or contractors that are lawful under and protected by section 17(d)(5) of the Central Intelligence Agency Act of 1949 (50 U.S.C. 3517(d)(5)) (commonly known as the Intelligence Community Whistleblower Protection Act of 1998), chapter 12 or 23 of title 5, United States Code, the Inspector General Act of 1978 (5 U.S.C. App.), or any other whistleblower statute, regulation, or policy.
									(2)Implementation
 (A)In generalAny activity carried out under this section shall be subject to section 115 of the Whistleblower Protection Enhancement Act of 2012 (5 U.S.C. 2302 note).
 (B)Required statementAny activity to implement or enforce any insider threat activity or authority under this section or Executive Order 13587 (50 U.S.C. 3161 note) shall include the statement required by section 115 of the Whistleblower Protection Enhancement Act of 2012 (5 U.S.C. 2302 note) that preserves rights under whistleblower laws and section 7211 of title 5, United States Code, protecting communications with Congress.
 (d)DefinitionsIn this section: (1)Critical assetsThe term critical assets means the resources, including personnel, facilities, information, equipment, networks, or systems necessary for the Department to fulfill its mission.
 (2)EmployeeThe term employee has the meaning given the term in section 2105 of title 5, United States Code. (3)InsiderThe term insider means—
 (A)any person who has or had authorized access to Department facilities, information, equipment, networks, or systems and is employed by, detailed to, or assigned to the Department, including members of the Armed Forces, experts or consultants to the Department, industrial or commercial contractors, licensees, certificate holders, or grantees of the Department, including all subcontractors, personal services contractors, or any other category of person who acts for or on behalf of the Department, as determined by the Secretary; or
 (B)State, local, tribal, territorial, and private sector personnel who possess security clearances granted by the Department.
 (4)Insider threatThe term insider threat means the threat that an insider will use his or her authorized access, wittingly or unwittingly, to do harm to the security of the United States, including damage to the United States through espionage, terrorism, the unauthorized disclosure of classified national security information, or through the loss or degradation of departmental resources or capabilities.
 (5)Steering CommitteeThe term Steering Committee means the Steering Committee established under subsection (b)(1)(A).. (b)Report (1)In generalNot later than 2 years after the date of the enactment of this Act, and once every 2 years thereafter for the following 4-year period, the Secretary of Homeland Security shall submit to the Committee on Homeland Security and the Permanent Select Committee on Intelligence of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Select Committee on Intelligence of the Senate a report on—
 (A)how the Department of Homeland Security, including the components and offices of the Department of Homeland Security, have implemented the strategy developed under section 104(b)(2)(A) of the Homeland Security Act of 2002, as added by this Act;
 (B)the status of the risk assessment of critical assets being conducted by the Department of Homeland Security;
 (C)the types of insider threat training conducted; (D)the number of employees of the Department of Homeland Security who have received insider threat training; and
 (E)information on the effectiveness of the Insider Threat Program (established under section 104(a) of the Homeland Security Act of 2002, as added by this Act), based on metrics developed, collected, and reported pursuant to subsection (b)(2)(H) of such section 104.
 (2)DefinitionsIn this subsection, the terms critical assets, insider, and insider threat have the meanings given the terms in section 104 of the Homeland Security Act of 2002 (as added by this Act).
 (c)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (Public Law 107–296; 116 Stat. 2135) is amended by inserting after the item relating to section 103 the following:
						Sec. 104. Insider Threat Program..
					1306.Report on applications and threats of blockchain technology
 (a)DefinitionsIn this section: (1)Appropriate committees of CongressIn this section, the term appropriate committees of Congress means—
 (A)the Committee on Armed Services, the Select Committee on Intelligence, the Committee on Banking, Housing, and Urban Affairs, and the Committee on Homeland Security and Governmental Affairs of the Senate; and
 (B)the Committee on Armed Services, the Permanent Select Committee on Intelligence, the Committee on Financial Services, and the Committee on Homeland Security of the House of Representatives.
 (2)Foreign terrorist organizationThe term foreign terrorist organization means an organization designated as a foreign terrorist organization under section 219 of the Immigration and Nationality Act (8 U.S.C. 1189).
 (3)SecretaryThe term Secretary means the Secretary of Homeland Security. (4)State sponsor of terrorismThe term state sponsor of terrorism means a country the government of which the Secretary of State has determined to be a government that has repeatedly provided support for acts of international terrorism for purposes of—
 (A)section 6(j)(1)(A) of the Export Administration Act of 1979 (50 U.S.C. 4605(j)(1)(A)) (as continued in effect pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.));
 (B)section 620A(a) of the Foreign Assistance Act of 1961 (22 U.S.C. 2371(a)); (C)section 40(d) of the Arms Export Control Act (22 U.S.C. 2780(d)); or
 (D)any other provision of law. (b)Report requiredNot later than 180 days after the date of enactment of this Act, the Secretary, in consultation with the Secretary of the Treasury, the Attorney General, the Director of National Intelligence, and the heads of such other departments and agencies of the Federal Government as the Secretary considers appropriate, shall provide to the appropriate committees of Congress a report on the applications and threats of blockchain technology.
 (c)ElementsThe report required under subsection (b) shall include— (1)an assessment of potential offensive and defensive cyber applications of blockchain technology and other distributed ledger technologies;
 (2)an assessment of the actual and potential threat posed by individuals and state sponsors of terrorism using distributed ledger-enabled currency and other emerging financial technological capabilities to carry out activities in furtherance of an act of terrorism, including the provision of material support or resources to a foreign terrorist organization;
 (3)an assessment of the use or planned use of such technologies by the Federal Government and critical infrastructure networks; and
 (4)a threat assessment of efforts by foreign powers, foreign terrorist organizations, and criminal networks to utilize such technologies and related threats to the homeland, including an assessment of the vulnerabilities of critical infrastructure networks to related cyberattacks.
 (d)Form of reportThe report required under subsection (b) shall be provided in unclassified form, but may include a classified supplement.
 (e)DistributionConsistent with the protection of classified and confidential unclassified information, the Under Secretary for Intelligence and Analysis shall share the threat assessment developed under this section with State, local, and tribal law enforcement officials, including officials that operate within fusion centers in the National Network of Fusion Centers.
					1307.Transnational criminal organizations threat assessment
 (a)In generalNot later than 90 days after the date of the enactment of this Act, the Under Secretary for Intelligence and Analysis shall, in coordination with appropriate Federal partners, develop and disseminate a threat assessment on whether transnational criminal organizations are exploiting United States border security vulnerabilities in border security screening programs to gain access to the United States and threaten the United States or border security.
 (b)RecommendationsUpon completion of the threat assessment required under subsection (a), the Secretary of Homeland Security shall make a determination if any changes are required to address security vulnerabilities identified in such assessment.
 (c)DistributionConsistent with the protection of classified and confidential unclassified information, the Under Secretary for Intelligence and Analysis shall share the threat assessment developed under this section with State, local, and tribal law enforcement officials, including officials that operate within fusion centers in the National Network of Fusion Centers.
					1308.Department of Homeland Security Counter Threats Advisory Board
 (a)In generalSubtitle A of title II of the Homeland Security Act of 2002 (6 U.S.C. 121 et seq.), as amended by this Act, is amended by adding at the end the following:
						
							210I.Departmental coordination on counter threats
 (a)EstablishmentThere is authorized in the Department, for a period of 2 years beginning after the date of enactment of this section, a Counter Threats Advisory Board (in this section referred to as the Board) which shall—
 (1)be composed of senior representatives of departmental operational components and headquarters elements; and
 (2)coordinate departmental intelligence activities and policy and information related to the mission and functions of the Department that counter threats.
 (b)CharterThere shall be a charter to govern the structure and mission of the Board, which shall— (1)direct the Board to focus on the current threat environment and the importance of aligning departmental activities to counter threats under the guidance of the Secretary; and
 (2)be reviewed and updated as appropriate. (c)Members (1)In generalThe Board shall be composed of senior representatives of departmental operational components and headquarters elements.
 (2)ChairThe Under Secretary for Intelligence and Analysis shall serve as the Chair of the Board. (3)MembersThe Secretary shall appoint additional members of the Board from among the following:
 (A)The Transportation Security Administration. (B)U.S. Customs and Border Protection.
 (C)U.S. Immigration and Customs Enforcement. (D)The Federal Emergency Management Agency.
 (E)The Coast Guard. (F)U. S. Citizenship and Immigration Services.
 (G)The United States Secret Service. (H)The Cybersecurity and Infrastructure Security Agency.
 (I)The Office of Operations Coordination. (J)The Office of the General Counsel.
 (K)The Office of Intelligence and Analysis. (L)The Office of Strategy, Policy, and Plans.
 (M)The Science and Technology Directorate. (N)The Office for State and Local Law Enforcement.
 (O)The Privacy Office. (P)The Office for Civil Rights and Civil Liberties.
 (Q)Other departmental offices and programs as determined appropriate by the Secretary. (d)MeetingsThe Board shall—
 (1)meet on a regular basis to discuss intelligence and coordinate ongoing threat mitigation efforts and departmental activities, including coordination with other Federal, State, local, tribal, territorial, and private sector partners; and
 (2)make recommendations to the Secretary. (e)Terrorism alertsThe Board shall advise the Secretary on the issuance of terrorism alerts under section 203.
 (f)Prohibition on additional fundsNo additional funds are authorized to carry out this section.. (b)Technical and conforming amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (Public Law 107–296; 116 Stat. 2135), as amended by section 1303, is amended by inserting after the item relating to section 210H the following:
						Sec. 210I. Departmental coordination to counter threats..
 (c)ReportNot later than 90 days after the date of enactment of this Act, the Secretary of Homeland Security, acting through the Chair of the Counter Threats Advisory Board established under section 210I of the Homeland Security Act of 2002, as added by subsection (a), shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives a report on the status and activities of the Counter Threats Advisory Board.
 (d)NoticeThe Department of Homeland Security shall provide written notification to and brief the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives on any changes to or introductions of new mechanisms to coordinate threats across the Department.
					1309.Briefing on pharmaceutical-based agent threats
 (a)Briefing requiredNot later than 120 days after the date of enactment of this Act, the Assistant Secretary for the Countering Weapons of Mass Destruction Office, in consultation with other departments and agencies of the Federal Government as the Assistant Secretary considers appropriate, shall brief the appropriate congressional committees on threats related to pharmaceutical-based agents. The briefing shall incorporate, and the Assistant Secretary shall update as necessary, any related Terrorism Risk Assessments or Material Threat Assessments related to the threat.
 (b)ElementsThe briefing under subsection (a) shall include— (1)an assessment of threats from individuals or organizations using pharmaceutical-based agents to carry out activities in furtherance of any act of terrorism;
 (2)an assessment of materiel and non-materiel capabilities within the Federal Government to deter and manage the consequences of such an attack; and
 (3)a strategy to address any identified capability gaps to deter and manage the consequences of any act of terrorism using pharmaceutical-based agents.
 (c)Form of briefingThe briefing under subsection (a) may be provided in classified form. (d)DefinitionsIn this section:
 (1)Appropriate congressional committeeThe term appropriate congressional committee has the meaning given that term under section 2 of the Homeland Security Act of 2002 (6 U.S.C. 101).
 (2)Pharmaceutical-based agentThe term pharmaceutical-based agent means a chemical, including fentanyl, carfentanil, and related analogues, which affects the central nervous system and has the potential to be used as a chemical weapon.
						BStakeholder Information Sharing
				1311.Department of Homeland Security Fusion Center Partnership Initiative
 (a)In generalSection 210A of the Homeland Security Act of 2002 (6 U.S.C. 124h) is amended— (1)by amending the section heading to read as follows:
							
								210A.Department of Homeland Security Fusion Center Partnership Initiative;
 (2)in subsection (a), by adding at the end the following: Beginning on the date of enactment of the Department of Homeland Security Authorization Act, such Initiative shall be known as the Department of Homeland Security Fusion Center Partnership Initiative.; (3)by amending subsection (b) to read as follows:
							
 (b)Interagency support and coordinationThrough the Department of Homeland Security Fusion Center Partnership Initiative, in coordination with principal officials of fusion centers in the National Network of Fusion Centers and the officers designated as the Homeland Security Advisors of the States, the Secretary shall—
 (1)coordinate with the heads of other Federal departments and agencies to provide operational, analytic, and reporting intelligence advice and assistance to the National Network of Fusion Centers and to align homeland security intelligence activities with other field based intelligence activities;
 (2)support the integration of fusion centers into the information sharing environment, including by— (A)providing for the effective dissemination of information within the scope of the information sharing environment to the National Network of Fusion Centers;
 (B)conducting outreach to such fusion centers to identify any gaps in information sharing; (C)consulting with other Federal agencies to develop methods to—
 (i)address any such gaps identified under subparagraph (B), as appropriate; and (ii)deploy or access such databases and datasets, as appropriate; and
 (D)review information that is gathered by the National Network of Fusion Centers to identify that which is within the scope of the information sharing environment, including homeland security information (as defined in section 892), terrorism information, and weapons of mass destruction information and incorporate such information, as appropriate, into the Department’s own such information;
 (3)facilitate close communication and coordination between the National Network of Fusion Centers and the Department and other Federal departments and agencies;
 (4)facilitate information sharing and expertise from the national cybersecurity and communications integration center under section 2209 to the National Network of Fusion Centers;
 (5)coordinate the provision of training and technical assistance, including training on the use of Federal databases and datasets described in paragraph (2), to the National Network of Fusion Centers and encourage participating fusion centers to take part in terrorism threat-related exercises conducted by the Department;
 (6)ensure the dissemination of cyber threat indicators and information about cybersecurity risks and incidents to the national Network of Fusion Centers;
 (7)ensure that each fusion center in the National Network of Fusion Centers has a privacy policy approved by the Chief Privacy Officer of the Department and a civil rights and civil liberties policy approved by the Officer for Civil Rights and Civil Liberties of the Department;
 (8)develop and disseminate best practices on the appropriate levels for staffing at fusion centers in the National Network of Fusion Centers of qualified representatives from State, local, tribal, and territorial law enforcement, fire, emergency medical, and emergency management services, and public health disciplines, as well as the private sector;
 (9)to the maximum extent practicable, provide guidance, training, and technical assistance to ensure fusion centers operate in accordance with and in a manner that protects privacy, civil rights, and civil liberties afforded by the Constitution of the United States;
 (10)to the maximum extent practicable, provide guidance, training, and technical assistance to ensure fusion centers are appropriately aligned with and able to meaningfully support Federal homeland security, national security, and law enforcement efforts, including counterterrorism;
 (11)encourage the full participation of the National Network of Fusion Centers in all assessment and evaluation efforts conducted by the Department;
 (12)track all Federal funding provided to each fusion center on an individualized basis as well as by funding source;
 (13)ensure that none of the departmental information or data provided or otherwise made available to fusion center personnel is improperly disseminated, accessed for unauthorized purposes, or otherwise used in a manner inconsistent with Department guidance; and
 (14)carry out such other duties as the Secretary determines appropriate.; (4)in subsection (c)—
 (A)in the heading, by striking Personnel assignment and inserting Resource allocation; (B)by striking paragraphs (1) and (2) and inserting the following:
								
									(1)Information sharing and personnel assignment
 (A)Information sharingThe Under Secretary for Intelligence and Analysis shall ensure that, as appropriate— (i)fusion centers in the National Network of Fusion Centers have access to homeland security information sharing systems; and
 (ii)Department personnel are deployed to support fusion centers in the National Network of Fusion Centers in a manner consistent with the mission of the Department.
 (B)Personnel assignmentDepartment personnel referred to in subparagraph (A)(ii) may include the following: (i)Intelligence officers.
 (ii)Intelligence analysts. (iii)Other liaisons from components and offices of the Department, as appropriate.
 (C)Memoranda of understandingThe Under Secretary for Intelligence and Analysis shall negotiate memoranda of understanding between the Department and a State or local government, in coordination with the appropriate representatives from fusion centers in the National Network of Fusion Centers, regarding the exchange of information between the Department and such fusion centers. Such memoranda shall include the following:
 (i)The categories of information to be provided by each entity to the other entity that are parties to any such memoranda.
 (ii)The contemplated uses of the exchanged information that is the subject of any such memoranda. (iii)The procedures for developing joint products.
 (iv)The information sharing dispute resolution processes. (v)Any protections necessary to ensure the exchange of information accords with applicable law and policies.
 (2)Sources of supportInformation shared and personnel assigned pursuant to paragraph (1) may be shared or provided, as the case may be, by the following Department components and offices, in coordination with the respective component or office head and in consultation with the principal officials of fusion centers in the National Network of Fusion Centers:
 (A)The Office of Intelligence and Analysis. (B)Cybersecurity and Infrastructure Security Agency.
 (C)The Transportation Security Administration. (D)U.S. Customs and Border Protection.
 (E)U.S. Immigration and Customs Enforcement. (F)The Coast Guard.
 (G)The national cybersecurity and communications integration center under section 2209. (H)Other components or offices of the Department, as determined by the Secretary.;  
 (C)in paragraph (3)— (i)in the heading, by striking Qualifying criteria and inserting Resource allocation criteria; and
 (ii)by striking subparagraph (A) and inserting the following:  (A)In generalThe Secretary shall make available criteria for sharing information and deploying personnel to support a fusion center in the National Network of Fusion Centers in a manner consistent with the Department’s mission and existing statutory limits.; and
 (D)in paragraph (4)(B), in the matter preceding clause (i), by inserting in which such fusion center is located after region; (5)in subsection (d)—
 (A)in paragraph (3), by striking and at the end; (B)by redesignating paragraph (4) as paragraph (5);
 (C)by inserting after paragraph (3) the following:  (4)assist, in coordination with the national cybersecurity and communications integration center under section 2209, fusion centers in using information relating to cybersecurity risks to develop a comprehensive and accurate threat picture;;
 (D)in paragraph (5), as so redesignated— (i)by striking government and inserting governments; and
 (ii)by striking the period at the end and inserting ; and; and (E)by adding at the end the following:
								
 (6)use Department information, including information held by components and offices, to develop analysis focused on the mission of the Department under section 101(b).;
 (6)in subsection (e)— (A)by amending paragraph (1) to read as follows:
								
 (1)In generalTo the greatest extent practicable, the Secretary shall make it a priority to allocate resources, including departmental component personnel with relevant expertise, to support the efforts of fusion centers along land or maritime borders of the United States to facilitate law enforcement agency identification, investigation, and interdiction of persons, weapons, and related contraband that pose a threat to homeland security.; and
 (B)in paragraph (2), in the matter preceding subparagraph (A), by striking participating State, local, and regional fusion centers and inserting fusion centers in the National Network of Fusion Centers; (7)in subsection (j)—
 (A)by redesignating paragraph (5) as paragraph (7); (B)by redesignating paragraphs (1) through (4) as paragraphs (2) through (5), respectively;
 (C)by inserting before paragraph (2) the following:  (1)the term cybersecurity risk has the meaning given such term in section 2209;.
 (D)in paragraph (5), as so redesignated, by striking and at the end; and (E)by inserting after such paragraph (5) the following new paragraph:
								
 (6)the term National Network of Fusion Centers means a decentralized arrangement of fusion centers intended to enhance individual State and urban area fusion centers’ ability to leverage the capabilities and expertise of all fusion centers for the purpose of enhancing analysis and homeland security information sharing nationally; and; and
 (8)by striking subsection (k). (b)ReportNot later than 1 year after the date of the enactment of this Act and annually thereafter through 2024, the Under Secretary for Intelligence and Analysis of the Department of Homeland Security shall report to the Committee on Homeland Security and the Permanent Select Committee on Intelligence of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Select Committee on Intelligence of the Senate on the value of fusion center intelligence products and the expenditure of authorized funds for the support and coordination of the National Network of Fusion Centers as specified in section 210A of the Homeland Security Act of 2002 (6 U.S.C. 124h), as amended by subsection (a).
 (c)Report on Federal databasesNot later than 180 days after the date of enactment of this Act, the Comptroller General of the United States shall submit a report to Congress on the Federal databases and datasets that address any gaps identified pursuant to section 210A(b)(2)(B) of the Homeland Security Act of 2002, as amended by subsection (a), including databases and datasets used, operated, or managed by Department components, the Department of Justice, including the Federal Bureau of Investigation and the Drug Enforcement Administration, and the Department of the Treasury, that are appropriate, in accordance with Federal laws and policies, for inclusion in the information sharing environment.
					(d)Technical and conforming amendments
 (1)Section 2103(c)(1) of the Homeland Security Act of 2002 (6 U.S.C. 623(c)(1)) is amended by striking 210A(j)(1) and inserting 210A(j). (2)The table of contents in section 1(b) of the Homeland Security Act of 2002 (Public Law 107–296; 116 Stat. 2135) is amended by striking the item relating to section 210A and inserting the following:
							Sec. 210A. Department of Homeland Security Fusion Center Partnership Initiative..
 (e)ReferenceAny reference in any law, rule, or regulation to the Department of Homeland Security State, Local, and Regional Fusion Center Initiative shall be deemed to be a reference to the Department of Homeland Security Fusion Center Partnership Initiative.
					1312.Fusion center personnel needs assessment
					(a)Assessment
 (1)In generalNot later than 240 days after the date of the enactment of this Act, the Comptroller General of the United States shall conduct an assessment of Department of Homeland Security personnel assigned to fusion centers pursuant to section 210A(c) of the Homeland Security Act of 2002 (6 U.S.C. 124h(c)), as amended by this Act, including an assessment of whether deploying additional Department personnel to such fusion centers would enhance the Department’s mission under section 101(b) of such Act (6 U.S.C. 111(b)) and the National Network of Fusion Centers.
 (2)ContentsThe assessment required under this subsection shall include the following:
 (A)Information on the current deployment of the Department’s personnel to each fusion center. (B)Information on the roles and responsibilities of the Department’s Office of Intelligence and Analysis intelligence officers, intelligence analysts, senior reports officers, reports officers, and regional directors deployed to fusion centers.
 (C)Information on Federal resources, in addition to personnel, provided to each fusion center. (D)An assessment of fusion centers located in jurisdictions along land and maritime borders of the United States, and the degree to which deploying personnel, as appropriate, from U.S. Customs and Border Protection, U.S. Immigration and Customs Enforcement, and the Coast Guard to such fusion centers would enhance the integrity and security at such borders by helping Federal, State, local, tribal, and territorial law enforcement authorities to identify, investigate, and interdict persons, weapons, and related contraband that pose a threat to homeland security.
 (b)DefinitionsIn this section, the terms fusion center and National Network of Fusion Centers have the meanings given those terms in section 210A(j) of the Homeland Security Act of 2002 (6 U.S.C. 124h(j)), as amended by this Act.
					1313.Strategy for fusion centers supporting counternarcotics initiatives through intelligence
 information sharing and analysisNot later than 180 days after the date of enactment of this Act, the Under Secretary for Intelligence and Analysis shall submit to Congress a strategy for how the National Network of Fusion Centers (as defined in section 210A(j) of the Homeland Security Act of 2002 (6 U.S.C. 124h(j)), as amended by this Act) will support law enforcement counternarcotics activities and investigations through intelligence information sharing and analysis, including providing guidelines and best practices to fusion center leadership and personnel.
				1314.Program for State and local analyst clearances
 (a)Sense of CongressIt is the sense of Congress that any program established by the Under Secretary for Intelligence and Analysis of the Department of Homeland Security to provide eligibility for access to information classified as Top Secret for State, local, tribal, and territorial analysts located in fusion centers shall be consistent with the need to know requirements pursuant to Executive Order No. 13526 (50 U.S.C. 3161 note).
 (b)ReportNot later than 2 years after the date of the enactment of this Act, the Under Secretary for Intelligence and Analysis of the Department of Homeland Security, in consultation with the Director of National Intelligence, shall submit to the Committee on Homeland Security and the Permanent Select Committee on Intelligence of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Select Committee on Intelligence of the Senate a report on the following:
 (1)The process by which the Under Secretary for Intelligence and Analysis determines a need to know pursuant to Executive Order No. 13526 (50 U.S.C. 3161 note) to sponsor Top Secret clearances for appropriate State, local, tribal, and territorial analysts located in fusion centers.
 (2)The effects of such Top Secret clearances on enhancing information sharing with State, local, tribal, and territorial partners.
 (3)The cost for providing such Top Secret clearances for State, local, tribal, and territorial analysts located in fusion centers, including training and background investigations.
 (4)The operational security protocols, training, management, and risks associated with providing such Top Secret clearances for State, local, tribal, and territorial analysts located in fusion centers.
 (c)DefinitionIn this section, the term fusion center has the meaning given the term in section 210A(j) of the Homeland Security Act of 2002 (6 U.S.C. 124h(j)), as amended by this Act.
					1315.Information technology assessment
 (a)In generalThe Under Secretary for Intelligence and Analysis of the Department of Homeland Security, in collaboration with the Chief Information Officer of the Department of Homeland Security and representatives from the National Network of Fusion Centers, shall conduct an assessment of information systems used to share homeland security information between the Department of Homeland Security and fusion centers in the National Network of Fusion Centers and make upgrades to such systems, as appropriate. Such assessment shall include the following:
 (1)An evaluation of the security, accessibility, and ease of use of such systems by fusion centers in the National Network of Fusion Centers.
 (2)A review to determine how to establish improved interoperability of departmental information systems with existing information systems used by fusion centers in the National Network of Fusion Centers.
 (3)An evaluation of participation levels of departmental components and offices of information systems used to share homeland security information with fusion centers in the National Network of Fusion Centers.
 (b)DefinitionsIn this section— (1)the terms fusion center and National Network of Fusion Centers have the meanings given those terms in section 210A(j) of the Homeland Security Act of 2002 (6 U.S.C. 124h(j)), as amended by this Act;
 (2)the term homeland security information has the meaning given the term in section 892 of the Homeland Security Act of 2002 (6 U.S.C. 482); and
 (3)the term information systems has the meaning given the term in section 3502 of title 44, United States Code. 1316.Department of Homeland Security classified facility inventory (a)In generalThe Secretary of Homeland Security shall, to the extent practicable—
 (1)maintain an inventory of those Department of Homeland Security facilities that the Department certifies to house classified infrastructure or systems at the Secret level and above;
 (2)update such inventory on a regular basis; and (3)share part or all of such inventory with personnel as determined appropriate by the Secretary of Homeland Security.
 (b)InventoryThe inventory of facilities described in subsection (a) may include— (1)the location of such facilities;
 (2)the attributes and capabilities of such facilities (including the clearance level of the facility, the square footage of, the total capacity of, the number of workstations in, document storage, and the number of conference rooms in, such facilities);
 (3)the entities that operate such facilities; and (4)the date of establishment of such facilities.
						1317.Terror inmate information sharing
 (a)In generalThe Secretary of Homeland Security, in coordination with the Attorney General and in consultation with other appropriate Federal officials, shall, as appropriate, share with the National Network of Fusion Centers through the Department of Homeland Security Fusion Center Partnership Initiative under section 210A of the Homeland Security Act of 2002 (6 U.S.C. 124h), as amended by this Act, as well as other relevant law enforcement entities, release information from a Federal correctional facility, including the name, charging date, and expected place and date of release, of certain individuals who may pose a terrorist threat.
 (b)ScopeThe information shared under subsection (a) shall be— (1)for homeland security purposes; and
 (2)regarding individuals convicted of a Federal crime of terrorism (as defined in section 2332b of title 18, United States Code).
 (c)Periodic threat assessmentsConsistent with the protection of classified information and controlled unclassified information, the Secretary of Homeland Security shall coordinate with appropriate Federal officials to provide the National Network of Fusion Centers described in subsection (a) with periodic assessments regarding the overall threat from known or suspected terrorists currently incarcerated in a Federal correctional facility, including the assessed risks of such populations engaging in terrorist activity upon release.
 (d)Privacy protectionsPrior to implementing subsection (a), the Secretary of Homeland Security shall receive input and advice from the Officer for Civil Rights and Civil Liberties, the Officer for Privacy and the Chief Intelligence Officer of the Department of Homeland Security.
 (e)Rule of constructionNothing in this section may be construed as requiring the establishment of a list or registry of individuals convicted of terrorism.
 (f)DefinitionIn this section, the term fusion center has the meaning given the term in section 210A(j) of the Homeland Security Act of 2002 (6 U.S.C. 124h(j)), as amended by this Act.
 1318.Annual report on Office for State and Local Law EnforcementSection 2006(b) of the Homeland Security Act of 2002 (6 U.S.C. 607(b)) is amended— (1)by redesignating paragraph (5) as paragraph (6); and
 (2)by inserting after paragraph (4) the following new paragraph:  (5)ReportFor each of fiscal years 2019 through 2023, the Assistant Secretary for State and Local Law Enforcement shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on the activities of the Office for State and Local Law Enforcement. Each such report shall include, for the fiscal year covered by the report, a description of each of the following:
 (A)Efforts to coordinate and share information regarding Department and component agency programs with State, local, and tribal law enforcement agencies.
 (B)Efforts to improve information sharing through the Homeland Security Information Network by appropriate component agencies of the Department and by State, local, and tribal law enforcement agencies.
 (C)The status of performance metrics within the Office for State and Local Law Enforcement to evaluate the effectiveness of efforts to carry out responsibilities set forth within this subsection.
 (D)Any feedback from State, local, and tribal law enforcement agencies about the Office for State and Local Law Enforcement, including the mechanisms utilized to collect such feedback.
 (E)Efforts to carry out all other responsibilities of the Office for State and Local Law Enforcement.. 1319.Annual catalog on Department of Homeland Security training, publications, programs, and services for State, local, tribal, and territorial law enforcement agenciesSection 2006(b)(4) of the Homeland Security Act of 2002 (6 U.S.C. 607(b)(4)) is amended—
 (1)in subparagraph (E), by striking and at the end; (2)in subparagraph (F), by striking the period and inserting a semicolon; and
 (3)by adding at the end the following new subparagraphs:  (G)produce an annual catalog that summarizes opportunities for training, publications, programs, and services available to State, local, tribal, and territorial law enforcement agencies from the Department and from each component and office within the Department and, not later than 30 days after the date of such production, disseminate the catalog, including by—
 (i)making such catalog available to State, local, tribal, and territorial law enforcement agencies, including by posting the catalog on the website of the Department and cooperating with national organizations that represent such agencies;
 (ii)making such catalog available through the Homeland Security Information Network; and (iii)submitting such catalog to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate; and
 (H)in coordination with appropriate components and offices of the Department and other Federal agencies, develop, maintain, and make available information on Federal resources intended to support fusion center access to Federal information and resources..
					1320.Chemical, biological, radiological, and nuclear intelligence and information sharing
 (a)In generalSubtitle A of title II of the Homeland Security Act of 2002 (6 U.S.C. 121 et seq.), as amended by subtitle A of this Act, is amended by adding at the end the following:
						
							210J.Chemical, biological, radiological, and nuclear intelligence and information sharing
 (a)In generalThe Office of Intelligence and Analysis of the Department shall— (1)support homeland security-focused intelligence analysis of terrorist actors, their claims, and their plans to conduct attacks involving chemical, biological, radiological, or nuclear materials against the United States;
 (2)support homeland security-focused intelligence analysis of global infectious disease, public health, food, agricultural, and veterinary issues;
 (3)support homeland security-focused risk analysis and risk assessments of the homeland security hazards described in paragraphs (1) and (2), including the transportation of chemical, biological, nuclear, and radiological materials, by providing relevant quantitative and nonquantitative threat information;
 (4)leverage existing and emerging homeland security intelligence capabilities and structures to enhance prevention, protection, response, and recovery efforts with respect to a chemical, biological, radiological, or nuclear attack;
 (5)share information and provide tailored analytical support on these threats to State, local, and tribal authorities, other Federal agencies, and relevant national biosecurity and biodefense stakeholders, as appropriate; and
 (6)perform other responsibilities, as assigned by the Secretary. (b)CoordinationWhere appropriate, the Office of Intelligence and Analysis shall coordinate with other relevant Department components, including the Countering Weapons of Mass Destruction Office, the National Biosurveillance Integration Center, other agencies within the intelligence community, including the National Counter Proliferation Center, and other Federal, State, local, and tribal authorities, including officials from high-threat urban areas, State and major urban area fusion centers, and local public health departments, as appropriate, and enable such entities to provide recommendations on optimal information sharing mechanisms, including expeditious sharing of classified information, and on how such entities can provide information to the Department.
 (c)DefinitionsIn this section: (1)Fusion centerThe term fusion center has the meaning given the term in section 210A.
 (2)Intelligence communityThe term intelligence community has the meaning given such term in section 3(4) of the National Security Act of 1947 (50 U.S.C. 401a(4)).
 (3)National biosecurity and biodefense stakeholdersThe term national biosecurity and biodefense stakeholders means officials from Federal, State, local, and tribal authorities and individuals from the private sector who are involved in efforts to prevent, protect against, respond to, and recover from a biological attack or other phenomena that may have serious health consequences for the United States, including infectious disease outbreaks..
 (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (Public Law 107–296; 116 Stat. 2135), as amended by subtitle A of this title, is amended by inserting after the item relating to section 210I the following:
						Sec. 210J. Chemical, biological, radiological, and nuclear intelligence and information sharing..
					(c)Report
 (1)In generalNot later than 1 year after the date of enactment of this Act and annually thereafter, the Secretary of Homeland Security shall report to the appropriate congressional committees on—
 (A)the intelligence and information sharing activities under section 210I of the Homeland Security Act of 2002 (as added by subsection (a) of this section) and of all relevant entities within the Department of Homeland Security to counter the threat from attacks using chemical, biological, radiological, or nuclear materials; and
 (B)the Department’s activities in accordance with relevant intelligence strategies. (2)Assessment of implementationThe reports required under paragraph (1) shall include—
 (A)an assessment of the progress of the Office of Intelligence and Analysis of the Department of Homeland Security in implementing such section 210I; and
 (B)a description of the methods established to carry out such assessment. (3)TerminationThis subsection shall terminate on the date that is 5 years after the date of enactment of this Act.
 (4)DefinitionIn this subsection, the term appropriate congressional committees means the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate and any committee of the House of Representatives or the Senate having legislative jurisdiction under the rules of the House of Representatives or Senate, respectively, over the matter concerned.
						(d)Dissemination of information analyzed by the Department to State, local, tribal, and private
 entities with responsibilities relating to homeland securitySection 201(d)(8) of the Homeland Security Act of 2002 (6 U.S.C. 121(d)(8)) is amended by striking and to agencies of State and all that follows through the period at the end and inserting to State, local, and tribal governments and private entities with such responsibilities, and, as appropriate, to the public, in order to assist in preventing, deterring, or responding to acts of terrorism against the United States..
					1321.Duty to report
 (a)Duty imposedExcept as provided in subsection (c), whenever an act of terrorism occurs in the United States, it shall be the duty of the primary Government agency investigating such act to submit, in collaboration with the Secretary of Homeland Security, the Attorney General, the Director of the Federal Bureau of Investigation, and, as appropriate, the Director of the National Counterterrorism Center, an unclassified report (which may be accompanied by a classified annex) to Congress concerning such act not later than 1 year after the completion of the investigation. Reports required under this subsection may be combined into a quarterly report to Congress.
 (b)Content of reportsEach report under this section shall include— (1)a statement of the facts of the act of terrorism referred to in subsection (a), as known at the time of the report;
 (2)an explanation of any gaps in national security that could be addressed to prevent future acts of terrorism;
 (3)any recommendations for additional measures that could be taken to improve homeland security, including potential changes in law enforcement practices or changes in law, with particular attention to changes that could help prevent future acts of terrorism; and
 (4)a summary of the report for public distribution. (c)ExceptionThe duty established under subsection (a) shall not apply in instances in which the Secretary of Homeland Security, the Attorney General, the Director of the Federal Bureau of Investigation, or the head of the National Counterterrorism Center determines that the information required to be reported could jeopardize an ongoing investigation or prosecution. In such instances, the principal making such determination shall notify Congress of such determination before the first anniversary of the completion of the investigation described in such subsection.
 (d)Defined termIn this section, the term act of terrorism has the meaning given the term in section 3077 of title 18, United States Code. 1322.Strategy for information sharing regarding narcotics trafficking in international mailNot later than 180 days after the date of enactment of this Act, the Secretary, in coordination with the Commissioner of U.S. Customs and Border Protection, and other Federal agencies, as appropriate, shall submit to Congress a strategy to share counternarcotics information related to international mail, including information about best practices and known shippers of illegal narcotics, between—
 (1)Department of Homeland Security components; (2)the United States Postal Service;
 (3)express consignment operators; (4)peer-to-peer payment platforms; and
 (5)other appropriate stakeholders. 1323.Constitutional limitationsAll intelligence gathering and information sharing activities conducted by the Department of Homeland Security under this title or an amendment made by this title shall be carried out in accordance with the rights and protections afforded by the Constitution of the United States.
				IVEmergency Preparedness, Response, and Communications
			AGrants, Training, Exercises, and Coordination
 1401.Urban Area Security InitiativeSection 2003 of the Homeland Security Act of 2002 (6 U.S.C. 604) is amended— (1)in subsection (b)(2)(A), in the matter preceding clause (i), by inserting , using the most up-to-date data available, after assessment;
 (2)in subsection (d)(2), by amending subparagraph (B) to read as follows:  (B)Funds retainedTo ensure transparency and avoid duplication, a State shall provide each relevant high-risk urban area with a detailed accounting of the items, services, or activities on which any funds retained by the State under subparagraph (A) are to be expended. Such accounting shall be provided not later than 90 days after the date on which such funds are retained.; and
 (3)by striking subsection (e) and inserting the following new subsections:  (e)Threat and hazard identification risk assessment and capability assessmentAs a condition of receiving a grant under this section, each high-risk urban area shall submit to the Administrator a threat and hazard identification and risk assessment and capability assessment—
 (1)at such time and in such form as is required by the Administrator; and (2)consistent with the Federal Emergency Management Agency’s Comprehensive Preparedness Guide 201, Second Edition, or such successor document or guidance as is issued by the Administrator.
 (f)Period of performanceThe Administrator shall make funds provided under this section available for use by a recipient of a grant for a period of not less than 36 months..
 1402.State Homeland Security Grant ProgramSection 2004 of the Homeland Security Act of 2002 (6 U.S.C. 605) is amended by striking subsection (f) and inserting the following new subsections:
					
						(f)Threat and hazard identification and risk assessment and capability assessment
 (1)In generalAs a condition of receiving a grant under this section, each State shall submit to the Administrator a threat and hazard identification and risk assessment and capability assessment—
 (A)at such time and in such form as is required by the Administrator; and (B)consistent with the Federal Emergency Management Agency’s Comprehensive Preparedness Guide 201, Second Edition, or such successor document or guidance as is issued by the Administrator.
 (2)CollaborationIn developing the threat and hazard identification and risk assessment under paragraph (1), a State shall solicit input from local and tribal governments, including first responders, and, as appropriate, nongovernmental and private sector stakeholders.
 (3)First responders definedIn this subsection, the term first responders— (A)means an emergency response provider; and
 (B)includes representatives of local governmental and nongovernmental fire, law enforcement, emergency management, and emergency medical personnel.
 (g)Period of performanceThe Administrator shall make funds provided under this section available for use by a recipient of a grant for a period of not less than 36 months..
 1403.Grants to directly eligible tribesSection 2005 of the Homeland Security Act of 2002 (6 U.S.C. 606) is amended by— (1)redesignating subsections (h) through (k) as subsections (i) through (l), respectively; and
 (2)inserting after subsection (g) the following new subsection:  (h)Period of performanceThe Secretary shall make funds provided under this section available for use by a recipient of a grant for a period of not less than 36 months..
					1404.Law enforcement terrorism prevention
 (a)Law enforcement terrorism prevention programSection 2006(a) of the Homeland Security Act of 2002 (6 U.S.C. 607(a)) is amended— (1)in paragraph (1)—
 (A)by inserting States and high-risk urban areas expend after that; and (B)by striking is used;
 (2)in paragraph (2), by amending subparagraph (I) to read as follows:  (I)activities as determined appropriate by the Administrator, in coordination with the Assistant Secretary for State and Local Law Enforcement within the Office of Partnership and Engagement of the Department, through outreach to relevant stakeholder organizations; and; and
 (3)by adding at the end the following new paragraph:  (4)Annual reportThe Administrator, in coordination with the Assistant Secretary for State and Local Law Enforcement, shall report annually from fiscal year 2018 through fiscal year 2022 on the use of grants under sections 2003 and 2004 for law enforcement terrorism prevention activities authorized under this section, including the percentage and dollar amount of funds used for such activities and the types of projects funded..
 (b)Office for State and local law enforcementSection 2006(b) of the Homeland Security Act of 2002 (6 U.S.C. 607(b)) is amended— (1)in paragraph (1), by striking Policy Directorate and inserting Office of Partnership and Engagement; and
 (2)in paragraph (4)— (A)in subparagraph (B), by inserting , including through consultation with such agencies regarding Department programs that may impact such agencies before the semicolon at the end; and
 (B)in subparagraph (D), by striking ensure and inserting verify. 1405.PrioritizationSection 2007(a) of the Homeland Security Act of 2002 (6 U.S.C. 608(a)) is amended—
 (1)in paragraph (1)— (A)by amending subparagraph (A) to read as follows:
							
 (A)its population, including consideration of domestic and international tourists, commuters, and military populations, including military populations residing in communities outside military installations;;
 (B)in subparagraph (E), by inserting , including threat information from other relevant Federal agencies and field offices, as appropriate before the semicolon at the end; and
 (C)in subparagraph (I), by striking target and inserting core; and (2)in paragraph (2), by striking target and inserting core.
 1406.Allowable usesSection 2008 of the Homeland Security Act of 2002 (6 U.S.C. 609) is amended— (1)in subsection (a)—
 (A)in the matter preceding paragraph (1), by striking target and inserting core; (B)in paragraph (5), by inserting before the semicolon at the end the following: , provided such emergency communications align with the Statewide Communication Interoperability Plan and are coordinated with the Statewide Interoperability Coordinator or Statewide interoperability governance body of the State of the recipient;
 (C)by striking paragraph (14); (D)by redesignating paragraphs (6) through (13) as paragraphs (8) through (15), respectively;
 (E)by inserting after paragraph (5) the following new paragraphs:  (6)enhancing medical preparedness, medical surge capacity, and mass prophylaxis capabilities, including the development and maintenance of an initial pharmaceutical stockpile, including medical kits and diagnostics sufficient to protect first responders (as defined in section 2004(f)), their families, immediate victims, and vulnerable populations from a chemical or biological event;
 (7)enhancing cybersecurity, including preparing for and responding to cybersecurity risks and incidents (as such terms are defined in section 2209) and developing statewide cyber threat information analysis and dissemination activities;; 
 (F)in paragraph (8), as so redesignated, by striking Homeland Security Advisory System and inserting National Terrorism Advisory System; (G)in paragraph (14), as so redesignated—
 (i)by striking 3 and inserting 5; and (ii)by adding and at the end; and
 (H)in paragraph (15), as so redesignated, by striking ; and and inserting a period; (2)in subsection (b)—
 (A)in paragraph (3)(B), by striking (a)(10) and inserting (a)(12); and (B)in paragraph (4)(B)(i), by striking target and inserting core; and
 (3)in subsection (c), by striking target and inserting core. 1407.Approval of certain equipment (a)In generalSection 2008 of the Homeland Security Act of 2002 (6 U.S.C. 609) is amended—
 (1)in subsection (f)— (A)by striking If an applicant and inserting the following:
								
 (1)Application requirementIf an applicant; and (B)by adding at the end the following:
								
 (2)Review processThe Administrator shall implement a uniform process for reviewing applications that, in accordance with paragraph (1), contain explanations for a proposal to use grants provided under section 2003 or 2004 to purchase equipment or systems that do not meet or exceed any applicable national voluntary consensus standards developed under section 647 of the Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 747).
 (3)FactorsIn carrying out the review process under paragraph (2), the Administrator shall consider the following:
 (A)Current or past use of proposed equipment or systems by Federal agencies or the Armed Forces. (B)The absence of a national voluntary consensus standard for such equipment or systems.
 (C)The existence of an international consensus standard for such equipment or systems, and whether such equipment or systems meets such standard.
 (D)The nature of the capability gap identified by the applicant, and how such equipment or systems will address such gap.
 (E)The degree to which such equipment or systems will serve the needs of the applicant better than equipment or systems that meet or exceed existing consensus standards.
 (F)Any other factor determined appropriate by the Administrator.; and (2)by adding at the end the following new subsection:
							
 (g)Review processThe Administrator shall implement a uniform process for reviewing applications to use grants provided under section 2003 or 2004 to purchase equipment or systems not included on the Authorized Equipment List maintained by the Administrator..
 (b)Inspector General reportNot later than 3 years after the date of enactment of this Act, the Inspector General of the Department of Homeland Security shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report assessing the implementation of the review process established under paragraph (2) of subsection (f) of section 2008 of the Homeland Security Act of 2002 (as added by subsection (a) of this section), including information on the following:
 (1)The number of requests to purchase equipment or systems that do not meet or exceed any applicable national voluntary consensus standard evaluated under such review process.
 (2)The capability gaps identified by applicants and the number of such requests granted or denied. (3)The processing time for the review of such requests.
						1408.Authority for explosive ordnance disposal units to acquire new or emerging technologies and
 capabilitiesThe Secretary of Homeland Security may authorize an explosive ordnance disposal unit to acquire new or emerging technologies and capabilities that are not specifically provided for in the authorized equipment allowance for the unit, as such allowance is set forth in the Authorized Equipment List maintained by the Administrator of the Federal Emergency Management Agency.
				1409.Memoranda of understanding
 (a)In generalSubtitle B of title XX of the Homeland Security Act of 2002 (6 U.S.C. 611 et seq.) is amended by adding at the end the following new section:
						
							2024.Memoranda of understanding with departmental components and offices regarding the policy and
 guidanceThe Administrator shall enter into memoranda of understanding with the heads of the following departmental components and offices delineating the roles and responsibilities of such components and offices regarding the policy and guidance for grants under section 1406 of the Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1135), sections 2003 and 2004 of this Act, and section 70107 of title 46, United States Code, as appropriate:
 (1)The Commissioner of U.S. Customs and Border Protection. (2)The Administrator of the Transportation Security Administration.
 (3)The Commandant of the Coast Guard. (4)The Under Secretary for Intelligence and Analysis.
 (5)The Assistant Director for Emergency Communications. (6)The Assistant Secretary for State and Local Law Enforcement.
 (7)The Countering Violent Extremism Coordinator. (8)The Officer for Civil Rights and Civil Liberties.
 (9)The Chief Medical Officer. (10)The heads of other components or offices of the Department, as determined by the Secretary..
 (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (Public Law 107–296; 116 Stat. 2135) is amended by inserting after the item relating to section 2023 the following new item:
						Sec. 2024. Memoranda of understanding with departmental components and offices regarding the policy
			 and guidance..
					1410.Grants metrics
 (a)In generalTo determine the extent to which grants under sections 2003 and 2004 of the Homeland Security Act of 2002 (6 U.S.C. 603, 604) have closed capability gaps identified in State Preparedness Reports required under subsection (c) of section 652 of the Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 752; title VI of the Department of Homeland Security Appropriations Act, 2007; Public Law 109–295) and Threat and Hazard Identification and Risk Assessments required under subsections (e) and (f) of such sections 2003 and 2004, respectively, as added by this Act, from each State and high-risk urban area, the Administrator of the Federal Emergency Management Agency shall conduct and submit to the Committee on Homeland Security and the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate an assessment of information provided in those reports and assessments.
 (b)Assessment requirementsThe assessment required under subsection (a) shall include— (1)a comparison of successive State Preparedness Reports and Threat and Hazard Identification and Risk Assessments that aggregates results across the States and high-risk urban areas; and
 (2)an assessment of the value and usefulness of State Preparedness Reports and Threat and Hazard Identification and Risk Assessments, including—
 (A)the degree to which such reports and assessments are data-driven and empirically supported; (B)the degree to which such reports and assessments have informed grant award decisions by the Federal Emergency Management Agency;
 (C)the degree to which grant award decisions by the Federal Emergency Management Agency have demonstrably reduced the risks identified in such reports and assessments;
 (D)the degree to which such reports and assessments align with Federal risk assessments, including counterterrorism risk assessments, and the degree to which grant award decisions by the Federal Emergency Management Agency have reduced those federally identified risks;
 (E)the degree to which capability gaps identified in such reports and assessments have been mitigated; and
 (F)options for improving State Preparedness Reports and Threat and Hazard Identification and Risk Assessments so that they better inform and align with grant award decisions by the Federal Emergency Management Agency.
 (c)Inspector general evaluationThe Inspector General of the Department of Homeland Security shall submit to the Committee on Homeland Security and the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report evaluating the assessment conducted by the Administrator of the Federal Emergency Management Agency under subsection (a).
 1411.Grant management best practicesThe Administrator of the Federal Emergency Management Agency shall include on the website of the Federal Emergency Management Agency the following:
 (1)A summary of findings identified by the Office of the Inspector General of the Department of Homeland Security in audits of grants under sections 2003 and 2004 of the Homeland Security Act of 2002 (6 U.S.C. 603, 604) and methods to address areas identified for improvement, including opportunities for technical assistance.
 (2)Innovative projects and best practices instituted by grant recipients. 1412.Prohibition on consolidation (a)In generalThe Secretary of Homeland Security may not implement the National Preparedness Grant Program or any successor consolidated grant program unless the Secretary receives prior authorization from Congress permitting such implementation.
 (b)StudyNot later than 1 year after the date of enactment of this Act, the Secretary of Homeland Security shall conduct a study of consolidating preparedness grant programs to—
 (1)determine if the consolidated grant program would be more efficient, effective, and cost effective; and
 (2)assess whether the responsibility for managing the preparedness grant programs should be relocated within the Department of Homeland Security.
 1413.Maintenance of grant investmentsSection 2008 of the Homeland Security Act of 2002 (6 U.S.C. 609), as amended by section 1407, is amended by adding at the end the following new subsection:
					
 (h)Maintenance of equipmentAny applicant for a grant under section 2003 or 2004 seeking to use funds to purchase equipment, including pursuant to paragraphs (3), (4), (5), or (12) of subsection (a) of this section, shall by the time of the receipt of such grant develop a plan for the maintenance of such equipment over its life-cycle that includes information identifying which entity is responsible for such maintenance..
 1414.Transit security grant programSection 1406 of the Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1135) is amended—
 (1)in subsection (b)(2)(A), by inserting and costs associated with filling the positions of employees receiving training during their absence after security training; and
 (2)by striking subsection (m) and inserting the following new subsections:  (m)Periods of performanceFunds provided pursuant to a grant awarded under this section for a use specified in subsection (b) shall remain available for use by a grant recipient for a period of not fewer than 36 months..
 1415.Port security grant programSection 70107 of title 46, United States Code, is amended by— (1)striking subsection (l);
 (2)redesignating subsection (m) as subsection (l); and (3)by adding at the end the following new subsections:
						
 (m)Period of performanceThe Secretary shall make funds provided under this section available for use by a recipient of a grant for a period of not less than 36 months..
					1416.Cyber preparedness
 (a)In generalSection 2209 of the Homeland Security Act of 2002, as so redesignated by section 1601(g), is amended—
 (1)in subsection (c)— (A)in paragraph (5)(B), by inserting , including the National Network of Fusion Centers (as defined in section 210A), as appropriate before the semicolon at the end;
 (B)in paragraph (7), in the matter preceding subparagraph (A), by striking information and recommendations each place it appears and inserting information, recommendations, and best practices; and (C)in paragraph (9), by inserting best practices, after defensive measures,; and
 (2)in subsection (d)(1)(B)(ii), by inserting and State, local, and regional fusion centers (as defined in section 201A), as appropriate before the semicolon at the end. (b)Sense of CongressIt is the sense of Congress that to facilitate the timely dissemination to appropriate State, local, and private sector stakeholders of homeland security information related to cyber threats, the Secretary of Homeland Security should, to the greatest extent practicable, work to share actionable information in an unclassified form related to such threats.
					1417.Operation Stonegarden
 (a)In generalSubtitle A of title XX of the Homeland Security Act of 2002 (6 U.S.C. 601 et seq.) is amended by adding at the end the following:
						
							2009.Operation Stonegarden
 (a)EstablishmentThere is established in the Department a program to be known as Operation Stonegarden. Under such program, the Secretary, acting through the Administrator, shall make grants to eligible law enforcement agencies, through the State Administrative Agency, to enhance border security in accordance with this section.
 (b)Eligible recipientsTo be eligible to receive a grant under this section, a law enforcement agency shall— (1)be located in—
 (A)a State bordering either Canada or Mexico; or (B)a State or territory with a maritime border; and
 (2)be involved in an active, ongoing U.S. Customs and Border Protection operation coordinated through a sector office.
 (c)Permitted usesThe recipient of a grant under this section may use such grant for any of the following: (1)Equipment, including maintenance and sustainment costs.
 (2)Personnel costs, including overtime and backfill, directly incurred in support of enhanced border law enforcement activities.
 (3)Any activity permitted for Operation Stonegarden under the Department of Homeland Security’s Fiscal Year 2016 Homeland Security Grant Program Notice of Funding Opportunity.
 (4)Any other appropriate activity, as determined by the Administrator, in consultation with the Commissioner of U.S. Customs and Border Protection.
 (d)Period of performanceThe Secretary shall make funds provided under this section available for use by a recipient of a grant for a period of not less than 36 months.
 (e)Collection of informationFor any fiscal year beginning on or after the date that is 30 days after the date of enactment of this section for which grants are made under Operation Stonegarden, the Administrator shall separately collect and maintain financial information with respect to grants awarded under Operation Stonegarden, which shall include—
 (1)the amount of the awards; (2)the amount obligated for the awards;
 (3)the amount of outlays under the awards; (4)financial plans with respect to the use of the awards;
 (5)any funding transfers or reallocations; and (6)any adjustments to spending plans or reprogramming.
									(f)Oversight by the Administrator
 (1)In generalThe Administrator shall establish and implement guidelines— (A)to ensure that amounts made available under Operation Stonegarden are used in accordance with grant guidance and Federal laws;
 (B)to improve program performance reporting and program performance measurements to facilitate designing, implementing, and enforcing procedures under Operation Stonegarden; and
 (C)that require the recording of standardized performance data regarding program output.
 (2)SubmissionNot later than 90 days after the date of enactment of this section, the Administrator shall submit to the Committee on Homeland Security and the Committee on Oversight and Government Reform of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate the guidelines established under paragraph (1).
									(g)Financial review guidelines
 (1)In generalThe Administrator, in coordination with the Commissioner of U.S. Customs and Border Protection, shall develop and implement guidelines establishing procedures for implementing the auditing and reporting requirements under section 2022 with respect to Operation Stonegarden.
 (2)SubmissionNot later than 90 days after the date of enactment of this section, the Administrator shall submit to the Committee on Homeland Security and the Committee on Oversight and Government Reform of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate the guidelines established under paragraph (1).
 (h)Report and briefingThe Administrator, in coordination with the Commissioner of U.S. Customs and Border Protection, shall, at least annually during each of fiscal years 2018 through 2022, submit to the Committee on Homeland Security and the Committee on Oversight and Government Reform of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report and briefing including—
 (1)for the period covered by the report—
 (A)information on how each recipient of a grant under Operation Stonegarden expended amounts received under the grant;
 (B)a list of all operations carried out using amounts made available under Operation Stonegarden; and (C)for each operation described in subparagraph (B)—
 (i)whether the operation is active or completed; (ii)the targeted purpose of the operation;
 (iii)the location of the operation; and (iv)the total number of hours worked by employees of the grant recipient and by employees of U.S. Customs and Border Protection with respect to the operation, including the number of hours for which such employees received basic pay and the number of hours for which such employees received premium pay, by type of premium pay; and
 (2)in the first report submitted under this subsection— (A)an examination of the effects changing the Operation Stonegarden Program to award multi-year grants would have on the mission of the program; and
 (B)the findings and recommendations of the Administrator regarding what changes could improve the program to better serve the program mission, which may include feedback from grant recipients..
 (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (Public Law 107–296; 116 Stat. 2135) is amended by inserting after the item relating to section 2008 the following:
						Sec. 2009. Operation Stonegarden..
					1418.Non-Profit Security Grant Program
 (a)In generalSubtitle A of title XX of the Homeland Security Act of 2002 (6 U.S.C. 601 et seq.), as amended by section 1417 of this Act, is amended by adding at the end the following:
						
							2010.Non-Profit Security Grant Program
 (a)EstablishmentThere is established in the Department a program to be known as the Non-Profit Security Grant Program (in this section referred to as the Program). Under the Program, the Secretary, acting through the Administrator, shall make grants to eligible nonprofit organizations described in subsection (b), through the State in which such organizations are located, for target hardening and other security enhancements to protect against terrorist attacks.
 (b)Eligible recipientsEligible nonprofit organizations described in this subsection (a) are organizations that are— (1)described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code; and
 (2)determined to be at risk of a terrorist attack by the Administrator. (c)Permitted usesThe recipient of a grant under this section may use such grant for any of the following:
 (1)Target hardening activities, including physical security enhancement equipment and inspection and screening systems.
 (2)Fees for security training relating to physical security and cybersecurity, target hardening, terrorism awareness, and employee awareness.
 (3)Any other appropriate activity related to security or security training, as determined by the Administrator.
 (d)AllocationThe Administrator shall ensure that not less than an amount equal to 30 percent of the total funds appropriated for grants under the Program for each fiscal year is used for grants to eligible nonprofit organizations described in subsection (b) that are located in jurisdictions not receiving funding under section 2003.
 (e)Period of performanceThe Administrator shall make funds provided under this section available for use by a recipient of a grant for a period of not less than 36 months..
 (b)Conforming amendmentSubsection (a) of section 2002 of the Homeland Security Act of 2002 (6 U.S.C. 603) is amended by striking sections 2003 and 2004 and inserting sections 2003, 2004, and 2010.
 (c)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (Public Law 107–296; 116 Stat. 2135), as amended by section 1417(b), is amended by inserting after the item relating to section 2009 the following:
						Sec. 2010. Non-Profit Security Grant Program..
 1419.Study of the use of grant funds for cybersecurityNot later than 120 days after the date of enactment of this Act, the Comptroller General of the United States shall conduct a study on the use of grant funds awarded pursuant to section 2003 and section 2004 of the Homeland Security Act of 2002 (6 U.S.C. 604, 605), including information on the following:
 (1)The amount of grant funds invested or obligated annually during fiscal years 2006 through 2016 to support efforts to prepare for and respond to cybersecurity risks and incidents (as such terms are defined in section 2209 of such Act, as so redesignated by section 1601(g) of this Act).
 (2)The degree to which grantees identify cybersecurity as a capability gap in the Threat and Hazard Identification and Risk Assessment required under subsections (e) and (f) of sections 2003 and 2004 of such Act (6 U.S.C. 604, 605), as added by this Act.
 (3)Obstacles and challenges related to using grant funds to improve cybersecurity. (4)Plans for future efforts to encourage grantees to use grant funds to improve cybersecurity capabilities.
					1420.Joint counterterrorism awareness workshop series
 (a)In generalTitle V of the Homeland Security Act of 2002 (6 U.S.C. 311 et seq.) is amended by adding at the end the following:
						
							529.Joint counterterrorism awareness workshop series
 (a)In generalThe Administrator, in consultation with the Director of the National Counterterrorism Center and the Director of the Federal Bureau of Investigation, shall establish a Joint Counterterrorism Awareness Workshop Series (in this section referred to as the Workshop Series) to—
 (1)address emerging terrorist threats; and (2)enhance the ability of State and local jurisdictions to prevent, protect against, respond to, and recover from terrorist attacks.
 (b)PurposeThe Workshop Series established under subsection (a) shall include— (1)reviewing existing preparedness, response, and interdiction plans, policies, and procedures related to terrorist attacks of the participating jurisdictions and identifying gaps in those plans, operational capabilities, response resources, and authorities;
 (2)identifying Federal, State, and local resources available to address the gaps identified under paragraph (1);
 (3)providing assistance, through training, exercises, and other means, to build or sustain, as appropriate, the capabilities to close those identified gaps;
 (4)examining the roles and responsibilities of participating agencies and respective communities in the event of a terrorist attack;
 (5)improving situational awareness and information sharing among all participating agencies in the event of a terrorist attack; and
 (6)identifying and sharing best practices and lessons learned from the Workshop Series. (c)Designation of participating citiesThe Administrator shall select jurisdictions to host a Workshop Series from those cities that—
 (1)are currently receiving, or that previously received, funding under section 2003; and (2)have requested to be considered.
 (d)Workshop series participantsIndividuals from State and local jurisdictions and emergency response providers in cities designated under subsection (c) shall be eligible to participate in the Workshop Series, including—
 (1)senior elected and appointed officials; (2)law enforcement;
 (3)fire and rescue; (4)emergency management;
 (5)emergency medical services; (6)public health officials;
 (7)private sector representatives; (8)representatives of nonprofit organizations; and
 (9)other participants as deemed appropriate by the Administrator. (e)Reports (1)Workshop series reportThe Administrator, in consultation with the Director of the National Counterterrorism Center, the Director of the Federal Bureau of Investigation, and officials from the city in which a Workshop Series is held, shall develop and submit to all of the agencies participating in the Workshop Series a report after the conclusion of the Workshop Series that addresses—
 (A)key findings about lessons learned and best practices from the Workshop Series; and (B)potential mitigation strategies and resources to address gaps identified during the Workshop Series.
 (2)Annual reportsNot later than 1 year after the date of enactment of this section and annually thereafter for 5 years, the Administrator, in consultation with the Director of the National Counterterrorism Center and the Director of the Federal Bureau of Investigation, shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives a comprehensive summary report of the key themes, lessons learned, and best practices identified during the Workshop Series held during the previous year.
 (f)AuthorizationThere is authorized to be appropriated $1,000,000 for each of fiscal years 2018 through 2022 to carry out this section..
 (b)Technical and conforming amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (Public Law 107–296; 116 Stat. 2135) is amended by inserting after the item relating to section 528 the following:
						Sec. 529. Joint Counterterrorism Awareness Workshop Series..
					1421.Exercise on terrorist and foreign fighter travel; national exercise program
					(a)Exercise on terrorist and foreign fighter travel
 (1)In generalIn addition to, or as part of, exercise programs carried out by the Department of Homeland Security as of the date of enactment of this Act, to enhance domestic preparedness for and collective response to terrorism, promote the dissemination of homeland security information, and test the security posture of the United States, the Secretary of Homeland Security, through appropriate offices and components of the Department of Homeland Security and in coordination with the relevant Federal departments and agencies, shall, not later than 1 year after the date of enactment of this Act, develop and conduct an exercise related to the terrorist and foreign fighter threat.
 (2)Exercise requirementsThe exercise required under paragraph (1) shall include— (A)a scenario involving—
 (i)persons traveling from the United States to join or provide material support or resources to a terrorist organization abroad; and
 (ii)terrorist infiltration into the United States, including United States citizens and foreign nationals; and
 (B)coordination with relevant Federal departments and agencies, foreign governments, and State, local, tribal, territorial, and private sector stakeholders.
							(3)Report
 (A)In generalNot later than 60 days after the completion of the exercise required under paragraph (1), the Secretary of Homeland Security shall, consistent with the protection of classified information, submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives an after-action report presenting the initial findings of the exercise, including any identified or potential vulnerabilities in United States defenses and any legislative changes requested in light of the findings.
 (B)FormThe report required under subparagraph (A) shall be submitted in unclassified form, but may include a classified annex.
 (b)Emerging threats in the national exercise programSection 648(b)(2)(A) of the Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 748(b)(2)(A)) is amended—
 (1)in clause (v), by striking and at the end; and (2)by adding after clause (vi) the following:
							
 (vii)designed, to the extent practicable, to include exercises addressing emerging terrorist threats, such as scenarios involving United States citizens departing the United States to enlist with or provide material support or resources to terrorist organizations abroad or terrorist infiltration into the United States, including United States citizens and foreign nationals; and.
 (c)No additional funds authorizedNo additional funds are authorized to carry out the requirements of this section and the amendments made by this section. The requirements of this section and the amendments made by this section shall be carried out using amounts otherwise authorized.
 1422.Grants accountabilitySection 2022 of the Homeland Security Act of 2002 (6. U.S.C. 612) is amended— (1)in subsection (a)(1)(B)—
 (A)by striking The Department and inserting the following:  (i)In generalThe Department; and
 (B)by adding at the end the following:  (ii)Inspector general reviewWith respect to each grant awarded, the Inspector General of the Department may—
 (I)examine any records of the contractor or grantee, any of its subcontractors or subgrantees, or any State or local agency or other entity in receipt of or administering any grant awarded, that pertain to, and involve transactions relating to the contract, subcontract, grant, or subgrant; and
 (II)interview any officer or employee of the contractor or grantee, any of its subcontractors or subgrantees, or any State or local agency or other entity in receipt of or administering any grant awarded, regarding transactions relating to the contract, subcontract, grant, or subgrant.
 (iii)Rule of constructionNothing in clause (ii) may be construed to limit or restrict the authority of the Inspector General of the Department.;
 (2)in subsection (b)— (A)in paragraph (1)—
 (i)in subparagraph (A)— (I)by striking a grant under section 2003 or 2004 and inserting a covered grant, any recipient, including;
 (II)by inserting a comma after tribe; and (III)by inserting or the Secretary, as appropriate under the covered grant, after Administrator;
 (ii)in subparagraph (B)— (I)in the matter preceding clause (i), by inserting recipient, including any after for the applicable;
 (II)in clause (i), by striking section 2003 or 2004 and inserting the covered grant; (III)in clause (ii)—
 (aa)by striking section 2003 or 2004 and inserting the covered grant; and (bb)by striking and at the end;
 (IV)in clause (iii)— (aa)by striking summary and inserting detailed; and
 (bb)by striking such funds and all that follows through the period at the end and inserting the following:  such funds, including—(I)the name of the recipient and the project or activity; (II)a detailed description of the project or activity;
 (III)an evaluation of the completion status of the project or activity; (IV)in the case of an infrastructure investment—
 (aa)the purpose, total expected cost, and rationale for funding the infrastructure investment with funds made available; and
 (bb)the name of the point of contact for the recipient if there are questions concerning the infrastructure investment; and
 (V)detailed information from each subgrantee, including the information described in subparagraphs (I) through (IV), on any subgrant awarded by the recipient; and; and
 (V)by adding at the end the following:  (iv)the total amount of funds received to date under each covered grant.;
 (iii)in subparagraph (C)— (I)in the matter preceding clause (i)—
 (aa)by inserting any recipient, including any after subparagraph (A) by; (bb)by inserting a comma after tribe; and
 (cc)by inserting , in addition to the contents required under subparagraph (B) after shall include; (II)in clause (ii)—
 (aa)by inserting total before amount; and (bb)by adding and at the end;
 (III)in clause (iii)— (aa)by striking apply within and inserting apply to or within any recipient, including; and
 (bb)by striking ; and and inserting a period; and (IV)by striking clause (iv); and
 (B)by adding at the end the following:  (3)Required reporting for prior awarded grantsNot later than 180 days after the end of the quarter following the date of enactment of this paragraph, each recipient of a covered grant awarded before the date of enactment of this paragraph shall provide the information required under this subsection and thereafter comply with the requirements of this subsection.
 (4)Assistance in reportingThe Administrator or the Secretary, as appropriate under the covered grant, in coordination with the Director of the Office of Management and Budget, shall provide for user-friendly means for grant recipients to comply with the reporting requirements of this subsection.
 (5)Subgrantee reportingEach grant recipient required to report information under paragraph (1)(B)(iii)(V) shall register with the System for Award Management database or complete other registration requirements as determined necessary by the Director of the Office of Management and Budget.
 (6)Publication of informationNot later than 7 days after the date on which the Administrator or the Secretary, as the case may be, receives the reports required to be submitted under this subsection, the Administrator and the Secretary shall make the information in the reports publicly available, in a searchable database, on the website of the Federal Emergency Management Agency or Department, as appropriate.
 (7)Covered grant definedIn this subsection, the term covered grant means a grant awarded under— (A)this Act; or
 (B)a program described in paragraphs (1) through (6) of section 2002(b) that is administered by the Department.; and
 (3)by adding at the end the following:  (d)Sunset and disposition of unexpended grant amounts (1)In generalExcept as may be otherwise provided in the authorizing statute of a grant program, effective on the date that is 5 years after the date on which grant funds are distributed by the Administrator or the Secretary, as appropriate, under a covered grant (as defined in subsection (b)(7)), the authority of a covered grant recipient, including any grantee or subgrantee, to obligate, provide, make available, or otherwise expend those funds is terminated.
 (2)Return of unexpended grant amountsUpon the termination of authority under paragraph (1), any grant amounts that have not been expended shall be returned to the Administrator or the Secretary, as the case may be. The Administrator or the Secretary, as the case may be, shall deposit any grant amounts returned under this paragraph in the General Fund of the Treasury in accordance with section 3302 of title 31, United States Code.
 (3)Awards to recipients returning grant fundsOn and after the date on which the authority of a covered grant recipient is terminated under paragraph (1) with respect to a grant under a covered grant program, the Administrator or the Secretary, as appropriate, may award a grant under the covered grant program to the covered grant recipient, only pursuant to the submission of a new grant application, in accordance with the requirements of the grant program.
 (4)ApplicabilityThis subsection shall apply to any grant awarded under a covered grant program on or after the date of enactment of this subsection..
					BCommunications
				1431.Responsibilities of Assistant Director for Emergency Communications
 (a)In generalSection 1801(c) of the Homeland Security Act of 2002 (6 U.S.C. 571(c)) is amended— (1)by striking paragraph (3);
 (2)by redesignating paragraphs (4) through (14) as paragraphs (3) through (13), respectively; (3)by redesignating paragraph (15) as paragraph (16);
 (4)in paragraph (8), as so redesignated, by striking , in cooperation with the National Communications System,; (5)in paragraph (11), as so redesignated, by striking Assistant Secretary for Grants and Training and inserting Administrator of the Federal Emergency Management Agency;
 (6)in paragraph (13), as so redesignated, by striking and at the end; and (7)by inserting after paragraph (13) the following:
							
 (14)administer the Government Emergency Telecommunications Service (GETS) and Wireless Priority Service (WPS) programs, or successor programs;
 (15)assess the impact of emerging technologies on interoperable emergency communications; and. (b)Performance of previously transferred functionsSection 1801(d) of the Homeland Security Act of 2002 (6 U.S.C. 571(d)) is amended by—
 (1)striking paragraph (2); and (2)redesignating paragraph (3) as paragraph (2).
 1432.Annual reporting on activities of the Emergency Communications DivisionSection 1801(f) of the Homeland Security Act of 2002 (6 U.S.C. 571(f)) is amended to read as follows:
					
 (f)Annual reporting of Division activitiesThe Assistant Director for Emergency Communications shall, not later than 1 year after the date of the enactment of this subsection and annually thereafter for each of the next 4 years, report to the Committee on Homeland Security and the Committee on Energy and Commerce of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate on the activities and programs of the Emergency Communications Division, including specific information on efforts to carry out paragraphs (3), (4), and (5) of subsection (c)..
 1433.National Emergency Communications PlanSection 1802 of the Homeland Security Act of 2002 (6 U.S.C. 572) is amended— (1)in subsection (a), in the matter preceding paragraph (1)—
 (A)by striking , and in cooperation with the Department of National Communications System (as appropriate),; and (B)by inserting , but not less than once every 5 years, after periodically; and
 (2)in subsection (c)— (A)by redesignating paragraphs (3) through (10) as paragraphs (4) through (11), respectively; and
 (B)by inserting after paragraph (2) the following new paragraph:  (3)consider the impact of emerging technologies on the attainment of interoperable emergency communications;.
 1434.Technical editSection 1804(b)(1) of the Homeland Security Act of 2002 (6 U.S.C. 574(b)(1)) is amended, in the matter preceding subparagraph (A), by striking Assistant Secretary for Grants and Planning and inserting Administrator of the Federal Emergency Management Agency.
 1435.Communications trainingThe Under Secretary for Management of the Department of Homeland Security, in coordination with the appropriate component heads, shall develop a mechanism, consistent with the strategy required pursuant to section 4 of the Department of Homeland Security Interoperable Communications Act (Public Law 114–29; 6 U.S.C. 194 note), to verify that radio users within the Department receive initial and ongoing training on the use of the radio systems of such components, including interagency radio use protocols.
				COther matters
				1451.Technical and conforming amendments
 (a)Title VTitle V of the Homeland Security Act of 2002 (6 U.S.C. 311 et seq.) is amended as follows: (1)In section 501 (6 U.S.C. 311)—
 (A)by redesignating paragraphs (9) through (14) as paragraphs (10) through (15), respectively; and (B)by inserting after paragraph (8) the following new paragraph:
								
 (9)the term Nuclear Incident Response Team means a resource that includes— (A)those entities of the Department of Energy that perform nuclear or radiological emergency support functions (including accident response, search response, advisory, and technical operations functions), radiation exposure functions at the medical assistance facility known as the Radiation Emergency Assistance Center/Training Site (REAC/TS), radiological assistance functions, and related functions; and
 (B)those entities of the Environmental Protection Agency that perform such support functions (including radiological emergency response functions) and related functions..
 (2)By striking section 502 (6 U.S.C. 312). (3)In section 504(a)(3)(B) (6 U.S.C. 314(a)(3)(B)), by striking , the National Disaster Medical System,.
 (4)In section 506 (6 U.S.C. 316)— (A)by striking subsection (b);
 (B)by redesignating subsections (c) and (d) as subsections (b) and (c) respectively; and (C)in subsection (b), as so redesignated, by striking section 708 each place it appears and inserting section 707.
 (5)In section 509(c)(2) (6 U.S.C. 319(c)(2)), in the matter preceding subparagraph (A), by striking section 708 and inserting section 707. (b)Title XXTitle XX of the Homeland Security Act of 2002 (6 U.S.C. 601 et seq.) is amended—
 (1)in section 2001 (6 U.S.C. 601)— (A)by striking paragraph (13);
 (B)by redesignating paragraphs (3) through (12) as paragraphs (4) through (13), respectively; and (C)by inserting after paragraph (2) the following:
								
 (3)Core capabilitiesThe term core capabilities means the capabilities for Federal, State, local, and tribal government preparedness for which guidelines are required to be established under section 646(a) of the Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 746(a)).; 
 (2)in section 2005(j)(1) (6 U.S.C. 606(j)(1)), by striking target and inserting core; and (3)in section 2021(d)(3) (6 U.S.C. 611(d)(3)), by striking target each place it appears and inserting core.
 (c)Implementing Recommendations of the 9/11 Commission Act of 2007Section 1204 of the Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1102) is amended—
 (1)in subsection (b)(4), by striking Rescue and inserting Recovery; (2)in subsection (d)(2), by striking Rescue and inserting Recovery; and
 (3)in subsection (e)(4), by striking Rescue and inserting Recovery. VFederal Emergency Management Agency 1501.Short titleThis title may be cited as the FEMA Reauthorization Act of 2018.
 1502.Reauthorization of Federal Emergency Management AgencySection 699 of the Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 811) is amended—
 (1)by striking administration and operations each place the term appears and inserting management and administration; (2)in paragraph (2), by striking ; and;
 (3)in paragraph (3), by striking the period at the end and inserting ; and; and (4)by adding at the end the following:
					
 (4)for fiscal year 2018, $1,049,000,000; (5)for fiscal year 2019, $1,065,784,000; and
 (6)for fiscal year 2020, $1,082,836,544.. 1503.National Domestic Preparedness ConsortiumSection 1204 of the Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1102) is amended—
 (1)in subsection (c), by inserting to the extent practicable, provide training in settings that simulate real response environments, such as urban areas, after levels,;
 (2)in subsection (d), by striking paragraphs (1) and (2) and inserting the following:  (1)for the Center for Domestic Preparedness—
 (A)$63,939,000 for fiscal year 2018; (B)$64,962,024 for fiscal year 2019; and
 (C)$66,001,416 for fiscal year 2020; and (2)for the members of the National Domestic Preparedness Consortium described in paragraphs (2) through (7) of subsection (b)—
 (A)$101,000,000 for fiscal year 2018; (B)$102,606,000 for fiscal year 2019; and
 (C)$104,247,856 for fiscal year 2020.; and (3)in subsection (e)—
 (A)by striking each of the following entities and inserting members of the National Domestic Preparedness Consortium enumerated in subsection (b); (B)by striking 2007— and inserting 2015. and
 (C)by striking paragraphs (1) through (5). 1504.Rural Domestic Preparedness Consortium (a)In generalThe Secretary of Homeland Security is authorized to establish a Rural Domestic Preparedness Consortium within the Department of Homeland Security consisting of universities and nonprofit organizations qualified to provide training to emergency response providers (as defined in section 2 of the Homeland Security Act of 2002 (6 U.S.C. 101)) from rural communities (as defined by the Federal Emergency Management Agency).
 (b)DutiesThe Rural Domestic Preparedness Consortium authorized under subsection (a) shall identify, develop, test, and deliver training to State, local, and tribal emergency response providers from rural communities, provide on-site and mobile training, and facilitate the delivery of training by the training partners of the Department of Homeland Security.
 (c)Authorization of appropriationsOf amounts appropriated for Continuing Training Grants of the Department of Homeland Security, $5,000,000 is authorized to be used for the Rural Domestic Preparedness Consortium authorized under subsection (a).
				1505.Center for Faith-Based and Neighborhood Partnerships
 (a)In generalTitle V of the Homeland Security Act of 2002 (6 U.S.C. 311 et seq.), as amended by section 1420 of this Act, is amended by adding at the end the following:
					
						530.Center for Faith-Based and Neighborhood Partnerships
 (a)In generalThere is established in the Agency a Center for Faith-Based and Neighborhood Partnerships, headed by a Director appointed by the Secretary.
 (b)MissionThe mission of the Center shall be to develop and coordinate departmental outreach efforts with faith-based and community organizations and serve as a liaison between those organizations and components of the Department for activities related to securing facilities, emergency preparedness and response, and combating human trafficking.
 (c)ResponsibilitiesIn support of the mission of the Center for Faith-Based and Neighborhood Partnerships, the Director shall—
 (1)develop exercises that engage faith-based and community organizations to test capabilities for all hazards, including active shooter incidents;
 (2)coordinate the delivery of guidance and training to faith-based and community organizations related to securing their facilities against natural disasters, acts of terrorism, and other man-made disasters;
 (3)conduct outreach to faith-based and community organizations regarding guidance, training, and exercises and departmental capabilities available to assist faith-based and community organizations to secure their facilities against natural disasters, acts of terrorism, and other man-made disasters;
 (4)facilitate engagement and coordination among the emergency management community and faith-based and community organizations;
 (5)deliver training and technical assistance to faith-based and community organizations and provide subject-matter expertise related to anti-human trafficking efforts to help communities successfully partner with other components of the Blue Campaign of the Department; and
 (6)perform any other duties as assigned by the Administrator.. (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (Public Law 107–296; 116 Stat. 2135), as amended by section 1420, is amended by inserting after the item relating to section 529 the following:
					Sec. 530. Center For Faith-Based And Neighborhood Partnerships..
				1506.Emergency support functions
 (a)UpdateSection 504(a)(13) of the Homeland Security Act of 2002 (6 U.S.C. 314(a)(13)) is amended by inserting , periodically updating (but not less often than once every 5 years), after administering.
 (b)Emergency support functionsSection 653 of the Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 753) is amended— (1)by redesignating subsections (d) and (e) as subsections (e) and (f), respectively; and
 (2)by inserting after subsection (c) the following:  (d)CoordinationThe President, acting through the Administrator, shall develop and provide to Federal departments and agencies with coordinating, primary, or supporting responsibilities under the National Response Framework performance metrics to ensure readiness to execute responsibilities under the emergency support functions of the National Response Framework..
 1507.Review of National Incident Management SystemSection 509(b)(2) of the Homeland Security Act of 2002 (6 U.S.C. 319(b)(2)) is amended, in the matter preceding subparagraph (A), by inserting , but not less often than once every 5 years, after periodically.
 1508.Remedial action management programSection 650 of the Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 750) is amended to read as follows:
				
					650.Remedial action management program
 (a)In generalThe Administrator, in coordination with the National Council on Disability and the National Advisory Council, shall establish a remedial action management program to—
 (1)analyze training, exercises, and real world events to identify lessons learned, corrective actions, and best practices;
 (2)generate and disseminate, as appropriate, the lessons learned, corrective actions, and best practices described in paragraph (1); and
 (3)conduct remedial action tracking and long-term trend analysis. (b)Federal corrective actionsThe Administrator, in coordination with the heads of appropriate Federal departments and agencies, shall—
 (1)utilize the program established under subsection (a) to collect information on corrective actions identified by such Federal departments and agencies during exercises and the response to natural disasters, acts of terrorism, and other man-made disasters; and
 (2)not later than 1 year after the date of the enactment of the FEMA Reauthorization Act of 2018 and annually thereafter for each of the next 4 years, submit to Congress a report on the status of those corrective actions.
 (c)Dissemination of after action reportsThe Administrator shall provide electronically, to the maximum extent practicable, to Congress and Federal, State, local, tribal, and private sector officials after-action reports and information on lessons learned and best practices from responses to acts of terrorism, natural disasters, capstone exercises conducted under the national exercise program under section 648(b), and other emergencies or exercises..
 1509.Center for Domestic PreparednessThe Administrator of the Federal Emergency Management Agency shall— (1)develop an implementation plan, including benchmarks and milestones, to address the findings and recommendations of the 2017 Management Review Team that issued a report on May 8, 2017, regarding live agent training at the Chemical, Ordnance, Biological and Radiological Training Facility; and
 (2)provide to the Committee on Homeland Security and the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate updates and information on efforts to implement recommendations related to the management review of the Chemical, Ordnance, Biological, and Radiological Training Facility of the Center for Domestic Preparedness of the Federal Emergency Management Agency, including, as necessary, information on additional resources or authority needed to implement such recommendations.
				1510.FEMA Senior Law Enforcement Advisor
 (a)In generalTitle V of the Homeland Security Act of 2002 (6 U.S.C. 311 et seq.), as amended by section 1505 of this Act, is amended by adding at the end the following:
					
						531.Senior Law Enforcement Advisor
 (a)EstablishmentThe Administrator shall appoint a Senior Law Enforcement Advisor to serve as a qualified expert to the Administrator for the purpose of strengthening the Agency’s coordination among State, local, and tribal law enforcement.
 (b)QualificationsThe Senior Law Enforcement Advisor shall have an appropriate background with experience in law enforcement, information sharing, and other emergency response functions.
 (c)ResponsibilitiesThe Senior Law Enforcement Advisor shall— (1)coordinate on behalf of the Administrator with the Office for State and Local Law Enforcement under section 2006 for the purpose of ensuring State, local, and tribal law enforcement receive consistent and appropriate consideration in policies, guidance, training, and exercises related to preventing, preparing for, protecting against, and responding to natural disasters, acts of terrorism, and other man-made disasters within the United States;
 (2)work with the Administrator and the Office for State and Local Law Enforcement under section 2006 to ensure grants to State, local, and tribal government agencies, including programs under sections 2003, 2004, and 2006(a), appropriately focus on terrorism prevention activities; and
 (3)serve other appropriate functions as determined by the Administrator.. (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (Public Law 107–296; 116 Stat. 2135), as amended by section 1505, is amended by inserting after the item relating to section 530 the following:
					Sec. 531. Senior Law Enforcement Advisor..
 1511.Technical expert authorizedSection 503(b)(2) of the Homeland Security Act of 2002 (6 U.S.C. 313(b)(2)) is amended— (1)in subparagraph (G), by striking and at the end;
 (2)in subparagraph (H), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
					
 (I)identify and integrate the needs of children into activities to prepare for, protect against, respond to, recover from, and mitigate against natural disasters, acts of terrorism, and other man-made disasters, including catastrophic incidents, including by appointing a technical expert, who may consult with relevant outside organizations and experts, as necessary, to coordinate such activities, as necessary..
				1512.Mission support
 (a)EstablishmentThe Administrator of the Federal Emergency Management Agency shall designate an individual to serve as the chief management official and principal advisor to the Administrator on matters related to the management of the Federal Emergency Management Agency, including management integration in support of emergency management operations and programs.
 (b)Mission and responsibilitiesThe Administrator of the Federal Emergency Management Agency, acting through the official designated pursuant to subsection (a), shall be responsible for the management and administration of the Federal Emergency Management Agency, including with respect to the following:
 (1)Procurement. (2)Human resources and personnel.
 (3)Information technology and communications systems. (4)Real property investment and planning, facilities, accountable personal property (including fleet and other material resources), records and disclosure, privacy, safety and health, and sustainability and environmental management.
 (5)Security for personnel, information technology and communications systems, facilities, property, equipment, and other material resources.
 (6)Any other management duties that the Administrator may designate. (c)Mount Weather Emergency Operations and Associated FacilitiesNothing in this section shall be construed as limiting or otherwise affecting the role or responsibility of the Assistant Administrator for National Continuity Programs with respect to the matters described in subsection (b) as such matters relate to the Mount Weather Emergency Operations Center and associated facilities. The management and administration of the Mount Weather Emergency Operations Center and associated facilities remain the responsibility of the Assistant Administrator for National Continuity Programs.
 (d)ReportNot later than 270 days after the date of enactment of this Act, the Administrator of the Federal Emergency Management Agency shall submit to the Committee on Homeland Security and the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report that includes—
 (1)a review of financial, human capital, information technology, real property planning, and acquisition management of headquarters and all regional offices of the Federal Emergency Management Agency; and
 (2)a strategy for capturing financial, human capital, information technology, real property planning, and acquisition data.
 1513.Strategic human capital planSection 10102(c) of title 5, United States Code, is amended by striking 2007 and inserting 2018. 1514.Office of Disability Integration and Coordination of Department of Homeland Security (a)Office of Disability Integration and Coordination (1)In generalSection 513 of the Homeland Security Act of 2002 (6 U.S.C. 321b) is amended to read as follows:
						
							513.Office of Disability Integration and Coordination
 (a)In generalThere is established within the Agency an Office of Disability Integration and Coordination (in this section referred to as the Office), which shall be headed by a Director.
 (b)MissionThe mission of the Office is to ensure that individuals with disabilities and other access and functional needs are included in emergency management activities throughout the Agency by providing guidance, tools, methods, and strategies for the purpose of equal physical program and effective communication access.
 (c)ResponsibilitiesIn support of the mission of the Office, the Director shall— (1)provide guidance and coordination on matters related to individuals with disabilities in emergency planning requirements and relief efforts in the event of a natural disaster, act of terrorism, or other man-made disaster;
 (2)oversee Office employees responsible for disability integration in each regional office with respect to carrying out the mission of the Office;
 (3)liaise with other employees of the Agency, including nonpermanent employees, organizations representing individuals with disabilities, other agencies of the Federal Government, and State, local, and tribal government authorities regarding the needs of individuals with disabilities in emergency planning requirements and relief efforts in the event of a natural disaster, act of terrorism, or other man-made disaster;
 (4)coordinate with the technical expert on the needs of children within the Agency to provide guidance and coordination on matters related to children with disabilities in emergency planning requirements and relief efforts in the event of a natural disaster, act of terrorism, or other man-made disaster;
 (5)consult with organizations representing individuals with disabilities about access and functional needs in emergency planning requirements and relief efforts in the event of a natural disaster, act of terrorism, or other man-made disaster;
 (6)ensure the coordination and dissemination of best practices and model evacuation plans for individuals with disabilities;
 (7)collaborate with Agency leadership responsible for training to ensure that qualified experts develop easily accessible training materials and a curriculum for the training of emergency response providers, State, local, and tribal government officials, and others on the needs of individuals with disabilities;
 (8)coordinate with the Emergency Management Institute, the Center for Domestic Preparedness, Center for Homeland Defense and Security, the United States Fire Administration, the national exercise program described in section 648(b) of the Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 748(b)), and the National Domestic Preparedness Consortium to ensure that content related to persons with disabilities, access and functional needs, and children are integrated into existing and future emergency management trainings;
 (9)promote the accessibility of telephone hotlines and websites regarding emergency preparedness, evacuations, and disaster relief;
 (10)work to ensure that video programming distributors, including broadcasters, cable operators, and satellite television services, make emergency information accessible to individuals with hearing and vision disabilities;
 (11)ensure the availability of accessible transportation options for individuals with disabilities in the event of an evacuation;
 (12)provide guidance and implement policies to ensure that the rights and feedback of individuals with disabilities regarding post-evacuation residency and relocation are respected;
 (13)ensure that meeting the needs of individuals with disabilities are included in the components of the national preparedness system established under section 644 of the Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 744); and
 (14)perform any other duties as assigned by the Administrator. (d)DirectorAfter consultation with organizations representing individuals with disabilities, the Administrator shall appoint a Director. The Director shall report directly to the Administrator, in order to ensure that the needs of individuals with disabilities are being properly addressed in emergency preparedness and disaster relief.
 (e)Organizations representing individuals with disabilities definedFor purposes of this section, the term organizations representing individuals with disabilities means the National Council on Disabilities, the Interagency Coordinating Council on Preparedness and Individuals with Disabilities, and other appropriate disability organizations..
 (2)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (Public Law 107–296; 116 Stat. 2135) is amended by striking the item relating to section 513 and inserting the following:
						513. Office of Disability Integration and Coordination..
 (b)Report to CongressNot later than 120 days after the date of the enactment of this Act, the Administrator of the Federal Emergency Management Agency shall submit to Congress a report on the funding and staffing needs of the Office of Disability Integration and Coordination under section 513 of the Homeland Security Act of 2002, as amended by subsection (a).
 1515.Management costsSection 324 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5165b) is amended—
 (1)in subsection (a), by striking any administrative expense, and any other expense not directly chargeable to and inserting direct administrative cost, and any other administrative expense associated with; and (2)in subsection (b)—
 (A)by striking Notwithstanding and inserting the following:  (1)In generalNotwithstanding;
 (B)in paragraph (1), as so designated, by striking establish and inserting implement; and (C)by adding at the end the following:
						
 (2)Specific management costsThe Administrator shall provide for management costs, in addition to the eligible project costs, to cover direct and indirect costs of administering the following programs:
 (A)Hazard mitigationA grantee under section 404 may be reimbursed for direct and indirect administrative costs in a total amount of not more than 15 percent of the total amount of the grant award under such section of which not more than 10 percent may be used by the grantee and 5 percent by the subgrantee for such costs.
 (B)Public assistanceA grantee under sections 403, 406, 407, and 502 may be reimbursed direct and indirect administrative costs in a total amount of not more than 12 percent of the total award amount under such sections, of which not more than 7 percent may be used by the grantee and 5 percent by the subgrantee for such costs..
 1516.Performance of servicesSection 306 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5149) is amended by adding at the end the following:
				
 (c)The Administrator of the Federal Emergency Management Agency may appoint temporary personnel, after serving continuously for 3 years, to positions in the Federal Emergency Management Agency in the same manner that competitive service employees with competitive status are considered for transfer, reassignment, or promotion to such positions. An individual appointed under this subsection shall become a career-conditional employee, unless the employee has already completed the service requirements for career tenure..
 1517.Study to streamline and consolidate information collectionNot later than 1 year after the date of enactment of this Act, the Administrator of the Federal Emergency Management Agency shall—
 (1)in coordination with the Small Business Administration, the Department of Housing and Urban Development, and other appropriate agencies, conduct a study and develop a plan, consistent with law, under which the collection of information from disaster assistance applicants and grantees will be modified, streamlined, expedited, consolidated, and simplified to be less burdensome, duplicative, and time consuming, and more efficient and flexible, for applicants and grantees;
 (2)in coordination with the Small Business Administration, the Department of Housing and Urban Development, and other appropriate agencies, develop a plan for the regular collection and reporting of information on Federal disaster assistance awarded, including the establishment and maintenance of a website for presenting the information to the public; and
 (3)submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate—
 (A)the plans developed under paragraphs (1) and (2); and (B)recommendations, if any, of the Administrator for legislative changes to streamline or consolidate the collection or reporting of information, as described in paragraphs (1) and (2).
 1518.Agency accountabilityTitle IV of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170 et seq.) is amended by adding at the end the following:
				
					430.Agency accountability
 (a)Public assistanceNot later than 5 days after the date on which an award of a public assistance grant is made under section 406 that is in excess of $1,000,000, the Administrator of the Federal Emergency Management Agency (referred to in this section as the Administrator) shall publish on the website of the Federal Emergency Management Agency (referred to in this section as the Agency) the specifics of each such grant award, including identifying—
 (1)the Federal Emergency Management Agency Region; (2)the major disaster or emergency declaration number;
 (3)the State, county, and applicant name; (4)if the applicant is a private nonprofit organization;
 (5)the damage category code; (6)the amount of the Federal share obligated; and
 (7)the date of the award. (b)Mission assignments (1)In generalNot later than 5 days after the date on which a mission assignment or mission assignment task order is issued under section 402(1) or section 502(a)(1), the Administrator shall publish on the website of the Agency any mission assignment or mission assignment task order to another Federal department or agency regarding a major disaster in excess of $1,000,000, including—
 (A)the name of the impacted State or Indian tribe; (B)the major disaster declaration for such State or Indian tribe;
 (C)the assigned agency; (D)the assistance requested;
 (E)a description of the major disaster; (F)the total cost estimate;
 (G)the amount obligated; (H)the State or tribal cost share, if applicable;
 (I)the authority under which the mission assignment or mission assignment task order was directed; and (J)if applicable, the date on which a State or Indian tribe requested the mission assignment.
 (2)Recording changesNot later than 10 days after the last day of each month until a mission assignment or mission assignment task order described in paragraph (1) is completed and closed out, the Administrator shall update any changes to the total cost estimate and the amount obligated.
 (c)Disaster relief monthly reportNot later than 10 days after the first day of each month, the Administrator shall publish reports on the website of the Agency, including a specific description of the methodology and the source data used in developing such reports, including—
 (1)an estimate of the amounts for the fiscal year covered by the President’s most recent budget pursuant to section 1105(a) of title 31, United States Code, including—
 (A)the unobligated balance of funds to be carried over from the prior fiscal year to the budget year; (B)the unobligated balance of funds to be carried over from the budget year to the year after the budget year;
 (C)the amount of obligations for noncatastrophic events for the budget year; (D)the amount of obligations for the budget year for catastrophic events, as defined under the National Response Framework, delineated by event and by State;
 (E)the total amount that has been previously obligated or will be required for catastrophic events delineated by event and by State for all prior years, the current fiscal year, the budget year, and each fiscal year thereafter;
 (F)the amount of previously obligated funds that will be recovered for the budget year; (G)the amount that will be required for obligations for emergencies, major disasters, fire management assistance grants, as described in section 420, surge activities, and disaster readiness and support activities; and
 (H)the amount required for activities not covered under section 251(b)(2)(D)(iii) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(D)(iii));
 (2)a summary of the amount for disaster relief of— (A)appropriations made available by source;
 (B)the transfers executed; (C)the previously allocated funds recovered; and
 (D)the commitments, allocations, and obligations made;
 (3)a table of disaster relief activity delineated by month, including— (A)the beginning and ending balances;
 (B)the total obligations to include amounts obligated for fire assistance, emergencies, surge, and disaster support activities;
 (C)the obligations for catastrophic events delineated by event and by State; and (D)the amount of previously obligated funds that are recovered;
 (4)a summary of allocations, obligations, and expenditures for catastrophic events delineated by event;
 (5)the cost with respect to— (A)public assistance;
 (B)individual assistance; (C)mitigation;
 (D)administrative activities; (E)operations; and
 (F)any other relevant category (including emergency measures and disaster resources) delineated by major disaster; and
 (6)the date on which funds appropriated will be exhausted. (d)Contracts (1)Information (A)In generalNot later than 10 days after the first day of each month, the Administrator shall publish on the website of the Agency the specifics of each contract in excess of $1,000,000 that the Agency enters into during the previous month, including—
 (i)the name of the party; (ii)the date the contract was awarded;
 (iii)the amount and scope of the contract; (iv)if the contract was awarded through competitive bidding process;
 (v)if no competitive bidding process was used, the reason why competitive bidding was not used; and (vi)the authority used to bypass the competitive bidding process.
 (B)RequirementThe information required to be published under subparagraph (A) shall be delineated by major disaster, if applicable, and specify the damage category code, if applicable.
 (2)ReportNot later than 10 days after the last day of the fiscal year, the Administrator shall provide a report to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives summarizing the following information for the preceding fiscal year:
 (A)The number of contracts awarded without competitive bidding. (B)The reasons why a competitive bidding process was not used.
 (C)The total amount of contracts awarded with no competitive bidding. (D)The damage category codes, if applicable, for contracts awarded without competitive bidding..
			1519.National public infrastructure predisaster hazard mitigation
 (a)Predisaster hazard mitigationSection 203 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5133) is amended—
 (1)in subsection (c) by inserting Public Infrastructure after the National; (2)in subsection (e)(1)(B)—
 (A)in clause (ii), by striking or at the end; (B)in clause (iii), by striking the period and inserting ; or; and
 (C)by adding at the end the following:  (iv)to establish and carry out enforcement activities to implement the latest published editions of relevant consensus-based codes, specifications, and standards that incorporate the latest hazard-resistant designs and establish minimum acceptable criteria for the design, construction, and maintenance of residential structures and facilities that may be eligible for assistance under this Act for the purpose of protecting the health, safety, and general welfare of the buildings’ users against disasters.;
 (3)in subsection (f)— (A)in paragraph (1) by inserting for mitigation activities that are cost effective after competitive basis; and
 (B)by adding at the end the following:  (3)Redistribution of unobligated amountsThe President may—
 (A)withdraw amounts of financial assistance made available to a State (including amounts made available to local governments of a State) under this subsection that remain unobligated by the end of the third fiscal year after the fiscal year for which the amounts were allocated; and
 (B)in the fiscal year following a fiscal year in which amounts were withdrawn under subparagraph (A), add the amounts to any other amounts available to be awarded on a competitive basis pursuant to paragraph (1).;
 (4)in subsection (g), in the matter preceding paragraph (1), by inserting provide financial assistance only in States that have received a major disaster declaration during the previous 7-year period and after President shall;
 (5)by striking subsection (i) and inserting the following:  (i)National public infrastructure predisaster mitigation assistance (1)In generalThe President may set aside from the Disaster Relief Fund, with respect to each major disaster, an amount equal to 6 percent of the estimated aggregate amount of the grants to be made pursuant to sections 403, 406, 407, 408, 410, and 416 for the major disaster in order to provide technical and financial assistance under this section.
 (2)Estimated aggregate amountNot later than 180 days after each major disaster declaration pursuant to this Act, the estimated aggregate amount of grants for purposes of paragraph (1) shall be determined by the President and such estimated amount need not be reduced, increased, or changed due to variations in estimates.
 (3)No reduction in amountsThe amount set aside pursuant to paragraph (1) shall not reduce the amounts otherwise made available for sections 403, 404, 406, 407, 408, 410, and 416 under this Act.;
 (6)by striking subsections (j) and (m); and (7)by redesignating subsections (k), (l), and (n) as subsections (j), (k), and (l), respectively.
 (b)ApplicabilityThe amendments made to section 203 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5133) by paragraphs (3) and (5) of subsection (a) of this Act shall apply to funds appropriated after the date of enactment of this Act.
				(c)Report
 (1)DefinitionsIn this subsection— (A)the term Administrator means the Administrator of the Federal Emergency Management Agency;
 (B)the term appropriate committees of Congress means— (i)the Committee on Homeland Security and Governmental Affairs of the Senate;
 (ii)the Committee on Appropriations of the Senate; (iii)the Committee on Transportation and Infrastructure of the House of Representatives; and
 (iv)the Committee on Appropriations of the House of Representatives; and (C)the term public assistance grant program means the public assistance grant program authorized under sections 403, 406, 407, 418, 419, 428, and 502(a) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170b, 5172, 5173, 5185, 5186, 5189f, and 5192(a)).
 (2)ReportNot later than 120 days after the date of enactment of this Act, the Administrator shall submit to the appropriate committees of Congress a report detailing the implications of the amendments made by subsection (a) on the fiscal health of the Disaster Relief Fund, including—
 (A)a justification, cost-benefit analysis, and impact statement of the percentage utilized to fund the amendments;
 (B)an assessment of the extent to which the extra spending could place stress on the Disaster Relief Fund, as calculated under section 251(b)(2)(D) of the Balanced Budget and Emergency Deficit Control Act of 2985 (2 U.S.C. 901(b)(2)(D)), increase the pace of spending, and impact whether supplemental funding would be required more frequently to deal with future major disasters declared under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170);
 (C)an expenditure plan detailing— (i)anticipated application guidelines for grantees;
 (ii)a period of performance schedule; (iii)anticipated project life cycle costs and expected expenditure rates;
 (iv)planning requirements for grantees; (v)a program schedule to ensure that the annual fund carryover does not exceed $100,000,000; and
 (vi)a program review and investigation schedule to prevent waste, fraud, and abuse; (D)an assessment of how the amendments could be implemented to encourage mitigation that addresses risks to the most costly disaster impacts in order to reduce—
 (i)impacts on the Disaster Relief Fund and the public assistance grant program, in particular grants to mitigate damage to infrastructure and buildings; and
 (ii)Federal expenditures for future major disasters declared under section 401 the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170); and
 (E)an assessment of the appropriate balance of expenditures under section 203(i) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5133(i)), as amended by subsection (a), for planning and for projects; and
 (F)the strategy by which project will be weighted and applications assessed to include repetitive loss, location, elevation, overall risk, and the ability for a grantee to make complementary investments in other mitigation efforts.
						1520.Technical amendments to national emergency management
 (a)Homeland Security Act of 2002The Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended— (1)in section 501(8) (6 U.S.C. 311(8))—
 (A)by striking National Response Plan each place the term appears and inserting National Response Framework; and (B)by striking 502(a)(6) and inserting 504(a)(6);
 (2)in section 503(b)(2)(A) (6 U.S.C. 313(b)(2)(A)) by inserting and incidents impacting critical infrastructure before the semicolon; (3)in section 504(a) (6 U.S.C. 314(a))—
 (A)in paragraph (3) by striking , including— and inserting (which shall include incidents impacting critical infrastructure), including—; (B)in paragraph (4) by inserting , including incidents impacting critical infrastructure before the semicolon;
 (C)in paragraph (5) by striking and local and inserting local, and tribal; (D)in paragraph (6) by striking national response plan and inserting national response framework, which shall be reviewed and updated as required but not less than every 5 years;
 (E)by redesignating paragraphs (7) through (21) as paragraphs (8) through (22), respectively; (F)by inserting after paragraph (6) the following:
							
 (7)developing integrated frameworks, to include consolidating existing Government plans addressing prevention, protection, mitigation, and recovery with such frameworks reviewed and updated as required, but not less than every 5 years;; and
 (G)in paragraph (14), as redesignated, by striking National Response Plan each place the term appears and inserting National Response Framework; (4)in section 507 (6 U.S.C. 317)—
 (A)in subsection (c)— (i)in paragraph (2)(E), by striking National Response Plan and inserting National Response Framework; and
 (ii)in paragraph (3)(A), by striking National Response Plan and inserting National Response Framework; and (B)in subsection (f)(1)(G), by striking National Response Plan and inserting National Response Framework;
 (5)in section 508 (6 U.S.C. 318)— (A)in subsection (b)(1), by striking National Response Plan and inserting National Response Framework; and
 (B)in subsection (d)(2)(A), by striking The Deputy Administrator, Protection and National Preparedness and inserting A Deputy Administrator; (6)in section 509 (6 U.S.C. 319)—
 (A)in subsection (b)— (i)in paragraph (1)—
 (I)by striking National Response Plan and inserting National Response Framework, National Protection Framework, National Prevention Framework, National Mitigation Framework, National Recovery Framework;
 (II)by striking successor and inserting successors; and (III)by striking plan at the end of that paragraph and inserting framework; and
 (ii)in paragraph (2), by striking National Response Plan each place the term appears and inserting National Response Framework; and (B)in subsection (c)(1)—
 (i)in subparagraph (A)— (I)in the subparagraph heading, by striking National Response Plan and inserting National Response Framework; and
 (II)by striking National Response Plan and inserting National Response Framework; and (ii)in subparagraph (B), by striking National Response Plan and inserting National Response Framework;
 (7)in section 510 (6 U.S.C. 320)— (A)in subsection (a), by striking enter into a memorandum of understanding and inserting partner;
 (B)in subsection (b)(1)(A), by striking National Response Plan and inserting National Response Framework; and (C)in subsection (c), by striking National Response Plan and inserting National Response Framework;
 (8)in section 515(c)(1) (6 U.S.C. 321d(c)(1)), by striking and local each place the term appears and inserting , local, and tribal; (9)by striking section 524 (6 U.S.C. 321m);
 (10)in section 525 (6 U.S.C. 321n), by striking Secretary each place it appears and inserting Administrator; and
 (11)in section 706(b)(1), as redesignated by section 1142 of this Act, by striking National Response Plan and inserting National Response Framework. (b)Conforming amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (Public Law 107–296; 116 Stat. 2135) is amended by striking the item relating to section 524.
				(c)Post-Katrina Emergency Management Reform Act of 2006
 (1)Citation correctionSection 602(13) of the Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 701(13)) is amended—
 (A)by striking National Response Plan each place the term appears and inserting National Response Framework; and (B)by striking 502(a)(6) and inserting 504(a)(6).
 (2)Change of referenceChapter 1 of subtitle C of title VI of the Post-Katrina Emergency Management Reform Act of 2006 (Public Law 109–295) is amended by striking National Response Plan each place the term appears and inserting National Response Framework.
 (d)Public Health Service ActSection 2801(a) of the Public Health Service Act (42 U.S.C. 300hh(a)) is amended by striking the National Response Plan developed pursuant to section 502(6) of the Homeland Security Act of 2002 and inserting the National Response Framework developed pursuant to section 504(a)(6) of the Homeland Security Act of 2002 (2 U.S.C. 314(a)(6)).
 (e)Defense Against Weapons of Mass Destruction Act of 1996Section 1414(b) of the Defense Against Weapons of Mass Destruction Act of 1996 (50 U.S.C. 2314(b)) is amended, in the first sentence, by striking National Response Plan prepared pursuant to section 502(6) of the Homeland Security Act of 2002 (6 U.S.C. 312(6)) and inserting National Response Framework prepared pursuant to section 504(a)(6) of the Homeland Security Act of 2002 (6 U.S.C. 314(a)(6))
 (f)Savings clauseThe amendments made by subsection (a) to section 503(b)(2)(A) and paragraphs (3) and (4) of section 504(a) of the Homeland Security Act of 2002 shall not be construed as affecting the authority, existing on the day before the date of enactment of this Act, of any other component of the Department of Homeland Security or any other Federal department or agency.
				1521.Integrated public alert and warning system subcommittee
 (a)DefinitionsIn this section— (1)the term Administrator means the Administrator of the Agency;
 (2)the term Agency means the Federal Emergency Management Agency; (3)the term public alert and warning system means the integrated public alert and warning system of the United States described in section 526 of the Homeland Security Act of 2002 (6 U.S.C. 321o); and
 (4)the term State means any State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, and any possession of the United States.
 (b)Integrated public alert and warning system subcommitteeSection 2 of the Integrated Public Alert and Warning System Modernization Act of 2015 (Public Law 114–143; 130 Stat. 327) is amended—
 (1)in subsection (b)— (A)in paragraph (6)(B)—
 (i)in clause (i), by striking and at the end; (ii)in clause (ii)(VII), by striking the period at the end and inserting ; and; and
 (iii)by adding at the end the following:  (iii)recommendations for best practices of State, tribal, and local governments to follow to maintain the integrity of the public alert and warning system, including—
 (I)the procedures for State, tribal, and local government officials to authenticate civil emergencies and initiate, modify, and cancel alerts transmitted through the public alert and warning system, including protocols and technology capabilities for—
 (aa)the initiation, or prohibition on the initiation, of alerts by a single authorized or unauthorized individual; and
 (bb)testing a State, tribal, or local government incident management and warning tool without accidentally initiating an alert through the public alert and warning system;
 (II)the standardization, functionality, and interoperability of incident management and warning tools used by State, tribal, and local governments to notify the public of an emergency through the public alert and warning system;
 (III)the training and recertification of emergency management personnel on best practices for originating and transmitting an alert through the public alert and warning system; and
 (IV)the procedures, protocols, and guidance concerning the protective action plans that State, tribal, and local governments should issue to the public following an alert issued under the public alert and warning system.;
 (B)in paragraph (7)— (i)in subparagraph (A)—
 (I)by striking Not later than and inserting the following:  (i)Initial reportNot later than;
 (II)in clause (i), as so designated, by striking paragraph (6) and inserting clauses (i) and (ii) of paragraph (6)(B); and (III)by adding at the end the following:
									
 (ii)Second reportNot later than 18 months after the date of enactment of the Department of Homeland Security Authorization Act, the Subcommittee shall submit to the National Advisory Council a report containing any recommendations required to be developed under paragraph (6)(B)(iii) for approval by the National Advisory Council.; and
 (ii)in subparagraph (B), by striking report each place that term appears and inserting reports; and (C)in paragraph (8), by striking 3 and inserting 5; and
 (2)in subsection (c), by striking and 2018 and inserting 2018, 2019, 2020, and 2021. (c)Integrated public alert and warning system participatory requirementsThe Administrator shall—
 (1)consider the recommendations submitted by the Integrated Public Alert and Warning System Subcommittee to the National Advisory Council under section 2(b)(7) of the Integrated Public Alert and Warning System Modernization Act of 2015 (Public Law 114–143; 130 Stat. 331), as amended by subsection (b) of this Act; and
 (2)not later than 120 days after the date on which the recommendations described in paragraph (1) are submitted, establish minimum requirements for State, tribal, and local governments to participate in the public alert and warning system consistent with all public notice rules and regulations.
					(d)Incident management and warning tool validation
 (1)In generalThe Administrator shall establish a process to ensure that an incident management and warning tool used by a State, tribal, or local government to originate and transmit an alert through the public alert and warning system meets the minimum requirements established by the Administrator under subsection (c)(2).
 (2)RequirementsThe process required to be established under paragraph (1) shall include— (A)the ability to test an incident management and warning tool in the public alert and warning system lab;
 (B)the ability to certify that an incident management and warning tool complies with the applicable cyber frameworks of the Department of Homeland Security and the National Institute of Standards and Technology;
 (C)a process to certify developers of emergency management software; and (D)requiring developers to provide the Administrator with a copy of and rights of use for ongoing testing of each version of incident management and warning tool software before the software is first used by a State, tribal, or local government.
						(e)Review and update of memoranda of understanding
 (1)In generalThe Administrator shall review the memoranda of understanding between the Agency and State, tribal, and local governments with respect to the public alert and warning system to ensure that all agreements ensure compliance with any minimum requirements established by the Administrator under subsection (c)(2).
 (2)Future memorandaThe Administrator shall ensure that any new memorandum of understanding entered into between the Agency and a State, tribal, or local government on or after the date of enactment of this Act with respect to the public alert and warning system ensures that the agreement requires compliance with any minimum requirements established by the Administrator under subsection (c)(2).
					(f)Missile alert and warning authorities
					(1)In general
 (A)AuthorityBeginning on the date that is 120 days after the date of enactment of this Act, the authority to originate an alert warning the public of a missile launch directed against a State using the public alert and warning system shall reside primarily with the Federal Government.
 (B)Delegation of authorityThe Secretary of Homeland Security may delegate to a State, tribal, or local entity the authority described in subparagraph (A), if, not later than 60 days after the end of the 120-day period described in subparagraph (A), the Secretary of Homeland Security reports to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives that—
 (i)it is not feasible for the Federal government to alert the public of a missile threat against a State; or
 (ii)it is not in the national security interest of the United States for the Federal government to alert the public of a missile threat against a State.
 (C)Activation of systemUpon verification of a missile threat, the President, utilizing established authorities, protocols, and procedures, may activate the public alert and warning system.
 (2)Required processesThe Secretary of Homeland Security, acting through the Administrator, shall establish a process to promptly notify a State warning point, and any State entities that the Administrator determines appropriate, of follow-up actions to a missile launch alert so the State may take appropriate action to protect the health, safety, and welfare of the residents of the State following the issuance of an alert described in paragraph (1)(A) for that State.
 (3)GuidanceThe Secretary of Homeland Security, acting through the Administrator, shall work with the Governor of a State warning point to develop and implement appropriate protective action plans to respond to an alert described in paragraph (1)(A) for that State.
 (4)Study and reportNot later than 1 year after the date of enactment of this Act, the Secretary of Homeland Security shall—
 (A)examine the feasibility of establishing an alert designation under the public alert and warning system that would be used to alert and warn the public of a missile threat while concurrently alerting a State warning point so that a State may activate related protective action plans; and
 (B)submit a report of the findings under subparagraph (A), including of the costs and timeline for taking action to implement an alert designation described in paragraph (1), to—
 (i)the Subcommittee on Homeland Security of the Committee on Appropriations of the Senate; (ii)the Committee on Homeland Security and Governmental Affairs of the Senate;
 (iii)the Subcommittee on Homeland Security of the Committee on Appropriations of the House of Representatives; and
 (iv)the Committee on Homeland Security of the House of Representatives. (g)Awareness of alerts and warningsNot later than 1 year after the date of enactment of this Act, the Administrator shall—
 (1)conduct a review of— (A)the Emergency Operations Center of the Agency; and
 (B)the National Watch Center and each Regional Watch Center of the Agency; and (2)submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives a report on the review conducted under paragraph (1), which shall include—
 (A)an assessment of the technical capability of the Emergency Operations Center and the National and Regional Watch Centers described in paragraph (1) to be notified of alerts and warnings issued by a State through the public alert and warning system;
 (B)a determination of which State alerts and warnings the Emergency Operations Center and the National and Regional Watch Centers described in paragraph (1) should be aware of; and
 (C)recommendations for improving the ability of the National and Regional Watch Centers described in paragraph (1) to receive any State alerts and warnings that the Administrator determines are appropriate.
 (h)Timeline for complianceEach State shall be given a reasonable amount of time to comply with any new rules, regulations, or requirements imposed under this section or the amendments made by this section.
				VICybersecurity and Infrastructure Security Agency
			1601.Cybersecurity and Infrastructure Security Agency
 (a)In generalThe Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by adding at the end the following:
					
						XXIICybersecurity and Infrastructure Security Agency
							ACybersecurity and Infrastructure Security
 2201.DefinitionsIn this subtitle: (1)Critical infrastructure informationThe term critical infrastructure information has the meaning given the term in section 2222.
 (2)Cybersecurity riskThe term cybersecurity risk has the meaning given the term in section 2209. (3)Cybersecurity threatThe term cybersecurity threat has the meaning given the term in section 102(5) of the Cybersecurity Act of 2015 (contained in division N of the Consolidated Appropriations Act, 2016 (Public Law 114–113; 6 U.S.C. 1501)).
 (4)National cybersecurity asset response activitiesThe term national cybersecurity asset response activities means— (A)furnishing cybersecurity technical assistance to entities affected by cybersecurity risks to protect assets, mitigate vulnerabilities, and reduce impacts of cyber incidents;
 (B)identifying other entities that may be at risk of an incident and assessing risk to the same or similar vulnerabilities;
 (C)assessing potential cybersecurity risks to a sector or region, including potential cascading effects, and developing courses of action to mitigate such risks;
 (D)facilitating information sharing and operational coordination with threat response; and (E)providing guidance on how best to utilize Federal resources and capabilities in a timely, effective manner to speed recovery from cybersecurity risks.
 (5)Sector-Specific AgencyThe term Sector-Specific Agency means a Federal department or agency, designated by law or presidential directive, with responsibility for providing institutional knowledge and specialized expertise of a sector, as well as leading, facilitating, or supporting programs and associated activities of its designated critical infrastructure sector in the all hazards environment in coordination with the Department.
 (6)SharingThe term sharing has the meaning given the term in section 2209. 2202.Cybersecurity and Infrastructure Security Agency (a)Redesignation (1)In generalThe National Protection and Programs Directorate of the Department shall, on and after the date of the enactment of this subtitle, be known as the Cybersecurity and Infrastructure Security Agency (in this subtitle referred to as the Agency).
 (2)ReferencesAny reference to the National Protection and Programs Directorate of the Department in any law, regulation, map, document, record, or other paper of the United States shall be deemed to be a reference to the Cybersecurity and Infrastructure Security Agency of the Department.
										(b)Director
 (1)In generalThe Agency shall be headed by a Director of Cybersecurity and Infrastructure Security (in this subtitle referred to as the Director), who shall report to the Secretary.
 (2)ReferenceAny reference to an Under Secretary responsible for overseeing critical infrastructure protection, cybersecurity, and any other related program of the Department as described in section 103(a)(1)(H) as in effect on the day before the date of enactment of this subtitle in any law, regulation, map, document, record, or other paper of the United States shall be deemed to be a reference to the Director of Cybersecurity and Infrastructure Security of the Department.
 (c)ResponsibilitiesThe Director shall— (1)lead cybersecurity and critical infrastructure security programs, operations, and associated policy for the Agency, including national cybersecurity asset response activities;
 (2)coordinate with Federal entities, including Sector-Specific Agencies, and non-Federal entities, including international entities, to carry out the cybersecurity and critical infrastructure activities of the Agency, as appropriate;
 (3)carry out the responsibilities of the Secretary to secure Federal information and information systems consistent with law, including subchapter II of chapter 35 of title 44, United States Code, and the Cybersecurity Act of 2015 (contained in division N of the Consolidated Appropriations Act, 2016 (Public Law 114–113));
 (4)coordinate a national effort to secure and protect against critical infrastructure risks, consistent with subsection (e)(1)(E);
 (5)oversee the EMP and GMD planning and protection and preparedness activities of the Agency;
 (6)upon request, provide analyses, expertise, and other technical assistance to critical infrastructure owners and operators and, where appropriate, provide those analyses, expertise, and other technical assistance in coordination with Sector-Specific Agencies and other Federal departments and agencies;
 (7)develop and utilize mechanisms for active and frequent collaboration between the Agency and Sector-Specific Agencies to ensure appropriate coordination, situational awareness, and communications with Sector-Specific Agencies;
 (8)maintain and utilize mechanisms for the regular and ongoing consultation and collaboration among the Divisions of the Agency to further operational coordination, integrated situational awareness, and improved integration across the Agency in accordance with this Act;
 (9)develop, coordinate, and implement— (A)comprehensive strategic plans for the activities of the Agency; and
 (B)risk assessments by and for the Agency; (10)carry out emergency communications responsibilities, in accordance with title XVIII;
 (11)carry out cybersecurity, infrastructure security, and emergency communications stakeholder outreach and engagement and coordinate that outreach and engagement with critical infrastructure Sector-Specific Agencies, as appropriate;
 (12)oversee an integrated analytical approach to physical and cyber infrastructure analysis; and (13)carry out such other duties and powers prescribed by law or delegated by the Secretary.
 (d)Deputy directorThere shall be in the Agency a Deputy Director of Cybersecurity and Infrastructure Security who shall—
 (1)assist the Director in the management of the Agency; and (2)report to the Director.
										(e)Cybersecurity and infrastructure security authorities of the Secretary
 (1)In generalThe responsibilities of the Secretary relating to cybersecurity and infrastructure security shall include the following:
 (A)To access, receive, and analyze law enforcement information, intelligence information, and other information from Federal Government agencies, State, local, tribal, and territorial government agencies, including law enforcement agencies, and private sector entities, and to integrate that information, in support of the mission responsibilities of the Department, in order to—
 (i)identify and assess the nature and scope of terrorist threats to the homeland; (ii)detect and identify threats of terrorism against the United States; and
 (iii)understand those threats in light of actual and potential vulnerabilities of the homeland. (B)To carry out comprehensive assessments of the vulnerabilities of the key resources and critical infrastructure of the United States, including the performance of risk assessments to determine the risks posed by particular types of terrorist attacks within the United States, including an assessment of the probability of success of those attacks and the feasibility and potential efficacy of various countermeasures to those attacks. At the discretion of the Secretary, such assessments may be carried out in coordination with Sector-Specific Agencies.
 (C)To integrate relevant information, analysis, and vulnerability assessments, regardless of whether the information, analysis, or assessments are provided or produced by the Department, in order to make recommendations, including prioritization, for protective and support measures by the Department, other Federal Government agencies, State, local, tribal, and territorial government agencies and authorities, the private sector, and other entities regarding terrorist and other threats to homeland security.
 (D)To ensure, pursuant to section 202, the timely and efficient access by the Department to all information necessary to discharge the responsibilities under this title, including obtaining that information from other Federal Government agencies.
 (E)To develop, in coordination with the Sector-Specific Agencies with available expertise, a comprehensive national plan for securing the key resources and critical infrastructure of the United States, including power production, generation, and distribution systems, information technology and telecommunications systems (including satellites), electronic financial and property record storage and transmission systems, emergency communications systems, and the physical and technological assets that support those systems.
 (F)To recommend measures necessary to protect the key resources and critical infrastructure of the United States in coordination with other Federal Government agencies, including Sector-Specific Agencies, and in cooperation with State, local, tribal, and territorial government agencies and authorities, the private sector, and other entities.
 (G)To review, analyze, and make recommendations for improvements to the policies and procedures governing the sharing of information relating to homeland security within the Federal Government and between Federal Government agencies and State, local, tribal, and territorial government agencies and authorities.
 (H)To disseminate, as appropriate, information analyzed by the Department within the Department to other Federal Government agencies with responsibilities relating to homeland security and to State, local, tribal, and territorial government agencies and private sector entities with those responsibilities in order to assist in the deterrence, prevention, or preemption of, or response to, terrorist attacks against the United States.
 (I)To consult with State, local, tribal, and territorial government agencies and private sector entities to ensure appropriate exchanges of information, including law enforcement-related information, relating to threats of terrorism against the United States.
 (J)To ensure that any material received pursuant to this Act is protected from unauthorized disclosure and handled and used only for the performance of official duties.
 (K)To request additional information from other Federal Government agencies, State, local, tribal, and territorial government agencies, and the private sector relating to threats of terrorism in the United States, or relating to other areas of responsibility assigned by the Secretary, including the entry into cooperative agreements through the Secretary to obtain that information.
 (L)To establish and utilize, in conjunction with the Chief Information Officer of the Department, a secure communications and information technology infrastructure, including data-mining and other advanced analytical tools, in order to access, receive, and analyze data and information in furtherance of the responsibilities under this section, and to disseminate information acquired and analyzed by the Department, as appropriate.
 (M)To coordinate training and other support to the elements and personnel of the Department, other Federal Government agencies, and State, local, tribal, and territorial government agencies that provide information to the Department, or are consumers of information provided by the Department, in order to facilitate the identification and sharing of information revealed in their ordinary duties and the optimal utilization of information received from the Department.
 (N)To coordinate with Federal, State, local, tribal, and territorial law enforcement agencies, and the private sector, as appropriate.
 (O)To exercise the authorities and oversight of the functions, personnel, assets, and liabilities of those components transferred to the Department pursuant to section 201(g).
 (P)To carry out the functions of the national cybersecurity and communications integration center under section 2209.
 (Q)To carry out the requirements of the Chemical Facility Anti-Terrorism Standards Program established under title XXI and the secure handling of ammonium nitrate program established under subtitle J of title VIII, or any successor programs.
 (2)ReallocationThe Secretary may reallocate within the Agency the functions specified in sections 2203(b) and 2204(b), consistent with the responsibilities provided in paragraph (1), upon certifying to and briefing the appropriate congressional committees, and making available to the public, not less than 60 days before the reallocation that the reallocation is necessary for carrying out the activities of the Agency.
										(3)Staff
 (A)In generalThe Secretary shall provide the Agency with a staff of analysts having appropriate expertise and experience to assist the Agency in discharging the responsibilities of the Agency under this section.
 (B)Private sector analystsAnalysts under this subsection may include analysts from the private sector. (C)Security clearancesAnalysts under this subsection shall possess security clearances appropriate for their work under this section.
											(4)Detail of personnel
 (A)In generalIn order to assist the Agency in discharging the responsibilities of the Agency under this section, personnel of the Federal agencies described in subparagraph (B) may be detailed to the Agency for the performance of analytic functions and related duties.
 (B)AgenciesThe Federal agencies described in this subparagraph are— (i)the Department of State;
 (ii)the Central Intelligence Agency; (iii)the Federal Bureau of Investigation;
 (iv)the National Security Agency; (v)the National Geospatial-Intelligence Agency;
 (vi)the Defense Intelligence Agency; (vii)Sector-Specific Agencies; and
 (viii)any other agency of the Federal Government that the President considers appropriate. (C)Interagency agreementsThe Secretary and the head of a Federal agency described in subparagraph (B) may enter into agreements for the purpose of detailing personnel under this paragraph.
 (D)BasisThe detail of personnel under this paragraph may be on a reimbursable or non-reimbursable basis. (f)CompositionThe Agency shall be composed of the following divisions:
 (1)The Cybersecurity Division, headed by an Assistant Director. (2)The Infrastructure Security Division, headed by an Assistant Director.
 (3)The Emergency Communications Division under title XVIII, headed by an Assistant Director. (g)Co-location (1)In generalTo the maximum extent practicable, the Director shall examine the establishment of central locations in geographical regions with a significant Agency presence.
 (2)CoordinationWhen establishing the central locations described in paragraph (1), the Director shall coordinate with component heads and the Under Secretary for Management to co-locate or partner on any new real property leases, renewing any occupancy agreements for existing leases, or agreeing to extend or newly occupy any Federal space or new construction.
										(h)Privacy
 (1)In generalThere shall be a Privacy Officer of the Agency with primary responsibility for privacy policy and compliance for the Agency.
 (2)ResponsibilitiesThe responsibilities of the Privacy Officer of the Agency shall include— (A)ensuring that the use of technologies by the Agency sustain, and do not erode, privacy protections relating to the use, collection, and disclosure of personal information;
 (B)ensuring that personal information contained in systems of records of the Agency is handled in full compliance as specified in section 552a of title 5, United States Code (commonly known as the Privacy Act of 1974);
 (C)evaluating legislative and regulatory proposals involving collection, use, and disclosure of personal information by the Agency; and
 (D)conducting a privacy impact assessment of proposed rules of the Agency on the privacy of personal information, including the type of personal information collected and the number of people affected.
 (i)SavingsNothing in this title may be construed as affecting in any manner the authority, existing on the day before the date of enactment of this title, of any other component of the Department or any other Federal department or agency.
									2203.Cybersecurity Division
									(a)Establishment
 (1)In generalThere is established in the Agency a Cybersecurity Division. (2)Assistant DirectorThe Cybersecurity Division shall be headed by an Assistant Director for Cybersecurity (in this section referred to as the Assistant Director), who shall—
 (A)be at the level of Assistant Secretary within the Department; (B)be appointed by the President without the advice and consent of the Senate; and
 (C)report to the Director. (3)ReferenceAny reference to the Assistant Secretary for Cybersecurity and Communications in any law, regulation, map, document, record, or other paper of the United States shall be deemed to be a reference to the Assistant Director for Cybersecurity.
 (b)FunctionsThe Assistant Director shall— (1)direct the cybersecurity efforts of the Agency;
 (2)carry out activities, at the direction of the Director, related to the security of Federal information and Federal information systems consistent with law, including subchapter II of chapter 35 of title 44, United States Code, and the Cybersecurity Act of 2015 (contained in division N of the Consolidated Appropriations Act, 2016 (Public Law 114–113));
 (3)fully participate in the mechanisms required under section 2202(c)(7); and (4)carry out such other duties and powers as prescribed by the Director.
										2204.Infrastructure Security Division
									(a)Establishment
 (1)In generalThere is established in the Agency an Infrastructure Security Division. (2)Assistant DirectorThe Infrastructure Security Division shall be headed by an Assistant Director for Infrastructure Security (in this section referred to as the Assistant Director), who shall—
 (A)be at the level of Assistant Secretary within the Department; (B)be appointed by the President without the advice and consent of the Senate; and
 (C)report to the Director. (3)ReferenceAny reference to the Assistant Secretary for Infrastructure Protection in any law, regulation, map, document, record, or other paper of the United States shall be deemed to be a reference to the Assistant Director for Infrastructure Security.
 (b)FunctionsThe Assistant Director shall— (1)direct the critical infrastructure security efforts of the Agency;
 (2)carry out, at the direction of the Director, the Chemical Facilities Anti-Terrorism Standards Program established under title XXI and the secure handling of ammonium nitrate program established under subtitle J of title VIII, or any successor programs;
 (3)fully participate in the mechanisms required under section 2202(c)(7); and (4)carry out such other duties and powers as prescribed by the Director..
				(b)Treatment of certain positions
 (1)Under SecretaryThe individual serving as the Under Secretary appointed pursuant to section 103(a)(1)(H) of the Homeland Security Act of 2002 (6 U.S.C. 113(a)(1)(H)) of the Department of Homeland Security on the day before the date of enactment of this Act may continue to serve as the Director of Cybersecurity and Infrastructure Security of the Department on and after such date.
 (2)Director for Emergency CommunicationsThe individual serving as the Director for Emergency Communications of the Department of Homeland Security on the day before the date of enactment of this Act may continue to serve as the Assistant Director for Emergency Communications of the Department on and after such date.
 (3)Assistant Secretary for Cybersecurity and CommunicationsThe individual serving as the Assistant Secretary for Cybersecurity and Communications on the day before the date of enactment of this Act may continue to serve as the Assistant Director for Cybersecurity on and after such date.
 (4)Assistant Secretary for Infrastructure ProtectionThe individual serving as the Assistant Secretary for Infrastructure Protection on the day before the date of enactment of this Act may continue to serve as the Assistant Director for Infrastructure Security on and after such date.
 (c)ReferenceAny reference to— (1)the Office of Emergency Communications in any law, regulation, map, document, record, or other paper of the United States shall be deemed to be a reference to the Emergency Communications Division; and
 (2)the Director for Emergency Communications in any law, regulation, map, document, record, or other paper of the United States shall be deemed to be a reference to the Assistant Director for Emergency Communications.
 (d)OversightThe Director of Cybersecurity and Infrastructure Security of the Department of Homeland Security shall provide to Congress, in accordance with the deadlines specified in paragraphs (1) through (6), information on the following:
 (1)Not later than 60 days after the date of enactment of this Act, a briefing on the activities of the Agency relating to the development and use of the mechanisms required pursuant to section 2202(c)(7) of the Homeland Security Act of 2002 (as added by subsection (a)).
 (2)Not later than 1 year after the date of the enactment of this Act, a briefing on the activities of the Agency relating to the use and improvement by the Agency of the mechanisms required pursuant to section 2202(c)(7) of the Homeland Security Act of 2002 and how such activities have impacted coordination, situational awareness, and communications with Sector-Specific Agencies.
 (3)Not later than 90 days after the date of the enactment of this Act, information on the mechanisms of the Agency for regular and ongoing consultation and collaboration, as required pursuant to section 2202(c)(8) of the Homeland Security Act of 2002 (as added by subsection (a)).
 (4)Not later than 1 year after the date of the enactment of this Act, information on the activities of the consultation and collaboration mechanisms of the Agency as required pursuant to section 2202(c)(8) of the Homeland Security Act of 2002, and how such mechanisms have impacted operational coordination, situational awareness, and integration across the Agency.
 (5)Not later than 180 days after the date of enactment of this Act, information, which shall be made publicly available and updated as appropriate, on the mechanisms and structures of the Agency responsible for stakeholder outreach and engagement, as required under section 2202(c)(11) of the Homeland Security Act of 2002 (as added by subsection (a)).
 (6)Not later than 1 year after the date of enactment of this Act, and annually thereafter, information on EMP and GMD (as defined in section 2 of the Homeland Security Act (6 U.S.C. 101)), which shall include—
 (A)a summary of the threats and consequences, as of the date of the information, of electromagnetic events to the critical infrastructure of the United States;
 (B)Department of Homeland Security efforts as of the date of the information, including with respect to—
 (i)risk assessments; (ii)mitigation actions;
 (iii)coordinating with the Department of Energy to identify critical electric infrastructure assets subject to EMP or GMD risk; and
 (iv)current and future plans for engagement with the Department of Energy, the Department of Defense, the National Oceanic and Atmospheric Administration, and other relevant Federal departments and agencies;
 (C)as of the date of the information, current collaboration, and plans for future engagement, with critical infrastructure owners and operators;
 (D)an identification of internal roles to address electromagnetic risks to critical infrastructure; and
 (E)plans for implementation and protecting and preparing United States critical infrastructure against electromagnetic threats.
 (e)Cyber workforceNot later than 90 days after the date of enactment of this Act, the Director of the Cybersecurity and Infrastructure Security Agency of the Department of Homeland Security, in coordination with the Director of the Office of Personnel Management, shall submit to Congress a report detailing how the Agency is meeting legislative requirements under the Cybersecurity Workforce Assessment Act (Public Law 113–246; 128 Stat. 2880) and the Homeland Security Cybersecurity Workforce Assessment Act (6 U.S.C. 146 note; Public Law 113–277) to address cyber workforce needs.
 (f)FacilityNot later than 180 days after the date of enactment of this Act, the Director of the Cybersecurity and Infrastructure Security Agency of the Department of Homeland Security shall report to Congress on the most efficient and effective methods of consolidating Agency facilities, personnel, and programs to most effectively carry out the mission of the Agency.
 (g)Technical and conforming amendments to the Homeland Security Act of 2002The Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended— (1)by amending section 103(a)(1)(H) (6 U.S.C. 113(a)(1)(H)) to read as follows:
						
 (H)A Director of the Cybersecurity and Infrastructure Security Agency.; (2)in title II (6 U.S.C. 121 et seq.)—
 (A)in the title heading, by striking and infrastructure protection; (B)in the subtitle A heading, by striking and infrastructure protection;
 (C)in section 201 (6 U.S.C. 121)— (i)in the section heading, by striking and infrastructure protection;
 (ii)in subsection (a)— (I)in the subsection heading, by striking and infrastructure protection; and
 (II)by striking and an Office of Infrastructure Protection; (iii)in subsection (b)—
 (I)in the subsection heading, by striking and Assistant Secretary for Infrastructure Protection; and (II)by striking paragraph (3);
 (iv)in subsection (c)— (I)by striking and infrastructure protection; and
 (II)by striking or the Assistant Secretary for Infrastructure Protection, as appropriate; (v)in subsection (d)—
 (I)in the subsection heading, by striking and infrastructure protection; (II)in the matter preceding paragraph (1), by striking and infrastructure protection;
 (III)by striking paragraphs (5), (6), and (25); (IV)by redesignating paragraphs (7) through (24) as paragraphs (5) through (22), respectively;
 (V)by redesignating paragraph (26) as paragraph (23); and (VI)in paragraph (23)(B)(i), as so redesignated, by striking section 319 and inserting section 320;
 (vi)in subsection (e)(1), by striking and the Office of Infrastructure Protection; and (vii)in subsection (f)(1), by striking and the Office of Infrastructure Protection;
 (D)in section 202 (6 U.S.C. 122)— (i)in subsection (c), in the matter preceding paragraph (1), by striking Director of Central Intelligence and inserting Director of National Intelligence; and
 (ii)in subsection (d)(2), by striking Director of Central Intelligence and inserting Director of National Intelligence; (E)in section 204 (6 U.S.C. 124a)—
 (i)in subsection (c)(1), in the matter preceding subparagraph (A), by striking Assistant Secretary for Infrastructure Protection and inserting Director of the Cybersecurity and Infrastructure Security Agency; and (ii)in subsection (d)(1), in the matter preceding subparagraph (A), by striking Assistant Secretary for Infrastructure Protection and inserting Director of the Cybersecurity and Infrastructure Security Agency;
 (F)in section 210A(c)(2)(B) (6 U.S.C. 124h(c)(2)(B)), by striking Office of Infrastructure Protection and inserting Cybersecurity and Infrastructure Security Agency; (G)by redesignating section 210E (6 U.S.C. 124l) as section 2214 and transferring such section to appear after section 2213 (as redesignated by subparagraph (I));
 (H)in subtitle B, by redesignating sections 211 through 215 (6 U.S.C. 101 note, and 131 through 134) as sections 2221 through 2225, respectively, and transferring such subtitle, including the enumerator and heading of subtitle B and such sections, to appear after section 2214 (as redesignated by subparagraph (G));
 (I)by redesignating sections 223 through 230 (6 U.S.C. 143 through 151) as sections 2205 through 2213, respectively, and transferring such sections to appear after section 2204, as added by this Act;
 (J)by redesignating section 210F as section 210E; and (K)by redesignating subtitles C and D as subtitles B and C, respectively;
 (3)in title III (6 U.S.C. 181 et seq.)— (A)in section 302 (6 U.S.C. 182)—
 (i)by striking biological,, each place that term appears and inserting biological,; and (ii)in paragraph (3), by striking Assistant Secretary for Infrastructure Protection and inserting Director of the Cybersecurity and Infrastructure Security Agency;
 (B)by redesignating the second section 319 (6 U.S.C. 195f) (relating to EMP and GMD mitigation research and development) as section 320; and
 (C)in section 320(c)(1), as so redesignated, by striking Section 214 and inserting Section 2224; (4)in title V (6 U.S.C. 311 et seq.)—
 (A)in section 508(d)(2)(D) (6 U.S.C. 318(d)(2)(D)), by striking The Director of the Office of Emergency Communications of the Department of Homeland Security and inserting The Assistant Director for Emergency Communications; (B)in section 514 (6 U.S.C. 321c)—
 (i)by striking subsection (b); and (ii)by redesignating subsection (c) as subsection (b); and
 (C)in section 523 (6 U.S.C. 321l)— (i)in subsection (a), in the matter preceding paragraph (1), by striking Assistant Secretary for Infrastructure Protection and inserting Director of Cybersecurity and Infrastructure Security; and
 (ii)in subsection (c), by striking Assistant Secretary for Infrastructure Protection and inserting Director of Cybersecurity and Infrastructure Security; (5)in title VIII (6 U.S.C. 361 et seq.)—
 (A)in section 884(d)(4)(A)(ii) (6 U.S.C. 464(d)(4)(A)(ii)), by striking Under Secretary responsible for overseeing critical infrastructure protection, cybersecurity, and other related programs of the Department and inserting Director of Cybersecurity and Infrastructure Security; and
 (B)in section 899B(a) (6 U.S.C. 488a(a)), by adding at the end the following: Such regulations shall be carried out by the Cybersecurity and Infrastructure Security Agency.; (6)in title XVIII (6 U.S.C. 571 et seq.)—
 (A)in section 1801 (6 U.S.C. 571)— (i)in the section heading, by striking Office of Emergency Communications and inserting Emergency Communications Division;
 (ii)in subsection (a)— (I)by striking Office of Emergency Communications and inserting Emergency Communications Division; and
 (II)by adding at the end the following: The Division shall be located in the Cybersecurity and Infrastructure Security Agency.; (iii)by amending subsection (b) to read as follows:
								
 (b)Assistant DirectorThe head of the Division shall be the Assistant Director for Emergency Communications. The Assistant Director shall report to the Director of Cybersecurity and Infrastructure Security. All decisions of the Assistant Director that entail the exercise of significant authority shall be subject to the approval of the Director of Cybersecurity and Infrastructure Security.;
 (iv)in subsection (c)— (I)in the matter preceding paragraph (1), by inserting Assistant before Director;
 (II)in paragraph (15), as added by section 1431(a)(7), by striking and at the end; (III)by redesignating paragraph (16), as so redesignated by section 1431(a)(3), as paragraph (17); and
 (IV)by inserting after paragraph (15) the following:  (16)fully participate in the mechanisms required under section 2202(c)(8); and;
 (v)in subsection (d), in the matter preceding paragraph (1), by inserting Assistant before Director; and (vi)in subsection (e), in the matter preceding paragraph (1), by inserting Assistant before Director;
 (B)in sections 1802 through 1805 (6 U.S.C. 572 through 575), by striking Director for Emergency Communications each place that term appears and inserting Assistant Director for Emergency Communications; (C)in section 1809 (6 U.S.C. 579)—
 (i)by striking Director of Emergency Communications each place that term appears and inserting Assistant Director for Emergency Communications; (ii)in subsection (b)—
 (I)by striking Director for Emergency Communications and inserting Assistant Director for Emergency Communications; and (II)by striking Office of Emergency Communications and inserting Emergency Communications Division;
 (iii)in subsection (e)(3), by striking the Director and inserting the Assistant Director; and (iv)in subsection (m)(1)—
 (I)by striking The Director and inserting The Assistant Director; (II)by striking the Director determines and inserting the Assistant Director determines; and
 (III)by striking Office of Emergency Communications and inserting Cybersecurity and Infrastructure Security Agency; (D)in section 1810 (6 U.S.C. 580)—
 (i)in subsection (a)(1), by striking Director of the Office of Emergency Communications (referred to in this section as the Director) and inserting Assistant Director for Emergency Communications (referred to in this section as the Assistant Director); (ii)in subsection (c), by striking Office of Emergency Communications and inserting Emergency Communications Division; and
 (iii)by striking Director each place that term appears and inserting Assistant Director; (7)in title XX (6 U.S.C. 601 et seq.)—
 (A)in paragraph (5)(A)(iii)(II) of section 2001 (6 U.S.C. 601), as so redesignated by section 1451(b), by striking section 210E(a)(2) and inserting section 2214(a)(2);
 (B)in section 2008(a)(3) (6 U.S.C. 609(a)(3)), by striking section 210E(a)(2) and inserting section 2214(a)(2); and (C)in section 2021 (6 U.S.C. 611)—
 (i)by striking subsection (c); and (ii)by redesignating subsection (d) as subsection (c);
 (8)in title XXI (6 U.S.C. 621 et seq.)— (A)in section 2102(a)(1) (6 U.S.C. 622(a)(1)), by inserting , which shall be located in the Cybersecurity and Infrastructure Security Agency before the period at the end; and
 (B)in section 2104(c)(2) (6 U.S.C. 624(c)(2)), by striking Under Secretary responsible for overseeing critical infrastructure protection, cybersecurity, and other related programs of the Department appointed under section 103(a)(1)(H) and inserting Director of Cybersecurity and Infrastructure Security; and
 (9)in title XXII, as added by this Act— (A)in subtitle A—
 (i)in section 2205, as so redesignated— (I)in the matter preceding paragraph (1)—
 (aa)by striking section 201 and inserting section 2202; and (bb)by striking Under Secretary appointed under section 103(a)(1)(H) and inserting Director of Cybersecurity and Infrastructure Security; and
 (II)in paragraph (1)(B), by striking and at the end; (ii)in section 2206, as so redesignated, by striking Assistant Secretary for Infrastructure Protection and inserting Director of Cybersecurity and Infrastructure Security;
 (iii)in section 2209, as so redesignated— (I)by striking Under Secretary appointed under section 103(a)(1)(H) each place that term appears and inserting Director;
 (II)in subsection (a)(4), by striking section 212(5) and inserting section 2222(5); (III)in subsection (b), by adding at the end the following: The Center shall be located in the Cybersecurity and Infrastructure Security Agency. The head of the Center shall report to the Assistant Director for Cybersecurity.; and
 (IV)in subsection (c)(11), by striking Office of Emergency Communications and inserting Emergency Communications Division; (iv)in section 2210, as so redesignated—
 (I)by striking section 227 each place that term appears and inserting section 2209; and (II)in subsection (c)—
 (aa)by striking Under Secretary appointed under section 103(a)(1)(H) and inserting Director of Cybersecurity and Infrastructure Security; and (bb)by striking section 212(5) and inserting section 2222(5);
 (v)in section 2211, as so redesignated— (I)in subsection (b)(2)(A), by striking the section 227 and inserting section 2209; and
 (II)in subsection (c)(1)(C), by striking section 707 and inserting section 706; (vi)in section 2212, as so redesignated, by striking section 212(5) and inserting section 2222(5);
 (vii)in section 2213(a), as so redesignated— (I)in paragraph (3), by striking section 228 and inserting section 2210; and
 (II)in paragraph (4), by striking section 227 and inserting section 2209; and (viii)in section 2214, as so redesignated—
 (I)by striking subsection (e); and (II)by redesignating subsection (f) as subsection (e); and
 (B)in subtitle B— (i)in section 2222(8), as so redesignated, by striking section 227 and inserting section 2209; and
 (ii)in section 2224(h), as so redesignated, by striking section 213 and inserting section 2223; (h)Technical and conforming amendments to other laws (1)Cybersecurity Act of 2015The Cybersecurity Act of 2015 (6 U.S.C. 1501 et seq.) is amended—
 (A)in section 202(2) (6 U.S.C. 131 note)— (i)by striking section 227 and inserting section 2209; and
 (ii)by striking , as so redesignated by section 223(a)(3) of this division; (B)in section 207(2) (Public Law 114–113; 129 Stat. 2962)—
 (i)by striking section 227 and inserting section 2209; and (ii)by striking , as redesignated by section 223(a) of this division,;
 (C)in section 208 (Public Law 114–113; 129 Stat. 2962), by striking Under Secretary appointed under section 103(a)(1)(H) of the Homeland Security Act of 2002 (6 U.S.C. 113(a)(1)(H)) and inserting Director of Cybersecurity and Infrastructure Security of the Department;
 (D)in section 222 (6 U.S.C. 1521)— (i)in paragraph (2)—
 (I)by striking section 228 and inserting section 2210; and (II)by striking , as added by section 223(a)(4) of this division; and
 (ii)in paragraph (4)— (I)by striking section 227 and inserting section 2209; and
 (II)by striking , as so redesignated by section 223(a)(3) of this division; (E)in section 223(b) (6 U.S.C. 151 note)—
 (i)by striking section 230(b)(1) of the Homeland Security Act of 2002, as added by subsection (a) each place that term appears and inserting section 2213(b)(1) of the Homeland Security Act of 2002; and (ii)in paragraph (1)(B), by striking section 230(b)(2) of the Homeland Security Act of 2002, as added by subsection (a) and inserting section 2213(b)(2) of the Homeland Security Act of 2002;
 (F)in section 226 (6 U.S.C. 1524)— (i)in subsection (a)—
 (I)in paragraph (1)— (aa)by striking section 230 and inserting section 2213; and
 (bb)by striking , as added by section 223(a)(6) of this division; (II)in paragraph (4)—
 (aa)by striking section 228(b)(1) and inserting section 2210(b)(1); and (bb)by striking , as added by section 223(a)(4) of this division; and
 (III)in paragraph (5)— (aa)by striking section 230(b) and inserting section 2213(b); and
 (bb)by striking , as added by section 223(a)(6) of this division; and (ii)in subsection (c)(1)(A)(vi)—
 (I)by striking section 230(c)(5) and inserting section 2213(c)(5); and (II)by striking , as added by section 223(a)(6) of this division;
 (G)in section 227 (6 U.S.C. 1525)— (i)in subsection (a)—
 (I)by striking section 230 and inserting section 2213; and (II)by striking , as added by section 223(a)(6) of this division,; and
 (ii)in subsection (b)— (I)by striking section 230(d)(2) and inserting section 2213(d)(2); and
 (II)by striking , as added by section 223(a)(6) of this division,; and (H)in section 404 (6 U.S.C. 1532)—
 (i)by striking Director for Emergency Communications each place that term appears and inserting Assistant Director for Emergency Communications; and (ii)in subsection (a)—
 (I)by striking section 227 and inserting section 2209; and (II)by striking , as redesignated by section 223(a)(3) of this division,.
 (2)Small Business ActSection 21(a)(8)(B) of the Small Business Act (15 U.S.C. 648(a)(8)(B)) is amended by striking section 227(a) of the Homeland Security Act of 2002 (6 U.S.C. 148(a)) and inserting section 2209(a) of the Homeland Security Act of 2002. (3)Title 5Subchapter II of chapter 53 of title 5, United States Code, is amended—
 (A)in section 5314, by inserting after Under Secretaries, Department of Homeland Security. the following:  Director, Cybersecurity and Infrastructure Security Agency.; and
 (B)in section 5315, by inserting after Assistant Secretaries, Department of Homeland Security. the following:  Assistant Director for Cybersecurity, Cybersecurity and Infrastructure Security Agency.
 Assistant Director for Infrastructure Security, Cybersecurity and Infrastructure Security Agency..  (i)Table of contents amendmentsThe table of contents in section 1(b) of the Homeland Security Act of 2002 (Public Law 107–296; 116 Stat. 2135) is amended—
 (1)by striking the item relating to title II and inserting the following: TITLE II—INFORMATION ANALYSIS; (2)by striking the item relating to subtitle A of title II and inserting the following:
						Subtitle A—Information and analysis; Access to Information;
 (3)by striking the item relating to section 201 and inserting the following: Sec. 201. Information and analysis.;  (4)by striking the items relating to sections 210E and 210F and inserting the following:
						Sec. 210E. Classified Information Advisory Officer.;
 (5)by striking the items relating to subtitle B of title II and sections 211 through 215; (6)by striking the items relating to section 223 through section 230;
 (7)by striking the item relating to subtitle C and inserting the following: Subtitle B—Information Security; (8)by striking the item relating to subtitle D and inserting the following:
						Subtitle C—Office of Science and Technology;
 (9)by striking the items relating to sections 317, 319, 318, and 319 and inserting the following: Sec. 317. Promoting antiterrorism through international cooperation program.Sec. 318. Social media working group.Sec. 319. Transparency in research and development.Sec. 320. EMP and GMD mitigation research and development.; (10)by striking the item relating to section 1801 and inserting the following:
						Sec. 1801. Emergency Communications Division.; and 
 (11)by adding at the end the following: TITLE XXII—CYBERSECURITY AND INFRASTRUCTURE SECURITY AGENCYSubtitle A—Cybersecurity and Infrastructure SecuritySec. 2201. Definitions.Sec. 2202. Cybersecurity and Infrastructure Security Agency.Sec. 2203. Cybersecurity Division.Sec. 2204. Infrastructure Security Division.Sec. 2205. Enhancement of Federal and non-Federal cybersecurity.Sec. 2206. Net guard.Sec. 2207. Cyber Security Enhancement Act of 2002.Sec. 2208. Cybersecurity recruitment and retention.Sec. 2209. National cybersecurity and communications integration center.Sec. 2210. Cybersecurity plans.Sec. 2211. Cybersecurity strategy.Sec. 2212. Clearances.Sec. 2213. Federal intrusion detection and prevention system.Sec. 2214. National Asset Database.Subtitle B—Critical Infrastructure InformationSec. 2221. Short title.Sec. 2222. Definitions.Sec. 2223. Designation of critical infrastructure protection program.Sec. 2224. Protection of voluntarily shared critical infrastructure information.Sec. 2225. No private right of action.. 1602.Transfer of other entities (a)Office of Biometric Identity ManagementThe Office of Biometric Identity Management of the Department of Homeland Security located in the National Protection and Programs Directorate of the Department of Homeland Security on the day before the date of enactment of this Act is hereby transferred to the Management Directorate of the Department.
				(b)Federal Protective Service
 (1)In generalNot later than 90 days following the completion of the Government Accountability Office review of the organizational placement of the Federal Protective Service, as requested by Congress, the Secretary of Homeland Security shall submit to the Director of the Office of Management and Budget and the appropriate committees of Congress a recommendation regarding the appropriate placement of the Federal Protective Service within the executive branch of the Federal Government.
 (2)Consultation and assessmentThe recommendation described in paragraph (1) shall— (A)be developed after consultation with the head of any executive branch entity that the Secretary intends to recommend for the placement of the Federal Protective Service; and
 (B)include— (i)an assessment of the how the Department of Homeland Security considered the Government Accountability Office review described in paragraph (1) and any other relevant analysis; and
 (ii)an explanation of any statutory changes that may be necessary to effectuate the recommendation. 1603.DHS report on cloud-based cybersecurity (a)DefinitionIn this section, the term Department means the Department of Homeland Security.
 (b)ReportNot later than 120 days after the date of enactment of this Act, the Secretary of Homeland Security, in coordination with the Director of the Office of Management and Budget and the Administrator of General Services, shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Oversight and Government Reform and the Committee on Homeland Security of the House of Representatives a report on the leadership role of the Department in cloud-based cybersecurity deployments for civilian Federal departments and agencies, which shall include—
 (1)information on the plan of the Department for offering automated, software-based Security Operations Center as a service capabilities in accordance with the December 2017 Report to the President on Federal IT Modernization issued by the American Technology Council;
 (2)information on what capabilities the Department will prioritize for those service capabilities, including—
 (A)criteria the Department will use to evaluate capabilities offered by the private sector; and (B)information on how government- and private sector-provided capabilities will be integrated to enable visibility and consistency of security capabilities across all cloud and on premise environments, as called for in the report described in paragraph (1); and
 (3)information on how the Department will adapt the current capabilities of, and future enhancements to, the intrusion detection and prevention system of the Department and the Continuous Diagnostics and Mitigation Program of the Department to secure civilian government networks in a cloud environment.
 1604.Rule of constructionNothing in this title or an amendment made by this title may be construed as— (1)conferring new authorities to the Secretary of Homeland Security, including programmatic, regulatory, or enforcement authorities, outside of the authorities in existence on the day before the date of enactment of this Act;
 (2)reducing or limiting the programmatic, regulatory, or enforcement authority vested in any other Federal agency by statute; or
 (3)affecting in any manner the authority, existing on the day before the date of enactment of this Act, of any other Federal agency or component of the Department of Homeland Security.
 1605.Prohibition on additional fundingNo additional funds are authorized to be appropriated to carry out this title or the amendments made by this title. This title and the amendments made by this title shall be carried out using amounts otherwise authorized.
			VIIOther Matters
			AMiscellaneous
 1701.Authorization of appropriations for Office of Inspector GeneralThere is authorized to be appropriated for the Office of the Inspector General of the Department of Homeland Security $175,000,000 for each of fiscal years 2018 and 2019.
 1702.Canine teamsComponents of the Department of Homeland Security may request additional canine teams when there is a justified and documented shortage and such additional canine teams would be effective for drug detection or to enhance security.
				1703.Report on resource requirements to respond to congressional requests
 (a)DefinitionsIn this section— (1)the term Department means the Department of Homeland Security; and
 (2)the term Secretary means the Secretary of Homeland Security. (b)ReportNot later than 60 days after the date of enactment of this Act, and every year thereafter, the Secretary shall submit to Congress a report on requests made by Congress to the Department that shall include, with respect to the fiscal year preceding the report or, if available, the preceding 5 fiscal years—
 (1)the total number of congressional requests to the Department, including a breakdown of the number of requests made by committees, subcommittees, and caucuses;
 (2)the total number of congressional responses for which the Department was required to prepare, including a breakdown of the number of hearings, briefings, and outreach events for the Department and each component of the Department;
 (3)the total number of requests for similar or duplicative briefings, hearings, and other events that were made by multiple committees of Congress, including—
 (A)a breakdown of the number of requests for the Department and each component of the Department; and
 (B)a breakdown of the number of requests for hearings by topic and by the requesting committees and subcommittees of Congress;
 (4)the total number of written testimony before committees and reports that the Department had to prepare for or respond to, including—
 (A)a breakdown of the number of written testimony before committees and reports that the Department and each component of the Department had to prepare for or respond to; and
 (B)a breakdown of the number of written testimony before committees and reports that the Department and each component of the Department had to prepare for or respond to by topic, as determined by the Secretary;
 (5)the total number and a list of congressional document requests and subpoenas sent to the Department, including all pending document requests and subpoenas, including—
 (A)whether a request is currently pending; (B)how long it took the Department to respond fully to each request, or, for pending requests, how long the request has been outstanding; and
 (C)the reason for any response time greater than 90 days from the date on which the original request was received;
 (6)the total number and a list of congressional questions for the record sent to the Department, including all pending questions for the record, including—
 (A)whether a question for the record is currently pending; (B)how long it took the Department to respond fully to each question for the record, or, for pending questions for the record, how long the request has been outstanding; and
 (C)the reason for any response time greater than 90 days from the date on which the original question for the record was received; and
 (7)the total number and a list of congressional letter requests for information, not including requests for documents or questions for the record, sent to the Department, including all pending requests for information, including—
 (A)whether the request for information is currently pending; (B)how long it took the Department to respond fully to each request for information, or, pending requests for information, how long the request has been outstanding; and
 (C)the reason for any response time greater than 90 days from the date on which the original request for information was received; and
 (8)any additional information as determined by the Secretary. (c)TerminationThis section shall terminate on the date that is 5 years after the date of enactment of this Act.
 1704.Report on cooperation with the People’s Republic of China to combat illicit opioid shipmentsNot later than 90 days after the date of enactment of this Act, the Secretary of Homeland Security, in consultation with the Attorney General and the Secretary of State, shall submit to Congress a report on current and planned cooperation with the Government of the People’s Republic of China to end opioid smuggling, including through online sellers, which shall include a discussion of—
 (1)plans to leverage high-level partnerships with Chinese officials established through the United States–China Law Enforcement and Cybersecurity Dialogue to combat the shipment of illicit opioids to the United States;
 (2)the current status and expected time frame for scheduling additional illicit opioids as illegal; (3)the current status and expected time frame for shutting down smuggling routes and methods, including online sellers located in China; and
 (4)any additional forums or diplomatic channels that should be used to further cooperation with other foreign governments to combat illicit opioid shipments.
					BCommission to Review the Congressional Oversight of the Department of Homeland Security
 1711.Short titleThis subtitle may be cited as the Congressional Commission to Review the Congressional Oversight of the Department of Homeland Security Act of 2018.
 1712.EstablishmentThere is established in the legislative branch a commission to be known as the “Congressional Commission to Review Congressional Oversight of the Department of Homeland Security” (in this subtitle referred to as the “Commission”).
				1713.Members of the Commission
 (a)MembersThe Commission shall be composed of 6 members, of whom— (1)1 member shall be appointed by the Majority Leader of the Senate, in consultation with the leader of the House of Representatives who is a member of the political party of which the Majority Leader is a member, who shall serve as chairperson of the Commission;
 (2)1 member shall be appointed by the Minority Leader of the Senate, in consultation with the leader of the House of Representatives who is a member of the political party of which the Minority Leader is a member, who shall serve as vice chairperson of the Commission;
 (3)1 member shall be appointed by the Majority Leader of the Senate; (4)1 member shall be appointed by the Minority Leader of the Senate;
 (5)1 member shall be appointed by the Majority Leader of the House of Representatives; and (6)1 member shall be appointed by the Minority Leader of the House of Representatives.
 (b)ExpertiseIn making appointments under this section, the individual making the appointment shall give consideration to—
 (1)individuals with expertise in homeland security and congressional oversight; and
 (2)individuals with prior senior leadership experience in the executive or legislative branch.
 (c)Timing of appointmentsAppointments to the Commission shall be made not later than 45 days after the date of enactment of this Act.
 (d)Terms; vacanciesEach member shall be appointed for the duration of the Commission. Any vacancy in the Commission shall not affect the powers of the Commission, and shall be filled in the manner in which the original appointment was made.
 (e)CompensationMembers of the Commission shall serve without pay. (f)Travel expensesEach member of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Commission.
 (g)Security clearancesThe appropriate Federal agencies or departments shall cooperate with the Commission in expeditiously providing to the members and employees of the Commission appropriate security clearances to the extent possible, pursuant to existing procedures and requirements, except that no person shall be provided with access to classified information under this subtitle without the appropriate security clearances.
					1714.Duties of the Commission
 (a)Study of the Department of Homeland SecurityThe Commission shall conduct a comprehensive study of the congressional oversight of the Department of Homeland Security, including its components, subcomponents, directorates, agencies, and any other entities within the Department to—
 (1)review the congressional oversight of the Department of Homeland Security; and (2)make recommendations on how congressional committee jurisdictions in the Senate and House of Representatives could be modified to promote homeland security and the efficiency and congressional oversight of the Department.
 (b)ReportUpon the affirmative vote of not less than 4 of the members of the Commission, the Commission shall submit to the President and Congress a detailed statement of the findings and conclusions of the Commission based on the study carried out under subsection (a), together with the recommendations of the Commission for such legislation or administrative actions as the Commission considers appropriate in light of the results of the study.
 (c)DeadlineThe Commission shall submit the report under subsection (b) not later than 9 months after the date on which a majority of the members of the Commission are appointed.
					1715.Operation and powers of the Commission
 (a)Executive branch assistanceThe heads of the following agencies shall advise and consult with the Commission on matters within their respective areas of responsibility:
 (1)The Department of Homeland Security. (2)The Department of Justice.
 (3)The Department of State. (4)The Office of Management and Budget.
 (5)Any other agency, as determined by the Commission. (b)MeetingsThe Commission shall meet—
 (1)not later than 30 days after the date on which a majority of the members of the Commission have been appointed; and
 (2)at such times thereafter, at the call of the chairperson or vice chairperson.
 (c)Rules of procedureThe chairperson and vice chairperson shall, with the approval of a majority of the members of the Commission, establish written rules of procedure for the Commission, which shall include a quorum requirement to conduct the business of the Commission.
 (d)HearingsThe Commission may, for the purpose of carrying out this subtitle, hold hearings, sit, and act at times and places, take testimony, and receive evidence as the Commission considers appropriate.
 (e)ContractsThe Commission may contract with and compensate government and private agencies or persons for any purpose necessary to enable it to carry out this subtitle.
 (f)MailsThe Commission may use the United States mails in the same manner and under the same conditions as other agencies of the Federal Government.
 (g)GiftsThe Commission may accept, use, and dispose of gifts or donations of services or property. (h)Assistance from Federal agencies (1)General Services AdministrationThe Administrator of General Services shall provide to the Commission on a reimbursable basis administrative support and other services for the performance of the functions of the Commission.
 (2)Other departments and agenciesIn addition to the assistance under paragraph (1), departments and agencies of the United States may provide to the Commission such services, funds, facilities, staff, and other support services as they may determine advisable and as may be authorized by law.
						1716.Funding
 (a)In generalSubject to subsection (b) and the availability of appropriations, at the request of the chairperson of the Commission, the Secretary of Homeland Security shall transfer funds, as specified in advance in appropriations Acts and in a total amount not to exceed $1,000,000, to the Commission for purposes of carrying out the activities of the Commission as provided in this subtitle.
 (b)Duration of availabilityAmounts transferred to the Commission under subsection (a) shall remain available until the date on which the Commission terminates.
 (c)Prohibition on new fundingNo additional funds are authorized to be appropriated to carry out this Act. This Act shall be carried out using amounts otherwise available for the Department of Homeland Security and transferred under subsection (a).
					1717.Personnel
 (a)Executive DirectorThe Commission shall have an Executive Director who shall be appointed by the chairperson with the concurrence of the vice chairperson. The Executive Director shall be paid at a rate of pay established by the chairperson and vice chairperson, not to exceed the annual rate of basic pay payable for level V of the Executive Schedule under section 5316 of title 5, United States Code.
 (b)Staff of the CommissionThe Executive Director of the Commission may appoint and fix the pay of additional staff as the Executive Director considers appropriate.
 (c)DetaileesAny Federal Government employee may be detailed to the Commission without reimbursement from the Commission, and such detailee shall retain the rights, status, and privileges of his or her regular employment without interruption.
 (d)Consultant servicesThe Commission is authorized to procure the services of experts and consultants in accordance with section 3109 of title 5, United States Code, but at rates not to exceed the daily rate paid a person occupying a position at level IV of the Executive Schedule under section 5315 of title 5, United States Code.
 1718.TerminationThe Commission shall terminate not later than 1 year after the date of enactment of this Act. CTechnical and conforming amendments 1731.Technical amendments to the Homeland Security Act of 2002 (a)Title IVTitle IV of the Homeland Security Act of 2002 (6 U.S.C. 201 et seq.) is amended as follows:
 (1)In section 427 (6 U.S.C. 235), by striking subsection (c). (2)By striking section 431 (6 U.S.C. 239).
 (3)In section 476 (6 U.S.C. 296)— (A)by striking the Bureau of Citizenship and Immigration Services each place the term appears and inserting United States Citizenship and Immigration Services; and
 (B)by striking the Bureau of Border Security each place the term appears and inserting U.S. Immigration and Customs Enforcement. (4)In section 478 (6 U.S.C. 298)—
 (A)in the section heading, by inserting ANNUAL REPORT ON before IMMIGRATION; (B)by striking subsection (b);
 (C)in subsection (a)— (i)by striking Report.— and all that follows through One year and inserting Report.—One year; and
 (ii)by redesignating paragraph (2) as subsection (b) and adjusting the margin accordingly; and (D)in subsection (b), as so redesignated—
 (i)in the heading, by striking Matter included and inserting Matter included; and (ii)by redesignating subparagraphs (A) through (H) as paragraphs (1) through (8), respectively, and adjusting the margin accordingly.
 (b)Title VIIISection 812 of the Homeland Security Act of 2002 (Public Law 107–296; 116 Stat. 2222; 5 U.S.C. App., note to section 6 of Public Law 95–452) is amended as follows:
 (1)By redesignating such section 812 as section 811. (2)By striking subsections (a) and (c).
 (3)In subsection (b)— (A)by striking (as added by subsection (a) of this section) each place it appears;
 (B)by redesignating paragraphs (2), (3), and (4) as subsections (b), (c), and (d), respectively, and adjusting the margin accordingly;
 (C)in paragraph (1), by redesignating subparagraphs (A) and (B) as paragraphs (1) and (2), respectively, and adjusting the margin accordingly; and
 (D)by striking (b) Promulgation of initial guidelines.— and all that follows through In this subsection and inserting the following:  (a)DefinitionIn this section.
 (4)In subsection (b), as so redesignated, by striking In general and inserting In general. (5)In subsection (c), as so redesignated, by striking Minimum requirements and inserting Minimum requirements.
 (6)In subsection (d), as so redesignated, by striking No lapse of authority and inserting No lapse of authority. (c)Title IXSection 903(a) of the Homeland Security Act of 2002 (6 U.S.C. 493(a)) is amended in the subsection heading by striking Members— and inserting Members.—.
 (d)Table of contentsThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended as follows:
 (1)By striking the item relating to section 478 and inserting the following: Sec. 478. Annual report on immigration functions.. (2)By striking the items relating to sections 811 and 812 and inserting the following:
							Sec. 811. Law enforcement powers of Inspector General agents..April 16, 2018Reported with an amendment